  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 1 of 263




    FOODS TYPICALLY PURCHASED BY
 SUPPLEMENTAL NUTRITION ASSISTANCE
PROGRAM (SNAP) HOUSEHOLDS – Appendices




Nutrition Assistance Program Report                    November 2016
Food and Nutrition Service
Office of Policy Support
Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 2 of 263




                USDA is an Equal Opportunity Provider
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 3 of 263




 Food and Nutrition Service, Office of Policy Support                             November 2016




   Foods Typically Purchased by Supplemental
Nutrition Assistance Program (SNAP) Households –
                    Appendices


Authors:
Steven Garasky                                      Submitted to:
Kassim Mbwana                                       Office of Policy Support
Andres Romualdo                                     Food and Nutrition Service
Alex Tenaglio                                       3101 Park Center Drive
Manan Roy                                           Alexandria, VA 22302-1500

Submitted by:                                       Project Officer:
IMPAQ International, LLC                            Sarah Zapolsky
10420 Little Patuxent Parkway, Suite 300
Columbia, MD 21044

Project Director:
Steven Garasky



This study was conducted under Contract number GS-10-F-0240U with the Food and Nutrition
Service, United States Department of Agriculture.
This report is available on the Food and Nutrition website: http://www.fns.usda.gov/research-
and-analysis

Suggested Citation:
Garasky, Steven, Kassim Mbwana, Andres Romualdo, Alex Tenaglio and Manan Roy. Foods
Typically Purchased by SNAP Households: Appendices. Prepared by IMPAQ International,
LLC for USDA, Food and Nutrition Service, November 2016
    Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 4 of 263



                               APPENDICES

Appendix A: Top Purchases by Expenditure for SNAP and Non‐SNAP
            Households
                Exhibit A‐1: All Commodities
                Exhibit A‐2: Top 1000 Subcommodities by Expenditures of
                 SNAP Households

Appendix B: Crosswalk of Top 1000 Subcommodities to Summary
            Categories

Appendix C: Crosswalk of Subcommodities to USDA Food Pattern
            Categories

Appendix D: Top 100 Subcommodities for SNAP Households by
            Expenditure for Each USDA Food Pattern Category
                Exhibit D‐1: Dairy
                Exhibit D‐2: Fruits
                Exhibit D‐3: Grains
                Exhibit D‐4: Oils
                Exhibit D‐5: Protein Foods
                Exhibit D‐6: Saturated Fats and Added Sugars (SoFAS)
                Exhibit D‐7: Vegetables
                Exhibit D‐8: Composite Foods
                Exhibit D‐9: Other Subcommodities

Appendix E: Top 100 Subcommodities for SNAP Households by
            Expenditure by Demographic and Store Characteristics
                Exhibit E‐1: Household Head Age 19‐44 Year Olds
                Exhibit E‐2: Household Head Age 45‐64 Year Olds
                Exhibit E‐3: Household Head Age 65 Years or Older
                Exhibit E‐4: Households with Children Present
                Exhibit E‐5: Households without Children Present
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 5 of 263



                          Exhibit E‐6: Stores in the Midwest
                          Exhibit E‐7: Stores in the South
                          Exhibit E‐8: Stores in the West
                          Exhibit E‐9: Stores in Large Metropolitan Counties
                          Exhibit E‐10: Stores in Smaller Metropolitan Counties
                          Exhibit E‐11: Stores in Smaller Micropolitan Counties
                          Exhibit E‐12: Stores in Noncore Counties
                          Exhibit E‐13: Stores with more than $12 Million Food Sales
                           Annually
                          Exhibit E‐14: Stores with $2 ‐ $12 Million Food Sales Annually
                          Exhibit E‐15: Stores with less than $2 Million Food Sales
                           Annually
                          Exhibit E‐16: Stores in Counties with Poverty Rates Less than
                           10%
                          Exhibit E‐17: Stores in Counties with Poverty Rates of 10‐20%
                          Exhibit E‐18: Stores in Counties with Poverty Rates Greater
                           than 20%




IMPAQ International, LLC                   Appendix A ‐ 1
    Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 6 of 263



APPENDIX A. TOP PURCHASES BY EXPENDITURE FOR SNAP AND NON‐
                     SNAP HOUSEHOLDS

Exhibit A‐1: All Commodities

Exhibit A‐2: Top 1000 Subcommodities by Expenditures of SNAP
             Households
             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 7 of 263



                                      Exhibit A‐1: All Commodities
                                        SNAP Household Expenditures        Non‐SNAP Household Expenditures
             Commodity                          $ in        % of Total                $ in        % of Total
                                    Rank                                  Rank
                                              Millions     Expenditures             millions     Expenditures
Soft drinks                          1             $357.7         5.44%    2           $1,263.3         4.01%
Fluid milk products                  2             $253.7         3.85%    1           $1,270.3         4.03%
Beef:grinds                          3             $201.0         3.05%    6             $621.1         1.97%
Bag snacks                           4             $199.3         3.03%    5             $793.9         2.52%
Cheese                               5             $186.4         2.83%    3             $948.9         3.01%
Baked breads                         6             $163.7         2.49%    4             $874.8         2.78%
Cold cereal                          7             $139.2         2.12%    7             $583.9         1.85%
Chicken fresh                        8             $121.4         1.85%    11            $477.8         1.52%
Frozen handhelds & snacks            9             $101.5         1.54%    47            $214.6         0.68%
Lunchmeat                            10             $99.4         1.51%    17            $386.1         1.23%
Candy ‐ packaged                     11             $96.2         1.46%    8             $527.7         1.67%
Infant formula                       12             $95.7         1.45%    80            $124.8         0.40%
Frozen pizza                         13             $90.2         1.37%    23            $305.7         0.97%
Refrigerated juices/drinks           14             $88.5         1.35%    14            $412.8         1.31%
Ice cream ice milk & sherbets        15             $86.0         1.31%    10            $481.8         1.53%
Coffee & creamers                    16             $82.3         1.25%    9             $519.4         1.65%
Cookies                              17             $78.2         1.19%    16            $408.3         1.30%
Water ‐ (sparkling & still)          18             $77.0         1.17%    18            $379.2         1.20%
Shelf stable juice                   19             $73.1         1.11%    28            $282.2         0.90%
Eggs/muffins/potatoes                20             $72.0         1.09%    20            $358.7         1.14%
Frozen ss premium meals              21             $68.6         1.04%    12            $447.1         1.42%
Cakes                                22             $68.2         1.04%    38            $240.9         0.76%
Bacon                                23             $66.1         1.00%    27            $283.2         0.90%
Traditional Mexican foods            24             $62.6         0.95%    25            $286.9         0.91%
Yogurt                               25             $59.9         0.91%    13            $442.3         1.40%
Salad dressing & sandwich spreads    26             $59.7         0.91%    30            $280.9         0.89%
Dinner sausage                       27             $59.3         0.90%    46            $222.6         0.71%
Frozen prepared chicken              28             $58.6         0.89%    74            $136.4         0.43%
Baked sweet goods                    29             $57.5         0.87%    62            $159.6         0.51%
Beef loins                           30             $56.3         0.86%    31            $280.3         0.89%
Chicken frozen                       31             $54.8         0.83%    85            $123.0         0.39%
Deli meat: bulk                      32             $54.6         0.83%    15            $411.0         1.30%
Frozen multi serve                   33             $53.0         0.81%    54            $183.5         0.58%
Dinner mixes‐dry                     34             $51.8         0.79%    72            $140.3         0.45%
Frozen breakfast foods               35             $51.3         0.78%    55            $180.9         0.57%
Crackers & misc baked food           36             $50.9         0.77%    21            $323.7         1.03%
Frozen novelties‐water ice           37             $50.7         0.77%    43            $229.7         0.73%
Margarines                           38             $50.3         0.76%    24            $303.0         0.96%
Condiments & sauces                  39             $49.8         0.76%    52            $187.2         0.59%
Potatoes                             40             $48.8         0.74%    34            $265.2         0.84%
Frozen vegetable & veg dish          41             $48.2         0.73%    33            $266.9         0.85%
Hot dogs                             42             $45.5         0.69%    63            $158.4         0.50%
Can vegetables ‐ shelf stable        43             $45.3         0.69%    50            $191.7         0.61%
Shortening & oil                     44             $44.6         0.68%    57            $174.2         0.55%
Sugars & sweeteners                  45             $43.3         0.66%    60            $162.4         0.52%



      IMPAQ International, LLC                 Appendix A ‐ 1
              Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 8 of 263



                                        SNAP Household Expenditures        Non‐SNAP Household Expenditures
             Commodity                          $ in        % of Total                $ in        % of Total
                                    Rank                                  Rank
                                              Millions     Expenditures             millions     Expenditures
Isotonic drinks                      46             $42.8         0.65%    53            $185.3         0.59%
Salad mix                            47             $42.8         0.65%    22            $319.4         1.01%
Milk by‐products                     48             $42.5         0.65%    32            $268.9         0.85%
Pork boneless loin/rib               49             $41.5         0.63%    58            $168.0         0.53%
Cnv breakfast&wholesome snacks       50             $41.1         0.62%    45            $226.1         0.72%
Frozen ss economy meals              51             $40.9         0.62%   109             $80.7         0.26%
Refrigerated dough products          52             $40.5         0.62%    56            $176.6         0.56%
Beef: round                          53             $40.4         0.61%    75            $134.2         0.43%
Dry bean veg&rice                    54             $39.9         0.61%    59            $166.1         0.53%
Convenient meals                     55             $38.7         0.59%   108             $81.0         0.26%
Tomatoes                             56             $38.3         0.58%    35            $261.7         0.83%
Candy ‐ checklane                    57             $37.9         0.58%    64            $154.0         0.49%
Berries                              58             $37.4         0.57%    19            $373.5         1.19%
Grapes                               59             $36.1         0.55%    39            $235.7         0.75%
Bananas                              60             $36.1         0.55%    36            $261.4         0.83%
Peanut butter/jelly/jams&honey       61             $36.0         0.55%    42            $231.0         0.73%
Pork thin meats                      62             $35.0         0.53%    93            $106.8         0.34%
Citrus                               63             $34.3         0.52%    37            $251.7         0.80%
Breakfast sausage                    64             $34.2         0.52%    79            $126.7         0.40%
Dry sauce/gravy/potatoes/stuffing    65             $34.0         0.52%    87            $119.2         0.38%
Salad & dips                         66             $33.9         0.52%    40            $235.3         0.75%
Apples                               67             $33.7         0.51%    29            $281.7         0.89%
Meat ‐ shelf stable                  68             $33.3         0.51%    91            $109.2         0.35%
Aseptic juice                        69             $33.1         0.50%   112             $78.9         0.25%
Sweet goods                          70             $32.5         0.49%    66            $152.9         0.49%
Frozen potatoes                      71             $32.2         0.49%    95            $104.5         0.33%
Meat frozen                          72             $31.9         0.48%   120             $69.9         0.22%
Baby foods                           73             $30.6         0.46%   121             $67.8         0.22%
Vegetables salad                     74             $30.0         0.46%    44            $228.6         0.73%
Beef: thin meats                     75             $30.0         0.46%    78            $127.7         0.41%
Seafood ‐ shrimp                     76             $29.8         0.45%    84            $123.1         0.39%
Canned soups                         77             $29.7         0.45%    65            $153.6         0.49%
Baking mixes                         78             $28.3         0.43%    69            $148.1         0.47%
Pasta & pizza sauce                  79             $27.6         0.42%    99             $96.7         0.31%
Dry noodles & pasta                  80             $27.5         0.42%    71            $141.5         0.45%
Can seafood ‐ shelf stable           81             $26.5         0.40%    77            $132.3         0.42%
Rts/micro soup/broth                 82             $26.0         0.40%    48            $200.8         0.64%
Canned pasta&mwv fd‐shlf stbl        83             $25.9         0.39%   135             $56.7         0.18%
Smoked hams                          84             $25.7         0.39%    92            $108.8         0.35%
Nuts                                 85             $25.6         0.39%    41            $234.2         0.74%
Value added fruit                    86             $25.3         0.38%    70            $146.6         0.47%
Can beans                            87             $24.0         0.36%    82            $123.3         0.39%
Dry/ramen bouillon                   88             $21.7         0.33%   133             $61.0         0.19%
Powder & crystal drink mix           89             $21.6         0.33%   119             $75.2         0.24%
Rtd tea/new age juice                90             $21.5         0.33%   103             $93.8         0.30%
Baking needs                         91             $21.3         0.32%    51            $188.9         0.60%




      IMPAQ International, LLC                 Appendix A ‐ 2
              Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 9 of 263



                                        SNAP Household Expenditures        Non‐SNAP Household Expenditures
              Commodity                         $ in        % of Total                $ in        % of Total
                                    Rank                                  Rank
                                              Millions     Expenditures             millions     Expenditures
Can fruit/jar applesauce             92             $20.9         0.32%    96            $104.0         0.33%
Spices & extracts                   93             $20.4         0.31%    86             $121.9        0.39%
Energy drinks                       94             $20.1         0.30%    102             $94.1        0.30%
Onions                              95             $20.0         0.30%    81             $123.5        0.39%
Tropical fruit                      96             $19.8         0.30%    61             $160.1        0.51%
Bagels&cream cheese                 97             $19.8         0.30%    83             $123.2        0.39%
Frozen bread/dough                  98             $19.7         0.30%    114             $77.7        0.25%
Rolls                               99             $18.9         0.29%    88             $113.9        0.36%
Hot cereal                          100            $18.9         0.29%    100             $96.1        0.30%
Tomato products‐shelf stable        101            $18.8         0.29%    90             $112.5        0.36%
Bread                               102            $18.7         0.28%    49             $194.7        0.62%
Frozen desserts                     103            $18.7         0.28%    107             $82.9        0.26%
Chicken & poultry                   104            $18.7         0.28%    140             $50.3        0.16%
Refrigerated dairy case             105            $18.6         0.28%    26             $284.7        0.90%
Dry cheese                          106            $18.5         0.28%    111             $79.1        0.25%
Stone fruit                         107            $18.3         0.28%    73             $138.6        0.44%
Molasses/syrups/pancake mixes       108            $17.9         0.27%    110             $80.6        0.26%
Peppers                             109            $17.7         0.27%    76             $133.4        0.42%
Fruit snacks                        110            $17.6         0.27%    152             $43.2        0.14%
Vegetables cooking bulk             111            $17.3         0.26%    68             $150.6        0.48%
Sandwiches                          112            $16.9         0.26%    124             $67.7        0.21%
Service case meat                   113            $16.8         0.26%    97             $101.4        0.32%
Melons                              114            $16.7         0.25%    89             $113.2        0.36%
Popcorn                             115            $15.3         0.23%    117             $76.6        0.24%
Warehouse snacks                    116            $14.7         0.22%    125             $67.1        0.21%
Dry mix desserts                    117            $14.7         0.22%    128             $65.0        0.21%
Single serve fruit/applesauce       118            $14.6         0.22%    127             $65.4        0.21%
Frozen seafood                      119            $13.8         0.21%    155             $41.0        0.13%
Flour & meals                       120            $13.8         0.21%    126             $65.7        0.21%
Pickle/relish/pckld veg&olives      121            $13.5         0.21%    106             $83.1        0.26%
Turkey grinds                       122            $13.1         0.20%    113             $78.0        0.25%
Bulk service case cheese            123            $12.5         0.19%    104             $87.1        0.28%
Pies                                124            $12.3         0.19%    123             $67.7        0.21%
Water                               125            $12.3         0.19%    122             $67.8        0.22%
Sushi                               126            $11.8         0.18%    94             $104.6        0.33%
Teas                                127            $11.4         0.17%    116             $76.9        0.24%
Authentic Hispanic foods&products   128            $11.0         0.17%    165             $31.7        0.10%
Cookie/cracker multi‐pks            129            $10.9         0.16%    136             $52.7        0.17%
Carrots                             130            $10.6         0.16%    98              $97.3        0.31%
Pork shoulder                       131            $10.5         0.16%    164             $32.1        0.10%
Cocoa mixes                         132            $10.4         0.16%    153             $43.0        0.14%
Juices super premium                133            $10.3         0.16%    130             $63.2        0.20%
Snack meat                          134            $10.3         0.16%    147             $47.9        0.15%
Seafood – catfish                   135             $9.8         0.15%    191             $17.6        0.06%
Turkey frozen                       136             $9.7         0.15%    138             $51.8        0.16%
Specialty cheese pre pack           137             $9.6         0.15%    67             $152.4        0.48%



      IMPAQ International, LLC                 Appendix A ‐ 3
             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 10 of 263



                                           SNAP Household Expenditures        Non‐SNAP Household Expenditures
             Commodity                             $ in        % of Total                $ in        % of Total
                                        Rank                                 Rank
                                                 Millions     Expenditures             millions     Expenditures
Smoked pork                             138             $9.4         0.14%   156             $39.2         0.12%
Frozen ice                              139             $9.3         0.14%   142             $49.9         0.16%
Seafood – crab                          140             $9.2         0.14%   182             $24.5         0.08%
Mushrooms                               141             $9.1         0.14%   105             $85.7         0.27%
Value added vegetables                  142             $9.0         0.14%   115             $77.0         0.24%
Seafood ‐ value added seafood           143             $8.9         0.14%   178             $25.6         0.08%
Sweet goods & snacks                    144             $8.6         0.13%   146             $48.3         0.15%
Meat snacks                             145             $8.5         0.13%   170             $29.3         0.09%
Single serve/vending ‐ salty snacks     146             $8.4         0.13%   197             $15.8         0.05%
Traditional Asian foods                 147             $8.3         0.13%   134             $59.8         0.19%
Frozen juice and smoothies              148             $7.7         0.12%   150             $44.9         0.14%
Broccoli/cauliflower                    149             $7.4         0.11%   118             $76.5         0.24%
Beef: rib                               150             $7.3         0.11%   151             $43.3         0.14%
Refrigerated desserts                   151             $7.0         0.11%   143             $49.5         0.16%
Croutons/bread stick&salad top          152             $6.9         0.11%   171             $29.1         0.09%
Dietary aid product/med liq nutr        153             $6.8         0.10%   132             $62.9         0.20%
Dressings/dips                          154             $6.6         0.10%   139             $51.7         0.16%
Party tray                              155             $6.6         0.10%   154             $42.6         0.14%
Corn                                    156             $6.5         0.10%   149             $45.3         0.14%
Canned & dry milk                       157             $6.1         0.09%   163             $33.1         0.10%
Fitness & diet                          158             $5.8         0.09%   101             $95.8         0.30%
Juice                                   159             $5.8         0.09%   148             $46.2         0.15%
Single serve sweet goods                160             $5.7         0.09%   196             $16.2         0.05%
Refrigerated hispanic grocery           161             $5.7         0.09%   177             $26.5         0.08%
Enhancements (Pickles/Spreads)          162             $5.6         0.08%   174             $27.3         0.09%
Convenience/snacking                    163             $5.5         0.08%   173             $28.5         0.09%
Dried fruit                             164             $5.4         0.08%   137             $52.6         0.17%
Seafood ‐ salmon‐farm raised            165             $5.0         0.08%   144             $48.8         0.15%
Frozen whipped topping                  166             $5.0         0.08%   167             $30.9         0.10%
Deli meat: presliced                    167             $4.9         0.07%   129             $63.8         0.20%
Herbs/garlic                            168             $4.8         0.07%   141             $50.0         0.16%
Seafood ‐ party trays                   169             $4.8         0.07%   181             $24.8         0.08%
Salad bar                               170             $4.5         0.07%   188             $18.2         0.06%
Seafood ‐ salmon‐wild caught            171             $4.5         0.07%   158             $36.7         0.12%
Frozen fruits                           172             $4.3         0.07%   145             $48.6         0.15%
Single serve/vending ‐ cookie/cracker   173             $4.1         0.06%   211              $9.1         0.03%
Chicken specialty/natural               174             $3.8         0.06%   166             $31.5         0.10%
Cereals                                 175             $3.8         0.06%   131             $63.0         0.20%
Pork offal                              176             $3.5         0.05%   232              $4.2         0.01%
Pears                                   177             $3.5         0.05%   162             $33.6         0.11%
Frozen meatless                         178             $3.3         0.05%   169             $30.0         0.10%
Seafood ‐ tilapia                       179             $3.2         0.05%   194             $16.4         0.05%
Non‐dairy/dairy aseptic                 180             $3.1         0.05%   168             $30.5         0.10%
Refrigerated italian                    181             $2.9         0.04%   159             $36.6         0.12%
Rice cakes                              182             $2.8         0.04%   184             $22.4         0.07%
Vinegar&cooking wines                   183             $2.8         0.04%   176             $27.2         0.09%



      IMPAQ International, LLC                     Appendix A ‐ 4
             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 11 of 263



                                            SNAP Household Expenditures        Non‐SNAP Household Expenditures
              Commodity                             $ in        % of Total                $ in        % of Total
                                         Rank                                 Rank
                                                  Millions     Expenditures             millions     Expenditures
Seafood ‐ salad/dip/sce/cond             184             $2.8         0.04%   223              $6.2         0.02%
Refrigerated vegetarian                  185             $2.8         0.04%   180             $24.8         0.08%
Cake decor                               186             $2.7         0.04%   199             $15.4         0.05%
Frozen pasta                             187             $2.6         0.04%   193             $16.9         0.05%
Syrups toppings & cones                  188             $2.6         0.04%   202             $14.1         0.04%
Snacks                                   189             $2.6         0.04%   157             $37.6         0.12%
Trail mix & snacks                       190             $2.5         0.04%   189             $18.1         0.06%
Snack                                    191             $2.5         0.04%   160             $35.6         0.11%
Prepared/pdgd foods                      192             $2.3         0.04%   161             $34.1         0.11%
Turkey fresh                             193             $2.3         0.04%   192             $17.0         0.05%
Condiments                               194             $2.3         0.03%   175             $27.2         0.09%
Seafood – fin fish other                 195             $2.2         0.03%   225              $5.8         0.02%
Seafood ‐ lobster                        196             $2.2         0.03%   204             $13.0         0.04%
Pre‐slice service case cheese            197             $2.1         0.03%   172             $28.6         0.09%
Spices/jarred garlic                     198             $2.1         0.03%   205             $12.4         0.04%
Vegetables cooking packaged              199             $2.0         0.03%   187             $18.3         0.06%
Mixers                                   200             $1.9         0.03%   195             $16.4         0.05%
Poultry other                            201             $1.8         0.03%   219              $6.7         0.02%
Pork bone in loin/rib                    202             $1.8         0.03%   214              $7.6         0.02%
Turkey offal                             203             $1.6         0.02%   235              $2.0         0.01%
Organics fruit & vegetables              204             $1.6         0.02%   185             $22.2         0.07%
Frozen ethnic                            205             $1.6         0.02%   218              $6.7         0.02%
Lamb                                     206             $1.6         0.02%   207             $11.4         0.04%
Seasonal                                 207             $1.5         0.02%   209             $10.3         0.03%
Chicken offal                            208             $1.5         0.02%   230              $4.3         0.01%
Turkey smoked                            209             $1.5         0.02%   234              $2.5         0.01%
Seafood – cod                            210             $1.5         0.02%   206             $12.0         0.04%
Frozen meat alternatives                 211             $1.5         0.02%   203             $13.6         0.04%
Soup                                     212             $1.4         0.02%   179             $25.4         0.08%
Authentic central american fds           213             $1.4         0.02%   227              $5.5         0.02%
Cereal bars                              214             $1.4         0.02%   183             $23.6         0.07%
Frozen entrees                           215             $1.4         0.02%   186             $21.5         0.07%
Authentic asian foods                    216             $1.4         0.02%   208             $11.3         0.04%
Bulk food                                217             $1.3         0.02%   190             $18.0         0.06%
Baking                                   218             $1.2         0.02%   201             $14.6         0.05%
Random weight meat products              219             $1.1         0.02%   233              $4.0         0.01%
Processed (dry mixes / squeezed fruit)   220             $1.0         0.02%   222              $6.2         0.02%
Mediterranean bar                        221             $1.0         0.02%   198             $15.5         0.05%
Chicken grinds                           222             $0.9         0.01%   217              $6.9         0.02%
Chilled ready meals                      223             $0.9         0.01%   231              $4.2         0.01%
Dry tea/coffee/coco mixes                224             $0.9         0.01%   210              $9.2         0.03%
Crackers                                 225             $0.8         0.01%   200             $14.6         0.05%
Seafood ‐ trout                          226             $0.7         0.01%   224              $6.0         0.02%
Beverages                                227             $0.7         0.01%   215              $7.6         0.02%
Seafood ‐ scallops                       228             $0.6         0.01%   221              $6.4         0.02%
Baby food                                229             $0.6         0.01%   226              $5.5         0.02%



      IMPAQ International, LLC                      Appendix A ‐ 5
            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 12 of 263



                                              SNAP Household Expenditures            Non‐SNAP Household Expenditures
             Commodity                                 $ in       % of Total                    $ in        % of Total
                                          Rank                                      Rank
                                                    Millions     Expenditures                 millions     Expenditures
Deli specialties (retail pk)               230              $0.6        0.01%       228              $5.3         0.02%
Buffalo                                    231              $0.5        0.01%       213              $8.3         0.03%
Seafood ‐ smoked seafood                   232              $0.5        0.01%       212              $8.4         0.03%
Pork grinds                                233              $0.5        0.01%       229              $4.3         0.01%
Authentic italian foods                    234              $0.5        0.01%       216              $7.4         0.02%
Bakery party trays                         235              $0.4        0.01%       236              $1.9         0.01%
Candy                                      236              $0.4        0.01%       220              $6.5         0.02%
Authentic caribbean foods                  237              $0.4        0.01%       238              $1.1         0.00%
Seafood ‐ shellfish other                  238              $0.4        0.01%       237              $1.3         0.00%
Totals                                                  $6,580.5         100%                  $31,513.8          100%
       Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
       Note: Columns may not sum to total shown due to rounding.




     IMPAQ International, LLC                       Appendix A ‐ 6
                              Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 13 of 263



                                Exhibit A‐2: Top 1000 Subcommodities by Expenditures of SNAP Households
                                                                            SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                        Subcommodity                             $ in        % of Total                $ in        % of Total
                                                                        Rank                                  Rank
                                                                                  millions     Expenditures             millions     Expenditures
Fluid Milk Products             Ċ 崃擖 瀀 Milk/White Only                     1            $191.1        2.90%        1         $853.8         2.71%
Soft Drinks                     Soft Drinks 12/18&15pk Can Car             2            $164.6        2.50%        2         $601.2         1.91%
Beef:Grinds                     Lean [Beef]                                3            $112.4        1.71%        7         $257.9         0.82%
Cold Cereal                     Kids Cereal                                4             $78.1        1.19%      20          $186.4         0.59%
Cheese                          Shredded Cheese                            5             $74.7        1.14%        3         $342.0         1.09%
Soft Drinks                     Sft Drnk 2 Liter Btl Carb Incl             6             $70.9        1.08%      12          $230.1         0.73%
Bag Snacks                      Potato Chips                               7             $64.4        0.98%        8         $253.2         0.80%
Beef:Grinds                     Primal [Beef]                              8             $62.4        0.95%      14          $219.8         0.70%
Lunchmeat                       Lunchmeat ‐ Deli Fresh                     9             $55.8        0.85%      11          $242.6         0.77%
Infant Formula                  Infant Formula Starter/Solution           10             $54.2        0.82%     190           $45.3         0.14%
Eggs/Muffins/Potatoes           Eggs – Large                              11             $52.1        0.79%        9         $251.6         0.80%
Chicken Fresh                   Chicken Breast Boneless                   12             $49.6        0.75%        4         $292.9         0.93%
Water ‐ (Sparkling&Still)       Still Water Drnking/Mnrl Water            13             $48.8        0.74%      19          $187.7         0.60%
Baked Breads                    Mainstream White Bread                    14             $48.0        0.73%      39          $136.8         0.43%
Bag Snacks                      Tortilla/Nacho Chips                      15             $47.4        0.72%      17          $209.0         0.66%
Frozen Handhelds & Snacks       Snacks/Appetizers                         16             $44.6        0.68%      65          $100.5         0.32%
Cheese                          American Single Cheese                    17             $44.1        0.67%      41          $136.6         0.43%
Frzn Ss Premium Meals           Fz Ss Prem Traditional Meals              18             $43.8        0.67%      24          $175.4         0.56%
Refrgratd Juices/Drinks         Dairy Case 100% Pure Juice ‐ O            19             $43.5        0.66%        6         $269.0         0.85%
Baked Sweet Goods               Snack Cake ‐ Multi Pack                   20             $41.6        0.63%      63          $101.7         0.32%
Pork Boneless Loin/Rib          Enhanced [Pork Boneless Loin/Rib]         21             $41.5        0.63%      27          $168.0         0.53%
Coffee & Creamers               Unflavored Can Coffee                     22             $41.3        0.63%      18          $198.0         0.63%
Frzn Ss Economy Meals           Fz Ss Economy Meals All                   23             $40.9        0.62%      81           $80.7         0.26%
Bacon                           Bacon ‐ Trad 16oz Or Less                 24             $40.7        0.62%      29          $157.6         0.50%
Soft Drinks                     Soft Drinks 20pk&24pk Can Carb            25             $39.7        0.60%      60          $106.4         0.34%
Frozen Pizza                    Pizza/Premium                             26             $39.7        0.60%      32          $153.3         0.49%
Baked Breads                    Mainstream Variety Breads                 27             $38.4        0.58%      26          $173.2         0.55%
Sugars & Sweeteners             Sugar                                     28             $36.9        0.56%      55          $112.7         0.36%
Cold Cereal                     All Family Cereal                         29             $36.2        0.55%      16          $214.9         0.68%
Frozen Handhelds & Snacks       Sandwiches&Handhelds                      30             $35.9        0.54%      91           $73.6         0.23%
Potatoes                        Potatoes Russet (Bulk&Bag)                31             $35.8        0.54%      30          $154.5         0.49%



   IMPAQ International, LLC                                         Appendix A ‐ 7
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 14 of 263



                                                                                SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                            Subcommodity                             $ in        % of Total                $ in        % of Total
                                                                            Rank                                  Rank
                                                                                      millions     Expenditures             millions     Expenditures
Cheese                             Natural Cheese Chunks                      32             $35.3        0.54%      15          $216.1         0.69%
Pork Thin Meats                    Ribs [Pork]                                33             $35.0        0.53%      59          $106.8         0.34%
Convenient Meals                   Convenient Meals ‐ Kids Meal C             34             $34.2        0.52%      96           $69.7         0.22%
Bananas                            Bananas                                    35             $34.2        0.52%      10          $242.7         0.77%
Soft Drinks                        Sft Drnk Mlt‐Pk Btl Carb (Excp             36             $34.0        0.52%      25          $173.6         0.55%
Ice Cream Ice Milk & Sherbets      Premium [Ice Cream & Sherbert]             37             $31.2        0.47%      13          $226.0         0.72%
Isotonic Drinks                    Isotonic Drinks Single Serve               38             $30.5        0.46%      47          $119.5         0.38%
Chicken Frozen                     Frzn Chicken ‐ Wht Meat                    39             $30.0        0.46%      66           $99.8         0.32%
Canned Soups                       Condensed Soup                             40             $29.7        0.45%      31          $153.6         0.49%
Salad Dresing&Sandwich Spreads     Pourable Salad Dressings                   41             $29.0        0.44%      37          $139.4         0.44%
Beef:Loins                         Choice Beef                                42             $28.4        0.43%      40          $136.6         0.43%
Beef:Loins                         Select Beef                                43             $27.9        0.42%      36          $143.7         0.46%
Soft Drinks                        Sft Drnk Sngl Srv Btl Carb (Ex             44             $27.8        0.42%      94           $71.4         0.23%
Frzn Multi Serve                   Fz Family Style Entrees                    45             $27.6        0.42%      77           $83.5         0.26%
Salad Dresing&Sandwich Spreads     Mayonnaise&Whipped Dressing                46             $27.3        0.41%      48          $119.1         0.38%
Frozen Vegetable & Veg Dish        Fz Bag Vegetables – Plain                  47             $25.7        0.39%      42          $131.9         0.42%
Ice Cream Ice Milk & Sherbets      Traditional [Ice Cream & Sherbert]         48             $25.6        0.39%      49          $118.7         0.38%
Hot Dogs                           Hot Dogs ‐ Base Meat                       49             $25.1        0.38%     138           $56.8         0.18%
Cold Cereal                        Adult Cereal                               50             $24.9        0.38%      21          $182.6         0.58%
Frzn Ss Premium Meals              Fz Ss Prem Nutritional Meals               51             $24.7        0.38%        5         $271.6         0.86%
Dinner Mixes‐Dry                   Macaroni & Cheese Dnrs                     52             $24.3        0.37%     125           $59.7         0.19%
Aseptic Juice                      Aseptic Pack Juice And Drinks              53             $24.2        0.37%     134           $57.1         0.18%
Fluid Milk Products                Refrigerated Coffee Creamers               54             $24.1        0.37%      34          $147.2         0.47%
Beef:Round                         Choice Beef                                55             $24.0        0.37%      92           $72.5         0.23%
Traditional Mexican Foods          Mexican Soft Tortillas And Wraps           56             $23.7        0.36%      54          $113.1         0.36%
Berries                            Strawberries                               57             $23.5        0.36%      22          $178.4         0.57%
Margarines                         Margarine: Tubs And Bowls                  58             $23.4        0.36%      64          $100.9         0.32%
Pasta & Pizza Sauce                Mainstream [Pasta & Pizza Sauce]           59             $23.0        0.35%      80           $81.0         0.26%
Chicken Fresh                      Chicken Wings                              60             $22.2        0.34%     300           $28.6         0.09%
Canned Pasta&Mwv Fd‐Shlf Stbl      Can Pasta                                  61             $22.2        0.34%     179           $47.7         0.15%
Chicken Frozen                     Frzn Chicken – Wings                       62             $22.2        0.34%     452           $17.4         0.06%
Lunchmeat                          Lunchmeat ‐ Bologna/Sausage                63             $21.8        0.33%     121           $60.9         0.19%



   IMPAQ International, LLC                                             Appendix A ‐ 8
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 15 of 263



                                                                                SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                            Rank                                  Rank
                                                                                      millions     Expenditures             millions     Expenditures
Bag Snacks                         Mult Pk Bag Snacks                         64             $21.6        0.33%     199           $43.4         0.14%
Candy – Packaged                   Candy Bags‐Chocolate                       65             $21.5        0.33%      33          $147.5         0.47%
Sweet Goods                        Sw Gds:Donuts                              66             $21.3        0.32%      78           $82.3         0.26%
Can Seafood ‐ Shelf Stable         Tuna                                       67             $21.1        0.32%      57          $109.9         0.35%
Shortening & Oil                   Vegetable Oil                              68             $20.5        0.31%     246           $35.4         0.11%
Frozen Potatoes                    Frzn French Fries                          69             $20.5        0.31%     163           $50.3         0.16%
Peanut Butter/Jelly/Jams&Honey     Peanut Butter                              70             $20.4        0.31%      43          $127.8         0.41%
Frozen Pizza                       Pizza/Economy                              71             $19.8        0.30%     192           $45.1         0.14%
Margarines                         Butter                                     72             $19.6        0.30%      23          $175.6         0.56%
Deli Meat: Bulk                    Meat: Turkey Bulk                          73             $19.3        0.29%      28          $159.6         0.51%
Frozen Breakfast Foods             Frzn Breakfast Sandwiches                  74             $19.1        0.29%     142           $55.7         0.18%
Meat Frozen                        Frzn Meat – Beef                           75             $19.0        0.29%     185           $46.3         0.15%
Frzn Multi Serve                   Fz Skillet Meals                           76             $18.8        0.29%      83           $79.3         0.25%
Frzn Prepared Chicken              Value Forms/ 18oz And Larger [Chicken]     77             $18.6        0.28%     209           $42.6         0.14%
Cakes                              Cakes: Birthday/Celebration                78             $18.6        0.28%     164           $50.3         0.16%
Cookies                            Sandwich Cookies                           79             $18.0        0.27%      93           $71.8         0.23%
Frozen Pizza                       Pizza/Traditional                          80             $17.9        0.27%     111           $64.1         0.20%
Fruit Snacks                       Fruit Snacks                               81             $17.6        0.27%     202           $43.2         0.14%
Rts/Micro Soup/Broth               Rts Soup: Chunky/Homestyle                 82             $17.6        0.27%      46          $119.9         0.38%
Milk By‐Products                   Sour Creams                                83             $17.5        0.27%      70           $95.2         0.30%
Frozen Breakfast Foods             Waffles/Pancakes/French Toast              84             $17.3        0.26%      90           $77.4         0.25%
Chicken Fresh                      Chicken Drums                              85             $17.3        0.26%     270           $31.5         0.10%
Bagels&Cream Cheese                Cream Cheese                               86             $17.2        0.26%      51          $115.5         0.37%
Beef:Grinds                        Angus [Beef]                               87             $17.1        0.26%      61          $103.8         0.33%
Bag Snacks                         Bagged Cheese Snacks                       88             $17.1        0.26%     157           $52.0         0.16%
Bag Snacks                         Salsa & Dips                               89             $17.1        0.26%     135           $57.0         0.18%
Sandwiches                         Sandwiches ‐ (Cold)                        90             $16.9        0.26%     106           $67.7         0.21%
Dry/Ramen Bouillon                 Ramen Noodles/Ramen Cups                   91             $16.7        0.25%     304           $28.1         0.09%
Crackers & Misc Baked Food         Cheese Crackers                            92             $16.5        0.25%      72           $90.2         0.29%
Dinner Sausage                     Dnr Sausage ‐ Links Pork Ckd               93             $16.4        0.25%     233           $37.6         0.12%
Candy – Checklane                  Candy Bars (Singles)                       94             $16.3        0.25%     146           $54.9         0.17%
Baked Breads                       Hamburger Buns                             95             $16.2        0.25%      95           $70.2         0.22%



   IMPAQ International, LLC                                            Appendix A ‐ 9
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 16 of 263



                                                                               SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                          Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                           Rank                                  Rank
                                                                                     millions     Expenditures             millions     Expenditures
Baked Breads                      Hot Dog Buns                               96             $16.2        0.25%     117           $62.2         0.20%
Water ‐ (Sparkling&Still)         Spring Water                               97             $16.2        0.25%      69           $95.6         0.30%
Refrgratd Juices/Drinks           Dairy Case Juice Drnk Under 10 oz          98             $16.0        0.24%     177           $48.0         0.15%
Fluid Milk Products               Flavored Milk                              99             $16.0        0.24%     128           $59.4         0.19%
Baked Sweet Goods                 Sweet Goods ‐ Full Size                   100             $15.8        0.24%     133           $57.9         0.18%
Grapes                            Grapes Red                                101             $15.8        0.24%      45          $121.7         0.39%
Candy – Packaged                  Candy Bars (Multi Pack)                   102             $15.6        0.24%      97           $69.6         0.22%
Grapes                            Grapes White                              103             $15.5        0.23%      76           $84.9         0.27%
Cookies                           Tray Pack/Choc Chip Cookies               104             $15.3        0.23%     153           $53.9         0.17%
Deli Meat: Bulk                   Meat:Ham Bulk                             105             $15.3        0.23%      50          $115.9         0.37%
Cheese                            String Cheese                             106             $15.1        0.23%      67           $99.0         0.31%
Breakfast Sausage                 Bkfst Sausage ‐ Fresh Rolls               107             $15.1        0.23%     119           $61.4         0.19%
Seafood – Shrimp                  Shrimp – Raw                              108             $15.0        0.23%      99           $69.0         0.22%
Seafood – Shrimp                  Shrimp – Cooked                           109             $14.8        0.22%     152           $54.0         0.17%
Refrgrated Dough Products         Refrigerated Biscuits                     110             $14.7        0.22%     191           $45.2         0.14%
Crackers & Misc Baked Food        Butter Spray Cracker                      111             $14.6        0.22%     101           $68.7         0.22%
Frozen Novelties‐Water Ice        Sticks/Enrobed [Frozen Novelties]         112             $14.2        0.22%     126           $59.7         0.19%
Spices & Extracts                 Traditional Spices                        113             $14.1        0.21%     120           $61.2         0.19%
Frozen Novelties‐Water Ice        Water Ice [Frozen Novelties]              114             $14.0        0.21%     160           $50.6         0.16%
Yogurt                            Yogurt/Kids                               115             $14.0        0.21%     212           $42.4         0.13%
Cnv Breakfast&Wholesome Snks      Toaster Pastries                          116             $14.0        0.21%     180           $47.6         0.15%
Dry Bean Veg&Rice                 Rice Side Dish Mixes Dry                  117             $14.0        0.21%     184           $46.7         0.15%
Ice Cream Ice Milk & Sherbets     Pails [Ice Cream & Sherbert]              118             $13.9        0.21%     250           $35.1         0.11%
Milk By‐Products                  Cottage Cheese                            119             $13.9        0.21%      58          $108.8         0.35%
Rtd Tea/New Age Juice             Tea Sweetened                             120             $13.9        0.21%     102           $68.7         0.22%
Can Beans                         Prepared Beans ‐ Baked W/Pork             121             $13.4        0.20%     145           $55.3         0.18%
Cheese                            Natural Cheese Slices                     122             $13.4        0.20%      53          $113.2         0.36%
Tropical Fruit                    Avocado                                   123             $13.4        0.20%      56          $112.6         0.36%
Meat ‐ Shelf Stable               Chili: Canned                             124             $13.3        0.20%     206           $42.8         0.14%
Shelf Stable Juice                Apple Juice & Cider (Over 50%)            125             $13.3        0.20%     187           $45.8         0.15%
Value Added Fruit                 Instore Cut Fruit                         126             $13.2        0.20%      74           $85.8         0.27%
Candy – Checklane                 Chewing Gum                               127             $13.2        0.20%     103           $68.3         0.22%



   IMPAQ International, LLC                                           Appendix A ‐ 10
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 17 of 263



                                                                               SNAP Household Expenditures        Non‐SNAP Household Expenditures
           Commodity                          Subcommodity                             $ in        % of Total                $ in        % of Total
                                                                           Rank                                  Rank
                                                                                     millions     Expenditures             millions     Expenditures
Salad Mix                          Blends [Salad Mix]                       128             $13.1        0.20%      44          $124.0         0.39%
Popcorn                            Popcorn – Microwave                      129             $13.1        0.20%     114           $63.4         0.20%
Turkey Grinds                      Ground Turkey                            130             $13.1        0.20%      87           $78.0         0.25%
Dinner Sausage                     Dnr Sausage ‐ Links Fresh                131             $13.0        0.20%     132           $58.0         0.18%
Dinner Mixes‐Dry                   Skillet Dinners                          132             $13.0        0.20%     332           $25.8         0.08%
Dry Noodles & Pasta                Long Cut Pasta                           133             $13.0        0.20%     122           $60.4         0.19%
Chicken Fresh                      Whole Chicken (Roasters/Fryer)           134             $12.9        0.20%     136           $56.9         0.18%
Frozen Pizza                       Pizza/Single Serve/Microwave             135             $12.8        0.19%     203           $43.2         0.14%
Can Vegetables ‐ Shelf Stable      Green Beans: Fs/Whl/Cut                  136             $12.8        0.19%     155           $53.1         0.17%
Cnv Breakfast&Wholesome Snks       Granola Bars                             137             $12.8        0.19%      73           $88.9         0.28%
Candy – Packaged                   Candy Bags‐Non Chocolate                 138             $12.6        0.19%     147           $54.9         0.17%
Citrus                             Oranges Navels All                       139             $12.6        0.19%      84           $79.3         0.25%
Baked Breads                       Premium Bread                            140             $12.3        0.19%      35          $144.7         0.46%
Dry Sce/Gravy/Potatoes/Stuffng     Potatoes: Dry                            141             $12.3        0.19%     262           $32.3         0.10%
Condiments & Sauces                Bbq Sauce                                142             $12.3        0.19%     226           $38.6         0.12%
Chicken Fresh                      Chicken Thighs                           143             $12.2        0.19%     165           $50.0         0.16%
Dinner Sausage                     Dnr Sausage ‐ Pork Rope Ckd              144             $12.1        0.18%     227           $38.2         0.12%
Can Vegetables ‐ Shelf Stable      Corn                                     145             $12.1        0.18%     197           $44.0         0.14%
Bacon                              Bacon ‐ Trad Greater Than 16oz           146             $12.0        0.18%     193           $44.6         0.14%
                                   Super Premium Pints [Ice Cream &
Ice Cream Ice Milk & Sherbets                                                147
                                   Sherbert]                                               $11.8        0.18%       71           $91.1        0.29%
Baby Foods                         Baby Food – Beginner                      148           $11.7        0.18%      303           $28.1        0.09%
Molasses/Syrups/Pancake Mixes      Molasses & Syrups                         149           $11.7        0.18%      130           $58.7        0.19%
Water                              Non‐Carb Water Flvr ‐ Drnk/Mnr            150           $11.6        0.18%      115           $63.4        0.20%
Vegetables Salad                   Head Lettuce                              151           $11.6        0.18%      143           $55.5        0.18%
Condiments & Sauces                Catsup                                    152           $11.5        0.17%      216           $41.5        0.13%
Dry Sce/Gravy/Potatoes/Stuffng     Sauce Mixes/Gravy Mixes Dry               153           $11.5        0.17%      183           $46.7        0.15%
Beef:Thin Meats                    Soup/Stew                                 154           $11.2        0.17%      195           $44.1        0.14%
Baby Foods                         Baby Food Junior/All Brands               155           $11.2        0.17%      311           $27.5        0.09%
Frzn Prepared Chicken              Whole Muscle Breaded/ 18oz                156           $11.1        0.17%      285           $29.9        0.09%
Cakes                              Cakes: Cupcakes                           157           $11.1        0.17%      247           $35.3        0.11%
Refrgratd Juices/Drinks            Dairy Case Citrus Pnch/Oj Subs            158           $11.0        0.17%      254           $34.4        0.11%



   IMPAQ International, LLC                                           Appendix A ‐ 11
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 18 of 263



                                                                              SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                          Subcommodity                             $ in        % of Total                $ in        % of Total
                                                                          Rank                                  Rank
                                                                                    millions     Expenditures             millions     Expenditures
Yogurt                            Yogurt/Ss Regular                        159             $11.0        0.17%     100           $69.0         0.22%
Dry Cheese                        Loaf Cheese                              160             $10.9        0.17%     229           $38.1         0.12%
Frozen Handhelds & Snacks         Corn Dogs                                161             $10.9        0.17%     401           $20.6         0.07%
Cnv Breakfast&Wholesome Snks      Cereal Bars                              162             $10.9        0.17%      86           $78.4         0.25%
Isotonic Drinks                   Isotonic Drinks Multi‐Pack               163             $10.8        0.16%     131           $58.1         0.18%
Cookies                           Cookies: Regular                         164             $10.8        0.16%     127           $59.6         0.19%
Shelf Stable Juice                Fruit Drinks: Canned & Glass             165             $10.6        0.16%     617           $10.9         0.03%
Single Serve Fruit/Applesauce     Fruit Cup                                166             $10.6        0.16%     207           $42.7         0.14%
Can Beans                         Variety Beans ‐ Kidney/Pinto             167             $10.5        0.16%     104           $68.0         0.22%
Frozen Vegetable & Veg Dish       Frzn Steamable Vegetables                168             $10.5        0.16%      79           $81.4         0.26%
Coffee & Creamers                 Non Dairy Creamer                        169             $10.5        0.16%     244           $35.4         0.11%
Beef:Thin Meats                   Cubed Meats [Beef]                       170             $10.5        0.16%     286           $29.8         0.09%
Hot Dogs                          Hot Dogs ‐ Base Beef                     171             $10.3        0.16%     171           $49.4         0.16%
Yogurt                            Yogurt/Ss Light                          172             $10.2        0.16%      62          $103.1         0.33%
Traditional Mexican Foods         Mexican Sauces And Picante Sauce         173             $10.2        0.16%     116           $62.3         0.20%
Frozen Handhelds & Snacks         Burritos                                 174             $10.2        0.15%     406           $20.0         0.06%
Eggs/Muffins/Potatoes             Eggs – Medium                            175             $10.1        0.15%     394           $21.0         0.07%
Dry Noodles & Pasta               Short Cut Pasta                          176              $9.9        0.15%     140           $56.2         0.18%
Dinner Mixes‐Dry                  Microwave Dinners                        177              $9.8        0.15%     220           $39.9         0.13%
Cakes                             Cakes: Layers                            178              $9.8        0.15%     228           $38.2         0.12%
Pork Shoulder                     Butts [Pork Shoulder]                    179              $9.7        0.15%     292           $29.2         0.09%
Frzn Prepared Chicken             Boneless Snack/18oz And Larger           180              $9.6        0.15%     384           $21.5         0.07%
Rolls                             Rolls: Dinner                            181              $9.5        0.14%     161           $50.5         0.16%
Chicken & Poultry                 Chix:Value Added (Cold)                  182              $9.5        0.14%     323           $26.7         0.08%
Tomato Products‐Shelf Stable      Tomatoes Diced                           183              $9.5        0.14%     123           $59.9         0.19%
Frozen Ice                        Ice ‐ Crushed/Cubed                      184              $9.3        0.14%     166           $49.9         0.16%
Beef:Round                        Angus [Beef]                             185              $9.3        0.14%     271           $31.4         0.10%
Shelf Stable Juice                Blended Juice&Combinations               186              $9.3        0.14%     287           $29.6         0.09%
Sushi                             Sushi ‐ In Store Prepared                187              $9.2        0.14%      75           $85.4         0.27%
Tomatoes                          Tomatoes Hothouse On The Vine            188              $9.2        0.14%      88           $77.7         0.25%
Candy – Packaged                  Seasonal Miscellaneous [Candy]           189              $9.2        0.14%     182           $46.9         0.15%
Frozen Bread/Dough                Frzn Garlic Toast                        190              $9.1        0.14%     307           $27.8         0.09%



   IMPAQ International, LLC                                          Appendix A ‐ 12
                              Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 19 of 263



                                                                         SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                        Subcommodity                          $ in        % of Total                $ in        % of Total
                                                                     Rank                                  Rank
                                                                               millions     Expenditures             millions     Expenditures
Warehouse Snacks                Canister Snacks                       191              $9.1        0.14%     241           $36.4         0.12%
Beef:Grinds                     Patties [Beef]                        192              $9.1        0.14%     221           $39.7         0.13%
Bag Snacks                      Corn Chips                            193              $9.1        0.14%     188           $45.6         0.14%
Hot Cereal                      Instant Oatmeal                       194              $8.9        0.14%     218           $41.1         0.13%
Breakfast Sausage               Bkfst Sausage ‐ Fresh Links           195              $8.9        0.14%     325           $26.3         0.08%
Crackers & Misc Baked Food      Snack Crackers                        196              $8.9        0.14%      68           $98.6         0.31%
Citrus                          Clementines                           197              $8.8        0.13%      85           $78.6         0.25%
Frzn Prepared Chicken           Bone‐In Wings                         198              $8.8        0.13%     586           $12.0         0.04%
Onions                          Onions Yellow (Bulk&Bag)              199              $8.7        0.13%     225           $39.3         0.12%
Dry Mix Desserts                Pudding&Gelatin Cups/Cans             200              $8.7        0.13%     310           $27.6         0.09%
Coffee & Creamers               Unflavored Bag Coffee                 201              $8.5        0.13%      38          $137.3         0.44%
Refrgratd Juices/Drinks         Dairy Case Tea With Sugar             202              $8.4        0.13%     364           $23.1         0.07%
Infant Formula                  Infant Formula Specialty              203              $8.4        0.13%     687            $9.1         0.03%
Ss/Vending ‐ Salty Snacks       Salty Snacks Vending                  204              $8.4        0.13%     480           $15.8         0.05%
Shortening & Oil                Canola Oils                           205              $8.3        0.13%     291           $29.3         0.09%
Infant Formula                  Infant Formula Starter Large          206              $8.3        0.13%     368           $22.8         0.07%
Value Added Fruit               Melons Instore Cut                    207              $8.2        0.13%     205           $42.8         0.14%
Vegetables Salad                Cucumbers                             208              $8.2        0.13%     129           $58.9         0.19%
Smoked Hams                     Hams‐Half/Port Bone‐In                209              $8.2        0.12%     282           $30.0         0.10%
Crackers & Misc Baked Food      Saltine/Oyster                        210              $8.2        0.12%     204           $43.1         0.14%
Condiments & Sauces             Steak & Worchester Sauce              211              $8.2        0.12%     321           $26.7         0.08%
Cookie/Cracker Multi‐Pks        Multi‐Pack Crackers                   212              $8.0        0.12%     217           $41.3         0.13%
Frozen Novelties‐Water Ice      Cones [Frozen Novelties]              213              $7.9        0.12%     273           $31.2         0.10%
Deli Meat: Bulk                 Meat: Beef Bulk                       214              $7.9        0.12%     154           $53.4         0.17%
Melons                          Watermelon Seedless Whole             215              $7.9        0.12%     198           $43.9         0.14%
Candy – Packaged                Seasonal Candy Bags‐Chocolate         216              $7.9        0.12%     148           $54.8         0.17%
Salad & Dips                    Vegetable Salads – Prepack            217              $7.8        0.12%     238           $36.6         0.12%
Baked Breads                    Bagels                                218              $7.8        0.12%     108           $66.9         0.21%
Peppers                         Peppers Green Bell                    219              $7.8        0.12%     215           $41.5         0.13%
Salad Mix                       Regular Garden Salad                  220              $7.8        0.12%     265           $31.9         0.10%
Energy Drinks                   Energy Drink ‐ Single Serve           221              $7.7        0.12%     327           $26.3         0.08%
Smoked Hams                     Hams‐Spiral                           222              $7.6        0.12%     240           $36.5         0.12%



   IMPAQ International, LLC                                     Appendix A ‐ 13
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 20 of 263



                                                                             SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                          Subcommodity                            $ in        % of Total                $ in        % of Total
                                                                         Rank                                  Rank
                                                                                   millions     Expenditures             millions     Expenditures
Coffee & Creamers                  Unflavored Instant Coffee              223              $7.6        0.12%     316           $27.3         0.09%
Tomatoes                           Roma Tomatoes (Bulk/Pkg)               224              $7.5        0.11%     222           $39.6         0.13%
Cookies                            Vanilla Wafer/Kids Cookies             225              $7.5        0.11%     236           $36.7         0.12%
Frozen Novelties‐Water Ice         Ice Cream Sandwiches                   226              $7.4        0.11%     354           $24.2         0.08%
Hot Dogs                           Hot Dogs – Premium                     227              $7.4        0.11%     208           $42.7         0.14%
Yogurt                             Yogurt/Pro Active Health               228              $7.4        0.11%     113           $63.5         0.20%
Snack Meat                         Snack Meat – Pepperoni                 229              $7.4        0.11%     263           $32.1         0.10%
Cakes                              Cakes: Creme/Pudding                   230              $7.4        0.11%     333           $25.8         0.08%
Meat Frozen                        Frzn Meat ‐ Breakfast Sausage          231              $7.3        0.11%     602           $11.3         0.04%
Beef:Rib                           Angus [Beef]                           232              $7.3        0.11%     200           $43.3         0.14%
Shortening & Oil                   Olive Oil                              233              $7.3        0.11%     112           $63.8         0.20%
Dry Bean Veg&Rice                  Noodle Side Dish Mixes                 234              $7.3        0.11%     390           $21.1         0.07%
Yogurt                             Yogurt/Adult Multi‐Packs               235              $7.2        0.11%     210           $42.5         0.14%
Dry Bean Veg&Rice                  Rice ‐ Dry Bag And Box                 236              $7.1        0.11%     255           $33.9         0.11%
Energy Drinks                      Energy Drink ‐ Single Serve            237              $7.1        0.11%     224           $39.5         0.13%
Baked Breads                       Sandwich Buns                          238              $7.1        0.11%     137           $56.8         0.18%
Refrigerated Dairy Case            Non‐Dairy Milks                        239              $7.1        0.11%     105           $67.7         0.21%
Beef:Round                         Select Beef                            240              $7.1        0.11%     278           $30.4         0.10%
                                   Unsweetened Envelope [Powder Drink
Powder & Crystal Drink Mix                                                 241
                                   Mix]                                                   $7.0        0.11%      802            $6.2        0.02%
Refrigerated Desserts              Refrigerated Pudding                    242            $7.0        0.11%      170           $49.5        0.16%
Carrots                            Carrots Mini Peeled                     243            $7.0        0.11%      118           $61.4        0.19%
Baking Mixes                       Layer Cake Mix                          244            $7.0        0.11%      251           $35.1        0.11%
Cocoa Mixes                        Malted Mlk/Syrup/Pwdrs (Eggnog)         245            $6.9        0.11%      339           $25.3        0.08%
Stone Fruit                        Cherries Red                            246            $6.9        0.10%      139           $56.7        0.18%
Frzn Seafood                       Frz Coated Fish Fillets                 247            $6.9        0.10%      389           $21.1        0.07%
Meat Snacks                        Jerky/Nuggets/Tenders                   248            $6.8        0.10%      334           $25.8        0.08%
Dry Bean Veg&Rice                  Rice ‐ Instant & Microwave              249            $6.8        0.10%      231           $38.0        0.12%
Seafood – Catfish                  Catfish – Fillet                        250            $6.8        0.10%      544           $13.1        0.04%
Refrgrated Dough Products          Refrigerated Cookies‐Brand              251            $6.8        0.10%      296           $28.8        0.09%
Fluid Milk Products                Specialty/Lactose Free Milk             252            $6.7        0.10%      175           $48.4        0.15%
Peanut Butter/Jelly/Jams&Honey     Preserves/Jam/Marmalade                 253            $6.7        0.10%      141           $56.2        0.18%



   IMPAQ International, LLC                                         Appendix A ‐ 14
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 21 of 263



                                                                             SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                          Subcommodity                            $ in        % of Total                $ in        % of Total
                                                                         Rank                                  Rank
                                                                                   millions     Expenditures             millions     Expenditures
Margarines                        Margarine Stick                         254              $6.7        0.10%     376           $22.3         0.07%
Rts/Micro Soup/Broth              Broth                                   255              $6.7        0.10%     109           $65.6         0.21%
Rtd Tea/New Age Juice             Juice (Under 10% Juice)                 256              $6.7        0.10%     374           $22.4         0.07%
Apples                            Apples Gala (Bulk&Bag)                  257              $6.6        0.10%      98           $69.3         0.22%
Chicken Fresh                     Chicken Legs/Quarters                   258              $6.6        0.10%     536           $13.5         0.04%
Frozen Breakfast Foods            Frzn Breakfast Pastry                   259              $6.5        0.10%     420           $19.0         0.06%
Flour & Meals                     Flour: White & Self Rising              260              $6.4        0.10%     297           $28.8         0.09%
Seafood ‐ Value Added Seafood     Value Added Breaded Shrimp              261              $6.4        0.10%     459           $16.9         0.05%
Sugars & Sweeteners               Sweeteners                              262              $6.4        0.10%     168           $49.8         0.16%
Baking Mixes                      Frosting                                263              $6.3        0.10%     318           $27.0         0.09%
Pies                              Pies: Fruit/Nut                         264              $6.3        0.10%     223           $39.6         0.13%
Molasses/Syrups/Pancake Mixes     Pancake Mixes                           265              $6.3        0.10%     379           $21.9         0.07%
Water ‐ (Sparkling&Still)         Still Water Flvrd Drnk/Mnrl Wtr         266              $6.3        0.10%     230           $38.1         0.12%
Bag Snacks                        Pretzels                                267              $6.2        0.09%     144           $55.4         0.18%
Dry Cheese                        Grated Cheese                           268              $6.2        0.09%     256           $33.6         0.11%
Onions                            Onions Sweet (Bulk&Bag)                 269              $6.2        0.09%     181           $47.4         0.15%
Shelf Stable Juice                Cranapple/Cran Grape Juice              270              $6.1        0.09%     315           $27.3         0.09%
Frzn Seafood                      Frz Fishsticks/Tenders/Nuggets          271              $6.1        0.09%     506           $14.7         0.05%
Seafood – Crab                    Crab – Snow                             272              $6.1        0.09%     598           $11.4         0.04%
Bread                             Bread:Italian/French                    273              $6.1        0.09%     172           $49.0         0.16%
Bulk Service Case Cheese          Bulk Semi‐Hard Cheese                   274              $6.1        0.09%     196           $44.0         0.14%
Baking Mixes                      Muffin & Corn Bread Mix                 275              $6.0        0.09%     295           $28.9         0.09%
Chicken & Poultry                 Chix:Frd 8pc/Cut Up (Cold)              276              $6.0        0.09%     558           $12.7         0.04%
Infant Formula                    Infant Formula Toddler                  277              $6.0        0.09%     570           $12.4         0.04%
Vegetables Cooking Bulk           Celery                                  278              $5.9        0.09%     158           $51.2         0.16%
Traditional Mexican Foods         Mexican Seasoning Mixes                 279              $5.9        0.09%     402           $20.6         0.07%
Refrigerated Dairy Case           Fluid Milk                              280              $5.9        0.09%      52          $113.3         0.36%
Soft Drinks                       Soft Drinks Can Non‐Carb                281              $5.9        0.09%     592           $11.5         0.04%
Condiments & Sauces               Hot Sauce                               282              $5.8        0.09%     466           $16.4         0.05%
Apples                            Apples Red Delicious (Bulk&Bag)         283              $5.8        0.09%     248           $35.2         0.11%
Single Serve Sweet Goods          Snack Cake ‐ Single Serve               284              $5.7        0.09%     470           $16.2         0.05%
Milk By‐Products                  Refrig Dips                             285              $5.7        0.09%     350           $24.7         0.08%



   IMPAQ International, LLC                                         Appendix A ‐ 15
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 22 of 263



                                                                               SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                             $ in        % of Total                $ in        % of Total
                                                                           Rank                                  Rank
                                                                                     millions     Expenditures             millions     Expenditures
Tomatoes                           Tomatoes Vine Ripe Bulk                  286              $5.7        0.09%     373           $22.5         0.07%
Bag Snacks                         Brand Snacks                             287              $5.6        0.09%     176           $48.1         0.15%
Refrgrated Dough Products          Refrigerated Specialty Rolls             288              $5.5        0.08%     312           $27.5         0.09%
Canned & Dry Milk                  Canned Milk                              289              $5.5        0.08%     305           $27.9         0.09%
Coffee & Creamers                  Ready To Drink Coffee                    290              $5.5        0.08%     403           $20.5         0.06%
Salad Mix                          Garden Plus [Salad Mix]                  291              $5.5        0.08%     267           $31.8         0.10%
Cookies                            Cookies: Holiday/Special Occas           292              $5.5        0.08%     320           $26.8         0.08%
Bag Snacks                         Misc Bag Snacks                          293              $5.5        0.08%     591           $11.5         0.04%
Refrgratd Juices/Drinks            Dairy Case 100% Pure Juice Other         294              $5.4        0.08%     261           $32.3         0.10%
Refrgrated Dough Products          Refrigerated Crescent Rolls              295              $5.4        0.08%     274           $31.2         0.10%
Teas                               Tea Bags & Bulk Tea                      296              $5.4        0.08%     317           $27.2         0.09%
Aseptic Juice                      Aseptic Pack Juice And Drinks            297              $5.3        0.08%     449           $17.5         0.06%
Infant Formula                     Infant Formula Solutions Large           298              $5.3        0.08%     497           $15.2         0.05%
Vegetables Cooking Bulk            Cabbage                                  299              $5.3        0.08%     340           $25.1         0.08%
Melons                             Cantaloupe Whole                         300              $5.3        0.08%     194           $44.4         0.14%
Dry Sce/Gravy/Potatoes/Stuffng     Stuffing Mixes                           301              $5.3        0.08%     378           $22.1         0.07%
Frozen Desserts                    Frozen Fruit Pies & Cobblers             302              $5.3        0.08%     359           $23.7         0.08%
Frozen Potatoes                    Frzn Tater Tots/Other Extruded           303              $5.2        0.08%     424           $18.8         0.06%
Traditional Mexican Foods          Mexican Taco/Tostado/Shells              304              $5.2        0.08%     417           $19.1         0.06%
Broccoli/Cauliflower               Broccoli Whole&Crowns                    305              $5.2        0.08%     156           $52.0         0.16%
Tomato Products‐Shelf Stable       Tomato Sauce                             306              $5.1        0.08%     353           $24.2         0.08%
Candy – Checklane                  Candy Bars (Singles)                     307              $5.1        0.08%     476           $15.9         0.05%
Lunchmeat                          Lunchmeat ‐ Chop/Form Pltry              308              $5.1        0.08%     583           $12.1         0.04%
Vegetables Salad                   Variety Lettuce                          309              $5.1        0.08%     110           $65.2         0.21%
Berries                            Blueberries                              310              $5.1        0.08%      82           $79.4         0.25%
Shelf Stable Juice                 Cranberry Juice (50% And Under)          311              $5.0        0.08%     371           $22.6         0.07%
Seafood ‐ Salmon‐Farm Raised       Salmon Fr – Atlantic                     312              $5.0        0.08%     173           $48.8         0.15%
Tomatoes                           Tomatoes Hot House Bulk                  313              $5.0        0.08%     280           $30.3         0.10%
Yogurt                             Yogurt/Specialty Greek                   314              $5.0        0.08%      89           $77.4         0.25%
Frozen Whipped Topping             Frzn Whipped Topping                     315              $5.0        0.08%     276           $30.9         0.10%
Can Fruit/Jar Applesauce           Pineapple                                316              $4.9        0.07%     357           $24.0         0.08%
Frozen Desserts                    Frozen Cream Pies                        317              $4.9        0.07%     423           $18.9         0.06%



   IMPAQ International, LLC                                           Appendix A ‐ 16
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 23 of 263



                                                                                 SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                            Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                             Rank                                  Rank
                                                                                       millions     Expenditures             millions     Expenditures
Infant Formula                     Infant Formula Concentrate                 318              $4.9        0.07%     954            $3.9         0.01%
Stone Fruit                        Peaches Yellow Flesh                       319              $4.8        0.07%     243           $35.6         0.11%
Sweet Goods                        Sw Gds: Sw Rolls/Dan                       320              $4.8        0.07%     319           $26.9         0.09%
Potatoes                           Potatoes Sweet&Yams                        321              $4.8        0.07%     234           $37.1         0.12%
Seafood ‐ Party Trays              Party Tray – Shrimp                        322              $4.8        0.07%     347           $24.8         0.08%
Shelf Stable Juice                 Blended Juice&Combinations                 323              $4.8        0.07%     365           $22.9         0.07%
Baking Mixes                       Brownie Mix                                324              $4.8        0.07%     313           $27.5         0.09%
Shelf Stable Juice                 Grape Juice (Over 50% Juice)               325              $4.8        0.07%     455           $17.1         0.05%
Frzn Prepared Chicken              Fz Meal Kits/Stuffed/Other                 326              $4.8        0.07%     578           $12.2         0.04%
Peanut Butter/Jelly/Jams&Honey     Jelly                                      327              $4.7        0.07%     439           $18.1         0.06%
Smoked Pork                        Ham Steaks/Cubes/Slices                    328              $4.7        0.07%     324           $26.3         0.08%
Tomatoes                           Tomatoes Grape                             329              $4.7        0.07%     150           $54.6         0.17%
Traditional Mexican Foods          Mexican Beans/Refried                      330              $4.7        0.07%     393           $21.0         0.07%
Citrus                             Lemons                                     331              $4.6        0.07%     257           $33.6         0.11%
Can Fruit/Jar Applesauce           Peaches                                    332              $4.6        0.07%     387           $21.3         0.07%
Frozen Potatoes                    Frzn Hashbrown Potatoes                    333              $4.6        0.07%     348           $24.8         0.08%
Dry Noodles & Pasta                Noodles Dry                                334              $4.5        0.07%     344           $24.9         0.08%
Salad Bar                          Salad Bar Other                            335              $4.5        0.07%     438           $18.2         0.06%
Corn                               Corn Bulk                                  336              $4.5        0.07%     260           $32.5         0.10%
Sweet Goods                        Sw Gds: Muffins                            337              $4.5        0.07%     266           $31.8         0.10%
Frozen Breakfast Foods             Frzn Breakfast Entrees                     338              $4.5        0.07%     473           $16.2         0.05%
Eggs/Muffins/Potatoes              Eggs ‐ X‐Large                             339              $4.5        0.07%     232           $37.9         0.12%
Convenient Meals                   Convenient Meals ‐ Adult Meal              340              $4.5        0.07%     603           $11.2         0.04%
Bacon                              Bacon – Poultry                            341              $4.5        0.07%     435           $18.4         0.06%
Smoked Hams                        Hams‐Whole Boneless                        342              $4.5        0.07%     510           $14.6         0.05%
Fluid Milk Products                Half & Half                                343              $4.4        0.07%     149           $54.6         0.17%
Deli Meat: Bulk                    Meat Bulk: Specialty Dry Meats             344              $4.4        0.07%     302           $28.3         0.09%
Frozen Vegetable & Veg Dish        Fz Box Vegetables ‐ Value Added            345              $4.4        0.07%     349           $24.7         0.08%
Apples                             Apples Granny Smith (Bulk&Bag)             346              $4.4        0.07%     277           $30.9         0.10%
Baking Needs                       Bits & Morsels [Baking Needs]              347              $4.4        0.07%     162           $50.3         0.16%
Meat ‐ Shelf Stable                Chunk Meats ‐ Chix/Ham/Etc                 348              $4.4        0.07%     338           $25.3         0.08%
Yogurt                             Yogurt/Large Size (16oz Or Larger)         349              $4.4        0.07%     219           $40.4         0.13%



   IMPAQ International, LLC                                             Appendix A ‐ 17
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 24 of 263



                                                                                SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                            Rank                                  Rank
                                                                                      millions     Expenditures             millions     Expenditures
Energy Drinks                      Energy Drink ‐ Multi‐Pack                 350              $4.3        0.07%     421           $19.0         0.06%
Frozen Fruits                      Frozen Fruit                              351              $4.3        0.07%     174           $48.6         0.15%
Turkey Frozen                      Whole Toms (Over 16lbs) [Turkey]          352              $4.3        0.06%     407           $20.0         0.06%
Lunchmeat                          Lunchmeat ‐ Whole Muscle Pltry            353              $4.2        0.06%     413           $19.7         0.06%
Dry Bean Veg&Rice                  Dry Beans/Peas/Barley: Bag & Bulk         354              $4.2        0.06%     425           $18.8         0.06%
Frozen Novelties‐Water Ice         Adult Premium [Frozen Novelties]          355              $4.2        0.06%     151           $54.5         0.17%
Traditional Mexican Foods          Mexican Dinners And Foods                 356              $4.2        0.06%     597           $11.4         0.04%
Salad Mix                          Kits [Salad Mix]                          357              $4.2        0.06%     258           $33.5         0.11%
Cookies                            Premium Cookies                           358              $4.2        0.06%     269           $31.5         0.10%
Peanut Butter/Jelly/Jams&Honey     Honey                                     359              $4.1        0.06%     294           $28.9         0.09%
Pickle/Relish/Pckld Veg&Olives     Ripe Olives                               360              $4.1        0.06%     337           $25.3         0.08%
Bacon                              Bacon ‐ Pre‐Cooked                        361              $4.1        0.06%     346           $24.8         0.08%
Rolls                              Rolls: Sandwich                           362              $4.1        0.06%     322           $26.7         0.08%
Potatoes                           Potatoes Red (Bulk&Bag)                   363              $4.1        0.06%     264           $32.0         0.10%
Croutons/Bread Stick&Salad Top     Salad Toppers                             364              $4.1        0.06%     500           $15.1         0.05%
Candy – Packaged                   Gum (Packaged)                            365              $4.1        0.06%     331           $25.9         0.08%
Baking Needs                       Baking Nuts                               366              $4.1        0.06%     201           $43.2         0.14%
Soft Drinks                        Soft Drinks 6pk Can Carb                  367              $4.1        0.06%     308           $27.8         0.09%
Single Serve Fruit/Applesauce      Applesauce Cup                            368              $4.1        0.06%     370           $22.6         0.07%
Dry Sce/Gravy/Potatoes/Stuffng     Gravy Can/Glass                           369              $4.0        0.06%     485           $15.7         0.05%
Cookies                            Graham Crackers                           370              $4.0        0.06%     342           $24.9         0.08%
Candy – Packaged                   Miscellaneous Candy                       371              $4.0        0.06%     418           $19.0         0.06%
Frozen Vegetable & Veg Dish        Frzn Corn On The Cob                      372              $4.0        0.06%     708            $8.4         0.03%
Cookies                            Chocolate Covered Cookies                 373              $4.0        0.06%     432           $18.5         0.06%
Value Added Vegetables             Vegetable Party Tray                      374              $4.0        0.06%     341           $25.1         0.08%
Value Added Vegetables             Cut Vegetables All Other                  375              $4.0        0.06%     213           $42.2         0.13%
Deli Meat: Bulk                    Bologna/Loaves/Franks                     376              $4.0        0.06%     415           $19.2         0.06%
Condiments & Sauces                Marinades                                 377              $3.9        0.06%     434           $18.4         0.06%
Nuts                               Pistachios                                378              $3.9        0.06%     293           $29.1         0.09%
Service Case Meat                  Seasoned Poultry                          379              $3.9        0.06%     463           $16.5         0.05%
Salad & Dips                       Protein Salads – Bulk                     380              $3.9        0.06%     326           $26.3         0.08%
Hot Cereal                         Standard Oatmeal                          381              $3.9        0.06%     284           $29.9         0.09%



   IMPAQ International, LLC                                            Appendix A ‐ 18
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 25 of 263



                                                                                SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                            Rank                                  Rank
                                                                                      millions     Expenditures             millions     Expenditures
Cheese                             Miscellaneous Cheese                      382              $3.8        0.06%     214           $42.1         0.13%
Salad & Dips                       Vegetable Salads ‐ Bulk                   383              $3.8        0.06%     275           $31.0         0.10%
Shelf Stable Juice                 Veg Juice (Except Tomato)                 384              $3.8        0.06%     279           $30.4         0.10%
Juices Super Premium               Juices Superfoods/Enhanced                385              $3.8        0.06%     367           $22.8         0.07%
Breakfast Sausage                  Bkfst Sausage ‐ Fresh Patties             386              $3.8        0.06%     651            $9.8         0.03%
Vegetables Cooking Bulk            Asparagus                                 387              $3.8        0.06%     159           $50.7         0.16%
Baby Foods                         Baby Food Cereals                         388              $3.8        0.06%     756            $7.1         0.02%
Baked Breads                       English Muffins/Waffles                   389              $3.8        0.06%     169           $49.5         0.16%
Baked Breads                       Main Meal Bread                           390              $3.8        0.06%     252           $34.9         0.11%
Juice                              Non‐Carb Jce(Over 50% Juice)              391              $3.8        0.06%     268           $31.7         0.10%
Deli Meat: Bulk                    Meat: Chicken Bulk                        392              $3.7        0.06%     253           $34.6         0.11%
Breakfast Sausage                  Bkfst Sausage – Precooked                 393              $3.7        0.06%     385           $21.4         0.07%
Dietary Aid Prdct/Med Liq Nutr     Diet Cntrl Liqs Nutritional               394              $3.7        0.06%     281           $30.3         0.10%
Refrgratd Juices/Drinks            Dairy Case Fruit Drinks                   395              $3.7        0.06%    1041            $2.8         0.01%
Dinner Sausage                     Dnr Sausage ‐ Beef Rope Ckd               396              $3.7        0.06%     577           $12.2         0.04%
Canned Pasta&Mwv Fd‐Shlf Stbl      Microwavable Cups                         397              $3.7        0.06%     690            $9.0         0.03%
Turkey Frozen                      Whole Hens (Under 16lbs) [Turkey]         398              $3.6        0.06%     419           $19.0         0.06%
Cakes                              Cakes: Cheesecake                         399              $3.6        0.06%     507           $14.7         0.05%
Enhancements (Pickles/Spreads)     Enhancements ‐ Pickles/Kraut              400              $3.6        0.06%     410           $19.8         0.06%
Tomatoes                           Tomatoes Vine Ripe Pkg                    401              $3.6        0.06%     743            $7.3         0.02%
Peppers                            Peppers Red Bell                          402              $3.6        0.05%     211           $42.5         0.13%
Dinner Sausage                     Dnr Sausage ‐ Other Forms                 403              $3.6        0.05%     381           $21.6         0.07%
Pork Offal                         External Fresh                            404              $3.5        0.05%     937            $4.2         0.01%
Pasta & Pizza Sauce                Value [Pasta & Pizza Sauce]               405              $3.5        0.05%     657            $9.7         0.03%
Aseptic Juice                      Aseptic Pack Juice And Drinks             406              $3.5        0.05%     934            $4.2         0.01%
Berries                            Raspberries                               407              $3.5        0.05%     186           $45.8         0.15%
Beef:Thin Meats                    Corned Beef                               408              $3.5        0.05%     461           $16.9         0.05%
Party Tray                         Deli Tray:Meat And Cheese                 409              $3.5        0.05%     383           $21.5         0.07%
Can Vegetables ‐ Shelf Stable      Peas/Green                                410              $3.5        0.05%     504           $14.7         0.05%
Dry/Ramen Bouillon                 Dry Soup                                  411              $3.5        0.05%     362           $23.3         0.07%
Can Vegetables ‐ Shelf Stable      Spinach & Greens                          412              $3.5        0.05%     765            $7.0         0.02%
Frzn Multi Serve                   Fz Meatballs                              413              $3.5        0.05%     447           $17.7         0.06%



   IMPAQ International, LLC                                            Appendix A ‐ 19
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 26 of 263



                                                                              SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                         Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                          Rank                                  Rank
                                                                                    millions     Expenditures             millions     Expenditures
Milk By‐Products                 Aerosol Toppings [Milk By‐Products]       414              $3.5        0.05%     351           $24.5         0.08%
Baked Breads                     Dinner Rolls                              415              $3.5        0.05%     513           $14.5         0.05%
Cocoa Mixes                      Hot Chocolate/Cocoa Mix                   416              $3.5        0.05%     445           $17.8         0.06%
Infant Formula                   Infant Formula Ready To Use               417              $3.5        0.05%     768            $6.9         0.02%
Powder & Crystal Drink Mix       Sugar Free Canister [Powder Drink Mix]    418              $3.5        0.05%     391           $21.1         0.07%
Cnv Breakfast&Wholesome Snks     Treats [Breakfast]                        419              $3.5        0.05%     605           $11.2         0.04%
Smoked Hams                      Hams‐Half/Port Boneless                   420              $3.4        0.05%     392           $21.0         0.07%
Fitness & Diet                   Fitness&Diet ‐ Bars W/Flour               421              $3.4        0.05%     124           $59.8         0.19%
Refrgrated Dough Products        Refrigerated Cookie Dough                 422              $3.4        0.05%     551           $12.9         0.04%
Grapes                           Grapes Black/Blue                         423              $3.4        0.05%     380           $21.8         0.07%
Bulk Service Case Cheese         Bulk Processed [Cheese]                   424              $3.4        0.05%     411           $19.8         0.06%
Candy – Packaged                 Seasonal Candy Box‐Chocolate              425              $3.4        0.05%     462           $16.6         0.05%
Coffee & Creamers                Coffee Pods/Singles/Filter Pack           426              $3.4        0.05%     167           $49.8         0.16%
Can Fruit/Jar Applesauce         Fruit Cocktail/Fruit Salad                427              $3.4        0.05%     569           $12.5         0.04%
Peppers                          Peppers Other Bell                        428              $3.4        0.05%     301           $28.4         0.09%
Mushrooms                        Mushrooms White Sliced Pkg                429              $3.3        0.05%     306           $27.8         0.09%
Lunchmeat                        Lunchmeat ‐ Chip Meat                     430              $3.3        0.05%     653            $9.7         0.03%
Soft Drinks                      Sft Drnk 1 Liter Btl Carb                 431              $3.3        0.05%     716            $8.2         0.03%
Cakes                            Cakes: Fancy/Service Case                 432              $3.3        0.05%     451           $17.4         0.06%
Salad Mix                        Shredded Lettuce                          433              $3.3        0.05%     616           $10.9         0.03%
Powder & Crystal Drink Mix       Sugar Free Sticks [Powder Drink Mix]      434              $3.3        0.05%     426           $18.8         0.06%
Dinner Mixes‐Dry                 Package Dinners/Pasta Salads              435              $3.3        0.05%     664            $9.5         0.03%
Cakes                            Cakes: Layers/Sheets Novelties            436              $3.3        0.05%     565           $12.5         0.04%
Flour & Meals                    Breadings/Coatings/Crumbs                 437              $3.2        0.05%     474           $16.0         0.05%
Pies                             Pies: Pumpkin/Custard                     438              $3.2        0.05%     545           $13.1         0.04%
Refrigerated Dairy Case          Yogurt                                    439              $3.2        0.05%     107           $67.0         0.21%
Apples                           Mixed Fruit Bags                          440              $3.2        0.05%     829            $5.7         0.02%
Shelf Stable Juice               Fruit Drinks: Canned & Glass              441              $3.2        0.05%     870            $5.0         0.02%
Dry Mix Desserts                 Puddings Dry                              442              $3.2        0.05%     400           $20.8         0.07%
Can Seafood ‐ Shelf Stable       Salmon                                    443              $3.2        0.05%     534           $13.6         0.04%
Shortening & Oil                 Cooking Sprays                            444              $3.2        0.05%     396           $21.0         0.07%
Meat ‐ Shelf Stable              Sandwich Sauce (Manwich)                  445              $3.2        0.05%     733            $7.7         0.02%



   IMPAQ International, LLC                                          Appendix A ‐ 20
                              Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 27 of 263



                                                                           SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                        Subcommodity                            $ in        % of Total                $ in        % of Total
                                                                       Rank                                  Rank
                                                                                 millions     Expenditures             millions     Expenditures
Bread                           Bread:Specialty                         446              $3.2        0.05%     366           $22.9         0.07%
Seafood – Tilapia               Tilapia – Fillet                        447              $3.2        0.05%     465           $16.4         0.05%
Frzn Multi Serve                Frzn Burgers                            448              $3.2        0.05%    1010            $3.1         0.01%
Convenience/Snacking            Jarred Fruit Single Serve               449              $3.1        0.05%     511           $14.6         0.05%
Powder & Crystal Drink Mix      Soft Drink Canisters                    450              $3.1        0.05%     723            $7.9         0.03%
Frozen Breakfast Foods          Frzn Breakfast Sausage                  451              $3.1        0.05%     647            $9.8         0.03%
Ss/Vending ‐ Cookie/Cracker     Vendor Size/Single Serve Cookie         452              $3.1        0.05%     770            $6.8         0.02%
Water ‐ (Sparkling&Still)       Sparkling Water ‐ Flvrd Sweet           453              $3.1        0.05%     355           $24.1         0.08%
Service Case Meat               Stuffed/Mixed Beef                      454              $3.1        0.05%     416           $19.2         0.06%
Meat ‐ Shelf Stable             Vienna Sausage                          455              $3.1        0.05%     867            $5.1         0.02%
Mushrooms                       Mushrooms White Whole Pkg               456              $3.1        0.05%     288           $29.6         0.09%
Teas                            Tea Bags/Herbal                         457              $3.1        0.05%     272           $31.2         0.10%
Meat Frozen                     Frzn Meat – Offals                      458              $3.0        0.05%    1053            $2.6         0.01%
Bulk Service Case Cheese        Bulk Semi‐Soft                          459              $3.0        0.05%     363           $23.3         0.07%
Bag Snacks                      Bagged Popped Popcorn                   460              $3.0        0.05%     566           $12.5         0.04%
Condiments & Sauces             Yellow Mustard                          461              $3.0        0.05%     571           $12.4         0.04%
Vegetables Salad                Green Onions                            462              $3.0        0.05%     361           $23.5         0.07%
Frozen Bread/Dough              Frzn Dinner Rolls                       463              $3.0        0.05%     398           $20.9         0.07%
Baking Needs                    Marshmallows                            464              $3.0        0.05%     467           $16.4         0.05%
Warehouse Snacks                Snack Mix                               465              $3.0        0.05%     450           $17.5         0.06%
Fluid Milk Products             Whipping Cream                          466              $3.0        0.04%     249           $35.2         0.11%
Dried Fruit                     Raisins                                 467              $2.9        0.04%     330           $26.0         0.08%
Dinner Sausage                  Dnr Sausage ‐ Links Beef Ckd            468              $2.9        0.04%     722            $8.0         0.03%
Rolls                           Rolls: Croissants/Breadsticks           469              $2.9        0.04%     464           $16.5         0.05%
Lunchmeat                       Lunchmeat ‐ Brauns/Liver/Loave          470              $2.9        0.04%     632           $10.3         0.03%
Cookie/Cracker Multi‐Pks        Multi‐Pack Cookies                      471              $2.9        0.04%     596           $11.4         0.04%
Snack Meat                      Snack Meat ‐ Salami/Smr Sausage         472              $2.9        0.04%     481           $15.8         0.05%
Shortening & Oil                Solid Shortening                        473              $2.9        0.04%     525           $14.0         0.04%
Salad Mix                       Salad Bowls                             474              $2.9        0.04%     572           $12.3         0.04%
Hot Cereal                      Grits                                   475              $2.8        0.04%     774            $6.7         0.02%
Cereals                         Cereal – Cold                           476              $2.8        0.04%     178           $47.8         0.15%
Frozen Vegetable & Veg Dish     Fz Bag Vegetables ‐ Value Added         477              $2.8        0.04%     505           $14.7         0.05%



   IMPAQ International, LLC                                       Appendix A ‐ 21
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 28 of 263



                                                                                 SNAP Household Expenditures        Non‐SNAP Household Expenditures
           Commodity                          Subcommodity                               $ in        % of Total                $ in        % of Total
                                                                             Rank                                  Rank
                                                                                       millions     Expenditures             millions     Expenditures
Traditional Asian Foods            Asian Other Sauces/Marinade                478              $2.8        0.04%     422           $18.9         0.06%
                                   Cups/Push Ups/Other [Frozen
Frozen Novelties‐Water Ice                                                     479
                                   Novelties]                                                 $2.8        0.04%      661            $9.6        0.03%
Refrigerated Hispanic Grocery      Refrigerated Tortillas                      480            $2.8        0.04%      669            $9.4        0.03%
Frzn Prepared Chicken              Whole Muscle Unbreaded Chicken              481            $2.8        0.04%      555           $12.8        0.04%
Meat ‐ Shelf Stable                Luncheon Meat (Spam)                        482            $2.8        0.04%      693            $8.9        0.03%
Frzn Prepared Chicken              Boneless Snack/Value/Small                  483            $2.8        0.04%      836            $5.5        0.02%
Croutons/Bread Stick&Salad Top     Croutons                                    484            $2.8        0.04%      526           $14.0        0.04%
Apples                             Apples Other (Bulk&Bag)                     485            $2.8        0.04%      314           $27.4        0.09%
Apples                             Apples Fuji (Bulk&Bag)                      486            $2.8        0.04%      242           $36.2        0.11%
Apples                             Apples Gold Delicious (Bulk&Bag)            487            $2.8        0.04%      443           $17.9        0.06%
Salad & Dips                       Sal: Hommus                                 488            $2.8        0.04%      189           $45.4        0.14%
Dinner Sausage                     Dnr Sausage – Cocktails                     489            $2.7        0.04%      562           $12.7        0.04%
Can Vegetables ‐ Shelf Stable      Mushrooms Cnd & Glass                       490            $2.7        0.04%      521           $14.3        0.05%
Frozen Desserts                    Frzn Pie Shells/Pastry Shell                491            $2.7        0.04%      475           $16.0        0.05%
Lunchmeat                          Lunchmeat ‐ Variety Pack                    492            $2.7        0.04%      677            $9.3        0.03%
Frozen Desserts                    Frozen Cakes/Desserts                       493            $2.7        0.04%      611           $11.0        0.03%
Pickle/Relish/Pckld Veg&Olives     Peppers                                     494            $2.7        0.04%      537           $13.5        0.04%
Cakes                              Cakes: Angel Fds/Cke Rolls                  495            $2.7        0.04%      440           $18.1        0.06%
Berries                            Blackberries                                496            $2.7        0.04%      283           $29.9        0.09%
Frozen Bread/Dough                 Frzn Garlic Bread                           497            $2.7        0.04%      608           $11.1        0.04%
Traditional Mexican Foods          Mexican Enchilada Sauce                     498            $2.7        0.04%      532           $13.7        0.04%
Fluid Milk Products                Egg Nog/Boiled Custard                      499            $2.7        0.04%      539           $13.3        0.04%
Hot Dogs                           Hot Dogs ‐ Base Poultry                     500            $2.7        0.04%      667            $9.4        0.03%
Beef:Thin Meats                    Brisket [Beef]                              501            $2.7        0.04%      446           $17.8        0.06%
Cookies                            Wellness/Portion Control [Cookies]          502            $2.7        0.04%      358           $23.8        0.08%
Baking Needs                       Pie Filling/Mincemeat/Glazes                503            $2.7        0.04%      345           $24.8        0.08%
Soft Drinks                        Tea Can With Sweetener/Sugar                504            $2.7        0.04%      807            $6.1        0.02%
Citrus                             Limes                                       505            $2.7        0.04%      369           $22.7        0.07%
Warehouse Snacks                   Misc Snacks                                 506            $2.6        0.04%      541           $13.2        0.04%
Traditional Mexican Foods          Mexican Taco Sauce                          507            $2.6        0.04%      761            $7.0        0.02%
Soft Drinks                        Soft Drink Bottle Non‐Carb                  508            $2.6        0.04%      887            $4.7        0.02%



   IMPAQ International, LLC                                             Appendix A ‐ 22
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 29 of 263



                                                                                SNAP Household Expenditures        Non‐SNAP Household Expenditures
           Commodity                          Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                            Rank                                  Rank
                                                                                      millions     Expenditures             millions     Expenditures
Seafood ‐ Salmon‐Wild Caught       Salmon Wc – Pink                          509              $2.6        0.04%     612           $11.0         0.03%
Frozen Bread/Dough                 Frzn Biscuits                             510              $2.6        0.04%     550           $12.9         0.04%
Frzn Pasta                         Frozen Pasta                              511              $2.6        0.04%     458           $16.9         0.05%
Chicken Frozen                     Frzn Chicken ‐ Drk Meat                   512              $2.6        0.04%     818            $5.9         0.02%
Syrups Toppings & Cones            Ice Cream Toppings                        513              $2.6        0.04%     524           $14.1         0.04%
Candy – Packaged                   Seasonal Candy Bags Non‐Chocolate         514              $2.6        0.04%     502           $14.9         0.05%
Salad & Dips                       Pasta/Grain Salads – Prepack              515              $2.6        0.04%     631           $10.3         0.03%
Cakes                              Cakes: Ice Cream                          516              $2.6        0.04%     700            $8.6         0.03%
Nuts                               Mixed Nuts                                517              $2.6        0.04%     309           $27.6         0.09%
Sushi                              Sushi – Prepackaged                       518              $2.6        0.04%     414           $19.2         0.06%
Pickle/Relish/Pckld Veg&Olives     Green Olives                              519              $2.6        0.04%     483           $15.8         0.05%
Candy – Packaged                   Candy Bars Multi Pack W/Flour             520              $2.6        0.04%     695            $8.8         0.03%
Stone Fruit                        Nectarines Yellow Flesh                   521              $2.5        0.04%     430           $18.6         0.06%
Onions                             Onions Red (Bulk&Bag)                     522              $2.5        0.04%     397           $20.9         0.07%
Flour & Meals                      Cornmeal                                  523              $2.5        0.04%     746            $7.3         0.02%
Tropical Fruit                     Pineapple Whole&Peel/Cored                524              $2.5        0.04%     377           $22.1         0.07%
Bagels&Cream Cheese                Refrigerated Bagels                       525              $2.5        0.04%     731            $7.7         0.02%
Onions                             Onions White (Bulk&Bag)                   526              $2.5        0.04%     482           $15.8         0.05%
Meat Frozen                        Frzn Meat – Turkey                        527              $2.5        0.04%     652            $9.7         0.03%
Pickle/Relish/Pckld Veg&Olives     Relishes                                  528              $2.5        0.04%     590           $11.6         0.04%
Candy – Packaged                   Candy Bags‐Chocolate W/Flour              529              $2.5        0.04%     496           $15.2         0.05%
Nuts                               Cashews                                   530              $2.5        0.04%     437           $18.3         0.06%
Cakes                              Cakes:Birthday/Celebration Lay            531              $2.5        0.04%     684            $9.1         0.03%
Smoked Pork                        Smoked Offal [Pork]                       532              $2.4        0.04%     940            $4.1         0.01%
Apples                             Apples Honeycrisp                         533              $2.4        0.04%     235           $36.9         0.12%
Sweet Goods & Snacks               Sw Gds: Swt/Flvrd Loaves                  534              $2.4        0.04%     528           $13.9         0.04%
Fluid Milk Products                Buttermilk                                535              $2.4        0.04%     478           $15.9         0.05%
Cakes                              Cakes: Sheet                              536              $2.4        0.04%     750            $7.2         0.02%
Cookies                            Cookies: Gourmet                          537              $2.4        0.04%     399           $20.8         0.07%
Citrus                             Grapefruit                                538              $2.4        0.04%     388           $21.2         0.07%
Coffee & Creamers                  Flavored Bag Coffee                       539              $2.4        0.04%     328           $26.2         0.08%
Stone Fruit                        Plums                                     540              $2.4        0.04%     543           $13.1         0.04%



   IMPAQ International, LLC                                            Appendix A ‐ 23
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 30 of 263



                                                                               SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                             $ in        % of Total                $ in        % of Total
                                                                           Rank                                  Rank
                                                                                     millions     Expenditures             millions     Expenditures
Refrigerated Italian               Refrigerated Pasta                       541              $2.4        0.04%     290           $29.3         0.09%
Spices & Extracts                  Gourmet Spices                           542              $2.4        0.04%     259           $33.2         0.11%
Baked Breads                       Diet/Light Bread                         543              $2.4        0.04%     356           $24.0         0.08%
Bacon                              Bacon ‐ Trad Center Cut                  544              $2.3        0.04%     395           $21.0         0.07%
Salad & Dips                       Pasta/Grain Salads ‐ Bulk                545              $2.3        0.04%     460           $16.9         0.05%
Rice Cakes                         Mini‐Cakes                               546              $2.3        0.04%     454           $17.2         0.05%
Authentic Hispanic Fds&Product     Authentic Sauces/Salsa/Picante           547              $2.3        0.03%     678            $9.2         0.03%
Ice Cream Ice Milk & Sherbets      Premium Pints [Ice Cream & Sherbert]     548              $2.3        0.03%     787            $6.5         0.02%
Can Fruit/Jar Applesauce           Mandarin Oranges/Citrus Sect             549              $2.3        0.03%     564           $12.6         0.04%
Baby Foods                         Baby Juices                              550              $2.3        0.03%    1013            $3.1         0.01%
Salad Mix                          Salad Mix Blends Organic                 551              $2.3        0.03%     239           $36.5         0.12%
Salad & Dips                       Salad: Lettuce                           552              $2.2        0.03%     576           $12.2         0.04%
Baked Breads                       Fruit/Breakfast Bread                    553              $2.2        0.03%     427           $18.7         0.06%
Seafood ‐ Salad/Dip/Sce/Cond       Breading [Seafood]                       554              $2.2        0.03%     966            $3.7         0.01%
Seafood ‐ Finfish Other            Finfish ‐ Other                          555              $2.2        0.03%     826            $5.8         0.02%
Frozen Bread/Dough                 Frzn Breadsticks                         556              $2.2        0.03%     871            $5.0         0.02%
Bag Snacks                         Pork Skins/Cracklins                     557              $2.2        0.03%     804            $6.2         0.02%
Frozen Juice And Smoothies         Frzn Conc Allieds Over 50% Juice         558              $2.2        0.03%     638           $10.1         0.03%
Broccoli/Cauliflower               Cauliflower Whole                        559              $2.2        0.03%     352           $24.5         0.08%
Mushrooms                          Mushrooms Portabella                     560              $2.2        0.03%     372           $22.6         0.07%
Tropical Fruit                     Mango                                    561              $2.2        0.03%     522           $14.1         0.04%
Seafood – Lobster                  Lobster – Tails                          562              $2.2        0.03%     546           $13.0         0.04%
Can Fruit/Jar Applesauce           Apple Sauce (Excludes Cup)               563              $2.2        0.03%     530           $13.8         0.04%
Traditional Mexican Foods          Mexican Peppers Chilies                  564              $2.2        0.03%     487           $15.7         0.05%
Candy – Checklane                  Mints/Candy & Breath                     565              $2.1        0.03%     582           $12.1         0.04%
Citrus                             Tangerines & Tangelos                    566              $2.1        0.03%     600           $11.3         0.04%
Juices Super Premium               Juices Smoothies/Blended                 567              $2.1        0.03%     613           $11.0         0.03%
Can Vegetables ‐ Shelf Stable      Fried Onions                             568              $2.1        0.03%     574           $12.3         0.04%
Carrots                            Carrots Bagged                           569              $2.0        0.03%     453           $17.2         0.05%
Eggs/Muffins/Potatoes              Eggs – Jumbo                             570              $2.0        0.03%     548           $13.0         0.04%
Potatoes                           Potatoes Gourmet                         571              $2.0        0.03%     405           $20.3         0.06%
Can Vegetables ‐ Shelf Stable      Sweet Potatoes                           572              $2.0        0.03%     777            $6.7         0.02%



   IMPAQ International, LLC                                           Appendix A ‐ 24
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 31 of 263



                                                                                SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                            Rank                                  Rank
                                                                                      millions     Expenditures             millions     Expenditures
Seafood ‐ Value Added Seafood      Value Added Shrimp                        573              $2.0        0.03%     840            $5.4         0.02%
Baked Breads                       Rye Breads                                574              $2.0        0.03%     375           $22.3         0.07%
Salad Dresing&Sandwich Spreads     Dry Salad Dressing&Dip Mixes              575              $2.0        0.03%     498           $15.1         0.05%
Condiments & Sauces                Mustard ‐ All Other                       576              $2.0        0.03%     436           $18.3         0.06%
Fluid Milk Products                Organic Milk                              577              $2.0        0.03%     245           $35.4         0.11%
Dry Mix Desserts                   Gelatin                                   578              $2.0        0.03%     517           $14.3         0.05%
Nuts                               Sunflower/Other Seeds                     579              $1.9        0.03%     656            $9.7         0.03%
Vinegar&Cooking Wines              Vinegar/White&Cider                       580              $1.9        0.03%     515           $14.4         0.05%
Dinner Sausage                     Dnr Sausage ‐ Poultry Rope Ckd            581              $1.9        0.03%     618           $10.9         0.03%
Corn                               Corn Is Packaged                          582              $1.9        0.03%     556           $12.8         0.04%
Candy – Packaged                   Miscellaneous Candy                       583              $1.9        0.03%     607           $11.2         0.04%
Milk By‐Products                   Ricotta Cheese                            584              $1.9        0.03%     490           $15.6         0.05%
Hot Cereal                         Other Hot Cereal                          585              $1.9        0.03%     628           $10.3         0.03%
Frozen Juice And Smoothies         Frzn Oj&Oj Substitutes (Over 50%)         586              $1.9        0.03%     472           $16.2         0.05%
Sweet Goods & Snacks               Sw Gds: Brownie/Bar Cookie                587              $1.9        0.03%     606           $11.2         0.04%
Rolls                              Rolls: Bagels                             588              $1.9        0.03%     494           $15.4         0.05%
Melons                             Watermelon Personal                       589              $1.9        0.03%     477           $15.9         0.05%
Nuts                               Pecans Shelled                            590              $1.9        0.03%     448           $17.6         0.06%
Infant Formula                     Baby Isotonic Drinks                      591              $1.9        0.03%     878            $4.9         0.02%
Mixers                             Cocktail Mixes‐Fluid:Add Liq              592              $1.9        0.03%     468           $16.4         0.05%
Bananas                            Bananas Organic                           593              $1.9        0.03%     428           $18.7         0.06%
Seafood – Crab                     Crab – King                               594              $1.9        0.03%     725            $7.9         0.02%
Bacon                              Bacon – Other                             595              $1.9        0.03%     655            $9.7         0.03%
Can Fruit/Jar Applesauce           Pears                                     596              $1.9        0.03%     646           $10.0         0.03%
Baking Mixes                       Biscuit Flour & Mixes                     597              $1.9        0.03%     529           $13.8         0.04%
Chicken Specialty/Natural          Chicken Breast Boneless                   598              $1.9        0.03%     343           $24.9         0.08%
Sweet Goods                        Sw Gds:Coffee Cakes                       599              $1.8        0.03%     588           $11.9         0.04%
Refrigerated Dairy Case            Eggs                                      600              $1.8        0.03%     289           $29.5         0.09%
Condiments & Sauces                Wing Sauce                                601              $1.8        0.03%     872            $5.0         0.02%
Seafood ‐ Salmon‐Wild Caught       Salmon Wc – Sockeye                       602              $1.8        0.03%     335           $25.7         0.08%
Baking Needs                       Pie Crust Mixes & Shells                  603              $1.8        0.03%     676            $9.3         0.03%
Salad Mix                          Salad Spinach                             604              $1.8        0.03%     442           $17.9         0.06%



   IMPAQ International, LLC                                            Appendix A ‐ 25
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 32 of 263



                                                                                SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                            Rank                                  Rank
                                                                                      millions     Expenditures             millions     Expenditures
Eggs/Muffins/Potatoes              Eggs Substitute                           605              $1.8        0.03%     329           $26.2         0.08%
Crackers & Misc Baked Food         Aerosol Cheese                            606              $1.8        0.03%     857            $5.2         0.02%
Poultry Other                      Cornish Hen                               607              $1.8        0.03%     773            $6.7         0.02%
Tomato Products‐Shelf Stable       Tomato Paste                              608              $1.8        0.03%     633           $10.2         0.03%
Turkey Frozen                      Turkey Breast Bone In                     609              $1.8        0.03%     553           $12.8         0.04%
Sweet Goods & Snacks               Sw Gds: Puff Pastry                       610              $1.8        0.03%     573           $12.3         0.04%
Seafood – Catfish                  Catfish – Whole                           611              $1.8        0.03%    1055            $2.6         0.01%
Cake Décor                         Cake Decors & Icing                       612              $1.8        0.03%     645           $10.0         0.03%
Convenience/Snacking               Convenience/Snacking Fruit                613              $1.8        0.03%     670            $9.4         0.03%
Salad & Dips                       Sal: Salsa/Dips Bulk                      614              $1.8        0.03%     730            $7.7         0.02%
Pork Bone In Loin/Rib              Dry [Pork Bone In Loin/Rib]               615              $1.8        0.03%     734            $7.6         0.02%
Authentic Hispanic Fds&Product     Authentic Pasta/Rice/Beans                616              $1.7        0.03%     884            $4.8         0.02%
Spices & Extracts                  Pure Extracts                             617              $1.7        0.03%     493           $15.4         0.05%
Powder & Crystal Drink Mix         Enhanced Stick [Powder Drink Mix]         618              $1.7        0.03%     621           $10.7         0.03%
Bread                              Bread:Artisan                             619              $1.7        0.03%     237           $36.7         0.12%
Infant Formula                     Infant Formula Soy Base                   620              $1.7        0.03%    1270            $1.1         0.00%
Juices Super Premium               Juices Proteins                           621              $1.7        0.03%     640           $10.1         0.03%
Salad & Dips                       Sal:Dip Prepack [Salad & Dips]            622              $1.7        0.03%     584           $12.1         0.04%
Dietary Aid Prdct/Med Liq Nutr     Diet Energy Drinks                        623              $1.7        0.03%     554           $12.8         0.04%
Nuts                               Peanuts All                               624              $1.7        0.03%     594           $11.5         0.04%
Rts/Micro Soup/Broth               Microwavable Soups                        625              $1.7        0.03%     495           $15.3         0.05%
Service Case Meat                  Marinated Pork                            626              $1.7        0.03%     519           $14.3         0.05%
Chicken & Poultry                  Chix: Baked 8pc Cut Up (Cold)             627              $1.7        0.03%     837            $5.5         0.02%
Vegetables Cooking Bulk            Beans                                     628              $1.7        0.03%     457           $16.9         0.05%
Baby Foods                         Baby Spring Waters                        629              $1.7        0.03%    1128            $2.0         0.01%
Shelf Stable Juice                 Tomato Juice (Over 50% Jce)               630              $1.7        0.03%     662            $9.6         0.03%
Authentic Hispanic Fds&Product     Authentic Vegetables And Foods            631              $1.7        0.03%     998            $3.2         0.01%
Meat Snacks                        Meat Sticks/Bites                         632              $1.7        0.03%     972            $3.6         0.01%
Refrigerated Hispanic Grocery      Hispanic Cheese                           633              $1.7        0.03%     769            $6.9         0.02%
Can Fruit/Jar Applesauce           Cranberry Sauce                           634              $1.7        0.03%     642           $10.0         0.03%
Fitness & Diet                     Fitness&Diet ‐ Bars W/O Flour             635              $1.7        0.03%     298           $28.7         0.09%
Pies                               Pies: Cream/Meringue                      636              $1.6        0.02%     728            $7.8         0.02%



   IMPAQ International, LLC                                            Appendix A ‐ 26
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 33 of 263



                                                                                 SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                            Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                             Rank                                  Rank
                                                                                       millions     Expenditures             millions     Expenditures
Berries                            Strawberries Organic                       637              $1.6        0.02%     386           $21.4         0.07%
Candy – Packaged                   Novelty Candy                              638              $1.6        0.02%     827            $5.7         0.02%
Party Tray                         Deli Tray:Sandwiches                       639              $1.6        0.02%     636           $10.2         0.03%
Value Added Fruit                  Cut Fruit All Other Prepack                640              $1.6        0.02%     704            $8.5         0.03%
Nuts                               Walnuts Shelled                            641              $1.6        0.02%     431           $18.5         0.06%
Turkey Offal                       External [Turkey]                          642              $1.6        0.02%    1133            $2.0         0.01%
Flour & Meals                      Flour: Misc/Specialty/Blend                643              $1.6        0.02%     533           $13.6         0.04%
Frozen Ethnic                      Frozen Internaional [Ethnic Foods]         644              $1.6        0.02%     771            $6.7         0.02%
Deli Meat: Presliced               Deli Meat: Specialty Dry Meats             645              $1.6        0.02%     336           $25.5         0.08%
Dressings/Dips                     Dressing Creamy                            646              $1.6        0.02%     512           $14.5         0.05%
Spices & Extracts                  Table Salt/Popcorn Salt                    647              $1.6        0.02%     698            $8.6         0.03%
Meat ‐ Shelf Stable                Hash: Canned [Meat]                        648              $1.6        0.02%     863            $5.1         0.02%
Water ‐ (Sparkling&Still)          Distilled Water                            649              $1.6        0.02%     579           $12.2         0.04%
Frozen Desserts                    Frzn Pastry&Cookies                        650              $1.6        0.02%     694            $8.8         0.03%
Potatoes                           Potatoes Gold (Bulk&Bag)                   651              $1.6        0.02%     503           $14.8         0.05%
Herbs/Garlic                       Garlic Whole Cloves                        652              $1.6        0.02%     557           $12.7         0.04%
Salad Mix                          Coleslaw                                   653              $1.6        0.02%     589           $11.9         0.04%
Apples                             Caramel/Candy Apples                       654              $1.6        0.02%     985            $3.4         0.01%
Nuts                               Almonds Shelled                            655              $1.5        0.02%     412           $19.8         0.06%
Service Case Meat                  Marinated Poultry                          656              $1.5        0.02%     702            $8.5         0.03%
Carrots                            Carrots Bagged Organic                     657              $1.5        0.02%     429           $18.6         0.06%
Frozen Desserts                    Single Serv/Portion Control                658              $1.5        0.02%     898            $4.6         0.01%
Seasonal                           Pumpkins                                   659              $1.5        0.02%     626           $10.3         0.03%
Chicken Offal                      Internal [Chicken Offal]                   660              $1.5        0.02%     929            $4.3         0.01%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Hard/Grated           661              $1.5        0.02%     299           $28.7         0.09%
Pears                              Pears Bartlett                             662              $1.5        0.02%     486           $15.7         0.05%
Meat ‐ Shelf Stable                Beef Stew                                  663              $1.5        0.02%     897            $4.6         0.01%
Bread                              Bread:Pita/Pocket/Flatbrd                  664              $1.5        0.02%     523           $14.1         0.04%
Chicken & Poultry                  Chix: Rotisserie Cold                      665              $1.5        0.02%     848            $5.4         0.02%
Dry/Ramen Bouillon                 Bouillon                                   666              $1.5        0.02%     663            $9.6         0.03%
Nuts                               Trail Mix                                  667              $1.5        0.02%     610           $11.0         0.03%
Enhancements (Pickles/Spreads)     Enhancements ‐ Salads/Spreads              668              $1.5        0.02%     858            $5.2         0.02%



   IMPAQ International, LLC                                             Appendix A ‐ 27
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 34 of 263



                                                                                  SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                            Subcommodity                               $ in        % of Total                $ in        % of Total
                                                                              Rank                                  Rank
                                                                                        millions     Expenditures             millions     Expenditures
Smoked Pork                        Bacon ‐ Belly/Jowl                          669              $1.5        0.02%     783            $6.6         0.02%
Seafood – Cod                      Cod – Fillet                                670              $1.5        0.02%     587           $12.0         0.04%
Refrgrated Dough Products          Refrigerated Cookies‐Seasonal               671              $1.5        0.02%     834            $5.5         0.02%
Traditional Asian Foods            Asian Soy Sauce                             672              $1.5        0.02%     630           $10.3         0.03%
Salad Dresing&Sandwich Spreads     Sand/Horseradish&Tartar Sauce               673              $1.4        0.02%     749            $7.2         0.02%
Refrgrated Dough Products          Refrigerated Pie Crust                      674              $1.4        0.02%     538           $13.5         0.04%
Frozen Juice And Smoothies         Frzn Fruit Drinks (Under 10% Juice)         675              $1.4        0.02%     685            $9.1         0.03%
Sweet Goods & Snacks               Sw Gds: Specialty Desserts                  676              $1.4        0.02%     784            $6.6         0.02%
Dinner Mixes‐Dry                   Pizza Mix Dry                               677              $1.4        0.02%     845            $5.4         0.02%
Authentic Central American Fds     Central American Foods                      678              $1.4        0.02%     838            $5.5         0.02%
Cereal Bars                        Breakfast Bars/Tarts/Scones                 679              $1.4        0.02%     360           $23.6         0.07%
Service Case Meat                  Seasoned Beef                               680              $1.4        0.02%     724            $7.9         0.03%
Herbs/Garlic                       Herbs Cilanto                               681              $1.4        0.02%     637           $10.1         0.03%
Value Added Fruit                  Fruit Party Tray Prepack                    682              $1.4        0.02%     785            $6.5         0.02%
Dried Fruit                        Dried Fruit – Other                         683              $1.4        0.02%     491           $15.6         0.05%
Non‐Dairy/Dairy Aseptic            Aseptic Milk                                684              $1.4        0.02%     535           $13.6         0.04%
Eggs/Muffins/Potatoes              Misc Dairy Refigerated                      685              $1.4        0.02%     686            $9.1         0.03%
Shelf Stable Juice                 Pineapple Juice (Over 50% Juice)            686              $1.4        0.02%     788            $6.4         0.02%
Frozen Entrees                     Meatless/Vegetarian                         687              $1.4        0.02%     382           $21.5         0.07%
Powder & Crystal Drink Mix         Sugar Sweetened Sticks                      688              $1.4        0.02%    1071            $2.5         0.01%
Lunchmeat                          Lunchmeat – Other                           689              $1.4        0.02%     951            $3.9         0.01%
Dietary Aid Prdct/Med Liq Nutr     Diet Cntrl Bars Nutritional                 690              $1.4        0.02%     409           $19.9         0.06%
Popcorn                            Popcorn – Other                             691              $1.4        0.02%     641           $10.0         0.03%
Salad & Dips                       Sal: Desserts‐Prepack                       692              $1.4        0.02%     906            $4.5         0.01%
Dry Cheese                         Misc Dry Cheese                             693              $1.4        0.02%     739            $7.3         0.02%
Shelf Stable Juice                 Cranberry Juice (Over 50% Juice)            694              $1.4        0.02%     706            $8.4         0.03%
Baking Mixes                       Cookies Mix                                 695              $1.4        0.02%     699            $8.6         0.03%
Frozen Potatoes                    Frzn Baked/Stuffed/Mashed                   696              $1.3        0.02%     689            $9.0         0.03%
Turkey Fresh                       Whole Hen (Under 16lbs) [Turkey]            697              $1.3        0.02%     658            $9.7         0.03%
Vegetables Cooking Packaged        Broccoli/Cauliflower Processed              698              $1.3        0.02%     567           $12.5         0.04%
Dressings/Dips                     Dips Caramel/Fruit Glazes                   699              $1.3        0.02%     819            $5.9         0.02%
Dressings/Dips                     Dips Guacamole/Salsa/Queso                  700              $1.3        0.02%     563           $12.6         0.04%



   IMPAQ International, LLC                                              Appendix A ‐ 28
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 35 of 263



                                                                             SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                           $ in        % of Total                $ in        % of Total
                                                                         Rank                                  Rank
                                                                                   millions     Expenditures             millions     Expenditures
Meat ‐ Shelf Stable                Hot Dog Chili Sauce                    701              $1.3        0.02%    1063            $2.6         0.01%
Breakfast Sausage                  Bkfst Sausage ‐ Bkfast Side            702              $1.3        0.02%     986            $3.4         0.01%
Traditional Asian Foods            Asian Noodles/Rice                     703              $1.3        0.02%     623           $10.5         0.03%
Deli Meat: Presliced               Deli Meat: Semi‐Dry Sausage            704              $1.3        0.02%     674            $9.3         0.03%
Breakfast Sausage                  Bkfst Sausage ‐ Other Forms            705              $1.3        0.02%     916            $4.4         0.01%
Shortening & Oil                   Corn Oil                               706              $1.3        0.02%     943            $4.1         0.01%
Nuts                               Almonds                                707              $1.3        0.02%     404           $20.5         0.06%
Hot Cereal                         Instant Breakfast                      708              $1.3        0.02%     718            $8.1         0.03%
Traditional Asian Foods            Asian Foods And Meals                  709              $1.3        0.02%     793            $6.3         0.02%
Can Vegetables ‐ Shelf Stable      Mixed Vegetables                       710              $1.3        0.02%     905            $4.5         0.01%
Authentic Hispanic Fds&Product     Authentic Peppers                      711              $1.3        0.02%     910            $4.5         0.01%
Dinner Sausage                     Dnr Sausage ‐ Links Poultry Ck         712              $1.3        0.02%     766            $7.0         0.02%
Snack                              Tortilla Chips                         713              $1.3        0.02%     408           $19.9         0.06%
Salad & Dips                       Sal:Salsa Prepack                      714              $1.3        0.02%     531           $13.7         0.04%
Fluid Milk Products                Soy Milk                               715              $1.3        0.02%     753            $7.1         0.02%
Bread                              Bread:Sweet/Breakfast                  716              $1.3        0.02%     707            $8.4         0.03%
Bulk Food                          Trail Mix/Nuts Bulk                    717              $1.3        0.02%     441           $18.0         0.06%
Service Case Meat                  Seasoned Pork                          718              $1.3        0.02%     744            $7.3         0.02%
Refrigerated Vegetarian            Vegetarian Meats                       719              $1.3        0.02%     625           $10.4         0.03%
                                   Seasonal Miscellaneous W/Flour
Candy – Packaged                                                           720
                                   [Candy]                                                $1.2        0.02%      754            $7.1        0.02%
Teas                               Tea Bags/Green                          721            $1.2        0.02%      604           $11.2        0.04%
Chicken Specialty/Natural          Chicken Wings                           722            $1.2        0.02%     1111            $2.1        0.01%
Refrgrated Dough Products          Refrigerated Breads                     723            $1.2        0.02%      634           $10.2        0.03%
Shelf Stable Juice                 Lemon Juice & Lime Juice                724            $1.2        0.02%      727            $7.8        0.02%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Spreads            725            $1.2        0.02%      469           $16.2        0.05%
Baking                             Flours/Grains/Sugar                     726            $1.2        0.02%      509           $14.6        0.05%
Smoked Hams                        Hams‐Dry Cured/Country                  727            $1.2        0.02%      917            $4.4        0.01%
Coffee & Creamers                  Specialty Instant Coffee W/Swe          728            $1.2        0.02%      732            $7.7        0.02%
Cookies                            Fruit Filled Cookies                    729            $1.2        0.02%      601           $11.3        0.04%
Traditional Mexican Foods          Mexican Con Queso                       730            $1.2        0.02%     1009            $3.1        0.01%
Nuts                               Dry Roast Peanuts                       731            $1.2        0.02%      479           $15.9        0.05%



   IMPAQ International, LLC                                         Appendix A ‐ 29
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 36 of 263



                                                                                   SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                            Subcommodity                                $ in        % of Total                $ in        % of Total
                                                                               Rank                                  Rank
                                                                                         millions     Expenditures             millions     Expenditures
Can Seafood ‐ Shelf Stable         Sardines                                     732              $1.2        0.02%     822            $5.8         0.02%
Service Case Meat                  Stuffed/Mixed Poultry                        733              $1.2        0.02%     717            $8.2         0.03%
Citrus                             Oranges Non Navel All                        734              $1.2        0.02%     868            $5.0         0.02%
Seafood – Catfish                  Catfish – Nuggets                            735              $1.2        0.02%    1151            $1.8         0.01%
Snack                              Soy/Rice Snacks                              736              $1.2        0.02%     488           $15.7         0.05%
Bread                              Bread:Sourdough                              737              $1.2        0.02%     456           $17.1         0.05%
Refrigerated Hispanic Grocery      Misc Hispanic Grocery                        738              $1.2        0.02%     635           $10.2         0.03%
Prepared/Pdgd Foods                Boxed Prepared/Entree/Dry Prep               739              $1.2        0.02%     489           $15.6         0.05%
Shelf Stable Juice                 Prune Juice (Over 50% Juice)                 740              $1.2        0.02%     711            $8.3         0.03%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Feta                    741              $1.2        0.02%     433           $18.5         0.06%
Teas                               Instant Tea & Tea Mix (W/Sugar)              742              $1.1        0.02%     914            $4.4         0.01%
Pre‐Slice Service Case Cheese      Pre‐Sliced Semi‐Soft Cheese                  743              $1.1        0.02%     514           $14.4         0.05%
Shortening & Oil                   Cooking Oil: Peanut/Safflower                744              $1.1        0.02%     775            $6.7         0.02%
Authentic Hispanic Fds&Product     Hispanic Cookies/Crackers                    745              $1.1        0.02%    1152            $1.8         0.01%
Can Vegetables ‐ Shelf Stable      Carrots                                      746              $1.1        0.02%     900            $4.5         0.01%
Juice                              Drinks ‐ Carb Juice (Over 50% juice)         747              $1.1        0.02%     659            $9.7         0.03%
Juices Super Premium               Juice Single Blend                           748              $1.1        0.02%     673            $9.4         0.03%
Nuts                               Oil Roast Peanuts                            749              $1.1        0.02%     615           $10.9         0.03%
Beef:Thin Meats                    Skirt [Beef]                                 750              $1.1        0.02%     798            $6.3         0.02%
Nuts                               Nuts Other                                   751              $1.1        0.02%     593           $11.5         0.04%
Peppers                            Peppers Yellow Bell                          752              $1.1        0.02%     599           $11.4         0.04%
Baking Needs                       Baking Powder & Soda                         753              $1.1        0.02%     715            $8.2         0.03%
Frzn Meatless                      Meatless Burgers                             754              $1.1        0.02%     639           $10.1         0.03%
Candy – Checklane                  Misc Checklane Candy                         755              $1.1        0.02%    1052            $2.6         0.01%
Pears                              Pears Anjou                                  756              $1.1        0.02%     649            $9.8         0.03%
Powder & Crystal Drink Mix         Fluid Pouch [Powder Drink Mix]               757              $1.1        0.02%     781            $6.6         0.02%
Pasta & Pizza Sauce                Pizza Sauce                                  758              $1.1        0.02%     810            $6.1         0.02%
Spices/Jarred Garlic               Garlic Jar                                   759              $1.1        0.02%     729            $7.7         0.02%
Sweet Goods & Snacks               Sweet Goods: Candy                           760              $1.1        0.02%     920            $4.4         0.01%
Soft Drinks                        Tea Bottles With Sweetener/Sugar             761              $1.1        0.02%    1148            $1.9         0.01%
Random Weight Meat Products        Lunch Meats                                  762              $1.1        0.02%     947            $4.0         0.01%
Authentic Hispanic Fds&Product     Hispanic Carbonated Beverages                763              $1.1        0.02%     979            $3.5         0.01%



   IMPAQ International, LLC                                               Appendix A ‐ 30
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 37 of 263



                                                                                  SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                                $ in        % of Total                $ in        % of Total
                                                                              Rank                                  Rank
                                                                                        millions     Expenditures             millions     Expenditures
Isotonic Drinks                    Isotonic Drinks Multi‐Serve                 764              $1.1        0.02%     889            $4.7         0.01%
Juices Super Premium               Juices Antioxidant/Wellness                 765              $1.0        0.02%     719            $8.1         0.03%
Spices/Jarred Garlic               Spices & Seasonings                         766              $1.0        0.02%     892            $4.6         0.01%
Trail Mix & Snacks                 Trail Mixes/Snack                           767              $1.0        0.02%     650            $9.8         0.03%
Lunchmeat                          Lunchmeat ‐ Natural/Organic                 768              $1.0        0.02%     559           $12.7         0.04%
Lunchmeat                          Lunchmeat ‐ Peggable Deli Fresh             769              $1.0        0.02%     877            $4.9         0.02%
Bread                              Bread:Tortillas/Wraps                       770              $1.0        0.02%     648            $9.8         0.03%
Ice Cream Ice Milk & Sherbets      Quarts [Ice Cream & Sherbert]               771              $1.0        0.02%     924            $4.3         0.01%
Infant Formula                     Infant Formula Up Age                       772              $1.0        0.02%    1015            $3.0         0.01%
Tropical Fruit                     Kiwi Fruit                                  773              $1.0        0.02%     764            $7.0         0.02%
Peppers                            Peppers Jalapeno                            774              $1.0        0.02%     911            $4.4         0.01%
Tomatoes                           Tomatoes Cherry                             775              $1.0        0.02%     580           $12.1         0.04%
Trail Mix & Snacks                 Candy W/O Flour                             776              $1.0        0.02%     844            $5.4         0.02%
Condiments                         Oils/Vinegar                                777              $1.0        0.02%     643           $10.0         0.03%
Value Added Vegetables             Instore Cut Vegetables                      778              $1.0        0.02%     654            $9.7         0.03%
Candy – Packaged                   Candy Boxed Chocolates W/Flour              779              $1.0        0.02%     852            $5.3         0.02%
Dried Fruit                        Dried Plums                                 780              $1.0        0.02%     609           $11.0         0.03%
Shelf Stable Juice                 Apple Juice & Cider (50% And Under)         781              $1.0        0.02%    1024            $3.0         0.01%
Pre‐Slice Service Case Cheese      Pre‐Sliced Semi‐Hard [Cheese]               782              $1.0        0.02%     520           $14.3         0.05%
Tomato Products‐Shelf Stable       Tomato Stewed                               783              $1.0        0.02%     790            $6.4         0.02%
Nuts                               Misc Snack Nuts                             784              $1.0        0.02%     726            $7.8         0.02%
Beef:Thin Meats                    Flank [Beef]                                785              $1.0        0.02%     547           $13.0         0.04%
Cookies                            Cookies: Message                            786              $1.0        0.02%     876            $4.9         0.02%
Baking Mixes                       Miscellaneous Package Mixes                 787              $1.0        0.02%     752            $7.2         0.02%
Mediterranean Bar                  Sal:Olives/Pickles‐Bulk                     788              $1.0        0.02%     492           $15.5         0.05%
Dry Sce/Gravy/Potatoes/Stuffng     Cooking Bags With Spices/Season             789              $1.0        0.01%    1078            $2.4         0.01%
Stone Fruit                        Cherries Ranier                             790              $1.0        0.01%     691            $9.0         0.03%
Energy Drinks                      Energy Drink ‐ Multi‐Pack                   791              $1.0        0.01%     671            $9.4         0.03%
Meat ‐ Shelf Stable                Beef/Pork ‐ Dried Sliced                    792              $1.0        0.01%     990            $3.3         0.01%
Cookies                            Cookies/Sweet Goods                         793              $1.0        0.01%     542           $13.1         0.04%
Turkey Fresh                       Whole Tom (Over 16lbs) [Turkey]             794              $1.0        0.01%     747            $7.3         0.02%
Ss/Vending ‐ Cookie/Cracker        Vending Size/Sngl Serve Cracker             795              $1.0        0.01%    1090            $2.3         0.01%



   IMPAQ International, LLC                                              Appendix A ‐ 31
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 38 of 263



                                                                            SNAP Household Expenditures        Non‐SNAP Household Expenditures
           Commodity                         Subcommodity                           $ in        % of Total                $ in        % of Total
                                                                        Rank                                  Rank
                                                                                  millions     Expenditures             millions     Expenditures
Can Vegetables ‐ Shelf Stable     White Potatoes                         796              $1.0        0.01%     927            $4.3         0.01%
Can Seafood ‐ Shelf Stable        Oysters                                797              $0.9        0.01%    1025            $3.0         0.01%
Dressings/Dips                    Dips Veggie                            798              $0.9        0.01%     740            $7.3         0.02%
Snacks                            Snacks:Pita Chips                      799              $0.9        0.01%     484           $15.7         0.05%
Candy – Packaged                  Candy Boxed Chocolates                 800              $0.9        0.01%     772            $6.7         0.02%
Chicken Grinds                    Ground Chicken                         801              $0.9        0.01%     767            $6.9         0.02%
Candy – Packaged                  Seasonal Candy Box Non‐Chocola         802              $0.9        0.01%     949            $4.0         0.01%
Frozen Meat Alternatives          Soy/Tofu                               803              $0.9        0.01%     688            $9.0         0.03%
Can Vegetables ‐ Shelf Stable     Kraut & Cabbage                        804              $0.9        0.01%     814            $6.0         0.02%
Cereals                           Granola                                805              $0.9        0.01%     501           $15.1         0.05%
Baking Needs                      Cooking Chocolate (Ex Smi‐Swt)         806              $0.9        0.01%     627           $10.3         0.03%
Candy – Packaged                  Candy Box Non‐Chocolate                807              $0.9        0.01%     953            $3.9         0.01%
Dinner Sausage                    Dnr Sausage ‐ Natural/Organic          808              $0.9        0.01%     585           $12.1         0.04%
Dressings/Dips                    Dressing Blue Cheese                   809              $0.9        0.01%     666            $9.5         0.03%
Herbs/Garlic                      Herbs Fresh Other Organic              810              $0.9        0.01%     518           $14.3         0.05%
Shelf Stable Juice                Tomato Juice (50% And Under)           811              $0.9        0.01%     975            $3.5         0.01%
Popcorn                           Caramel Coated Snacks                  812              $0.9        0.01%    1006            $3.1         0.01%
Deli Meat: Presliced              Deli Meat: Turkey                      813              $0.9        0.01%     516           $14.3         0.05%
Cake Décor                        Cake Decors – Candies                  814              $0.9        0.01%     841            $5.4         0.02%
Specialty Cheese Pre Pack         Specialty Ppk Cheese Mozzarell         815              $0.9        0.01%     471           $16.2         0.05%
Shelf Stable Juice                Cranapple/Cran Grape Juice             816              $0.9        0.01%     797            $6.3         0.02%
Rtd Tea/New Age Juice             Juice (Over 50% Juice)                 817              $0.9        0.01%    1047            $2.7         0.01%
Crackers & Misc Baked Food        Specialty Crackers                     818              $0.9        0.01%     444           $17.8         0.06%
Salad & Dips                      Salad Bar                              819              $0.9        0.01%     644           $10.0         0.03%
Service Case Meat                 Marinated Beef                         820              $0.9        0.01%     782            $6.6         0.02%
Juice                             Non‐Carb Jce (Under 50% Juice)         821              $0.9        0.01%     880            $4.8         0.02%
Organics Fruit & Vegetables       Organic Salad Mix                      822              $0.9        0.01%     499           $15.1         0.05%
Chilled Ready Meals               Store Brand                            823              $0.9        0.01%     932            $4.2         0.01%
Frzn Meatless                     Meatless Breakfast                     824              $0.9        0.01%     697            $8.6         0.03%
Dry Tea/Coffee/Coco Mixes         Tea Bags (Supplement)                  825              $0.9        0.01%     681            $9.2         0.03%
Melons                            Watermelon W/Seeds Whole               826              $0.9        0.01%    1019            $3.0         0.01%
Dry Mix Desserts                  Misc: Cheesecake/Mousse Mixes          827              $0.9        0.01%    1087            $2.3         0.01%



   IMPAQ International, LLC                                        Appendix A ‐ 32
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 39 of 263



                                                                               SNAP Household Expenditures        Non‐SNAP Household Expenditures
           Commodity                          Subcommodity                             $ in        % of Total                $ in        % of Total
                                                                           Rank                                  Rank
                                                                                     millions     Expenditures             millions     Expenditures
Value Added Fruit                  Parfait Cups Instore                     828              $0.8        0.01%    1032            $2.9         0.01%
Vinegar&Cooking Wines              Specialty Vinegar                        829              $0.8        0.01%     552           $12.9         0.04%
Pork Shoulder                      Fresh Hams                               830              $0.8        0.01%    1030            $2.9         0.01%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Processed           831              $0.8        0.01%     815            $6.0         0.02%
Turkey Smoked                      Turkey Wings                             832              $0.8        0.01%    1228            $1.3         0.00%
Frzn Seafood                       Frz Non‐Coated Fish Fillets              833              $0.8        0.01%     860            $5.2         0.02%
Vegetables Salad                   Radish                                   834              $0.8        0.01%     713            $8.3         0.03%
Cookies                            Specialty Cookies                        835              $0.8        0.01%     622           $10.7         0.03%
Traditional Asian Foods            Traditional Thai Foods                   836              $0.8        0.01%     710            $8.3         0.03%
Yogurt                             Yogurt/Adult Drinks                      837              $0.8        0.01%     958            $3.8         0.01%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Cheddar             838              $0.8        0.01%     527           $13.9         0.04%
Peppers                            Peppers All Other                        839              $0.8        0.01%     864            $5.1         0.02%
Pickle/Relish/Pckld Veg&Olives     Pickld Veg/Peppers/Etc                   840              $0.8        0.01%     820            $5.9         0.02%
Candy – Packaged                   Candy Bags‐Non Chocolate W/Flour         841              $0.8        0.01%     965            $3.7         0.01%
Frozen Juice And Smoothies         Frzn Conc Under 50% Juice                842              $0.8        0.01%     983            $3.4         0.01%
Pickle/Relish/Pckld Veg&Olives     Specialty Olives                         843              $0.8        0.01%     614           $11.0         0.03%
Salad & Dips                       Sal: Desserts‐Bulk                       844              $0.8        0.01%     890            $4.7         0.01%
Authentic Asian Foods              Authentic Japanese Foods                 845              $0.8        0.01%     755            $7.1         0.02%
Crackers                           Crackers                                 846              $0.8        0.01%     508           $14.6         0.05%
Smoked Pork                        Smoked Picnics [Pork]                    847              $0.8        0.01%    1105            $2.2         0.01%
Condiments                         Nut Butters/Peanut Butter                848              $0.8        0.01%     549           $12.9         0.04%
Tomato Products‐Shelf Stable       Tomatoes/Whole                           849              $0.8        0.01%     865            $5.1         0.02%
Party Tray                         Deli Tray:Appetizers&Hors D'oe           850              $0.8        0.01%     957            $3.9         0.01%
Soup                               Cans Soup/Chili                          851              $0.8        0.01%     561           $12.7         0.04%
Service Case Meat                  Kabobs Beef                              852              $0.8        0.01%     843            $5.4         0.02%
Vegetables Salad                   Variety Lettuce Organic                  853              $0.8        0.01%     568           $12.5         0.04%
Melons                             Honeydew Whole                           854              $0.8        0.01%     817            $5.9         0.02%
Grapes                             Grapes Red Globe                         855              $0.8        0.01%     980            $3.5         0.01%
Condiments & Sauces                Chili Sauce/Cocktail Sauce               856              $0.7        0.01%     813            $6.0         0.02%
Tropical Fruit                     Pomegranates                             857              $0.7        0.01%     926            $4.3         0.01%
Organics Fruit & Vegetables        Organic Value Added Vegetables           858              $0.7        0.01%     762            $7.0         0.02%
Grapes                             Grapes Other                             859              $0.7        0.01%     960            $3.8         0.01%



   IMPAQ International, LLC                                           Appendix A ‐ 33
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 40 of 263



                                                                                SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                              $ in        % of Total                $ in        % of Total
                                                                            Rank                                  Rank
                                                                                      millions     Expenditures             millions     Expenditures
Chicken Fresh                      Mixed Packs [Chicken]                     860              $0.7        0.01%     923            $4.3         0.01%
Nuts                               Nuts Inshell                              861              $0.7        0.01%     894            $4.6         0.01%
Authentic Hispanic Fds&Product     Hispanic Juice Under 50% Juice            862              $0.7        0.01%    1123            $2.0         0.01%
Coffee & Creamers                  Flavored Can Coffee                       863              $0.7        0.01%     823            $5.8         0.02%
Prepared/Pdgd Foods                Vegetables/Dry Beans                      864              $0.7        0.01%     575           $12.2         0.04%
Bread                              Bread:Rye/Cocktail                        865              $0.7        0.01%     720            $8.1         0.03%
Baking Needs                       Maraschino Cherries                       866              $0.7        0.01%     944            $4.1         0.01%
Seafood – Crab                     Crab – Dungy                              867              $0.7        0.01%     952            $3.9         0.01%
Bread                              Whole Grain Bread                         868              $0.7        0.01%     680            $9.2         0.03%
Smoked Hams                        Hams‐Whole Bone‐In                        869              $0.7        0.01%    1092            $2.3         0.01%
Apples                             Apples Braeburn (Bulk&Bag)                870              $0.7        0.01%     668            $9.4         0.03%
Shelf Stable Juice                 Grapefruit Juice (Over 50% Juice)         871              $0.7        0.01%     939            $4.1         0.01%
Water                              Fortified/Water                           872              $0.7        0.01%     913            $4.4         0.01%
Meat ‐ Shelf Stable                Potted Meats And Spreads                  873              $0.7        0.01%    1103            $2.2         0.01%
Water ‐ (Sparkling&Still)          Sparkling Water ‐ Unflavored              874              $0.7        0.01%     581           $12.1         0.04%
Seafood – Trout                    Steelhead Fr [Trout]                      875              $0.7        0.01%     812            $6.0         0.02%
Can Vegetables ‐ Shelf Stable      Beets                                     876              $0.7        0.01%     825            $5.8         0.02%
Frozen Juice And Smoothies         Smoothies‐Frozen                          877              $0.7        0.01%     950            $4.0         0.01%
Frozen Breakfast Foods             Frzn Bagels                               878              $0.7        0.01%    1035            $2.9         0.01%
Party Tray                         Deli Tray:Fruit And Vegetable             879              $0.7        0.01%     758            $7.1         0.02%
Chicken Specialty/Natural          Whole Chicken (Roasters/Fryer)            880              $0.7        0.01%     902            $4.5         0.01%
Bread                              Bread:Wheat/Whl Grain                     881              $0.7        0.01%     629           $10.3         0.03%
Non‐Dairy/Dairy Aseptic            Soy Beverage                              882              $0.7        0.01%     849            $5.3         0.02%
Fitness & Diet                     Fitness&Diet‐Powder Ntrtnl                883              $0.7        0.01%     741            $7.3         0.02%
Frzn Meatless                      Meatless Poultry                          884              $0.7        0.01%     799            $6.2         0.02%
Pies                               Pies: Sugar Free                          885              $0.7        0.01%     904            $4.5         0.01%
Dinner Sausage                     Dnr Sausage ‐ Fresh Poultry               886              $0.7        0.01%     918            $4.4         0.01%
Spices & Extracts                  Imitation Extracts                        887              $0.7        0.01%     973            $3.5         0.01%
Beverages                          Can/Btl Carb Beve 50% And Under           888              $0.7        0.01%     736            $7.6         0.02%
Vegetables Cooking Packaged        Vegetables Cooking Packaged               889              $0.7        0.01%     821            $5.9         0.02%
Frozen Vegetable & Veg Dish        Fz Box Vegetables – Plain                 890              $0.7        0.01%     824            $5.8         0.02%
Soup                               Broths                                    891              $0.7        0.01%     560           $12.7         0.04%



   IMPAQ International, LLC                                            Appendix A ‐ 34
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 41 of 263



                                                                               SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                             $ in        % of Total                $ in        % of Total
                                                                           Rank                                  Rank
                                                                                     millions     Expenditures             millions     Expenditures
Bread                              Bread:Brand                              892              $0.7        0.01%     679            $9.2         0.03%
Can Vegetables ‐ Shelf Stable      Peas Fresh Pack/Crowder                  893              $0.7        0.01%     978            $3.5         0.01%
Snacks                             Snacks: Salty                            894              $0.7        0.01%     703            $8.5         0.03%
Salad & Dips                       Protein Salads – Prepack                 895              $0.6        0.01%     946            $4.0         0.01%
Turkey Smoked                      Turkey Drums                             896              $0.6        0.01%    1250            $1.2         0.00%
Apples                             Apples Gala (Bulk&Bag) Organic           897              $0.6        0.01%     672            $9.4         0.03%
Stone Fruit                        Peaches White Flesh                      898              $0.6        0.01%     833            $5.5         0.02%
Tomatoes                           Tomatoes‐Other                           899              $0.6        0.01%    1003            $3.2         0.01%
Service Case Meat                  Kabobs Poultry                           900              $0.6        0.01%     879            $4.9         0.02%
Frzn Meatless                      Meatless Miscellaneous                   901              $0.6        0.01%     869            $5.0         0.02%
Seafood ‐ Scallops                 Scallops – Sea                           902              $0.6        0.01%     791            $6.4         0.02%
Convenience/Snacking               Jarred Fruit Multi Serve                 903              $0.6        0.01%     901            $4.5         0.01%
Traditional Asian Foods            Asian Vegetables                         904              $0.6        0.01%     847            $5.4         0.02%
Shelf Stable Juice                 Cranapple/Cran Grape Juice               905              $0.6        0.01%     760            $7.0         0.02%
Frozen Juice And Smoothies         Cocktail Mixes‐Frz                       906              $0.6        0.01%    1107            $2.2         0.01%
Shelf Stable Juice                 Grapefruit Juice (50% And Under)         907              $0.6        0.01%    1007            $3.1         0.01%
Tomato Products‐Shelf Stable       Tomato Crushed                           908              $0.6        0.01%     780            $6.6         0.02%
Condiments & Sauces                Misc Meat Sauces                         909              $0.6        0.01%     962            $3.7         0.01%
Shelf Stable Juice                 Blended Juice&Combinations               910              $0.6        0.01%    1022            $3.0         0.01%
Coffee & Creamers                  Bulk Coffee                              911              $0.6        0.01%     701            $8.6         0.03%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Semi Soft           912              $0.6        0.01%     595           $11.4         0.04%
Non‐Dairy/Dairy Aseptic            Nut Milk                                 913              $0.6        0.01%     763            $7.0         0.02%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Soft&Ripe           914              $0.6        0.01%     620           $10.8         0.03%
Authentic Hispanic Fds&Product     Authentic Soups/Bouillons                915              $0.6        0.01%    1200            $1.5         0.00%
Authentic Asian Foods              Authentic Chinese Foods                  916              $0.6        0.01%     931            $4.2         0.01%
Baby Food                          Baby Food                                917              $0.6        0.01%     835            $5.5         0.02%
Deli Meat: Presliced               Deli Meat: Ham                           918              $0.6        0.01%     665            $9.5         0.03%
Bacon                              Bacon ‐ Natural/Organic                  919              $0.6        0.01%     759            $7.1         0.02%
Frozen Potatoes                    Frzn Onion Rings                         920              $0.6        0.01%    1177            $1.6         0.01%
Margarines                         Margarine: Squeeze                       921              $0.6        0.01%     930            $4.2         0.01%
Deli Specialties (Retail Pk)       Dl Spec: Dry/Refrig Pastas               922              $0.6        0.01%     850            $5.3         0.02%
Seafood – Crab                     Crab – Other                             923              $0.6        0.01%    1213            $1.4         0.00%



   IMPAQ International, LLC                                           Appendix A ‐ 35
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 42 of 263



                                                                                  SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                                $ in        % of Total                $ in        % of Total
                                                                              Rank                                  Rank
                                                                                        millions     Expenditures             millions     Expenditures
Specialty Cheese Pre Pack          Specialty Ppk Cheese Blue/Gorg              924              $0.6        0.01%     619           $10.8         0.03%
Tomatoes                           Tomatoes Others Organic                     925              $0.6        0.01%     808            $6.1         0.02%
Teas                               Instant Tea & Tea Mix                       926              $0.6        0.01%    1038            $2.9         0.01%
Refrigerated Vegetarian            Vegetarian Misc                             927              $0.6        0.01%     963            $3.7         0.01%
Canned & Dry Milk                  Non Fat Dry Milk                            928              $0.6        0.01%     859            $5.2         0.02%
Refrigerated Dairy Case            Kefir                                       929              $0.6        0.01%     751            $7.2         0.02%
Coffee & Creamers                  Specialty Instant Coffee                    930              $0.6        0.01%    1043            $2.8         0.01%
Can Vegetables ‐ Shelf Stable      Artichokes                                  931              $0.6        0.01%     682            $9.1         0.03%
Soft Drinks                        Mixers(Tonic Water/Gngr Ale)                932              $0.5        0.01%     540           $13.2         0.04%
Refrigerated Italian               Refrigerated Pasta Sauce                    933              $0.5        0.01%     742            $7.3         0.02%
Baking Needs                       Baking Cocoa                                934              $0.5        0.01%     851            $5.3         0.02%
Vegetables Salad                   Spinach Bulk                                935              $0.5        0.01%     883            $4.8         0.02%
Infant Formula                     Infant Formula Milk Base                    936              $0.5        0.01%    1455            $0.3         0.00%
Seafood ‐ Salad/Dip/Sce/Cond       Dips/Spreads                                937              $0.5        0.01%    1069            $2.5         0.01%
Authentic Hispanic Fds&Product     Hispanic Baking Needs                       938              $0.5        0.01%    1233            $1.3         0.00%
Baking Needs                       Marshmallow Crème                           939              $0.5        0.01%     977            $3.5         0.01%
Buffalo                            Grinds [Buffalo]                            940              $0.5        0.01%     712            $8.3         0.03%
Baking Needs                       Yeast: Dry                                  941              $0.5        0.01%     816            $5.9         0.02%
Lamb                               Round/Leg [Lamb]                            942              $0.5        0.01%     936            $4.2         0.01%
Seafood ‐ Smoked Seafood           Smoked Salmon                               943              $0.5        0.01%     709            $8.4         0.03%
Processed                          Packaged Dry Mixes                          944              $0.5        0.01%    1039            $2.9         0.01%
Frozen Meat Alternatives           Micro Protein [Meats]                       945              $0.5        0.01%     899            $4.6         0.01%
Refrgrated Dough Products          Misc Refrig Dough Products                  946              $0.5        0.01%    1162            $1.7         0.01%
Deli Meat: Presliced               Deli Meat: Beef                             947              $0.5        0.01%     862            $5.2         0.02%
Vegetables Cooking Bulk            Celery Organic                              948              $0.5        0.01%     779            $6.6         0.02%
Cakes                              Cakes: Creme/Pudding Novelties              949              $0.5        0.01%    1171            $1.7         0.01%
Lamb                               Loin [Lamb]                                 950              $0.5        0.01%     882            $4.8         0.02%
Refrgratd Juices/Drinks            Dairy Case Tea No Sugar Or Sweetner         951              $0.5        0.01%    1002            $3.2         0.01%
Baking Needs                       Coconut [Baking Needs]                      952              $0.5        0.01%     873            $4.9         0.02%
Salad Mix                          Salad Spinach Organic                       953              $0.5        0.01%     696            $8.7         0.03%
Pork Grinds                        Ground Pork                                 954              $0.5        0.01%     928            $4.3         0.01%
Processed                          Squeeze Lemons/Limes                        955              $0.5        0.01%     988            $3.3         0.01%



   IMPAQ International, LLC                                              Appendix A ‐ 36
                                 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 43 of 263



                                                                                  SNAP Household Expenditures        Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                                $ in        % of Total                $ in        % of Total
                                                                              Rank                                  Rank
                                                                                        millions     Expenditures             millions     Expenditures
Lamb                               Chuck/Shoulder [Lamb]                       956              $0.5        0.01%    1083            $2.4         0.01%
Berries                            Raspberries Organic                         957              $0.5        0.01%     683            $9.1         0.03%
Rolls                              Rolls: Biscuits/Eng Muffins                 958              $0.5        0.01%     886            $4.7         0.02%
Snacks                             Snacks:Tortilla Chips                       959              $0.5        0.01%     874            $4.9         0.02%
Condiments                         Honey/Syrup                                 960              $0.5        0.01%     921            $4.3         0.01%
Rice Cakes                         Large Cakes                                 961              $0.5        0.01%     855            $5.2         0.02%
Authentic Italian Foods            Italian Vegetables                          962              $0.5        0.01%     738            $7.4         0.02%
Dressings/Dips                     Dips Fruit And Chocolate                    963              $0.5        0.01%    1149            $1.9         0.01%
Potatoes                           Potatoes Other Organic                      964              $0.5        0.01%     789            $6.4         0.02%
Juices Super Premium               Juices (50% And Under Juice)                965              $0.5        0.01%    1141            $1.9         0.01%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Hispanic               966              $0.5        0.01%    1192            $1.5         0.00%
Seafood ‐ Value Added Seafood      Value Added Crab                            967              $0.5        0.01%     997            $3.2         0.01%
Service Case Meat                  Stuffed/Mixed Pork                          968              $0.5        0.01%    1051            $2.7         0.01%
Herbs/Garlic                       Sprouts                                     969              $0.5        0.01%     955            $3.9         0.01%
Pears                              Pears Bosc                                  970              $0.5        0.01%     922            $4.3         0.01%
Meat ‐ Shelf Stable                Corn Beef                                   971              $0.5        0.01%    1169            $1.7         0.01%
Refrigerated Vegetarian            Non‐Dairy Cheese                            972              $0.5        0.01%     893            $4.6         0.01%
Isotonic Drinks                    Sports Drink N/Supplmnt Milk                973              $0.5        0.01%    1017            $3.0         0.01%
Soft Drinks                        Seltzer Unflavored                          974              $0.5        0.01%     757            $7.1         0.02%
Refrigerated Vegetarian            Tofu                                        975              $0.5        0.01%     809            $6.1         0.02%
Berries                            Blueberries Organic                         976              $0.5        0.01%     660            $9.6         0.03%
Trail Mix & Snacks                 Candy W/Flour                               977              $0.5        0.01%    1027            $2.9         0.01%
Cakes                              Cakes: Cheesecake Novelties                 978              $0.5        0.01%    1115            $2.1         0.01%
Water ‐ (Sparkling&Still)          Sparkling Water ‐ Flvrd Unsweetened         979              $0.5        0.01%     675            $9.3         0.03%
Powder & Crystal Drink Mix         Breakfast Crystals                          980              $0.5        0.01%    1209            $1.4         0.00%
Non‐Dairy/Dairy Aseptic            Rice Beverage                               981              $0.5        0.01%     891            $4.6         0.01%
Pies                               Pies: Tarts/Minis/Crstdas                   982              $0.5        0.01%    1045            $2.7         0.01%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Gouda&Eda              983              $0.5        0.01%     721            $8.0         0.03%
Enhancements (Pickles/Spreads)     Enhancements ‐ Spices/Sauces                984              $0.5        0.01%    1082            $2.4         0.01%
Snacks                             Snacks: Crackers/Cookies                    985              $0.5        0.01%     705            $8.4         0.03%
Baking Needs                       Corn Starch                                 986              $0.5        0.01%    1062            $2.6         0.01%
Candy – Packaged                   Bulk Candy                                  987              $0.5        0.01%    1031            $2.9         0.01%



   IMPAQ International, LLC                                              Appendix A ‐ 37
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 44 of 263



                                                                                SNAP Household Expenditures           Non‐SNAP Household Expenditures
          Commodity                           Subcommodity                                $ in         % of Total                $ in        % of Total
                                                                           Rank                                      Rank
                                                                                         millions     Expenditures             millions     Expenditures
Prepared/Pdgd Foods                Pasta/Ramen                                988                $0.5        0.01%     801            $6.2         0.02%
Specialty Cheese Pre Pack          Specialty Ppk Cheese Goat Milk             989                $0.5        0.01%     624           $10.4         0.03%
Herbs/Garlic                       Herbs Basil Organic                        990                $0.4        0.01%     692            $9.0         0.03%
Bakery Party Trays                 Party Trays: Cakes                         991                $0.4        0.01%    1147            $1.9         0.01%
Mushrooms                          Mushrooms White Bulk                       992                $0.4        0.01%     830            $5.7         0.02%
Candy                              Candy/Chocolate                            993                $0.4        0.01%     786            $6.5         0.02%
Candy – Packaged                   Seasonal Candy Bags‐Chocolate              994                $0.4        0.01%     999            $3.2         0.01%
Tomatoes                           Tomatoes Cocktail                          995                $0.4        0.01%     714            $8.3         0.03%
Pears                              Pears Asian                                996                $0.4        0.01%     961            $3.8         0.01%
Authentic Caribbean Foods          Caribbean Foods                            997                $0.4        0.01%    1273            $1.1         0.00%
Dry Bean Veg & Rice                Misc Grain Mixes                           998                $0.4        0.01%     735            $7.6         0.02%
Can Vegetables – Shelf Stable      Peas & Onions/Peas & Carrot                999                $0.4        0.01%    1136            $1.9         0.01%
Seafood – Shellfish Other          Shellfish – Other                        1000                 $0.4        0.01%    1225            $1.3         0.00%
                                                Top 1000 Totals                             $6,580.5         100%               $31,513.8          100%
   Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
   Note: Columns may not sum to total shown due to rounding.




   IMPAQ International, LLC                                           Appendix A ‐ 38
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 45 of 263



      APPENDIX B. CROSSWALK OF TOP 1000 SUBCOMMODITIES TO
                      SUMMARY CATEGORIES




IMPAQ International, LLC           Appendix B ‐ 0
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 46 of 263




Commodity                   Subcommodity                     Summary Category
Baby Food                   Baby Food                        Baby food
Baby Foods                  Baby Food ‐ Beginner             Baby food
Baby Foods                  Baby Food Junior/All Brands      Baby food
Baby Foods                  Baby Food Cereals                Baby food
Baby Foods                  Baby Juices                      Baby food
Baby Foods                  Baby Spring Waters               Baby food
Infant Formula              Infant Formula Starter/Solutio   Baby food
Infant Formula              Infant Formula Specialty         Baby food
Infant Formula              Infant Formula Starter Large P   Baby food
Infant Formula              Infant Formula Toddler           Baby food
Infant Formula              Infant Formula Solutions Large   Baby food
Infant Formula              Infant Formula Concentrate       Baby food
Infant Formula              Infant Formula Ready To Use      Baby food
Infant Formula              Baby Isotonic Drinks             Baby food
Infant Formula              Infant Formula Soy Base          Baby food
Infant Formula              Infant Formula Up Age            Baby food
Infant Formula              Infant Formula Milk Base         Baby food
Can Beans                   Prepared Beans ‐ Baked W/Pork    Beans
Can Beans                   Variety Beans ‐ Kidney/Pinto/E   Beans
Dry Bean Veg&Rice           Dry Beans/Peas/Barley: Bag & B   Beans
Frozen Meat Alternatives    Soy/Tofu                         Beans
Salad & Dips                Sal: Hommus                      Beans
Traditional Mexican Foods   Mexican Beans/Refried            Beans
Vegetables Cooking Bulk     Beans                            Beans
Frozen Ice                  Ice ‐ Crushed/Cubed              Bottled water
Water                       Fortified/Water                  Bottled water
Water ‐ (Sparkling&Still)   Still Water Drnking/Mnrl Water   Bottled water
Water ‐ (Sparkling&Still)   Spring Water                     Bottled water
Water ‐ (Sparkling&Still)   Distilled Water                  Bottled water
Water ‐ (Sparkling&Still)   Sparkling Water ‐ Unflavored     Bottled water
Water ‐ (Sparkling&Still)   Sparkling Water ‐ Flvrd Unswee   Bottled water
Bagels&Cream Cheese         Refrigerated Bagels              Bread and Crackers
Baked Breads                Mainstream White Bread           Bread and Crackers
Baked Breads                Mainstream Variety Breads        Bread and Crackers
Baked Breads                Hamburger Buns                   Bread and Crackers
Baked Breads                Hot Dog Buns                     Bread and Crackers
Baked Breads                Premium Bread                    Bread and Crackers
Baked Breads                Bagels                           Bread and Crackers
Baked Breads                Sandwich Buns                    Bread and Crackers
Baked Breads                English Muffins/Waffles          Bread and Crackers
Baked Breads                Main Meal Bread                  Bread and Crackers
Baked Breads                Dinner Rolls                     Bread and Crackers
Baked Breads                Diet/Light Bread                 Bread and Crackers
Baked Breads                Fruit/Breakfast Bread            Bread and Crackers
Baked Breads                Rye Breads                       Bread and Crackers



IMPAQ International, LLC              Appendix B ‐ 1
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 47 of 263



Commodity                        Subcommodity                     Summary Category
Baking Mixes                     Biscuit Flour & Mixes            Bread and Crackers
Bread                            Bread:Italian/French             Bread and Crackers
Bread                            Bread:Specialty                  Bread and Crackers
Bread                            Bread:Artisan                    Bread and Crackers
Bread                            Bread:Pita/Pocket/Flatbrd        Bread and Crackers
Bread                            Bread:Sweet/Breakfast            Bread and Crackers
Bread                            Bread:Sourdough                  Bread and Crackers
Bread                            Bread:Tortillas/Wraps            Bread and Crackers
Bread                            Bread:Rye/Cocktail               Bread and Crackers
Bread                            Whole Grain Bread                Bread and Crackers
Bread                            Bread:Wheat/Whl Grain            Bread and Crackers
Bread                            Bread:Brand                      Bread and Crackers
Cookie/Cracker Multi‐Pks         Multi‐Pack Crackers              Bread and Crackers
Crackers                         Crackers                         Bread and Crackers
Crackers & Misc Baked Food       Cheese Crackers                  Bread and Crackers
Crackers & Misc Baked Food       Butter Spray Cracker             Bread and Crackers
Crackers & Misc Baked Food       Snack Crackers                   Bread and Crackers
Crackers & Misc Baked Food       Saltine/Oyster                   Bread and Crackers
Crackers & Misc Baked Food       Specialty Crackers               Bread and Crackers
Croutons/Bread Stick&Salad Top   Croutons                         Bread and Crackers
Dry Sce/Gravy/Potatoes/Stuffng   Stuffing Mixes                   Bread and Crackers
Frozen Bread/Dough               Frzn Garlic Toast                Bread and Crackers
Frozen Bread/Dough               Frzn Dinner Rolls                Bread and Crackers
Frozen Bread/Dough               Frzn Garlic Bread                Bread and Crackers
Frozen Bread/Dough               Frzn Biscuits                    Bread and Crackers
Frozen Bread/Dough               Frzn Breadsticks                 Bread and Crackers
Frozen Breakfast Foods           Frzn Bagels                      Bread and Crackers
Refrgrated Dough Products        Refrigerated Biscuits            Bread and Crackers
Refrgrated Dough Products        Refrigerated Specialty Rolls     Bread and Crackers
Refrgrated Dough Products        Refrigerated Crescent Rolls      Bread and Crackers
Refrgrated Dough Products        Refrigerated Breads              Bread and Crackers
Refrgrated Dough Products        Misc Refrig Dough Products       Bread and Crackers
Refrigerated Hispanic Grocery    Refrigerated Tortillas           Bread and Crackers
Rice Cakes                       Mini‐Cakes                       Bread and Crackers
Rice Cakes                       Large Cakes                      Bread and Crackers
Rolls                            Rolls: Dinner                    Bread and Crackers
Rolls                            Rolls: Sandwich                  Bread and Crackers
Rolls                            Rolls: Croissants/Breadsticks    Bread and Crackers
Rolls                            Rolls: Bagels                    Bread and Crackers
Rolls                            Rolls: Biscuits/Eng Muffins      Bread and Crackers
Ss/Vending ‐ Cookie/Cracker      Vending Size/Sngl Serve Cracke   Bread and Crackers
Traditional Mexican Foods        Mexican Soft Tortillas And Wra   Bread and Crackers
Traditional Mexican Foods        Mexican Taco/Tostado/Shells      Bread and Crackers
Apples                           Caramel/Candy Apples             Candy
Candy                            Candy/Chocolate                  Candy
Candy ‐ Checklane                Candy Bars (Singles)(Including   Candy
Candy ‐ Checklane                Chewing Gum                      Candy



IMPAQ International, LLC                   Appendix B ‐ 2
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 48 of 263



Commodity                      Subcommodity                     Summary Category
Candy ‐ Checklane              Candy Bars (Singles)(Including   Candy
Candy ‐ Checklane              Mints/Candy & Breath (Not Life   Candy
Candy ‐ Checklane              Misc Checklane Candy             Candy
Candy ‐ Checklane              Mints/Candy & Breath (Not Life   Candy
Candy ‐ Packaged               Candy Bags‐Chocolate             Candy
Candy ‐ Packaged               Candy Bars (Multi Pack)          Candy
Candy ‐ Packaged               Candy Bags‐Non Chocolate         Candy
Candy ‐ Packaged               Seasonal Miscellaneous [Candy]   Candy
Candy ‐ Packaged               Seasonal Candy Bags‐Chocolate    Candy
Candy ‐ Packaged               Gum (Packaged)                   Candy
Candy ‐ Packaged               Miscellaneous Candy (Including   Candy
Candy ‐ Packaged               Seasonal Candy Box‐Chocolate     Candy
Candy ‐ Packaged               Seasonal Candy Bags Non‐Chocol   Candy
Candy ‐ Packaged               Candy Bars Multi Pack W/Flour    Candy
Candy ‐ Packaged               Candy Bags‐Chocolate W/Flour     Candy
Candy ‐ Packaged               Miscellaneous Candy (Including   Candy
Candy ‐ Packaged               Novelty Candy                    Candy
Candy ‐ Packaged               Seasonal Miscellaneous W/Flour   Candy
Candy ‐ Packaged               Candy Boxed Chocolates W/Flour   Candy
Candy ‐ Packaged               Candy Boxed Chocolates           Candy
Candy ‐ Packaged               Seasonal Candy Box Non‐Chocola   Candy
Candy ‐ Packaged               Candy Box Non‐Chocolate          Candy
Candy ‐ Packaged               Candy Bags‐Non Chocolate W/Flo   Candy
Candy ‐ Packaged               Bulk Candy                       Candy
Candy ‐ Packaged               Seasonal Candy Bags‐Chocolate    Candy
Candy ‐ Packaged               Seasonal Candy Bags Non‐Chocol   Candy
Candy ‐ Packaged               Seasonal Candy Box Non‐Chocola   Candy
Sweet Goods & Snacks           Sweet Goods: Candy               Candy
Trail Mix & Snacks             Candy W/O Flour                  Candy
Trail Mix & Snacks             Candy W/Flour                    Candy
Cereal Bars                    Breakfast Bars/Tarts/Scones      Cereal
Cereals                        Cereal ‐ Cold                    Cereal
Cereals                        Granola                          Cereal
Cnv Breakfast&Wholesome Snks   Granola Bars                     Cereal
Cnv Breakfast&Wholesome Snks   Cereal Bars                      Cereal
Cold Cereal                    Kids Cereal                      Cereal
Cold Cereal                    All Family Cereal                Cereal
Cold Cereal                    Adult Cereal                     Cereal
Hot Cereal                     Instant Oatmeal                  Cereal
Hot Cereal                     Standard Oatmeal                 Cereal
Hot Cereal                     Grits                            Cereal
Hot Cereal                     Other Hot Cereal                 Cereal
Hot Cereal                     Instant Breakfast                Cereal
Coffee & Creamers              Unflavored Can Coffee            Coffee and tea
Coffee & Creamers              Unflavored Bag Coffee            Coffee and tea
Coffee & Creamers              Unflavored Instant Coffee        Coffee and tea
Coffee & Creamers              Ready To Drink Coffee            Coffee and tea



IMPAQ International, LLC                 Appendix B ‐ 3
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 49 of 263



Commodity                        Subcommodity                     Summary Category
Coffee & Creamers                Coffee Pods/Singles/Filter Pac   Coffee and tea
Coffee & Creamers                Flavored Bag Coffee              Coffee and tea
Coffee & Creamers                Specialty Instant Coffee W/Swe   Coffee and tea
Coffee & Creamers                Flavored Can Coffee              Coffee and tea
Coffee & Creamers                Bulk Coffee                      Coffee and tea
Coffee & Creamers                Specialty Instant Coffee W/O S   Coffee and tea
Dry Tea/Coffee/Coco Mixes        Tea Bags (Supplement)            Coffee and tea
Refrgratd Juices/Drinks          Dairy Case Tea No Sugar Or Swe   Coffee and tea
Teas                             Tea Bags & Bulk Tea              Coffee and tea
Teas                             Tea Bags/Herbal                  Coffee and tea
Teas                             Tea Bags/Green                   Coffee and tea
Teas                             Instant Tea & Tea Mix            Coffee and tea
Authentic Hispanic Fds&Product   Authentic Sauces/Salsa/Picante   Condiments and seasoning
Bag Snacks                       Salsa & Dips                     Condiments and seasoning
Can Vegetables ‐ Shelf Stable    Fried Onions                     Condiments and seasoning
Condiments                       Oils/Vinegar                     Condiments and seasoning
Condiments & Sauces              Bbq Sauce                        Condiments and seasoning
Condiments & Sauces              Catsup                           Condiments and seasoning
Condiments & Sauces              Steak & Worchester Sauce         Condiments and seasoning
Condiments & Sauces              Hot Sauce                        Condiments and seasoning
Condiments & Sauces              Marinades                        Condiments and seasoning
Condiments & Sauces              Yellow Mustard                   Condiments and seasoning
Condiments & Sauces              Mustard ‐ All Other              Condiments and seasoning
Condiments & Sauces              Wing Sauce                       Condiments and seasoning
Condiments & Sauces              Chili Sauce/Cocktail Sauce       Condiments and seasoning
Condiments & Sauces              Misc Meat Sauces                 Condiments and seasoning
Croutons/Bread Stick&Salad Top   Salad Toppers                    Condiments and seasoning
Dressings/Dips                   Dips Guacamole/Salsa/Queso       Condiments and seasoning
Dressings/Dips                   Dips Veggie                      Condiments and seasoning
Dressings/Dips                   Dips Fruit And Chocolate         Condiments and seasoning
Dry Sce/Gravy/Potatoes/Stuffng   Sauce Mixes/Gravy Mixes Dry      Condiments and seasoning
Dry Sce/Gravy/Potatoes/Stuffng   Gravy Can/Glass                  Condiments and seasoning
Dry Sce/Gravy/Potatoes/Stuffng   Cooking Bags With Spices/Seaso   Condiments and seasoning
Enhancements                     Enhancements ‐ Pickles/Kraut     Condiments and seasoning
Enhancements                     Enhancements ‐ Salads/Spreads    Condiments and seasoning
Enhancements                     Enhancements ‐ Spices/Sauces     Condiments and seasoning
Herbs/Garlic                     Herbs Cilanto                    Condiments and seasoning
Herbs/Garlic                     Herbs Fresh Other Organic        Condiments and seasoning
Herbs/Garlic                     Herbs Basil Organic              Condiments and seasoning
Mediterranean Bar                Sal:Olives/Pickles‐Bulk          Condiments and seasoning
Mediterranean Bar                Sal:Olives/Pickles‐Bulk          Condiments and seasoning
Pickle/Relish/Pckld Veg&Olives   Ripe Olives                      Condiments and seasoning
Pickle/Relish/Pckld Veg&Olives   Peppers                          Condiments and seasoning
Pickle/Relish/Pckld Veg&Olives   Green Olives                     Condiments and seasoning
Pickle/Relish/Pckld Veg&Olives   Relishes                         Condiments and seasoning
Pickle/Relish/Pckld Veg&Olives   Pickld Veg/Peppers/Etc           Condiments and seasoning
Pickle/Relish/Pckld Veg&Olives   Specialty Olives                 Condiments and seasoning



IMPAQ International, LLC                   Appendix B ‐ 4
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 50 of 263



Commodity                        Subcommodity                     Summary Category
Refrigerated Italian             Refrigerated Pasta Sauce         Condiments and seasoning
Salad & Dips                     Sal: Salsa/Dips Bulk             Condiments and seasoning
Salad & Dips                     Sal:Dip Prepack                  Condiments and seasoning
Salad & Dips                     Sal:Salsa Prepack                Condiments and seasoning
Salad Dresing&Sandwich Spreads   Dry Salad Dressing&Dip Mixes     Condiments and seasoning
Seafood ‐ Salad/Dip/Sce/Cond     Dips/Spreads                     Condiments and seasoning
Spices & Extracts                Traditional Spices               Condiments and seasoning
Spices & Extracts                Gourmet Spices                   Condiments and seasoning
Spices & Extracts                Pure Extracts                    Condiments and seasoning
Spices & Extracts                Table Salt/Popcorn Salt/Ice Cr   Condiments and seasoning
Spices & Extracts                Imitation Extracts               Condiments and seasoning
Spices/Jarred Garlic             Spices & Seasonings              Condiments and seasoning
Traditional Asian Foods          Asian Other Sauces/Marinad       Condiments and seasoning
Traditional Asian Foods          Asian Soy Sauce                  Condiments and seasoning
Traditional Mexican Foods        Mexican Sauces And Picante Sau   Condiments and seasoning
Traditional Mexican Foods        Mexican Seasoning Mixes          Condiments and seasoning
Traditional Mexican Foods        Mexican Taco Sauce               Condiments and seasoning
Vinegar&Cooking Wines            Vinegar/White&Cider              Condiments and seasoning
Vinegar&Cooking Wines            Specialty Vinegar                Condiments and seasoning
Eggs/Muffins/Potatoes            Eggs ‐ Large                     Eggs
Eggs/Muffins/Potatoes            Eggs ‐ Medium                    Eggs
Eggs/Muffins/Potatoes            Eggs ‐ X‐Large                   Eggs
Eggs/Muffins/Potatoes            Eggs ‐ Jumbo                     Eggs
Eggs/Muffins/Potatoes            Eggs Substitute                  Eggs
Eggs/Muffins/Potatoes            Misc Dairy Refigerated           Eggs
Refrigerated Dairy Case          Eggs                             Eggs
Dressings/Dips                   Dressing Creamy                  Fats and oils
Dressings/Dips                   Dressing Blue Cheese             Fats and oils
Margarines                       Margarine: Tubs And Bowls        Fats and oils
Margarines                       Butter                           Fats and oils
Margarines                       Margarine Stick                  Fats and oils
Margarines                       Margarine: Squeeze               Fats and oils
Salad Dresing&Sandwich Spreads   Pourable Salad Dressings         Fats and oils
Salad Dresing&Sandwich Spreads   Mayonnaise&Whipped Dressing      Fats and oils
Salad Dresing&Sandwich Spreads   Sand/Horseradish&Tartar Sauce    Fats and oils
Shortening & Oil                 Vegetable Oil                    Fats and oils
Shortening & Oil                 Canola Oils                      Fats and oils
Shortening & Oil                 Olive Oil                        Fats and oils
Shortening & Oil                 Cooking Sprays                   Fats and oils
Shortening & Oil                 Solid Shortening                 Fats and oils
Shortening & Oil                 Corn Oil                         Fats and oils
Shortening & Oil                 Cooking Oil: Peanut/Safflower/   Fats and oils
Baking                           Flours/Grains/Sugar              Flour and prepared flour mixes
Flour & Meals                    Flour: White & Self Rising       Flour and prepared flour mixes
Flour & Meals                    Breadings/Coatings/Crumbs        Flour and prepared flour mixes
Flour & Meals                    Flour: Misc/Specialty/Blend Et   Flour and prepared flour mixes
Molasses/Syrups/Pancake Mixes    Pancake Mixes                    Flour and prepared flour mixes



IMPAQ International, LLC                   Appendix B ‐ 5
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 51 of 263



Commodity                   Subcommodity                         Summary Category
Frozen Breakfast Foods      Frzn Breakfast Sandwiches            Frozen prepared foods
Frozen Breakfast Foods      Waffles/Pancakes/French Toast        Frozen prepared foods
Frozen Breakfast Foods      Frzn Breakfast Entrees               Frozen prepared foods
Frozen Entrees              Meatless/Vegetarian                  Frozen prepared foods
Frozen Ethnic               Frozen International [Ethnic Food]   Frozen prepared foods
Frozen Handhelds & Snacks   Snacks/Appetizers                    Frozen prepared foods
Frozen Handhelds & Snacks   Sandwiches&Handhelds                 Frozen prepared foods
Frozen Handhelds & Snacks   Corn Dogs                            Frozen prepared foods
Frozen Handhelds & Snacks   Burritos                             Frozen prepared foods
Frozen Meat Alternatives    Micro Protein [Meat]                 Frozen prepared foods
Frozen Pizza                Pizza/Premium                        Frozen prepared foods
Frozen Pizza                Pizza/Economy                        Frozen prepared foods
Frozen Pizza                Pizza/Traditional                    Frozen prepared foods
Frozen Pizza                Pizza/Single Serve/Microwave         Frozen prepared foods
Frzn Meatless               Meatless Burgers                     Frozen prepared foods
Frzn Meatless               Meatless Breakfast                   Frozen prepared foods
Frzn Meatless               Meatless Poultry                     Frozen prepared foods
Frzn Meatless               Meatless Miscellaneous               Frozen prepared foods
Frzn Multi Serve            Fz Family Style Entrees              Frozen prepared foods
Frzn Multi Serve            Fz Skillet Meals                     Frozen prepared foods
Frzn Multi Serve            Fz Meatballs                         Frozen prepared foods
Frzn Pasta                  Frozen Pasta                         Frozen prepared foods
Frzn Prepared Chicken       Whole Muscle Breaded/ 18oz And       Frozen prepared foods
Frzn Prepared Chicken       Boneless Snack/18oz And Larger       Frozen prepared foods
Frzn Prepared Chicken       Bone‐In Wings                        Frozen prepared foods
Frzn Prepared Chicken       Fz Meal Kits/Stuffed/Other           Frozen prepared foods
Frzn Prepared Chicken       Whole Muscle Unbreaded               Frozen prepared foods
Frzn Prepared Chicken       Boneless Snack/Value/Small           Frozen prepared foods
Frzn Seafood                Frz Coated Fish Fillets              Frozen prepared foods
Frzn Seafood                Frz Fishsticks/Tenders/Nuggets       Frozen prepared foods
Frzn Seafood                Frz Non‐Coated Fish Fillets          Frozen prepared foods
Frzn Ss Economy Meals       Fz Ss Economy Meals All              Frozen prepared foods
Frzn Ss Premium Meals       Fz Ss Prem Traditional Meals         Frozen prepared foods
Frzn Ss Premium Meals       Fz Ss Prem Nutritional Meals         Frozen prepared foods
Apples                      Apples Gala (Bulk&Bag)               Fruits
Apples                      Apples Red Delicious (Bulk&Bag       Fruits
Apples                      Apples Granny Smith (Bulk&Bag)       Fruits
Apples                      Mixed Fruit Bags                     Fruits
Apples                      Apples Other (Bulk&Bag)              Fruits
Apples                      Apples Fuji (Bulk&Bag)               Fruits
Apples                      Apples Gold Delicious (Bulk&Ba       Fruits
Apples                      Apples Honeycrisp                    Fruits
Apples                      Apples Braeburn (Bulk&Bag)           Fruits
Apples                      Apples Gala (Bulk&Bag) Organic       Fruits
Apples                      Apples Red Delicious (Bulk&Bag       Fruits
Apples                      Apples Granny Smith (Bulk&Bag)       Fruits
Apples                      Apples Gold Delicious (Bulk&Ba       Fruits



IMPAQ International, LLC               Appendix B ‐ 6
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 52 of 263



Commodity                       Subcommodity                     Summary Category
Bananas                         Bananas                          Fruits
Bananas                         Bananas Organic                  Fruits
Berries                         Strawberries                     Fruits
Berries                         Blueberries                      Fruits
Berries                         Raspberries                      Fruits
Berries                         Blackberries                     Fruits
Berries                         Strawberries Organic             Fruits
Berries                         Raspberries Organic              Fruits
Berries                         Blueberries Organic              Fruits
Can Fruit/Jar Applesauce        Pineapple                        Fruits
Can Fruit/Jar Applesauce        Peaches                          Fruits
Can Fruit/Jar Applesauce        Fruit Cocktail/Fruit Salad       Fruits
Can Fruit/Jar Applesauce        Mandarin Oranges/Citrus Sect     Fruits
Can Fruit/Jar Applesauce        Apple Sauce (Excludes Cup)       Fruits
Can Fruit/Jar Applesauce        Pears                            Fruits
Can Fruit/Jar Applesauce        Cranberry Sauce                  Fruits
Citrus                          Oranges Navels All               Fruits
Citrus                          Clementines                      Fruits
Citrus                          Lemons                           Fruits
Citrus                          Limes                            Fruits
Citrus                          Grapefruit                       Fruits
Citrus                          Tangerines & Tangelos            Fruits
Citrus                          Oranges Non Navel All            Fruits
Convenience/Snacking            Jarred Fruit Single Serve        Fruits
Convenience/Snacking            Convenience/Snacking Fruit Pro   Fruits
Convenience/Snacking            Jarred Fruit Multi Serve         Fruits
Dried Fruit                     Raisins                          Fruits
Dried Fruit                     Dried Fruit ‐ Other              Fruits
Dried Fruit                     Dried Plums                      Fruits
Frozen Fruits                   Frozen Fruit                     Fruits
Grapes                          Grapes Red                       Fruits
Grapes                          Grapes White                     Fruits
Grapes                          Grapes Black/Blue                Fruits
Grapes                          Grapes Red Globe                 Fruits
Grapes                          Grapes Other                     Fruits
Melons                          Watermelon Seedless Whole        Fruits
Melons                          Cantaloupe Whole                 Fruits
Melons                          Watermelon Personal              Fruits
Melons                          Watermelon W/Seeds Whole         Fruits
Melons                          Honeydew Whole                   Fruits
Pears                           Pears Bartlett                   Fruits
Pears                           Pears Anjou                      Fruits
Pears                           Pears Bosc                       Fruits
Single Serve Fruit/Applesauce   Fruit Cup                        Fruits
Single Serve Fruit/Applesauce   Applesauce Cup                   Fruits
Stone Fruit                     Cherries Red                     Fruits
Stone Fruit                     Peaches Yellow Flesh             Fruits



IMPAQ International, LLC                  Appendix B ‐ 7
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 53 of 263



Commodity                       Subcommodity                          Summary Category
Stone Fruit                     Nectarines Yellow Flesh               Fruits
Stone Fruit                     Plums                                 Fruits
Stone Fruit                     Cherries Ranier                       Fruits
Stone Fruit                     Peaches White Flesh                   Fruits
Tropical Fruit                  Avocado                               Fruits
Tropical Fruit                  Pineapple Whole&Peel/Cored            Fruits
Tropical Fruit                  Mango                                 Fruits
Tropical Fruit                  Kiwi Fruit                            Fruits
Tropical Fruit                  Pomegranates                          Fruits
Value Added Fruit               Instore Cut Fruit                     Fruits
Value Added Fruit               Melons Instore Cut                    Fruits
Value Added Fruit               Cut Fruit All Other Prepack           Fruits
Value Added Fruit               Fruit Party Tray Prepack              Fruits
Bagels&Cream Cheese             Cream Cheese                          High fat dairy/cheese
Bulk Service Case Cheese        Bulk Semi‐Hard [Cheese]               High fat dairy/cheese
Bulk Service Case Cheese        Bulk Processed [Cheese]               High fat dairy/cheese
Bulk Service Case Cheese        Bulk Semi‐Soft [Cheese]               High fat dairy/cheese
Cheese                          Shredded Cheese                       High fat dairy/cheese
Cheese                          American Single Cheese                High fat dairy/cheese
Cheese                          Natural Cheese Chunks                 High fat dairy/cheese
Cheese                          String Cheese                         High fat dairy/cheese
Cheese                          Natural Cheese Slices                 High fat dairy/cheese
Cheese                          Miscellaneous Cheese                  High fat dairy/cheese
Coffee & Creamers               Non Dairy Creamer                     High fat dairy/cheese
Crackers & Misc Baked Food      Aerosol Cheese                        High fat dairy/cheese
Dry Cheese                      Loaf Cheese                           High fat dairy/cheese
Dry Cheese                      Grated Cheese                         High fat dairy/cheese
Dry Cheese                      Misc Dry Cheese                       High fat dairy/cheese
Fluid Milk Products             Refrigerated Coffee Creamers          High fat dairy/cheese
Fluid Milk Products             Half & Half                           High fat dairy/cheese
Fluid Milk Products             Whipping Cream                        High fat dairy/cheese
Fluid Milk Products             Egg Nog/Boiled Custard                High fat dairy/cheese
Fluid Milk Products             Buttermilk                            High fat dairy/cheese
Ice Cream Ice Milk & Sherbets   Premium [Ice Cream & Sherbert]        High fat dairy/cheese
Ice Cream Ice Milk & Sherbets   Traditional [Ice Cream & Sherbert]    High fat dairy/cheese
Ice Cream Ice Milk & Sherbets   Pails [Ice Cream & Sherbert]          High fat dairy/cheese
Ice Cream Ice Milk & Sherbets   Super Premium Pints [Ice Cream &      High fat dairy/cheese
                                Sherbert]
Ice Cream Ice Milk & Sherbets   Premium Pints [Ice Cream &            High fat dairy/cheese
                                Sherbert]
Ice Cream Ice Milk & Sherbets   Quarts [Ice Cream & Sherbert]         High fat dairy/cheese
Milk By‐Products                Sour Creams                           High fat dairy/cheese
Milk By‐Products                Cottage Cheese                        High fat dairy/cheese
Milk By‐Products                Refrig Dips                           High fat dairy/cheese
Milk By‐Products                Aerosol Toppings [Milk By‐Products]   High fat dairy/cheese
Milk By‐Products                Ricotta Cheese                        High fat dairy/cheese
Pre‐Slice Service Case Cheese   Pre‐Sliced Semi‐Soft [Cheese]         High fat dairy/cheese



IMPAQ International, LLC                  Appendix B ‐ 8
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 54 of 263



Commodity                        Subcommodity                     Summary Category
Pre‐Slice Service Case Cheese    Pre‐Sliced Semi‐Hard [Cheese]    High fat dairy/cheese
Refrigerated Hispanic Grocery    Hispanic Cheese                  High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Hard/Grat   High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Spreads     High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Feta        High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Mozzarell   High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Processed   High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Cheddar&C   High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Semi Soft   High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Soft&Ripe   High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Blue/Gorg   High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Hispanic    High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Gouda&Eda   High fat dairy/cheese
Specialty Cheese Pre Pack        Specialty Ppk Cheese Goat Milk   High fat dairy/cheese
Traditional Mexican Foods        Mexican Con Queso                High fat dairy/cheese
Fruit Snacks                     Fruit Snacks                     Jams, jellies, preserves and other
                                                                  sweets
Peanut Butter/Jelly/Jams&Honey   Preserves/Jam/Marmalade          Jams, jellies, preserves and other
                                                                  sweets
Peanut Butter/Jelly/Jams&Honey   Jelly                            Jams, jellies, preserves and other
                                                                  sweets
Aseptic Juice                    Aseptic Pack Juice And Drinks    Juices
Frozen Juice And Smoothies       Frzn Conc Allieds Over 50% Jui   Juices
Frozen Juice And Smoothies       Frzn Oj&Oj Substitutes (Over 5   Juices
Juice                            Non‐Carb Jce(Over 50% Jce)       Juices
Juice                            Drinks ‐ Carb Juice (Over 50%    Juices
Juices Super Premium             Juices Superfoods/Enhanced       Juices
Juices Super Premium             Juices Proteins                  Juices
Juices Super Premium             Juice Single Blend               Juices
Processed                        Squeeze Lemons/Limes             Juices
Refrgratd Juices/Drinks          Dairy Case 100% Pure Juice ‐ O   Juices
Refrgratd Juices/Drinks          Dairy Case 100% Pure Juice Oth   Juices
Rtd Tea/New Age Juice            Juice (Over 50% Juice)           Juices
Shelf Stable Juice               Apple Juice & Cider (Over 50%    Juices
Shelf Stable Juice               Blended Juice&Combinations (Ov   Juices
Shelf Stable Juice               Grape Juice (Over 50% Juice)     Juices
Shelf Stable Juice               Veg Juice (Except Tomato) (Ove   Juices
Shelf Stable Juice               Tomato Juice (Over 50% Jce)      Juices
Shelf Stable Juice               Pineapple Juice (Over 50% Juic   Juices
Shelf Stable Juice               Cranberry Juice (Over 50% Jce)   Juices
Shelf Stable Juice               Lemon Juice & Lime Juice (Over   Juices
Shelf Stable Juice               Prune Juice (Over 50% Juice)     Juices
Shelf Stable Juice               Cranapple/Cran Grape Juice (Ov   Juices
Shelf Stable Juice               Grapefruit Juice (Over 50% Jui   Juices
Shelf Stable Juice               Cranapple/Cran Grape Juice (Un   Juices
Shelf Stable Juice               Grapefruit Juice (50% And Unde   Juices
Bacon                            Bacon ‐ Trad 16oz Or Less        Meat/Poultry/Seafood
Bacon                            Bacon ‐ Trad Greater Than 16oz   Meat/Poultry/Seafood


IMPAQ International, LLC                   Appendix B ‐ 9
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 55 of 263



Commodity                    Subcommodity                     Summary Category
Bacon                        Bacon ‐ Poultry                  Meat/Poultry/Seafood
Bacon                        Bacon ‐ Pre‐Cooked               Meat/Poultry/Seafood
Bacon                        Bacon ‐ Trad Center Cut          Meat/Poultry/Seafood
Bacon                        Bacon ‐ Other                    Meat/Poultry/Seafood
Bacon                        Bacon ‐ Natural/Organic          Meat/Poultry/Seafood
Beef:Grinds                  Lean [Beef]                      Meat/Poultry/Seafood
Beef:Grinds                  Primal [Beef]                    Meat/Poultry/Seafood
Beef:Grinds                  Angus [Beef]                     Meat/Poultry/Seafood
Beef:Grinds                  Patties [Beef]                   Meat/Poultry/Seafood
Beef:Loins                   Choice Beef                      Meat/Poultry/Seafood
Beef:Loins                   Select Beef                      Meat/Poultry/Seafood
Beef:Rib                     Angus [Beef]                     Meat/Poultry/Seafood
Beef:Round                   Choice Beef                      Meat/Poultry/Seafood
Beef:Round                   Angus Beef                       Meat/Poultry/Seafood
Beef:Round                   Select Beef                      Meat/Poultry/Seafood
Beef:Thin Meats              Soup/Stew                        Meat/Poultry/Seafood
Beef:Thin Meats              Cubed Meats [Beef]               Meat/Poultry/Seafood
Beef:Thin Meats              Corned Beef                      Meat/Poultry/Seafood
Beef:Thin Meats              Brisket [Beef]                   Meat/Poultry/Seafood
Beef:Thin Meats              Skirt [Beef]                     Meat/Poultry/Seafood
Beef:Thin Meats              Flank [Beef]                     Meat/Poultry/Seafood
Breakfast Sausage            Bkfst Sausage ‐ Fresh Rolls      Meat/Poultry/Seafood
Breakfast Sausage            Bkfst Sausage ‐ Fresh Links      Meat/Poultry/Seafood
Breakfast Sausage            Bkfst Sausage ‐ Fresh Patties    Meat/Poultry/Seafood
Breakfast Sausage            Bkfst Sausage ‐ Precooked        Meat/Poultry/Seafood
Breakfast Sausage            Bkfst Sausage ‐ Bkfast Side Di   Meat/Poultry/Seafood
Breakfast Sausage            Bkfst Sausage ‐ Other Forms      Meat/Poultry/Seafood
Buffalo                      Grinds [Buffalo]                 Meat/Poultry/Seafood
Can Seafood ‐ Shelf Stable   Tuna                             Meat/Poultry/Seafood
Can Seafood ‐ Shelf Stable   Salmon                           Meat/Poultry/Seafood
Can Seafood ‐ Shelf Stable   Sardines                         Meat/Poultry/Seafood
Can Seafood ‐ Shelf Stable   Oysters                          Meat/Poultry/Seafood
Chicken & Poultry            Chix:Value Added (Cold)          Meat/Poultry/Seafood
Chicken & Poultry            Chix:Frd 8pc/Cut Up (Cold)       Meat/Poultry/Seafood
Chicken & Poultry            Chix: Baked 8pc Cut Up (Cold)    Meat/Poultry/Seafood
Chicken & Poultry            Chix: Rotisserie Cold            Meat/Poultry/Seafood
Chicken Fresh                Chicken Breast Boneless          Meat/Poultry/Seafood
Chicken Fresh                Chicken Wings                    Meat/Poultry/Seafood
Chicken Fresh                Chicken Drums                    Meat/Poultry/Seafood
Chicken Fresh                Whole Chicken (Roasters/Fryer)   Meat/Poultry/Seafood
Chicken Fresh                Chicken Thighs                   Meat/Poultry/Seafood
Chicken Fresh                Chicken Legs/Quarters            Meat/Poultry/Seafood
Chicken Fresh                Mixed Packs [Chicken]            Meat/Poultry/Seafood
Chicken Frozen               Frzn Chicken ‐ Wht Meat          Meat/Poultry/Seafood
Chicken Frozen               Frzn Chicken ‐ Wings             Meat/Poultry/Seafood
Chicken Frozen               Frzn Chicken ‐ Drk Meat          Meat/Poultry/Seafood
Chicken Grinds               Ground Chicken                   Meat/Poultry/Seafood



IMPAQ International, LLC               Appendix B ‐ 10
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 56 of 263



Commodity                   Subcommodity                     Summary Category
Chicken Offal               Internal Chicken Offal           Meat/Poultry/Seafood
Chicken Specialty/Natural   Chicken Breast Boneless          Meat/Poultry/Seafood
Chicken Specialty/Natural   Chicken Wings                    Meat/Poultry/Seafood
Chicken Specialty/Natural   Whole Chicken (Roasters/Fryer)   Meat/Poultry/Seafood
Deli Meat: Bulk             Meat: Turkey Bulk                Meat/Poultry/Seafood
Deli Meat: Bulk             Meat:Ham Bulk                    Meat/Poultry/Seafood
Deli Meat: Bulk             Meat: Beef Bulk                  Meat/Poultry/Seafood
Deli Meat: Bulk             Meat Bulk: Specialty Dry Meats   Meat/Poultry/Seafood
Deli Meat: Bulk             Bologna/Loaves/Franks            Meat/Poultry/Seafood
Deli Meat: Bulk             Meat: Chicken Bulk               Meat/Poultry/Seafood
Deli Meat: Presliced        Deli Meat: Specialty Dry Meats   Meat/Poultry/Seafood
Deli Meat: Presliced        Deli Meat: Semi‐Dry Sausage      Meat/Poultry/Seafood
Deli Meat: Presliced        Deli Meat: Turkey                Meat/Poultry/Seafood
Deli Meat: Presliced        Deli Meat: Ham                   Meat/Poultry/Seafood
Deli Meat: Presliced        Deli Meat: Beef                  Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Links Pork Ckd/S   Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Links Fresh        Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Pork Rope Ckd/Sm   Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Beef Rope Ckd/Sm   Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Other Forms        Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Links Beef Ckd/S   Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Poultry Rope Ckd   Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Links Poultry Ck   Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Natural/Organic    Meat/Poultry/Seafood
Dinner Sausage              Dnr Sausage ‐ Fresh Poultry      Meat/Poultry/Seafood
Frozen Breakfast Foods      Frzn Breakfast Sausage           Meat/Poultry/Seafood
Frzn Multi Serve            Frzn Burgers                     Meat/Poultry/Seafood
Frzn Prepared Chicken       Value Forms/ 18oz And Larger     Meat/Poultry/Seafood
                            [Chicken]
Hot Dogs                    Hot Dogs ‐ Base Meat             Meat/Poultry/Seafood
Hot Dogs                    Hot Dogs ‐ Base Beef             Meat/Poultry/Seafood
Hot Dogs                    Hot Dogs ‐ Premium               Meat/Poultry/Seafood
Hot Dogs                    Hot Dogs ‐ Base Poultry          Meat/Poultry/Seafood
Lamb                        Round/Leg [Lamb]                 Meat/Poultry/Seafood
Lamb                        Loin [Lamb]                      Meat/Poultry/Seafood
Lamb                        Chuck/Shoulder [Lamb]            Meat/Poultry/Seafood
Lunchmeat                   Lunchment ‐ Deli Fresh           Meat/Poultry/Seafood
Lunchmeat                   Lunchment ‐ Bologna/Sausage      Meat/Poultry/Seafood
Lunchmeat                   Lunchmeat ‐ Chop/Form Pltry&Ha   Meat/Poultry/Seafood
Lunchmeat                   Lunchmeat ‐ Whole Muscle Pltry   Meat/Poultry/Seafood
Lunchmeat                   Lunchmeat ‐ Chip Meat            Meat/Poultry/Seafood
Lunchmeat                   Lunchmeat ‐ Brauns/Liver/Loave   Meat/Poultry/Seafood
Lunchmeat                   Lunchmeat ‐ Variety Pack         Meat/Poultry/Seafood
Lunchmeat                   Lunchmeat ‐ Other                Meat/Poultry/Seafood
Lunchmeat                   Lunchment ‐ Natural/Organic      Meat/Poultry/Seafood
Lunchmeat                   Lunchmeat ‐ Peggable Deli Fres   Meat/Poultry/Seafood
Meat Frozen                 Frzn Meat ‐ Beef                 Meat/Poultry/Seafood



IMPAQ International, LLC            Appendix B ‐ 11
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 57 of 263



Commodity                       Subcommodity                        Summary Category
Meat Frozen                     Frzn Meat ‐ Breakfast Sausage       Meat/Poultry/Seafood
Meat Frozen                     Frzn Meat ‐ Offals                  Meat/Poultry/Seafood
Meat Frozen                     Frzn Meat ‐ Turkey                  Meat/Poultry/Seafood
Meat Snacks                     Jerky/Nuggets/Tenders               Meat/Poultry/Seafood
Meat Snacks                     Meat Sticks/Bites                   Meat/Poultry/Seafood
Party Tray                      Deli Tray:Meat And Cheese           Meat/Poultry/Seafood
Pork Bone In Loin/Rib           Dry [Pork Bone In Loin/Rib]         Meat/Poultry/Seafood
Pork Boneless Loin/Rib          Enhanced [Pork Boneless Loin/Rib]   Meat/Poultry/Seafood
Pork Grinds                     Ground Pork                         Meat/Poultry/Seafood
Pork Offal                      External Fresh [Pork Offal]         Meat/Poultry/Seafood
Pork Shoulder                   Butts [Pork Shoulder]               Meat/Poultry/Seafood
Pork Shoulder                   Fresh Hams                          Meat/Poultry/Seafood
Pork Thin Meats                 Ribs [Pork]                         Meat/Poultry/Seafood
Poultry Other                   Cornish Hen                         Meat/Poultry/Seafood
Random Weight Meat Products     Lunch Meats                         Meat/Poultry/Seafood
Seafood ‐ Catfish               Catfish ‐ Fillet                    Meat/Poultry/Seafood
Seafood ‐ Catfish               Catfish ‐ Whole                     Meat/Poultry/Seafood
Seafood ‐ Catfish               Catfish ‐ Nuggets                   Meat/Poultry/Seafood
Seafood ‐ Cod                   Cod ‐ Fillet                        Meat/Poultry/Seafood
Seafood ‐ Crab                  Crab ‐ Snow                         Meat/Poultry/Seafood
Seafood ‐ Crab                  Crab ‐ King                         Meat/Poultry/Seafood
Seafood ‐ Crab                  Crab ‐ Dungy                        Meat/Poultry/Seafood
Seafood ‐ Crab                  Crab ‐ Other                        Meat/Poultry/Seafood
Seafood ‐ Finfish Other         Finfish ‐ Other                     Meat/Poultry/Seafood
Seafood ‐ Finfish Other         Finfish ‐ Other                     Meat/Poultry/Seafood
Seafood ‐ Lobster               Lobster ‐ Tails                     Meat/Poultry/Seafood
Seafood ‐ Party Trays           Party Tray ‐ Shrimp                 Meat/Poultry/Seafood
Seafood ‐ Salmon‐Farm Raised    Salmon Fr ‐ Altantic                Meat/Poultry/Seafood
Seafood ‐ Salmon‐Wild Caught    Salmon Wc ‐ Pink                    Meat/Poultry/Seafood
Seafood ‐ Salmon‐Wild Caught    Salmon Wc ‐ Sockeye                 Meat/Poultry/Seafood
Seafood ‐ Scallops              Scallops ‐ Sea                      Meat/Poultry/Seafood
Seafood ‐ Shrimp                Shrimp ‐ Raw                        Meat/Poultry/Seafood
Seafood ‐ Shrimp                Shrimp ‐ Cooked                     Meat/Poultry/Seafood
Seafood ‐ Smoked Seafood        Smoked Salmon                       Meat/Poultry/Seafood
Seafood ‐ Tilapia               Tilapia ‐ Fillet                    Meat/Poultry/Seafood
Seafood ‐ Trout                 Steelhead Fr [Trout]                Meat/Poultry/Seafood
Seafood ‐ Value Added Seafood   Value Added Breaded Shrimp          Meat/Poultry/Seafood
Seafood ‐ Value Added Seafood   Value Added Shrimp                  Meat/Poultry/Seafood
Seafood ‐ Value Added Seafood   Value Added Crab                    Meat/Poultry/Seafood
Service Case Meat               Seasoned Poultry                    Meat/Poultry/Seafood
Service Case Meat               Stuffed/Mixed Beef                  Meat/Poultry/Seafood
Service Case Meat               Marinated Pork                      Meat/Poultry/Seafood
Service Case Meat               Marinated Poultry                   Meat/Poultry/Seafood
Service Case Meat               Seasoned Beef                       Meat/Poultry/Seafood
Service Case Meat               Seasoned Pork                       Meat/Poultry/Seafood
Service Case Meat               Stuffed/Mixed Poultry               Meat/Poultry/Seafood
Service Case Meat               Marinated Beef                      Meat/Poultry/Seafood



IMPAQ International, LLC                  Appendix B ‐ 12
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 58 of 263



Commodity                        Subcommodity                        Summary Category
Service Case Meat                Kabobs Beef                         Meat/Poultry/Seafood
Service Case Meat                Kabobs Poultry                      Meat/Poultry/Seafood
Service Case Meat                Stuffed/Mixed Pork                  Meat/Poultry/Seafood
Smoked Hams                      Hams‐Half/Port Bone‐In              Meat/Poultry/Seafood
Smoked Hams                      Hams‐Spiral                         Meat/Poultry/Seafood
Smoked Hams                      Hams‐Whole Boneless                 Meat/Poultry/Seafood
Smoked Hams                      Hams‐Half/Port Boneless             Meat/Poultry/Seafood
Smoked Hams                      Hams‐Dry Cured/Country              Meat/Poultry/Seafood
Smoked Hams                      Hams‐Whole Bone‐In                  Meat/Poultry/Seafood
Smoked Pork                      Ham Steaks/Cubes/Slices             Meat/Poultry/Seafood
Smoked Pork                      Smoked Offal [Pork]                 Meat/Poultry/Seafood
Smoked Pork                      Bacon ‐ Belly/Jowl                  Meat/Poultry/Seafood
Smoked Pork                      Smoked Picnics [Pork]               Meat/Poultry/Seafood
Snack Meat                       Snack Meat ‐ Pepperoni              Meat/Poultry/Seafood
Snack Meat                       Snack Meat ‐ Salami/Smr Sausag      Meat/Poultry/Seafood
Turkey Fresh                     Whole Hen (Under 16lbs) [Turkey]    Meat/Poultry/Seafood
Turkey Fresh                     Whole Tom (Over 16lbs) [Turkey]     Meat/Poultry/Seafood
Turkey Frozen                    Whole Toms (Over 16lbs) [Turkey]    Meat/Poultry/Seafood
Turkey Frozen                    Whole Hens (Under 16lbs) [Turkey]   Meat/Poultry/Seafood
Turkey Frozen                    Turkey Breast Bone In               Meat/Poultry/Seafood
Turkey Grinds                    Ground Turkey                       Meat/Poultry/Seafood
Turkey Offal                     External [Turkey Offal]             Meat/Poultry/Seafood
Turkey Smoked                    Turkey Wings                        Meat/Poultry/Seafood
Turkey Smoked                    Turkey Drums                        Meat/Poultry/Seafood
Fluid Milk Products              Fluid Milk/White Only               Milk
Fluid Milk Products              Flavored Milk                       Milk
Fluid Milk Products              Specialty/Lactose Free Milk         Milk
Fluid Milk Products              Organic Milk                        Milk
Fluid Milk Products              Soy Milk                            Milk
Non‐Dairy/Dairy Aseptic          Aseptic Milk                        Milk
Non‐Dairy/Dairy Aseptic          Soy Beverage                        Milk
Non‐Dairy/Dairy Aseptic          Nut Milk                            Milk
Non‐Dairy/Dairy Aseptic          Rice Beverage                       Milk
Refrigerated Dairy Case          Non‐Dairy Milks                     Milk
Refrigerated Dairy Case          Fluid Milk                          Milk
Authentic Asian Foods            Authentic Japanese Foods            Miscellaneous
Authentic Asian Foods            Authentic Chinese Foods             Miscellaneous
Authentic Central American Fds   Central American Foods              Miscellaneous
Authentic Hispanic Fds&Product   Hispanic Baking Needs               Miscellaneous
Baking Needs                     Baking Powder & Soda                Miscellaneous
Baking Needs                     Yeast: Dry                          Miscellaneous
Baking Needs                     Corn Starch                         Miscellaneous
Dietary Aid Prdct/Med Liq Nutr   Diet Cntrl Liqs Nutritional         Miscellaneous
Dietary Aid Prdct/Med Liq Nutr   Diet Energy Drinks                  Miscellaneous
Dietary Aid Prdct/Med Liq Nutr   Diet Cntrl Bars Nutritional         Miscellaneous
Fitness & Diet                   Fitness&Diet ‐ Bars W/Flour         Miscellaneous
Fitness & Diet                   Fitness&Diet ‐ Bars W/O Flour       Miscellaneous



IMPAQ International, LLC                   Appendix B ‐ 13
        Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 59 of 263



Commodity                        Subcommodity                     Summary Category
Fitness & Diet                   Fitness&Diet‐Powder Ntrtnl       Miscellaneous
Refrigerated Hispanic Grocery    Misc Hispanic Grocery            Miscellaneous
Baking Needs                     Baking Nuts                      Nuts and seeds
Bulk Food                        Trail Mix/Nuts Bulk              Nuts and seeds
Condiments                       Nut Butters/Peanut Butter        Nuts and seeds
Nuts                             Pistachios                       Nuts and seeds
Nuts                             Mixed Nuts                       Nuts and seeds
Nuts                             Cashews                          Nuts and seeds
Nuts                             Sunflower/Other Seeds            Nuts and seeds
Nuts                             Pecans Shelled                   Nuts and seeds
Nuts                             Peanuts All                      Nuts and seeds
Nuts                             Walnuts Shelled                  Nuts and seeds
Nuts                             Almonds Shelled                  Nuts and seeds
Nuts                             Trail Mix                        Nuts and seeds
Nuts                             Almonds                          Nuts and seeds
Nuts                             Dry Roast Peanuts                Nuts and seeds
Nuts                             Oil Roast Peanuts                Nuts and seeds
Nuts                             Nuts Other                       Nuts and seeds
Nuts                             Misc Snack Nuts                  Nuts and seeds
Nuts                             Nuts Inshell                     Nuts and seeds
Peanut Butter/Jelly/Jams&Honey   Peanut Butter                    Nuts and seeds
Trail Mix & Snacks               Trail Mixes/Snack                Nuts and seeds
Canned & Dry Milk                Canned Milk                      Other dairy products
Canned & Dry Milk                Non Fat Dry Milk                 Other dairy products
Refrigerated Dairy Case          Yogurt                           Other dairy products
Refrigerated Dairy Case          Kefir                            Other dairy products
Yogurt                           Yogurt/Kids                      Other dairy products
Yogurt                           Yogurt/Ss Regular                Other dairy products
Yogurt                           Yogurt/Ss Light                  Other dairy products
Yogurt                           Yogurt/Pro Active Health         Other dairy products
Yogurt                           Yogurt/Adult Multi‐Packs         Other dairy products
Yogurt                           Yogurt/Specialty Greek           Other dairy products
Yogurt                           Yogurt/Large Size (16oz Or Lar   Other dairy products
Yogurt                           Yogurt/Adult Drinks              Other dairy products

Deli Specialties (Retail Pk)     Dl Spec: Dry/Refrig Pastas       Pasta, cornmeal, other cereal
                                                                  products
Dry Bean Veg&Rice                Noodle Side Dish Mixes           Pasta, cornmeal, other cereal
                                                                  products
Dry Noodles & Pasta              Long Cut Pasta                   Pasta, cornmeal, other cereal
                                                                  products
Dry Noodles & Pasta              Short Cut Pasta                  Pasta, cornmeal, other cereal
                                                                  products
Dry Noodles & Pasta              Noodles Dry                      Pasta, cornmeal, other cereal
                                                                  products
Dry/Ramen Bouillon               Ramen Noodles/Ramen Cups         Pasta, cornmeal, other cereal
                                                                  products




IMPAQ International, LLC                   Appendix B ‐ 14
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 60 of 263



Commodity                        Subcommodity                     Summary Category
Flour & Meals                    Cornmeal                         Pasta, cornmeal, other cereal
                                                                  products
Prepared/Pdgd Foods              Pasta/Ramen                      Pasta, cornmeal, other cereal
                                                                  products
Refrigerated Italian             Refrigerated Pasta               Pasta, cornmeal, other cereal
                                                                  products
Salad & Dips                     Pasta/Grain Salads ‐ Prepack     Pasta, cornmeal, other cereal
                                                                  products
Salad & Dips                     Pasta/Grain Salads ‐ Bulk        Pasta, cornmeal, other cereal
                                                                  products
Seafood ‐ Salad/Dip/Sce/Cond     Breading                         Pasta, cornmeal, other cereal
                                                                  products
Traditional Asian Foods          Asian Noodles/Rice               Pasta, cornmeal, other cereal
                                                                  products
Authentic Hispanic Fds&Product   Hispanic Cookies/Crackers        Prepared Desserts
Baked Sweet Goods                Snack Cake ‐ Multi Pack          Prepared Desserts
Baked Sweet Goods                Sweet Goods ‐ Full Size          Prepared Desserts
Bakery Party Trays               Party Trays: Cakes               Prepared Desserts
Baking Mixes                     Layer Cake Mix                   Prepared Desserts
Baking Mixes                     Frosting                         Prepared Desserts
Baking Mixes                     Muffin & Corn Bread Mix          Prepared Desserts
Baking Mixes                     Brownie Mix                      Prepared Desserts
Baking Mixes                     Cookies Mix                      Prepared Desserts
Baking Mixes                     Miscellaneous Package Mixes      Prepared Desserts
Baking Needs                     Bits & Morsels [Baking Needs]    Prepared Desserts
Baking Needs                     Marshmallows                     Prepared Desserts
Baking Needs                     Pie Filling/Mincemeat/Glazes     Prepared Desserts
Baking Needs                     Pie Crust Mixes & Shells         Prepared Desserts
Baking Needs                     Cooking Chocolate (Ex Smi‐Swt)   Prepared Desserts
Baking Needs                     Maraschino Cherries              Prepared Desserts
Baking Needs                     Baking Cocoa                     Prepared Desserts
Baking Needs                     Marshmallow Creme                Prepared Desserts
Baking Needs                     Coconut [Baking Needs]           Prepared Desserts
Cake Decor                       Cake Decors & Icing              Prepared Desserts
Cake Decor                       Cake Decors ‐ Candies            Prepared Desserts
Cakes                            Cakes: Birthday/Celebration Sh   Prepared Desserts
Cakes                            Cakes: Cupcakes                  Prepared Desserts
Cakes                            Cakes: Layers                    Prepared Desserts
Cakes                            Cakes: Creme/Pudding             Prepared Desserts
Cakes                            Cakes: Cheesecake                Prepared Desserts
Cakes                            Cakes: Fancy/Service Case        Prepared Desserts
Cakes                            Cakes: Layers/Sheets Novelties   Prepared Desserts
Cakes                            Cakes: Angel Fds/Cke Rolls       Prepared Desserts
Cakes                            Cakes: Ice Cream                 Prepared Desserts
Cakes                            Cakes:Birthday/Celebration Lay   Prepared Desserts
Cakes                            Cakes: Sheet                     Prepared Desserts
Cakes                            Cakes: Creme/Pudding Novelties   Prepared Desserts
Cakes                            Cakes: Cheesecake Novelties      Prepared Desserts



IMPAQ International, LLC                    Appendix B ‐ 15
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 61 of 263



Commodity                      Subcommodity                             Summary Category
Cnv Breakfast&Wholesome Snks   Toaster Pastries                         Prepared Desserts
Cnv Breakfast&Wholesome Snks   Treats                                   Prepared Desserts
Cookie/Cracker Multi‐Pks       Multi‐Pack Cookies                       Prepared Desserts
Cookies                        Sandwich Cookies                         Prepared Desserts
Cookies                        Tray Pack/Choc Chip Cookies              Prepared Desserts
Cookies                        Cookies: Regular                         Prepared Desserts
Cookies                        Vanilla Wafer/Kids Cookies               Prepared Desserts
Cookies                        Cookies: Holiday/Special Occas           Prepared Desserts
Cookies                        Premium Cookies (Ex: Pepperidg           Prepared Desserts
Cookies                        Graham Crackers                          Prepared Desserts
Cookies                        Chocolate Covered Cookies                Prepared Desserts
Cookies                        Wellness/Portion Control [Cookies]       Prepared Desserts
Cookies                        Cookies: Gourmet                         Prepared Desserts
Cookies                        Fruit Filled Cookies                     Prepared Desserts
Cookies                        Cookies: Message                         Prepared Desserts
Cookies                        Cookies/Sweet Goods                      Prepared Desserts
Cookies                        Specialty Cookies                        Prepared Desserts
Dry Mix Desserts               Pudding&Gelatin Cups/Cans                Prepared Desserts
Dry Mix Desserts               Puddings Dry                             Prepared Desserts
Dry Mix Desserts               Gelatin                                  Prepared Desserts
Dry Mix Desserts               Misc: Cheesecake/Mousse Mixes            Prepared Desserts
Frozen Breakfast Foods         Frzn Breakfast Pastry                    Prepared Desserts
Frozen Desserts                Frozen Fruit Pies & Cobblers             Prepared Desserts
Frozen Desserts                Frozen Cream Pies                        Prepared Desserts
Frozen Desserts                Frzn Pie Shells/Pastry Shell/F           Prepared Desserts
Frozen Desserts                Frozen Cakes/Desserts                    Prepared Desserts
Frozen Desserts                Frzn Pastry&Cookies                      Prepared Desserts
Frozen Desserts                Single Serv/Portion Control              Prepared Desserts
Frozen Novelties‐Water Ice     Sticks/Enrobed [Frozen Novelties]        Prepared Desserts
Frozen Novelties‐Water Ice     Water Ice [Frozen Novelties]             Prepared Desserts
Frozen Novelties‐Water Ice     Cones [Frozen Novelties]                 Prepared Desserts
Frozen Novelties‐Water Ice     Ice Cream Sandwiches                     Prepared Desserts
Frozen Novelties‐Water Ice     Adult Premium [Frozen Novelties]         Prepared Desserts
Frozen Novelties‐Water Ice     Cups/Push       Ups/Other      [Frozen   Prepared Desserts
                               Novelties]
Frozen Whipped Topping         Frzn Whipped Topping                     Prepared Desserts
Pies                           Pies: Fruit/Nut                          Prepared Desserts
Pies                           Pies: Pumpkin/Custard                    Prepared Desserts
Pies                           Pies: Cream/Meringue                     Prepared Desserts
Pies                           Pies: Sugar Free                         Prepared Desserts
Pies                           Pies: Tarts/Minis/Crstdas                Prepared Desserts
Refrgrated Dough Products      Refrigerated Cookies‐ Break N B          Prepared Desserts
Refrgrated Dough Products      Refrigerated Cookie Dough                Prepared Desserts
Refrgrated Dough Products      Refrigerated Cookies‐Seasonal            Prepared Desserts
Refrgrated Dough Products      Refrigerated Pie Crust                   Prepared Desserts
Refrigerated Desserts          Refrigerated Pudding                     Prepared Desserts
Salad & Dips                   Sal: Desserts‐Prepack                    Prepared Desserts



IMPAQ International, LLC                 Appendix B ‐ 16
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 62 of 263



Commodity                       Subcommodity                     Summary Category
Salad & Dips                    Sal: Desserts‐Bulk               Prepared Desserts
Single Serve Sweet Goods        Snack Cake ‐ Single Serve        Prepared Desserts
Ss/Vending ‐ Cookie/Cracker     Vendor Size/Single Serve Cooki   Prepared Desserts
Sweet Goods                     Sw Gds:Donuts                    Prepared Desserts
Sweet Goods                     Sw Gds: Sw Rolls/Dan             Prepared Desserts
Sweet Goods                     Sw Gds: Muffins                  Prepared Desserts
Sweet Goods                     Sw Gds:Coffee Cakes              Prepared Desserts
Sweet Goods & Snacks            Sw Gds: Swt/Flvrd Loaves         Prepared Desserts
Sweet Goods & Snacks            Sw Gds: Brownie/Bar Cookie       Prepared Desserts
Sweet Goods & Snacks            Sw Gds: Puff Pastry              Prepared Desserts
Sweet Goods & Snacks            Sw Gds: Specialty Desserts       Prepared Desserts
Syrups Toppings & Cones         Ice Cream Toppings               Prepared Desserts
Value Added Fruit               Parfait Cups Instore             Prepared Desserts
Canned Pasta&Mwv Fd‐Shlf Stbl   Can Pasta                        Prepared Foods
Canned Pasta&Mwv Fd‐Shlf Stbl   Microwavable Cups [Pasta]        Prepared Foods
Chilled Ready Meals             Store Brand                      Prepared Foods
Convenient Meals                Convenient Meals ‐ Kids Meal C   Prepared Foods
Convenient Meals                Convenient Meals ‐ Adult Meal    Prepared Foods
Dinner Mixes‐Dry                Macaroni & Cheese Dnrs           Prepared Foods
Dinner Mixes‐Dry                Skillet Dinners                  Prepared Foods
Dinner Mixes‐Dry                Microwave Dinners                Prepared Foods
Dinner Mixes‐Dry                Package Dinners/Pasta Salads     Prepared Foods
Dinner Mixes‐Dry                Pizza Mix Dry                    Prepared Foods
Dinner Sausage                  Dnr Sausage ‐ Cocktails          Prepared Foods
Meat ‐ Shelf Stable             Chili: Canned                    Prepared Foods
Meat ‐ Shelf Stable             Chunk Meats ‐ Chix/Ham/Etc       Prepared Foods
Meat ‐ Shelf Stable             Sandwich Sauce (Manwich)         Prepared Foods
Meat ‐ Shelf Stable             Vienna Sausage                   Prepared Foods
Meat ‐ Shelf Stable             Luncheon Meat (Spam)             Prepared Foods
Meat ‐ Shelf Stable             Hash: Canned                     Prepared Foods
Meat ‐ Shelf Stable             Beef Stew                        Prepared Foods
Meat ‐ Shelf Stable             Hot Dog Chili Sauce              Prepared Foods
Meat ‐ Shelf Stable             Beef/Pork ‐ Dried Sliced W/Gra   Prepared Foods
Meat ‐ Shelf Stable             Potted Meats And Spreads         Prepared Foods
Meat ‐ Shelf Stable             Corn Beef                        Prepared Foods
Party Tray                      Deli Tray:Sandwiches             Prepared Foods
Party Tray                      Deli Tray:Appetizers&Hors D'oe   Prepared Foods
Prepared/Pdgd Foods             Boxed Prepared/Entree/Dry Prep   Prepared Foods
Prepared/Pdgd Foods             Vegetables/Dry Beans             Prepared Foods
Refrigerated Vegetarian         Vegetarian Meats                 Prepared Foods
Refrigerated Vegetarian         Vegetarian Misc                  Prepared Foods
Refrigerated Vegetarian         Non‐Dairy Cheese                 Prepared Foods
Refrigerated Vegetarian         Tofu                             Prepared Foods
Salad & Dips                    Protein Salads ‐ Bulk            Prepared Foods
Salad & Dips                    Protein Salads ‐ Prepack         Prepared Foods
Sandwiches                      Sandwiches ‐ (Cold)              Prepared Foods
Sushi                           Sushi ‐ In Store Prepared        Prepared Foods



IMPAQ International, LLC                 Appendix B ‐ 17
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 63 of 263



Commodity                        Subcommodity                     Summary Category
Sushi                            Sushi ‐ Prepackaged              Prepared Foods
Traditional Asian Foods          Asian Foods And Meals            Prepared Foods
Traditional Asian Foods          Traditional Thai Foods           Prepared Foods
Traditional Mexican Foods        Mexican Dinners And Foods        Prepared Foods
Traditional Mexican Foods        Mexican Enchilada Sauce          Prepared Foods
Authentic Hispanic Fds&Product   Authentic Pasta/Rice/Beans       Rice
Dry Bean Veg&Rice                Rice Side Dish Mixes Dry         Rice
Dry Bean Veg&Rice                Rice ‐ Dry Bag And Box           Rice
Dry Bean Veg&Rice                Rice ‐ Instant & Microwave       Rice
Bag Snacks                       Potato Chips                     Salty snacks
Bag Snacks                       Tortilla/Nacho Chips             Salty snacks
Bag Snacks                       Mult Pk Bag Snacks               Salty snacks
Bag Snacks                       Bagged Cheese Snacks             Salty snacks
Bag Snacks                       Corn Chips                       Salty snacks
Bag Snacks                       Pretzels                         Salty snacks
Bag Snacks                       Store Brand                      Salty snacks
Bag Snacks                       Misc Bag Snacks                  Salty snacks
Bag Snacks                       Bagged Popped Popcorn            Salty snacks
Bag Snacks                       Pork Skins/Cracklins             Salty snacks
Popcorn                          Popcorn ‐ Microwave              Salty snacks
Popcorn                          Popcorn ‐ Other                  Salty snacks
Popcorn                          Caramel Coated Snacks            Salty snacks
Snack                            Tortilla Chips                   Salty snacks
Snack                            Soy/Rice Snacks                  Salty snacks
Snacks                           Snacks:Pita Chips                Salty snacks
Snacks                           Snacks: Salty                    Salty snacks
Snacks                           Snacks:Tortilla Chips            Salty snacks
Snacks                           Snacks: Crackers/Cookies         Salty snacks
Ss/Vending ‐ Salty Snacks        Salty Snacks Vending             Salty snacks
Warehouse Snacks                 Canister Snacks                  Salty snacks
Warehouse Snacks                 Snack Mix                        Salty snacks
Warehouse Snacks                 Misc Snacks                      Salty snacks
Authentic Hispanic Fds&Product   Authentic Soups/Bouillons        Soup
Canned Soups                     Condensed Soup                   Soup
Dry/Ramen Bouillon               Dry Soup                         Soup
Dry/Ramen Bouillon               Bouillon                         Soup
Rts/Micro Soup/Broth             Rts Soup: Chunky/Homestyle/ Et   Soup
Rts/Micro Soup/Broth             Broth                            Soup
Rts/Micro Soup/Broth             Microwavable Soups               Soup
Soup                             Cans Soup/Chili                  Soup
Soup                             Broths                           Soup
Condiments                       Honey/Syrup                      Sugars
Dressings/Dips                   Dips Caramel/Fruit Glazes        Sugars
Molasses/Syrups/Pancake Mixes    Molasses & Syrups                Sugars
Peanut Butter/Jelly/Jams&Honey   Honey                            Sugars
Sugars & Sweeteners              Sugar                            Sugars
Sugars & Sweeteners              Sweeteners                       Sugars



IMPAQ International, LLC                  Appendix B ‐ 18
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 64 of 263



Commodity                        Subcommodity                           Summary Category
Aseptic Juice                    Aseptic Pack Juice And Drinks          Sweetened Beverages
Aseptic Juice                    Aseptic Pack Juice And Drinks          Sweetened Beverages
Authentic Hispanic Fds&Product   Hispanic Carbonated Beverages          Sweetened Beverages
Authentic Hispanic Fds&Product   Hispanic Juice Under 50% Juice         Sweetened Beverages
Beverages                        Can/Btl Carb Beve 50% And Unde         Sweetened Beverages
Cocoa Mixes                      Malted Mlk/Syrup/Pwdrs (Eggnog         Sweetened Beverages
Cocoa Mixes                      Hot Chocolate/Cocoa Mix                Sweetened Beverages
Energy Drinks                    Energy Drink ‐ Single Serve            Sweetened Beverages
Energy Drinks                    Energy Drink ‐ Single Serve (N         Sweetened Beverages
Energy Drinks                    Energy Drink ‐ Multi‐Pack              Sweetened Beverages
Energy Drinks                    Energy Drink ‐ Multi‐Pack (Non         Sweetened Beverages
Frozen Juice And Smoothies       Frzn Fruit Drinks (Under 10% J         Sweetened Beverages
Frozen Juice And Smoothies       Frzn Conc Under 50% Juice              Sweetened Beverages
Frozen Juice And Smoothies       Smoothies‐Frz                          Sweetened Beverages
Frozen Juice And Smoothies       Cocktail Mixes‐Frz                     Sweetened Beverages
Isotonic Drinks                  Isotonic Drinks Single Serve           Sweetened Beverages
Isotonic Drinks                  Isotonic Drinks Multi‐Pack             Sweetened Beverages
Isotonic Drinks                  Isotonic Drinks Multi‐Serve            Sweetened Beverages
Isotonic Drinks                  Sports Drink N/Supplmnt Milk/M         Sweetened Beverages
Juice                            Non‐Carb Jce (Under 50%Jce)            Sweetened Beverages
Juices Super Premium             Juices Smoothies/Blended               Sweetened Beverages
Juices Super Premium             Juices Antioxidant/Wellness            Sweetened Beverages
Juices Super Premium             Juices (50% And Under Juice)           Sweetened Beverages
Mixers                           Cocktail Mixes‐Fluid:Add Liq           Sweetened Beverages
Powder & Crystal Drink Mix       Unsweetened Envelope [Powder           Sweetened Beverages
                                 Drink Mix]
Powder & Crystal Drink Mix       Sugar Free Canister [Powder Drink      Sweetened Beverages
                                 Mix]
Powder & Crystal Drink Mix       Sugar Free Sticks [Powder Drink Mix]   Sweetened Beverages
Powder & Crystal Drink Mix       Soft Drink Canisters                   Sweetened Beverages
Powder & Crystal Drink Mix       Enhanced Stick [Powder Drink Mix]      Sweetened Beverages
Powder & Crystal Drink Mix       Sugar Sweetened Sticks                 Sweetened Beverages
Powder & Crystal Drink Mix       Fluid Pouch [Powder Drink Mix]         Sweetened Beverages
Powder & Crystal Drink Mix       Breakfast Crystals                     Sweetened Beverages
Processed                        Packaged Dry Mixes                     Sweetened Beverages
Refrgratd Juices/Drinks          Dairy Case Juice Drnk Under 10         Sweetened Beverages
Refrgratd Juices/Drinks          Dairy Case Citrus Pnch/Oj Subs         Sweetened Beverages
Refrgratd Juices/Drinks          Dairy Case Tea With Sugar Or S         Sweetened Beverages
Refrgratd Juices/Drinks          Dairy Case Fruit Drinks (No Ju         Sweetened Beverages
Rtd Tea/New Age Juice            Tea Sweetened                          Sweetened Beverages
Rtd Tea/New Age Juice            Juice (Under 10% Juice)                Sweetened Beverages
Shelf Stable Juice               Fruit Drinks: Canned & Glass (         Sweetened Beverages
Shelf Stable Juice               Cranapple/Cran Grape Juice (50         Sweetened Beverages
Shelf Stable Juice               Cranberry Juice (50% And Under         Sweetened Beverages
Shelf Stable Juice               Blended Juice&Combinations (50         Sweetened Beverages
Shelf Stable Juice               Fruit Drinks: Canned & Glass (         Sweetened Beverages
Shelf Stable Juice               Apple Juice & Cider (50% And U         Sweetened Beverages



IMPAQ International, LLC                   Appendix B ‐ 19
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 65 of 263



Commodity                        Subcommodity                     Summary Category
Shelf Stable Juice               Tomato Juice (50% And Under)     Sweetened Beverages
Shelf Stable Juice               Blended Juice&Combinations (Un   Sweetened Beverages
Shelf Stable Juice               Fruit Drinks: Canned & Glass (   Sweetened Beverages
Soft Drinks                      Soft Drinks 12/18&15pk Can Car   Sweetened Beverages
Soft Drinks                      Sft Drnk 2 Liter Btl Carb Incl   Sweetened Beverages
Soft Drinks                      Soft Drinks 20pk&24pk Can Carb   Sweetened Beverages
Soft Drinks                      Sft Drnk Mlt‐Pk Btl Carb (Excp   Sweetened Beverages
Soft Drinks                      Sft Drnk Sngl Srv Btl Carb (Ex   Sweetened Beverages
Soft Drinks                      Soft Drinks Can Non‐Carb (Exce   Sweetened Beverages
Soft Drinks                      Soft Drinks 6pk Can Carb (Exp    Sweetened Beverages
Soft Drinks                      Sft Drnk 1 Liter Btl Carb (Exc   Sweetened Beverages
Soft Drinks                      Tea Can With Sweetener/Sugar     Sweetened Beverages
Soft Drinks                      Soft Drink Bottle Non‐Carb (Ex   Sweetened Beverages
Soft Drinks                      Tea Bottles With Sweetener/Sug   Sweetened Beverages
Soft Drinks                      Mixers(Tonic Water/Gngr Ale)     Sweetened Beverages
Soft Drinks                      Seltzer Unflavored               Sweetened Beverages
Teas                             Instant Tea & Tea Mix (W/Sugar   Sweetened Beverages
Water                            Non‐Carb Water Flvr ‐ Drnk/Mnr   Sweetened Beverages
Water ‐ (Sparkling&Still)        Still Water Flvrd Drnk/Mnrl Wt   Sweetened Beverages
Water ‐ (Sparkling&Still)        Sparkling Water ‐ Flvrd Sweet    Sweetened Beverages
Authentic Hispanic Fds&Product   Authentic Vegetables And Foods   Vegetables
Authentic Hispanic Fds&Product   Authentic Peppers                Vegetables
Authentic Italian Foods          Italian Vegetables               Vegetables
Broccoli/Cauliflower             Broccoli Whole&Crowns            Vegetables
Broccoli/Cauliflower             Cauliflower Whole                Vegetables
Can Vegetables ‐ Shelf Stable    Green Beans: Fs/Whl/Cut          Vegetables
Can Vegetables ‐ Shelf Stable    Corn                             Vegetables
Can Vegetables ‐ Shelf Stable    Peas/Green                       Vegetables
Can Vegetables ‐ Shelf Stable    Spinach & Greens                 Vegetables
Can Vegetables ‐ Shelf Stable    Mushrooms Cnd & Glass            Vegetables
Can Vegetables ‐ Shelf Stable    Sweet Potatoes                   Vegetables
Can Vegetables ‐ Shelf Stable    Mixed Vegetables                 Vegetables
Can Vegetables ‐ Shelf Stable    Carrots                          Vegetables
Can Vegetables ‐ Shelf Stable    White Potatoes                   Vegetables
Can Vegetables ‐ Shelf Stable    Kraut & Cabbage                  Vegetables
Can Vegetables ‐ Shelf Stable    Beets                            Vegetables
Can Vegetables ‐ Shelf Stable    Peas Fresh Pack/Crowder          Vegetables
Can Vegetables ‐ Shelf Stable    Artichokes                       Vegetables
Carrots                          Carrots Mini Peeled              Vegetables
Carrots                          Carrots Bagged                   Vegetables
Carrots                          Carrots Bagged Organic           Vegetables
Corn                             Corn Bulk                        Vegetables
Corn                             Corn Is Packaged                 Vegetables
Dry Sce/Gravy/Potatoes/Stuffng   Potatoes: Dry                    Vegetables
Frozen Potatoes                  Frzn French Fries                Vegetables
Frozen Potatoes                  Frzn Tater Tots/Other Extruded   Vegetables
Frozen Potatoes                  Frzn Hashbrown Potatoes          Vegetables



IMPAQ International, LLC                  Appendix B ‐ 20
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 66 of 263



Commodity                     Subcommodity                       Summary Category
Frozen Potatoes               Frzn Baked/Stuffed/Mashed&Spec     Vegetables
Frozen Potatoes               Frzn Onion Rings                   Vegetables
Frozen Vegetable & Veg Dish   Fz Bag Vegetables ‐ Plain          Vegetables
Frozen Vegetable & Veg Dish   Frzn Steamable Vegetables          Vegetables
Frozen Vegetable & Veg Dish   Fz Box Vegetables ‐ Value Adde     Vegetables
Frozen Vegetable & Veg Dish   Frzn Corn On The Cob               Vegetables
Frozen Vegetable & Veg Dish   Fz Bag Vegetables ‐ Value Adde     Vegetables
Frozen Vegetable & Veg Dish   Fz Box Vegetables ‐ Plain          Vegetables
Herbs/Garlic                  Garlic Whole Cloves                Vegetables
Herbs/Garlic                  Sprouts                            Vegetables
Mushrooms                     Mushrooms White Sliced Pkg         Vegetables
Mushrooms                     Mushrooms White Whole Pkg          Vegetables
Mushrooms                     Mushrooms Portabella               Vegetables
Mushrooms                     Mushrooms White Bulk               Vegetables
Onions                        Onions Yellow (Bulk&Bag)           Vegetables
Onions                        Onions Sweet (Bulk&Bag)            Vegetables
Onions                        Onions Red (Bulk&Bag)              Vegetables
Onions                        Onions White (Bulk&Bag)            Vegetables
Organics Fruit & Vegetables   Organic Salad Mix                  Vegetables
Organics Fruit & Vegetables   Organic Value Added Vegetables     Vegetables
Party Tray                    Deli Tray:Fruit And Vegetable      Vegetables
Pasta & Pizza Sauce           Mainstream [Pasta & Pizza Sauce]   Vegetables
Pasta & Pizza Sauce           Value [Pasta & Pizza Sauce]        Vegetables
Pasta & Pizza Sauce           Pizza Sauce                        Vegetables
Peppers                       Peppers Green Bell                 Vegetables
Peppers                       Peppers Red Bell                   Vegetables
Peppers                       Peppers Other Bell                 Vegetables
Peppers                       Peppers Yellow Bell                Vegetables
Peppers                       Peppers Jalapeno                   Vegetables
Peppers                       Peppers All Other                  Vegetables
Potatoes                      Potatoes Russet (Bulk&Bag)         Vegetables
Potatoes                      Potatoes Sweet&Yams                Vegetables
Potatoes                      Potatoes Red (Bulk&Bag)            Vegetables
Potatoes                      Potatoes Gourmet                   Vegetables
Potatoes                      Potatoes Gold (Bulk&Bag)           Vegetables
Potatoes                      Potatoes Other Organic             Vegetables
Salad & Dips                  Vegetable Salads ‐ Prepack         Vegetables
Salad & Dips                  Vegetable Salads ‐ Bulk            Vegetables
Salad & Dips                  Salad: Lettuce                     Vegetables
Salad & Dips                  Salad Bar                          Vegetables
Salad Bar                     Salad Bar Other                    Vegetables
Salad Mix                     Blends [Salad Mix]                 Vegetables
Salad Mix                     Regular Garden                     Vegetables
Salad Mix                     Garden Plus [Salad Mix]            Vegetables
Salad Mix                     Kits [Salad Mix]                   Vegetables
Salad Mix                     Shredded Lettuce                   Vegetables
Salad Mix                     Salad Bowls                        Vegetables



IMPAQ International, LLC               Appendix B ‐ 21
       Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 67 of 263



Commodity                           Subcommodity                          Summary Category
Salad Mix                            Salad Mix Blends Organic              Vegetables
Salad Mix                            Salad Spinach                         Vegetables
Salad Mix                            Coleslaw                              Vegetables
Salad Mix                            Salad Spinach Organic                 Vegetables
Seasonal                             Pumpkins                              Vegetables
Spices/Jarred Garlic                 Garlic Jar                            Vegetables
Tomato Products‐Shelf Stable         Tomatoes Diced                        Vegetables
Tomato Products‐Shelf Stable         Tomato Sauce                          Vegetables
Tomato Products‐Shelf Stable         Tomato Paste                          Vegetables
Tomato Products‐Shelf Stable         Tomato Stewed                         Vegetables
Tomato Products‐Shelf Stable         Tomatoes/Whole                        Vegetables
Tomato Products‐Shelf Stable         Tomato Crushed                        Vegetables
Tomatoes                             Tomatoes Hothouse On The Vine         Vegetables
Tomatoes                             Roma Tomatoes (Bulk/Pkg)              Vegetables
Tomatoes                             Tomatoes Vine Ripe Bulk               Vegetables
Tomatoes                             Tomatoes Hot House Bulk               Vegetables
Tomatoes                             Tomatoes Grape                        Vegetables
Tomatoes                             Tomatoes Vine Ripe Pkg                Vegetables
Tomatoes                             Tomatoes Cherry                       Vegetables
Tomatoes                             Tomatoes‐Other                        Vegetables
Tomatoes                             Tomatoes Others Organic               Vegetables
Tomatoes                             Tomatoes Cocktail                     Vegetables
Traditional Asian Foods              Asian Vegetables                      Vegetables
Traditional Mexican Foods            Mexican Peppers Chilies               Vegetables
Value Added Vegetables               Vegetable Party Tray                  Vegetables
Value Added Vegetables               Cut Vegetables All Other              Vegetables
Value Added Vegetables               Instore Cut Vegetables                Vegetables
Vegetables Cooking Bulk              Celery                                Vegetables
Vegetables Cooking Bulk              Cabbage                               Vegetables
Vegetables Cooking Bulk              Asparagus                             Vegetables
Vegetables Cooking Bulk              Celery Organic                        Vegetables
Vegetables Cooking Packaged          Broccoli/Cauliflower Processed        Vegetables
Vegetables Cooking Packaged          Vegetables Cooking Packaged           Vegetables
Vegetables Salad                     Head Lettuce                          Vegetables
Vegetables Salad                     Cucumbers                             Vegetables
Vegetables Salad                     Variety Lettuce                       Vegetables
Vegetables Salad                     Green Onions                          Vegetables
Vegetables Salad                     Radish                                Vegetables
Vegetables Salad                     Variety Lettuce Organic               Vegetables
Vegetables Salad                     Spinach Bulk                          Vegetables
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.




IMPAQ International, LLC                      Appendix B ‐ 22
 Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 68 of 263



APPENDIX C. CROSSWALK OF SUBCOMMODITIES TO USDA FOOD
                  PATTERN CATEGORIES
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 69 of 263



                                                                                       USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                       Pattern     Subcategories   Subcategories   Subcategories
Aseptic Juice              Kids Milk Drinks‐Aseptic                                    Dairy
Bag Snacks                 Bagged Cheese Snacks                                        Dairy
Bulk Service Case Cheese   Bulk Processed [Cheese]                                     Dairy
Bulk Service Case Cheese   Bulk Semi‐Hard [Cheese]                                     Dairy
Bulk Service Case Cheese   Bulk Semi‐Soft [Cheese]                                     Dairy
Bulk Service Case Cheese   Cheese:Cheeseballs/Spreads                                  Dairy
Bulk Service Case Cheese   Cheese:Specialty Bulk                                       Dairy
Bulk Service Case Cheese   Cheese:Specialty Prepack                                    Dairy
Bulk Service Case Cheese   Service Case Natural [Cheese]                               Dairy
Bulk Service Case Cheese   Service Case Natural Prepackage [Cheese]                    Dairy
Bulk Service Case Cheese   Service Case Processed Prepack [Cheese]                     Dairy
Canned & Dry Milk          Aseptic Milk & Milk Drinks                                  Dairy
Canned & Dry Milk          Canned Milk                                                 Dairy
Canned & Dry Milk          Non Fat Dry Milk                                            Dairy
Cheese                     American Single Cheese                                      Dairy
Cheese                     Miscellaneous Cheese                                        Dairy
Cheese                     Natural Cheese Chunks                                       Dairy
Cheese                     Natural Cheese Random Wt                                    Dairy
Cheese                     Natural Cheese Slices                                       Dairy
Cheese                     Shredded Cheese                                             Dairy
Cheese                     String Cheese                                               Dairy
Crackers & Misc Baked
                           Aerosol Cheese                                              Dairy
Food
Cubes/Prepackage
                           Cubes Cheese                                                Dairy
Cheese
Cubes/Prepackage
                           Prepackage Cheese                                           Dairy
Cheese
Dry Cheese                 Grated Cheese                                               Dairy
Dry Cheese                 Loaf Cheese                                                 Dairy
Dry Cheese                 Misc Dry Cheese                                             Dairy
Fluid Milk Products        Buttermilk                                                  Dairy
Fluid Milk Products        Egg Nog/Boiled Custard                                      Dairy
Fluid Milk Products        Flavored Milk                                               Dairy



IMPAQ International, LLC                                              Appendix C ‐ 1
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 70 of 263



                                                                             USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                             Pattern     Subcategories   Subcategories   Subcategories
Fluid Milk Products        Fluid Milk/White Only                             Dairy
Fluid Milk Products        Half & Half                                       Dairy
Fluid Milk Products        Organic Milk                                      Dairy
Fluid Milk Products        Soy Milk                                          Dairy
Fluid Milk Products        Specialty/Lactose Free Milk                       Dairy
Milk By‐Products           Cottage Cheese                                    Dairy
Milk By‐Products           Ricotta Cheese                                    Dairy
Non‐Dairy/Dairy Aseptic    Aseptic Milk                                      Dairy
Non‐Dairy/Dairy Aseptic    Soy Beverage                                      Dairy
Pre‐Slice Service Case
                           Pre‐Sliced Processed [Cheese]                     Dairy
Cheese
Pre‐Slice Service Case
                           Pre‐Sliced Semi‐Hard [Cheese]                     Dairy
Cheese
Pre‐Slice Service Case
                           Pre‐Sliced Semi‐Soft [Cheese]                     Dairy
Cheese
Refrigerated Dairy Case    Cheese Spreads                                    Dairy
Refrigerated Dairy Case    Dairy Cheese                                      Dairy
Refrigerated Dairy Case    Fluid Milk                                        Dairy
Refrigerated Dairy Case    Kefir                                             Dairy
Refrigerated Dairy Case    Yogurt                                            Dairy
Refrigerated Hispanic
                           Hispanic Cheese                                   Dairy
Grocery
Service Beverage           Sv Bev: Milk/Milk Products                        Dairy
Specialty Bulk Cheese      Specialty Bulk Cheese Blue                        Dairy
Specialty Bulk Cheese      Specialty Bulk Cheese Cheddar                     Dairy

Specialty Bulk Cheese      Specialty Bulk Cheese Cheeseba                    Dairy
Specialty Bulk Cheese      Specialty Bulk Cheese Feta                        Dairy
Specialty Bulk Cheese      Specialty Bulk Cheese Fresh                       Dairy
Specialty Bulk Cheese      Specialty Bulk Cheese Gift Pac                    Dairy
Specialty Bulk Cheese      Specialty Bulk Cheese Goat                        Dairy




IMPAQ International, LLC                                    Appendix C ‐ 2
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 71 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
Specialty Bulk Cheese       Specialty Bulk Cheese Gouda &                     Dairy
Specialty Bulk Cheese       Specialty Bulk Cheese Hard                        Dairy
Specialty Bulk Cheese       Specialty Bulk Cheese Hispanic                    Dairy

Specialty Bulk Cheese       Specialty Bulk Cheese Mozzarel                    Dairy
Specialty Bulk Cheese       Specialty Bulk Cheese                             Dairy
Specialty Bulk Cheese       Specialty Bulk Cheese Semi‐Sof                    Dairy
Specialty Bulk Cheese       Specialty Bulk Cheese Smallwar                    Dairy
Specialty Bulk Cheese       Specialty Bulk Cheese Soft Rip                    Dairy
Specialty Bulk Cheese       Specialty Bulk Cheese Spreads                     Dairy
Specialty Bulk Cheese       Specialty Bulk Cheese Swiss                       Dairy
Specialty Cheese Pre Pack   Ppk Cheese Shoppe                                 Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese Blue/Gorg                    Dairy

Specialty Cheese Pre Pack   Specialty Ppk Cheese Cheddar&C                    Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese Feta                         Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese Fresh                        Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese Gift Pack                    Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese Goat Milk                    Dairy

Specialty Cheese Pre Pack   Specialty Ppk Cheese Gouda&Eda                    Dairy

Specialty Cheese Pre Pack   Specialty Ppk Cheese Hard/Grat                    Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese Hispanic                     Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese Mozzarell                    Dairy

Specialty Cheese Pre Pack   Specialty Ppk Cheese Processed                    Dairy

Specialty Cheese Pre Pack   Specialty Ppk Cheese Semi Soft                    Dairy




IMPAQ International, LLC                                     Appendix C ‐ 3
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 72 of 263



                                                                                USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                                Pattern     Subcategories   Subcategories   Subcategories
Specialty Cheese Pre Pack   Specialty Ppk Cheese Soft&Ripe                      Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese Spreads                        Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese Swiss                          Dairy
Specialty Cheese Pre Pack   Specialty Ppk Cheese: Smallwar                      Dairy
Traditional Mexican
                            Mexican Con Queso                                   Dairy
Foods
Yogurt                      Yogurt/Adult Drinks                                 Dairy
Yogurt                      Yogurt/Adult Multi‐Packs                            Dairy
Yogurt                      Yogurt/Kids                                         Dairy
Yogurt                      Yogurt/Large Size (16oz Or Lar                      Dairy
Yogurt                      Yogurt/Pro Active Health                            Dairy
Yogurt                      Yogurt/Specialty Greek                              Dairy
Yogurt                      Yogurt/Ss Light                                     Dairy
Yogurt                      Yogurt/Ss Regular                                   Dairy
Apples                      Apples Braeburn (Bulk&Bag)                          Fruit
Apples                      Apples Braeburn (Bulk&Bag) Org                      Fruit
Apples                      Apples Fuji (Bulk&Bag)                              Fruit
Apples                      Apples Fuji (Bulk&Bag) Organic                      Fruit
Apples                      Apples Gala (Bulk&Bag)                              Fruit
Apples                      Apples Gala (Bulk&Bag) Organic                      Fruit
Apples                      Apples Gold Delicious (Bulk&Bag)                    Fruit
Apples                      Apples Gold Delicious (Bulk&Bag)                    Fruit
Apples                      Apples Granny Smith (Bulk&Bag)                      Fruit
Apples                      Apples Granny Smith (Bulk&Bag)                      Fruit
Apples                      Apples Honeycrisp                                   Fruit
Apples                      Apples Honeycrisp Organic                           Fruit
Apples                      Apples Other (Bulk&Bag)                             Fruit
Apples                      Apples Other (Bulk&Bag) Organic                     Fruit




IMPAQ International, LLC                                       Appendix C ‐ 4
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 73 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
Apples                     Apples Red Delicious (Bulk&Bag)                    Fruit
Apples                     Apples Red Delicious (Bulk&Bag)                    Fruit
Apples                     Caramel/Candy Apples                               Fruit
Apples                     Mixed Fruit Bags                                   Fruit
Authentic Hispanic
                           Hispanic Juices Over 50% Juice                     Fruit
Foods&Products
Baking Needs               Maraschino Cherries                                Fruit
Bananas                    Bananas                                            Fruit
Bananas                    Bananas Organic                                    Fruit
Bananas                    Bananas: Variety                                   Fruit
Berries                    Berries Other                                      Fruit
Berries                    Berries Other Organic                              Fruit
Berries                    Blackberries                                       Fruit
Berries                    Blackberries Organic                               Fruit
Berries                    Blueberries                                        Fruit
Berries                    Blueberries Organic                                Fruit
Berries                    Cranberries                                        Fruit
Berries                    Cranberries Organic                                Fruit
Berries                    Raspberries                                        Fruit
Berries                    Raspberries Organic                                Fruit
Berries                    Strawberries                                       Fruit
Berries                    Strawberries Organic                               Fruit
Beverages                  Can/Btl Beverage Over 50% Juice                    Fruit
Bulk Food                  Fruit Bulk                                         Fruit
Bulk Food                  Fruit W/Sweetener                                  Fruit
Can Fruit/Jar Applesauce   Apple Sauce (Excludes Cup)                         Fruit
Can Fruit/Jar Applesauce   Apples/Crabapples                                  Fruit
Can Fruit/Jar Applesauce   Berries/Cnd (Blu/Blk/Rasp)                         Fruit
Can Fruit/Jar Applesauce   Cherries (Except Maraschino)                       Fruit
Can Fruit/Jar Applesauce   Cranberry Sauce                                    Fruit
Can Fruit/Jar Applesauce   Fruit Cocktail/Fruit Salad                         Fruit




IMPAQ International, LLC                                     Appendix C ‐ 5
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 74 of 263



                                                                             USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                             Pattern     Subcategories   Subcategories   Subcategories
Can Fruit/Jar Applesauce   Mandarin Oranges/Citrus Sect                      Fruit
Can Fruit/Jar Applesauce   Misc. Cnd Fruit (Grapes/Figs)                     Fruit
Can Fruit/Jar Applesauce   Peaches                                           Fruit
Can Fruit/Jar Applesauce   Pears                                             Fruit
Can Fruit/Jar Applesauce   Pineapple                                         Fruit
Citrus                     Citrus ‐ Other                                    Fruit
Citrus                     Citrus Other Organic                              Fruit
Citrus                     Clementines                                       Fruit
Citrus                     Clementines Organic                               Fruit
Citrus                     Grapefruit                                        Fruit
Citrus                     Grapefruit Organic                                Fruit
Citrus                     Lemons                                            Fruit
Citrus                     Lemons Organic                                    Fruit
Citrus                     Limes                                             Fruit
Citrus                     Limes Organic                                     Fruit
Citrus                     Oranges Navels All                                Fruit
Citrus                     Oranges Navels All Organic                        Fruit
Citrus                     Oranges Non Navel All                             Fruit
Citrus                     Oranges Non Navel All Organic                     Fruit
Citrus                     Tangerines & Tangelos                             Fruit
Citrus                     Tangerines & Tangelos Organic                     Fruit
Coffee Shop                Sv Bev: Bev/Juice 50‐100% Jce                     Fruit
Coffee Shop                Sv Bev: Bev/Juice 50‐100% Jce                     Fruit
Convenience/Snacking       Convenience/Snacking Fruit Pro                    Fruit
Convenience/Snacking       Jarred Fruit Multi Serve                          Fruit
Convenience/Snacking       Jarred Fruit Single Serve                         Fruit
Convenience/Snacking       Squeeze Fruits                                    Fruit
Dried Fruit                Dates                                             Fruit
Dried Fruit                Dried Fruit ‐ Other                               Fruit
Dried Fruit                Dried Fruit Cranberries                           Fruit
Dried Fruit                Dried Fruit Other Organic                         Fruit
Dried Fruit                Dried Fruit W/Sweetener                           Fruit


IMPAQ International, LLC                                    Appendix C ‐ 6
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 75 of 263



                                                                                   USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                   Pattern     Subcategories   Subcategories   Subcategories
Dried Fruit                Dried Plums                                             Fruit
Dried Fruit                Glace Fruit                                             Fruit
Dried Fruit                Raisins                                                 Fruit
Frozen Breakfast           Juice Over 50% Juice                                    Fruit
Frozen Fruits              Frozen Fruit                                            Fruit
Frozen Juice And
                           Frzn Conc Allieds Over 50% Juice                        Fruit
Smoothies
Frozen Juice And
                           Frozen Oj&Oj Substitutes                                Fruit
Smoothies
Fruit Snacks               Fruit Snacks                                            Fruit
Gift & Fruit Baskets       Fruit Baskets                                           Fruit
Gift & Fruit Baskets       In Store Made Fruit Baskets                             Fruit
Gift & Fruit Baskets       Ready To Sell Fruit Baskets                             Fruit
Grapes                     Grapes Black/Blue                                       Fruit
Grapes                     Grapes Black/Blue Organic                               Fruit
Grapes                     Grapes Other                                            Fruit
Grapes                     Grapes Other Organic                                    Fruit
Grapes                     Grapes Red                                              Fruit
Grapes                     Grapes Red Globe                                        Fruit
Grapes                     Grapes Red Globe Organic                                Fruit
Grapes                     Grapes Red Organic                                      Fruit
Grapes                     Grapes White                                            Fruit
Grapes                     Grapes White Organic                                    Fruit
Grapes                     Grapes Wine                                             Fruit
Juice                      Drinks ‐ Carb Juice (Over 50% Juice)                    Fruit
Juice                      Non‐Carb Jce(Over 50% Juice)                            Fruit
Juices Super Premium       Cider                                                   Fruit
Juices Super Premium       Juice Single Blend                                      Fruit
Juices Super Premium       Juices Organic (Over 50% Juice)                         Fruit
Melons                     Cantaloupe Whole                                        Fruit
Melons                     Cantaloupe Whole Organic                                Fruit
Melons                     Honeydew Whole                                          Fruit
Melons                     Honeydew Whole Organic                                  Fruit



IMPAQ International, LLC                                          Appendix C ‐ 7
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 76 of 263



                                                                                  USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                  Pattern     Subcategories   Subcategories   Subcategories
Melons                     Melons Whole Other                                     Fruit
Melons                     Melons Whole Other Organic                             Fruit
Melons                     Watermelon Personal                                    Fruit
Melons                     Watermelon Personal Organic                            Fruit
Melons                     Watermelon Seedless Whole                              Fruit
Melons                     Watermelon Seedless Whole Organic                      Fruit
Melons                     Watermelon W/Seeds Whole                               Fruit
Packaged Natural Snacks    Dried Fruit                                            Fruit
Packaged Natural Snacks    Dried Fruit W/Sweetener                                Fruit
Peanut
                           Apple Butter/Fruit Butter                              Fruit
Butter/Jelly/Jams&Honey
Pears                      Pears Anjou                                            Fruit
Pears                      Pears Anjou Organic                                    Fruit
Pears                      Pears Asian                                            Fruit
Pears                      Pears Asian Organic                                    Fruit
Pears                      Pears Bartlett                                         Fruit
Pears                      Pears Bartlett Organic                                 Fruit
Pears                      Pears Bosc                                             Fruit
Pears                      Pears Bosc Organic                                     Fruit
Pears                      Pears Other                                            Fruit
Pears                      Pears Other Organic                                    Fruit
Pears                      Pears Red                                              Fruit
Prepared/Pdgd Foods        Apple Sauce/Pudding                                    Fruit
Prepared/Pdgd Foods        Canned Fruit                                           Fruit
Processed                  Jarred Fruit                                           Fruit
Processed                  Juice                                                  Fruit
Processed                  Squeeze Lemons/Limes                                   Fruit
Refrgratd Juices/Drinks    Dairy Case 100% Pure Juice ‐ Orange                    Fruit
Refrgratd Juices/Drinks    Dairy Case 100% Pure Juice Other                       Fruit
Refrigerated Dairy Case    Nut Refrig Juice Over 50%                              Fruit
Rtd Tea/New Age Juice      Juice (100% Juice)                                     Fruit
Rtd Tea/New Age Juice      Juice (Over 50% Juice)                                 Fruit


IMPAQ International, LLC                                         Appendix C ‐ 8
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 77 of 263



                                                                                        USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                        Pattern     Subcategories   Subcategories   Subcategories
Salad Bar                  Salad Bar Fresh Fruit                                        Fruit
Seasonal                   Fruit Baskets                                                Fruit
Service Beverage           Sv Bev: Bev/Juice 50‐100% Juice                              Fruit
Shelf Stable Juice         Apple Juice & Cider (Over 50% Juice)                         Fruit
Shelf Stable Juice         Blended Juice&Combinations                                   Fruit
Shelf Stable Juice         Cranapple/Cran Grape Juice                                   Fruit
Shelf Stable Juice         Cranapple/Cran Grape Juice                                   Fruit
Shelf Stable Juice         Cranberry Juice (Over 50% Juice)                             Fruit
Shelf Stable Juice         Grape Juice (Over 50% Juice)                                 Fruit
Shelf Stable Juice         Grapefruit Juice (Over 50% Juice)                            Fruit
Shelf Stable Juice         Lemon Juice & Lime Juice (Over50% Juice)                     Fruit
Shelf Stable Juice         Nectars (Over 50% Juice)                                     Fruit
Shelf Stable Juice         Orange Juice (Over 50% Juice)                                Fruit
Shelf Stable Juice         Other Citrus Juices (50% And Under Juice)                    Fruit
Shelf Stable Juice         Other Citrus Juices (Over 50% Juice)                         Fruit
Shelf Stable Juice         Pineapple Juice (Over 50% Juice)                             Fruit
Shelf Stable Juice         Prune Juice (Over 50% Juice)                                 Fruit
Single Serve
                           Applesauce Cup                                               Fruit
Fruit/Applesauce
Single Serve
                           Applesauce Pouch                                             Fruit
Fruit/Applesauce
Single Serve
                           Fruit Cup                                                    Fruit
Fruit/Applesauce
Stone Fruit                Apricots                                                     Fruit
Stone Fruit                Cherries Ranier                                              Fruit
Stone Fruit                Cherries Red                                                 Fruit
Stone Fruit                Cherries Red Organic                                         Fruit
Stone Fruit                Nectarines White Flesh                                       Fruit
Stone Fruit                Nectarines Yellow Flesh                                      Fruit
Stone Fruit                Nectarines Yellow Flesh Organic                              Fruit



IMPAQ International, LLC                                               Appendix C ‐ 9
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 78 of 263



                                                                                  USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                  Pattern     Subcategories   Subcategories   Subcategories
Stone Fruit                Peaches White Flesh                                    Fruit
Stone Fruit                Peaches White Flesh Organic                            Fruit
Stone Fruit                Peaches Yellow Flesh                                   Fruit
Stone Fruit                Peaches Yellow Flesh Organic                           Fruit
Stone Fruit                Plums                                                  Fruit
Stone Fruit                Plums Organic                                          Fruit
Stone Fruit                Pluots                                                 Fruit
Stone Fruit                Stone Fruit Other Organic                              Fruit
Tropical Fruit             Kiwi Fruit                                             Fruit
Tropical Fruit             Kiwi Fruit Organic                                     Fruit
Tropical Fruit             Mango                                                  Fruit
Tropical Fruit             Mango Organic                                          Fruit
Tropical Fruit             Papaya                                                 Fruit
Tropical Fruit             Pineapple Whole&Peel/Cored                             Fruit
Tropical Fruit             Pineapple Whole&Peel/Cored Organic                     Fruit
Tropical Fruit             Pomegranates                                           Fruit
Tropical Fruit             Pomegranates Organic                                   Fruit
Tropical Fruit             Tropical Fruit ‐ Other                                 Fruit
Tropical Fruit             Tropical Fruit Other Organic                           Fruit
Unknown                    Frozen Fruit                                           Fruit
Value Added Fruit          Cut Fruit All Other Prepack                            Fruit
Value Added Fruit          Fruit Party Tray Prepack                               Fruit
Value Added Fruit          Instore Cut Fruit                                      Fruit
Value Added Fruit          Melon Halves/Quarters Prepack                          Fruit
Value Added Fruit          Melons Instore Cut                                     Fruit
Value Added Fruit          Pineapple Wedge/Sliced/Chunks                          Fruit
Value Added Fruit          Value Added Fruit Organic                              Fruit
Authentic Hispanic
                           Hispanic Tostados & Tortillas                          Grains
Fds&Product
Bag Snacks                 Bagged Popped Popcorn                                  Grains
                           Bagged Popped Popcorn
Bag Snacks                                                                        Grains
                           W/Sweetener


IMPAQ International, LLC                                        Appendix C ‐ 10
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 79 of 263



                                                                         USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                         Pattern     Subcategories   Subcategories   Subcategories
Bag Snacks                 Corn Chips                                    Grains
Bag Snacks                 Pretzel W/Sweetner                            Grains
Bag Snacks                 Pretzels                                      Grains
Bag Snacks                 Tortilla/Nacho Chips                          Grains
Bagels&Cream Cheese        Refrigerated Bagels                           Grains
Baked Breads               Bagels                                        Grains
Baked Breads               Diet/Light Bread                              Grains
Baked Breads               Dinner Rolls                                  Grains
Baked Breads               English Muffins/Waffles                       Grains
Baked Breads               Fruit/Breakfast Bread                         Grains
Baked Breads               Hamburger Buns                                Grains
Baked Breads               Hot Dog Buns                                  Grains
Baked Breads               Main Meal Bread                               Grains
Baked Breads               Mainstream Variety Breads                     Grains
Baked Breads               Mainstream White Bread                        Grains
Baked Breads               Pita/Tortillas                                Grains
Baked Breads               Premium Bread                                 Grains
Baked Breads               Rye Breads                                    Grains
Baked Breads               Sandwich Buns                                 Grains
Bakery Party Trays         Party Trays: Rolls                            Grains
Baking Mixes               Biscuit Flour & Mixes                         Grains
Baking Mixes               Muffin & Corn Bread Mix                       Grains
Baking Needs               Corn Starch                                   Grains
Bread                      All Other Bread                               Grains
Bread                      Bread ‐ Ingredients                           Grains
Bread                      Bread Snacks                                  Grains
Bread                      Bread: Diet/Organic                           Grains
Bread                      Bread: Kosher                                 Grains
Bread                      Bread:Artisan                                 Grains
Bread                      Bread:Italian/French                          Grains
Bread                      Bread:Pita/Pocket/Flatbrd                     Grains
Bread                      Bread:Retail Seasonings                       Grains
Bread                      Bread:Rye/Cocktail                            Grains



IMPAQ International, LLC                               Appendix C ‐ 11
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 80 of 263



                                                                           USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                           Pattern     Subcategories   Subcategories   Subcategories
Bread                      Bread:Sourdough                                 Grains
Bread                      Bread:Specialty                                 Grains
Bread                      Bread:Sweet/Breakfast                           Grains
Bread                      Bread: Brand                                    Grains
Bread                      Bread:Tortillas/Wraps                           Grains
Bread                      Bread:Wheat/Whl Grain                           Grains
Bread                      Bread:White Loaf                                Grains
Bread                      Gluten Free                                     Grains
Bread                      Whole Grain Bread                               Grains
Bulk Food                  Cereal Bulk                                     Grains
Cereal Bars                Breakfast Bars/Tarts/Scones                     Grains
Cereals                    Cereal ‐ Cold                                   Grains
Cereals                    Cereal ‐ Hot                                    Grains
Cereals                    Grains                                          Grains
Cereals                    Granola                                         Grains
Cnv
Breakfast&Wholesome        Cereal Bars                                     Grains
Snks
Cnv
Breakfast&Wholesome        Granola Bars                                    Grains
Snks
Cnv
Breakfast&Wholesome        Toaster Pastries                                Grains
Snks
Coffee Shop Sweet Goods
&                          Coffee Shop: Bagged Snacks                      Grains
Rtl
Cold Cereal                Adult Cereal                                    Grains
Cold Cereal                All Family Cereal                               Grains
Cold Cereal                Kids Cereal                                     Grains
Cold Cereal                Misc. Cereal                                    Grains
Cookie/Cracker Multi‐Pks   Multi‐Pack Crackers                             Grains
Cookies                    Graham Crackers                                 Grains
Crackers                   Crackers                                        Grains


IMPAQ International, LLC                                 Appendix C ‐ 12
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 81 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                      Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
Crackers & Misc Baked
                               Butter Spray Cracker                           Grains
Food
Crackers & Misc Baked
                               Cheese Crackers                                Grains
Food
Crackers & Misc Baked
                               Saltine/Oyster                                 Grains
Food
Crackers & Misc Baked
                               Snack Crackers                                 Grains
Food
Crackers & Misc Baked
                               Specialty Crackers                             Grains
Food
Croutons/Bread
Stick&Salad                    Bread Sticks                                   Grains
Toppings
Croutons/Bread
Stick&Salad                    Croutons                                       Grains
Toppings
Croutons/Bread
Stick&Salad                    Salad Toppers                                  Grains
Toppings
Deli Specialties (Retail Pk)   Dl Spec: Dry/Refrig Pastas                     Grains
Dietary Aid Prdct/Med Liq
                               Diabetic Dry Cereal                            Grains
Nutr
Dinner Mixes‐Dry               Pizza Mix Dry                                  Grains
Dry Bean Veg&Rice              Misc Grain Mixes                               Grains
Dry Bean Veg&Rice              Noodle Side Dish Mixes                         Grains
Dry Bean Veg&Rice              Rice ‐ Dry Bag And Box                         Grains
Dry Bean Veg&Rice              Rice ‐ Instant & Microwave                     Grains
Dry Bean Veg&Rice              Rice Side Dish Mixes Dry                       Grains
Dry Noodles & Pasta            Long Cut Pasta                                 Grains
Dry Noodles & Pasta            Noodles Dry                                    Grains
Dry Noodles & Pasta            Short Cut Pasta                                Grains
Dry Noodles & Pasta            Specialty Pasta                                Grains




IMPAQ International, LLC                                    Appendix C ‐ 13
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 82 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
Dry
Sauce/Gravy/Potatoes/      Stuffing Mixes                                     Grains
Stuffing
Dry/Ramen Bouillon         Ramen Noodles/Ramen Cups                           Grains
Eggs/Muffins/Potatoes      Refrigerated English Muffins                       Grains
Flour & Meals              Breadings/Coatings/Crumbs                          Grains
Flour & Meals              Cornmeal                                           Grains
Flour & Meals              Flour: Misc/Specialty/Blend Et                     Grains
Flour & Meals              Flour: White & Self Rising                         Grains
Frozen Bread And
                           Allergen Free [Frozen Bread]                       Grains
Desserts
Frozen Bread And
                           Breads                                             Grains
Desserts
Frozen Bread And
                           Muffins/Bagels                                     Grains
Desserts
Frozen Bread And
                           Rolls                                              Grains
Desserts
Frozen Bread And
                           Sprouted Breads                                    Grains
Desserts
Frozen Bread/Dough         Frzn Biscuits                                      Grains
Frozen Bread/Dough         Frzn Bread Dough                                   Grains
Frozen Bread/Dough         Frzn Breadsticks                                   Grains
Frozen Bread/Dough         Frzn Dinner Rolls                                  Grains
Frozen Bread/Dough         Frzn Garlic Bread                                  Grains
Frozen Bread/Dough         Frzn Garlic Toast                                  Grains
Frozen Bread/Dough         Frzn Sweet Rolls&Muffins                           Grains
Frozen Breakfast           Pancakes/French Toast                              Grains
Frozen Breakfast           Waffles                                            Grains
Frozen Breakfast Foods     Frzn Bagels                                        Grains
Frozen Breakfast Foods     Frzn Breakfast Pastry                              Grains
Frozen Breakfast Foods     Waffles/Pancakes/French Toast                      Grains
Frzn Pasta                 Frozen Pasta                                       Grains



IMPAQ International, LLC                                    Appendix C ‐ 14
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 83 of 263



                                                                            USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                            Pattern     Subcategories   Subcategories   Subcategories
Hot Cereal                 Grits                                            Grains
Hot Cereal                 Instant Breakfast                                Grains
Hot Cereal                 Instant Oatmeal                                  Grains
Hot Cereal                 Other Hot Cereal                                 Grains
Hot Cereal                 Standard Oatmeal                                 Grains
Kosher Foods And
                           Kosher Matzas                                    Grains
Products
Kosher Foods And
                           Kosher Noodles And Rice                          Grains
Products
Meat ‐ Shelf Stable        Tamales                                          Grains
Molasses/Syrups/Pancake
                           Pancake Mixes                                    Grains
Mixes
Multicultural Products     Rice Bulk/Bag                                    Grains
Non‐Dairy/Dairy Aseptic    Rice Beverage                                    Grains
Pies                       Pies: Sugar Free                                 Grains
Popcorn                    Caramel Coated Snacks                            Grains
Popcorn                    Popcorn ‐ Microwave                              Grains
Popcorn                    Popcorn ‐ Other                                  Grains
Prepared/Pdgd Foods        Grains                                           Grains
Prepared/Pdgd Foods        Pasta/Ramen                                      Grains
Refrgrated Dough
                           Misc Refrig Dough Products                       Grains
Products
Refrgrated Dough
                           Refrigerated Biscuits                            Grains
Products
Refrgrated Dough
                           Refrigerated Breads                              Grains
Products
Refrgrated Dough
                           Refrigerated Crescent Rolls                      Grains
Products
Refrgrated Dough
                           Refrigerated Specialty Rolls                     Grains
Products
Refrigerated Hispanic
                           Refrigerated Tortillas                           Grains
Grocery
Refrigerated Italian       Refrigerated Pasta                               Grains



IMPAQ International, LLC                                  Appendix C ‐ 15
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 84 of 263



                                                                               USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                               Pattern     Subcategories   Subcategories   Subcategories
Rice Cakes                  Large ‐ Rice Cakes                                 Grains
Rice Cakes                  Large Cakes                                        Grains
Rice Cakes                  Mini ‐ Rice Cakes                                  Grains
Rice Cakes                  Mini‐Cakes                                         Grains
Rice Cakes                  Other ‐ Rice Cakes                                 Grains
Rolls                       Rolls: Bagels                                      Grains
Rolls                       Rolls: Bagels ‐ Less Than 6                        Grains
Rolls                       Rolls: Biscuits/Eng Muffins                        Grains
Rolls                       Rolls: Croissants/Breadsticks                      Grains
Rolls                       Rolls: Diet/Organic                                Grains
Rolls                       Rolls: Dinner                                      Grains
Rolls                       Rolls: Kosher                                      Grains
Rolls                       Rolls: Sandwich                                    Grains
Salad & Dips                Pasta/Grain Salads ‐ Bulk                          Grains
Salad & Dips                Pasta/Grain Salads ‐ Prepack                       Grains
Salad Toppings              Croutons Organic                                   Grains
Seafood ‐
                            Breading                                           Grains
Salad/Dip/Sce/Cond
Snack                       Popcorn                                            Grains
Snack                       Popcorn W/Sweetener                                Grains
Snack                       Tortilla Chips                                     Grains
Snacks                      Snacks: Crackers/Cookies                           Grains
Snacks                      Snacks:Bagel Chips                                 Grains
Snacks                      Snacks:Pita Chips                                  Grains
Snacks                      Snacks:Tortilla Chips                              Grains
Specialty Cheese Pre Pack   Gourmet Crackers                                   Grains
Ss/Vending ‐
                            Vending Size/Sngl Serve Cracke                     Grains
Cookie/Cracker
Syrups Toppings & Cones     Cones [Frozen Novelties]                           Grains
Traditional Asian Foods     Asian Noodles/Rice                                 Grains
Traditional Mexican
                            Mexican Soft Tortillas And Wra                     Grains
Foods




IMPAQ International, LLC                                     Appendix C ‐ 16
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 85 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
Traditional Mexican
                           Mexican Taco/Tostado/Shells                        Grains
Foods
Unknown                    Frozen Bread                                       Grains
Unknown                    Frozen Convenience/Pockets                         Grains
                                                                              Protein
Bacon                      Bacon ‐ Natural/Organic
                                                                              Foods
                                                                              Protein
Bacon                      Bacon ‐ Other
                                                                              Foods
                                                                              Protein
Bacon                      Bacon ‐ Poultry
                                                                              Foods
                                                                              Protein
Bacon                      Bacon ‐ Pre‐Cooked
                                                                              Foods
                                                                              Protein
Bacon                      Bacon ‐ Trad 16oz Or Less
                                                                              Foods
                                                                              Protein
Bacon                      Bacon ‐ Trad Center Cut
                                                                              Foods
                                                                              Protein
Bacon                      Bacon ‐ Trad Greater Than 16oz
                                                                              Foods
                                                                              Protein
Baking Needs               Baking Nuts
                                                                              Foods
                                                                              Protein
Beef:Chuck/Shoulder        Choice Beef
                                                                              Foods
                                                                              Protein
Beef:Chuck/Shoulder        Natural Beef
                                                                              Foods
                                                                              Protein
Beef:Chuck/Shoulder        Organic Beef
                                                                              Foods
                                                                              Protein
Beef:Grinds                Angus [Beef]
                                                                              Foods
                                                                              Protein
Beef:Grinds                Lean [Beef]
                                                                              Foods
                                                                              Protein
Beef:Grinds                Natural [Beef]
                                                                              Foods
                                                                              Protein
Beef:Grinds                Organic [Beef]
                                                                              Foods




IMPAQ International, LLC                                    Appendix C ‐ 17
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 86 of 263



                                                                        USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                        Pattern     Subcategories   Subcategories   Subcategories
                                                                        Protein
Beef:Grinds                Patties [Beef]
                                                                        Foods
                                                                        Protein
Beef:Grinds                Primal [Beef]
                                                                        Foods
                                                                        Protein
Beef:Grinds                Sausage [Beef]
                                                                        Foods
                                                                        Protein
Beef:Loins                 Choice Beef
                                                                        Foods
                                                                        Protein
Beef:Loins                 Select Beef
                                                                        Foods
                                                                        Protein
Beef:Offal                 External [Beef Offal]
                                                                        Foods
                                                                        Protein
Beef:Rib                   Angus Beef
                                                                        Foods
                                                                        Protein
Beef:Rib                   Prime Beef
                                                                        Foods
                                                                        Protein
Beef:Round                 Angus Beef
                                                                        Foods
                                                                        Protein
Beef:Round                 Choice Beef
                                                                        Foods
                                                                        Protein
Beef:Round                 Natural Beef
                                                                        Foods
                                                                        Protein
Beef:Round                 Organic Beef
                                                                        Foods
                                                                        Protein
Beef:Round                 Prime Beef
                                                                        Foods
                                                                        Protein
Beef:Round                 Select Beef
                                                                        Foods
                                                                        Protein
Beef:Thin Meats            Brisket
                                                                        Foods
                                                                        Protein
Beef:Thin Meats            Corned Beef
                                                                        Foods
                                                                        Protein
Beef:Thin Meats            Cubed Meats [Beef]
                                                                        Foods




IMPAQ International, LLC                              Appendix C ‐ 18
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 87 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                              Protein
Beef:Thin Meats            Flank [Beef]
                                                                              Foods
                                                                              Protein
Beef:Thin Meats            Lifter Meat [Beef]
                                                                              Foods
                                                                              Protein
Beef:Thin Meats            Skirt [Beef]
                                                                              Foods
                                                                              Protein
Beef:Thin Meats            Soup/Stew
                                                                              Foods
                                                                              Protein
Breakfast Sausage          Bkfst Sausage ‐ Bkfast Side Di
                                                                              Foods
                                                                              Protein
Breakfast Sausage          Bkfst Sausage ‐ Fresh Links
                                                                              Foods
                                                                              Protein
Breakfast Sausage          Bkfst Sausage ‐ Fresh Patties
                                                                              Foods
                                                                              Protein
Breakfast Sausage          Bkfst Sausage ‐ Fresh Rolls
                                                                              Foods
                                                                              Protein
Breakfast Sausage          Bkfst Sausage ‐ Other Forms
                                                                              Foods
                                                                              Protein
Breakfast Sausage          Bkfst Sausage ‐ Precooked
                                                                              Foods
                                                                              Protein
Buffalo                    Chuck/Shoulder [Buffalo]
                                                                              Foods
                                                                              Protein
Buffalo                    Grinds [Buffalo]
                                                                              Foods
                                                                              Protein
Buffalo                    Loin [Buffalo]
                                                                              Foods
                                                                              Protein
Buffalo                    Natural [Buffalo]
                                                                              Foods
                                                                              Protein
Buffalo                    Rib [Buffalo]
                                                                              Foods
                                                                              Protein
Buffalo                    Round/Leg [Buffalo]
                                                                              Foods
                                                                              Protein
Buffalo                    Thin Meats [Buffalo]
                                                                              Foods




IMPAQ International, LLC                                    Appendix C ‐ 19
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 88 of 263



                                                                                USDA Food   SoFAS           Composite       Other
Commodity                    Subcommodity
                                                                                Pattern     Subcategories   Subcategories   Subcategories
                                                                                Protein
Bulk Food                    Nuts Bulk W/Sweetener
                                                                                Foods
                                                                                Protein
Bulk Food                    Trail Mix/Nuts Bulk
                                                                                Foods
                                                                                Protein
Can Beans                    Prepared Beans ‐ Baked W/Pork
                                                                                Foods
                                                                                Protein
Can Beans                    Variety Beans ‐ Kidney/Pinto/E
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Anchovies
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Caviar
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Clam Juice
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Clams
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Crabmeat
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Kipper Snack
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Mackerel
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Misc.Cnd Seafoods (Crab/Etc)
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Oysters
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Salmon
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Sardines
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Shrimp
                                                                                Foods
                                                                                Protein
Can Seafood ‐ Shelf Stable   Tuna
                                                                                Foods




IMPAQ International, LLC                                      Appendix C ‐ 20
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 89 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                              Protein
Chicken & Poultry          Chix/Poultry Ingredients
                                                                              Foods
                                                                              Protein
Chicken & Poultry          Chix: Baked 8pc Cut Up (Cold)
                                                                              Foods
                                                                              Protein
Chicken & Poultry          Chix: Chicken Dinners/Snacks C
                                                                              Foods
                                                                              Protein
Chicken & Poultry          Chix: Chicken Dinners/Snacks H
                                                                              Foods
                                                                              Protein
Chicken & Poultry          Chix: Kosher (Cold)
                                                                              Foods
                                                                              Protein
Chicken & Poultry          Chix: Rotisserie Cold
                                                                              Foods
                                                                              Protein
Chicken & Poultry          Chix:Frd 8pc/Cut Up (Cold)
                                                                              Foods
                                                                              Protein
Chicken & Poultry          Chix:Value Added (Cold)
                                                                              Foods
                                                                              Protein
Chicken Fresh              Chicken Breast Boneless
                                                                              Foods
                                                                              Protein
Chicken Fresh              Chicken Drums
                                                                              Foods
                                                                              Protein
Chicken Fresh              Chicken Legs/Quarters
                                                                              Foods
                                                                              Protein
Chicken Fresh              Chicken Thighs
                                                                              Foods
                                                                              Protein
Chicken Fresh              Chicken Wings
                                                                              Foods
                                                                              Protein
Chicken Fresh              Mixed Packs
                                                                              Foods
                                                                              Protein
Chicken Fresh              Whole Chicken (Roasters/Fryer)
                                                                              Foods
                                                                              Protein
Chicken Frozen             Chicken‐Frz Iqf‐Raw
                                                                              Foods
                                                                              Protein
Chicken Frozen             Frzn Chicken ‐ Drk Meat
                                                                              Foods




IMPAQ International, LLC                                    Appendix C ‐ 21
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 90 of 263



                                                                               USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                               Pattern     Subcategories   Subcategories   Subcategories
                                                                               Protein
Chicken Frozen              Frzn Chicken ‐ Wht Meat
                                                                               Foods
                                                                               Protein
Chicken Frozen              Frzn Chicken ‐ Wings
                                                                               Foods
                                                                               Protein
Chicken Frozen              Whole/Cutup [Chicken]
                                                                               Foods
                                                                               Protein
Chicken Frozen (Rw)         Chicken Breast Bone In
                                                                               Foods
                                                                               Protein
Chicken Frozen (Rw)         Chicken Breast Boneless
                                                                               Foods
                                                                               Protein
Chicken Frozen (Rw)         Chicken Drums
                                                                               Foods
                                                                               Protein
Chicken Frozen (Rw)         Chicken Legs/Quarters
                                                                               Foods
                                                                               Protein
Chicken Frozen (Rw)         Chicken Thighs
                                                                               Foods
                                                                               Protein
Chicken Frozen (Rw)         Chicken Wings
                                                                               Foods
                                                                               Protein
Chicken Frozen (Rw)         Whole Chicken (Roasters/Fryer)
                                                                               Foods
                                                                               Protein
Chicken Grinds              Ground Chicken
                                                                               Foods
                                                                               Protein
Chicken Offal               External [Chicken Offal]
                                                                               Foods
                                                                               Protein
Chicken Offal               Internal [Chicken Offal]
                                                                               Foods
                                                                               Protein
Chicken Organic             Chicken Breast Bone In
                                                                               Foods
                                                                               Protein
Chicken Smoked              Chicken Breast Bone In
                                                                               Foods
                                                                               Protein
Chicken Specialty/Natural   Chicken Breast Bone In
                                                                               Foods
                                                                               Protein
Chicken Specialty/Natural   Chicken Breast Boneless
                                                                               Foods




IMPAQ International, LLC                                     Appendix C ‐ 22
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 91 of 263



                                                                               USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                               Pattern     Subcategories   Subcategories   Subcategories
                                                                               Protein
Chicken Specialty/Natural   Chicken Drums
                                                                               Foods
                                                                               Protein
Chicken Specialty/Natural   Chicken Legs/Quarters
                                                                               Foods
                                                                               Protein
Chicken Specialty/Natural   Chicken Thighs
                                                                               Foods
                                                                               Protein
Chicken Specialty/Natural   Chicken Wings
                                                                               Foods
                                                                               Protein
Chicken Specialty/Natural   Mixed Packs [Chicken]
                                                                               Foods
                                                                               Protein
Chicken Specialty/Natural   Whole Chicken (Roasters/Fryer)
                                                                               Foods
                                                                               Protein
Condiments                  Nut Butters/Peanut Butter
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Bologna/Loaves/Franks
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Meat Bulk: Specialty Dry Meats
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Meat: Bacon
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Meat: Beef Bulk
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Meat: Chicken Bulk
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Meat: Gift Pack
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Meat: Ham Ppk/Prslc
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Meat: Pates/Mousse
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Meat: Saus Dry Ppk/Prslc
                                                                               Foods
                                                                               Protein
Deli Meat: Bulk             Meat: Turkey Bulk
                                                                               Foods




IMPAQ International, LLC                                     Appendix C ‐ 23
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 92 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                              Protein
Deli Meat: Bulk            Meat:Ham Bulk
                                                                              Foods
                                                                              Protein
Deli Meat: Bulk            Meat:Lnchmt Ppk/Prslc
                                                                              Foods
                                                                              Protein
Deli Meat: Other           Deli Meat: Bacon
                                                                              Foods
                                                                              Protein
Deli Meat: Other           Deli Meat: Kosher
                                                                              Foods
                                                                              Protein
Deli Meat: Other           Deli Meat: Pates/Mousse
                                                                              Foods
                                                                              Protein
Deli Meat: Other           Deli Meat: Shippers/Gift Packs
                                                                              Foods
                                                                              Protein
Deli Meat: Presliced       Deli Meat: Beef
                                                                              Foods
                                                                              Protein
Deli Meat: Presliced       Deli Meat: Bologna/Loaves/Fran
                                                                              Foods
                                                                              Protein
Deli Meat: Presliced       Deli Meat: Chicken
                                                                              Foods
                                                                              Protein
Deli Meat: Presliced       Deli Meat: Ham
                                                                              Foods
                                                                              Protein
Deli Meat: Presliced       Deli Meat: Semi‐Dry Sausage
                                                                              Foods
                                                                              Protein
Deli Meat: Presliced       Deli Meat: Specialty Dry Meats
                                                                              Foods
                                                                              Protein
Deli Meat: Presliced       Deli Meat: Turkey
                                                                              Foods


                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Beef Rope Ckd/Sm
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Cocktails
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Fresh Poultry
                                                                              Foods




IMPAQ International, LLC                                    Appendix C ‐ 24
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 93 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Links Beef Ckd
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Links Fresh
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Links Pork Ckd
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Links Poultry Ck
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Natural/Organic
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Other Forms
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Pork Rope Ckd/Sm
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Sausage ‐ Poultry Rope Ckd
                                                                              Foods
                                                                              Protein
Dinner Sausage             Dnr Saus‐Rope/Link‐Smkd/Preckd
                                                                              Foods
                                                                              Protein
Eggs/Muffins/Potatoes      Eggs ‐ Jumbo
                                                                              Foods
                                                                              Protein
Eggs/Muffins/Potatoes      Eggs ‐ Large
                                                                              Foods
                                                                              Protein
Eggs/Muffins/Potatoes      Eggs ‐ Medium
                                                                              Foods
                                                                              Protein
Eggs/Muffins/Potatoes      Eggs ‐ Small
                                                                              Foods
                                                                              Protein
Eggs/Muffins/Potatoes      Eggs ‐ X‐Large
                                                                              Foods
                                                                              Protein
Eggs/Muffins/Potatoes      Eggs Substitute
                                                                              Foods
                                                                              Protein
Eggs/Muffins/Potatoes      Specialty Eggs
                                                                              Foods
                                                                              Protein
Exotic                     Goat
                                                                              Foods



IMPAQ International, LLC                                    Appendix C ‐ 25
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 94 of 263



                                                                                      USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                      Pattern     Subcategories   Subcategories   Subcategories
                                                                                      Protein
Exotic                     Rabbit
                                                                                      Foods
                                                                                      Protein
Frozen Breakfast Foods     Frzn Breakfast Sausage
                                                                                      Foods
                                                                                      Protein
Frozen Breakfast Foods     Frzn Egg Substitutes
                                                                                      Foods
                                                                                      Protein
Frozen Entrees             Meat Protein
                                                                                      Foods
                                                                                      Protein
Frozen Meat                Frozen Meat
                                                                                      Foods
                                                                                      Protein
Frozen Meat Alternatives   Meat
                                                                                      Foods
                                                                                      Protein
Frozen Meat Alternatives   Soy/Tofu
                                                                                      Foods
                                                                                      Protein
Frzn Multi Serve           Frzn Burgers
                                                                                      Foods
                                                                                      Protein
Frzn Multi Serve           Fz Bbq
                                                                                      Foods
                                                                                      Protein
Frzn Multi Serve           Fz Meatballs
                                                                                      Foods
                                                                                      Protein
Frzn Prepared Chicken      Bone‐In Wings
                                                                                      Foods
                                                                                      Protein
Frzn Prepared Chicken      Boneless Snack/18oz And Larger
                                                                                      Foods
                                                                                      Protein
Frzn Prepared Chicken      Boneless Snack/Value/Small
                                                                                      Foods
                                                                                      Protein
Frzn Prepared Chicken      Value Forms/ 18oz And Larger [Chicken]
                                                                                      Foods
                                                                                      Protein
Frzn Prepared Chicken      Whole Muscle Breaded/ 18oz And
                                                                                      Foods
                                                                                      Protein
Frzn Prepared Chicken      Whole Muscle Unbreaded
                                                                                      Foods
                                                                                      Protein
Frzn Seafood               Frz Coated Fish Fillets
                                                                                      Foods




IMPAQ International, LLC                                            Appendix C ‐ 26
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 95 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                              Protein
Frzn Seafood               Frz Fishsticks/Tenders/Nuggets
                                                                              Foods
                                                                              Protein
Frzn Seafood               Frz Non‐Coated Fish Fillets
                                                                              Foods
                                                                              Protein
Frzn Seafood               Frz Seafood Entrees
                                                                              Foods
                                                                              Protein
Frzn Seafood               Frzn Misc Seafood
                                                                              Foods
                                                                              Protein
Hot Dogs                   Hot Dogs ‐ Base Beef
                                                                              Foods
                                                                              Protein
Hot Dogs                   Hot Dogs ‐ Base Meat
                                                                              Foods
                                                                              Protein
Hot Dogs                   Hot Dogs ‐ Base Poultry
                                                                              Foods
                                                                              Protein
Hot Dogs                   Hot Dogs ‐ Premium
                                                                              Foods
                                                                              Protein
Hot Dogs                   Hot Dogs‐Rw‐All
                                                                              Foods
                                                                              Protein
Kosher                     Beef
                                                                              Foods
                                                                              Protein
Kosher                     Chicken
                                                                              Foods
                                                                              Protein
Kosher                     Lamb
                                                                              Foods
                                                                              Protein
Kosher                     Turkey
                                                                              Foods
                                                                              Protein
Kosher                     Veal
                                                                              Foods
Kosher Foods And                                                              Protein
                           Kosher Seafood
Products                                                                      Foods
                                                                              Protein
Lamb                       Chuck/Shoulder [Lamb]
                                                                              Foods
                                                                              Protein
Lamb                       Grinds [Lamb]
                                                                              Foods




IMPAQ International, LLC                                    Appendix C ‐ 27
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 96 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                              Protein
Lamb                       Loin [Lamb]
                                                                              Foods
                                                                              Protein
Lamb                       Offals [Lamb]
                                                                              Foods
                                                                              Protein
Lamb                       Rib [Lamb]
                                                                              Foods
                                                                              Protein
Lamb                       Round/Leg [Lamb]
                                                                              Foods
                                                                              Protein
Lamb                       Thin Meats [Lamb]
                                                                              Foods
                                                                              Protein
Lunchmeat                  Lunchmeat ‐ Brauns/Liver/Loave
                                                                              Foods
                                                                              Protein
Lunchmeat                  Lunchmeat ‐ Chip Meat
                                                                              Foods
                           Lunchmeat ‐ Chop/Form                              Protein
Lunchmeat
                           Pltry&Ha                                           Foods
                                                                              Protein
Lunchmeat                  Lunchmeat ‐ Other
                                                                              Foods
                                                                              Protein
Lunchmeat                  Lunchmeat ‐ Peggable Deli Fres
                                                                              Foods
                                                                              Protein
Lunchmeat                  Lunchmeat ‐ Variety Pack
                                                                              Foods
                                                                              Protein
Lunchmeat                  Lunchmeat ‐ Whole Muscle Pltry
                                                                              Foods
                                                                              Protein
Lunchmeat                  Lunchmeat‐Rw‐All
                                                                              Foods
                                                                              Protein
Lunchmeat                  Lunchmeat ‐ Bologna/Sausage
                                                                              Foods
                                                                              Protein
Lunchmeat                  Lunchmeat ‐ Deli Fresh
                                                                              Foods
                                                                              Protein
Lunchmeat                  Lunchmeat ‐ Natural/Organic
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Beef Stew
                                                                              Foods



IMPAQ International, LLC                                    Appendix C ‐ 28
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 97 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                              Protein
Meat ‐ Shelf Stable        Beef/Pork ‐ Dried Sliced W/Gra
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Chicken & Dumplings
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Chili: Canned
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Chunk Meats ‐ Chix/Ham/Etc
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Corn Beef
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Hash: Canned
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Hot Dog Chili Sauce
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Luncheon Meat (Spam)
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Misc Cnd Meats
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Potted Meats And Spreads
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Sandwich Sauce (Manwich)
                                                                              Foods
                                                                              Protein
Meat ‐ Shelf Stable        Vienna Sausage
                                                                              Foods
                                                                              Protein
Meat Frozen                Frzn Meat ‐ Beef
                                                                              Foods
                                                                              Protein
Meat Frozen                Frzn Meat ‐ Breakfast Sausage
                                                                              Foods
                                                                              Protein
Meat Frozen                Frzn Meat ‐ Exotic
                                                                              Foods
                                                                              Protein
Meat Frozen                Frzn Meat ‐ Natural/Organic
                                                                              Foods
                                                                              Protein
Meat Frozen                Frzn Meat ‐ Offals
                                                                              Foods




IMPAQ International, LLC                                    Appendix C ‐ 29
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 98 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                              Protein
Meat Frozen                Frzn Meat ‐ Pork
                                                                              Foods
                                                                              Protein
Meat Frozen                Frzn Meat ‐ Turkey
                                                                              Foods
                                                                              Protein
Meat Frozen                Meat‐Misc‐Misc
                                                                              Foods
                                                                              Protein
Meat Snacks                Jerky/Nuggets/Tenders
                                                                              Foods
                                                                              Protein
Meat Snacks                Meat Sticks/Bites
                                                                              Foods
Nat Foods‐Refrigerated                                                        Protein
                           Ntrn Refrig Meat: Breakfast Me
Meat                                                                          Foods
Nat Foods‐Refrigerated                                                        Protein
                           Ntrn Refrig Meat: Hot Dogs/Sau
Meat                                                                          Foods
Nat Foods‐Refrigerated                                                        Protein
                           Ntrn Refrig Meat: Lunchmeat
Meat                                                                          Foods
                                                                              Protein
Non‐Dairy/Dairy Aseptic    Nut Milk
                                                                              Foods
                                                                              Protein
Nuts                       Almonds
                                                                              Foods
                                                                              Protein
Nuts                       Almonds Shelled
                                                                              Foods
                                                                              Protein
Nuts                       Almonds W/Sweetener
                                                                              Foods
                                                                              Protein
Nuts                       Cashews
                                                                              Foods
                                                                              Protein
Nuts                       Cashews W/Sweetener
                                                                              Foods
                                                                              Protein
Nuts                       Dry Roast Peanuts
                                                                              Foods
                                                                              Protein
Nuts                       Dry Roast Peanuts W/Sweetener
                                                                              Foods
                                                                              Protein
Nuts                       Misc Snack Nuts
                                                                              Foods




IMPAQ International, LLC                                    Appendix C ‐ 30
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 99 of 263



                                                                             USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                             Pattern     Subcategories   Subcategories   Subcategories
                                                                             Protein
Nuts                       Misc Snacks Nuts W/Sweetener
                                                                             Foods
                                                                             Protein
Nuts                       Mixed Nuts
                                                                             Foods
                                                                             Protein
Nuts                       Mixed Nuts W/Sweetener
                                                                             Foods
                                                                             Protein
Nuts                       Nuts Inshell
                                                                             Foods
                                                                             Protein
Nuts                       Nuts Other
                                                                             Foods
                                                                             Protein
Nuts                       Nuts Other Organic
                                                                             Foods
                                                                             Protein
Nuts                       Nuts Sugar Coated All
                                                                             Foods
                                                                             Protein
Nuts                       Oil Roast Peanuts
                                                                             Foods
                                                                             Protein
Nuts                       Oil Roast Peanuts W/Sweetener
                                                                             Foods
                                                                             Protein
Nuts                       Peanuts All
                                                                             Foods
                                                                             Protein
Nuts                       Pecans Shelled
                                                                             Foods
                                                                             Protein
Nuts                       Pecans W/Sweetener
                                                                             Foods
                                                                             Protein
Nuts                       Pistachios
                                                                             Foods
                                                                             Protein
Nuts                       Sunflower/Other Seeds
                                                                             Foods
                           Sunflower/Other Seeds                             Protein
Nuts
                           W/Sweete                                          Foods
                                                                             Protein
Nuts                       Trail Mix
                                                                             Foods
                                                                             Protein
Nuts                       Walnuts Shelled
                                                                             Foods




IMPAQ International, LLC                                   Appendix C ‐ 31
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 100 of 263



                                                                                 USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                 Pattern     Subcategories   Subcategories   Subcategories
                                                                                 Protein
Packaged Natural Snacks    Nuts
                                                                                 Foods
                                                                                 Protein
Packaged Natural Snacks    Nuts W/Sweetener
                                                                                 Foods
Peanut                                                                           Protein
                           Peanut Butter
Butter/Jelly/Jams&Honey                                                          Foods
                                                                                 Protein
Pkgd Meat Corp Use Only    Pkgd Meat Corp Use Only
                                                                                 Foods
                                                                                 Protein
Pork Bone In Loin/Rib      Dry [Pork Bone In Loin/Rib]
                                                                                 Foods
                                                                                 Protein
Pork Boneless Loin/Rib     Enhanced [Pork Boneless Loin/Rib]
                                                                                 Foods
                                                                                 Protein
Pork Boneless Loin/Rib     Natural [Pork Boneless Loin/Rib]
                                                                                 Foods
                                                                                 Protein
Pork Grinds                Ground Pork
                                                                                 Foods
                                                                                 Protein
Pork Offal                 External Fresh [Pork Offal]
                                                                                 Foods
                                                                                 Protein
Pork Offal                 Internal Fresh [Pork Offal]
                                                                                 Foods
                                                                                 Protein
Pork Shoulder              Butts [Pork Shoulder]
                                                                                 Foods
                                                                                 Protein
Pork Shoulder              Fresh Hams
                                                                                 Foods
                                                                                 Protein
Pork Thin Meats            Kabobs [Pork]
                                                                                 Foods
                                                                                 Protein
Pork Thin Meats            Organics [Pork]
                                                                                 Foods
                                                                                 Protein
Pork Thin Meats            Ribs [Pork]
                                                                                 Foods
                                                                                 Protein
Pork Thin Meats            Stir Fry/Strips/Fajitas [Pork]
                                                                                 Foods
                                                                                 Protein
Poultry Other              Capons
                                                                                 Foods




IMPAQ International, LLC                                       Appendix C ‐ 32
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 101 of 263



                                                                         USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                         Pattern     Subcategories   Subcategories   Subcategories
                                                                         Protein
Poultry Other              Cornish Hen
                                                                         Foods
                                                                         Protein
Poultry Other              Ducks
                                                                         Foods
                                                                         Protein
Poultry Other              Geese
                                                                         Foods
                                                                         Protein
Poultry Other              Poultry/Other
                                                                         Foods
                                                                         Protein
Prepared/Pdgd Foods        Meat ‐ Can/Pouch
                                                                         Foods
                                                                         Protein
Processed                  Beans Dried
                                                                         Foods
Random Weight Meat                                                       Protein
                           Lunch Meats
Products                                                                 Foods
                                                                         Protein
Refrigerated Dairy Case    Eggs
                                                                         Foods
                                                                         Protein
Refrigerated Vegetarian    Non‐Dairy Cheese
                                                                         Foods
                                                                         Protein
Refrigerated Vegetarian    Tofu
                                                                         Foods
                                                                         Protein
Refrigerated Vegetarian    Vegetarian Meats
                                                                         Foods
                                                                         Protein
Restricted Diet            Pnut Btr/Jelly
                                                                         Foods
                                                                         Protein
Salad & Dips               Protein Salads ‐ Bulk
                                                                         Foods
                                                                         Protein
Salad & Dips               Protein Salads ‐ Prepack
                                                                         Foods
                                                                         Protein
Seafood ‐ Catfish          Catfish ‐ Fillet
                                                                         Foods
                                                                         Protein
Seafood ‐ Catfish          Catfish ‐ Nuggets
                                                                         Foods
                                                                         Protein
Seafood ‐ Catfish          Catfish ‐ Other Form
                                                                         Foods




IMPAQ International, LLC                               Appendix C ‐ 33
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 102 of 263



                                                                         USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                         Pattern     Subcategories   Subcategories   Subcategories
                                                                         Protein
Seafood ‐ Catfish          Catfish ‐ Whole
                                                                         Foods
                                                                         Protein
Seafood ‐ Cod              Cod ‐ Fillet
                                                                         Foods
                                                                         Protein
Seafood ‐ Cod              Cod ‐ Other Form
                                                                         Foods
                                                                         Protein
Seafood ‐ Cod              Cod ‐ Whole
                                                                         Foods
                                                                         Protein
Seafood ‐ Crab             Crab ‐ Dungy
                                                                         Foods
                                                                         Protein
Seafood ‐ Crab             Crab ‐ King
                                                                         Foods
                                                                         Protein
Seafood ‐ Crab             Crab ‐ Other
                                                                         Foods
                                                                         Protein
Seafood ‐ Crab             Crab ‐ Snow
                                                                         Foods
                                                                         Protein
Seafood ‐ Exotic           Exotic ‐ Mahi Mahi
                                                                         Foods
                                                                         Protein
Seafood ‐ Exotic           Exotic ‐ Other
                                                                         Foods
                                                                         Protein
Seafood ‐ Exotic           Exotic ‐ Red Snapper
                                                                         Foods
                                                                         Protein
Seafood ‐ Exotic           Exotic ‐ Shark
                                                                         Foods
                                                                         Protein
Seafood ‐ Exotic           Exotic ‐ Swordfish
                                                                         Foods
                                                                         Protein
Seafood ‐ Exotic           Exotic ‐ Tuna
                                                                         Foods
                                                                         Protein
Seafood ‐ Finfish Other    Finfish ‐ Halibut
                                                                         Foods
                                                                         Protein
Seafood ‐ Finfish Other    Finfish ‐ Other
                                                                         Foods
                                                                         Protein
Seafood ‐ Finfish Other    Finfish ‐ Other
                                                                         Foods




IMPAQ International, LLC                               Appendix C ‐ 34
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 103 of 263



                                                                         USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                         Pattern     Subcategories   Subcategories   Subcategories
                                                                         Protein
Seafood ‐ Finfish Other    Finfish ‐ Rockfish
                                                                         Foods
                                                                         Protein
Seafood ‐ Finfish Other    Finfish ‐ Sole/Flounder
                                                                         Foods
                                                                         Protein
Seafood ‐ Finfish Other    Finfish ‐ Sole/Flounder
                                                                         Foods
Seafood ‐ Imitation                                                      Protein
                           Imitation Crab
Seafood                                                                  Foods
Seafood ‐ Imitation                                                      Protein
                           Imitation Other
Seafood                                                                  Foods
Seafood ‐ Imitation                                                      Protein
                           Imitation Shrimp
Seafood                                                                  Foods
                                                                         Protein
Seafood ‐ Lobster          Lobster ‐ Live
                                                                         Foods
                                                                         Protein
Seafood ‐ Lobster          Lobster ‐ Meat
                                                                         Foods
                                                                         Protein
Seafood ‐ Lobster          Lobster ‐ Other Form
                                                                         Foods
                                                                         Protein
Seafood ‐ Lobster          Lobster ‐ Tails
                                                                         Foods
                                                                         Protein
Seafood ‐ Oyster           Oyster ‐ Bulk
                                                                         Foods
                                                                         Protein
Seafood ‐ Oyster           Oyster ‐ Cup (Packaged)
                                                                         Foods
                                                                         Protein
Seafood ‐ Oyster           Oyster ‐ Cup (Packaged)
                                                                         Foods
                                                                         Protein
Seafood ‐ Party Trays      Party Tray ‐ Shrimp
                                                                         Foods
Seafood ‐ Salmon‐Farm                                                    Protein
                           Salmon Fr ‐ Altantic
Raised                                                                   Foods
Seafood ‐ Salmon‐Farm                                                    Protein
                           Salmon Fr ‐ Other Form
Raised                                                                   Foods
Seafood ‐ Salmon‐Farm                                                    Protein
                           Salmon Fr ‐ Atlantic
Raised                                                                   Foods



IMPAQ International, LLC                               Appendix C ‐ 35
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 104 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
Seafood ‐ Salmon‐Farm                                                         Protein
                            Salmon Fr ‐ Coho
Raised                                                                        Foods
Seafood ‐ Salmon‐Farm                                                         Protein
                            Salmon Fr ‐ King
Raised                                                                        Foods
Seafood ‐ Salmon‐Farm                                                         Protein
                            Seafood‐Fre‐Catfish
Raised                                                                        Foods
Seafood ‐ Salmon‐Farm                                                         Protein
                            Seafood‐Fre‐Misc
Raised                                                                        Foods
Seafood ‐ Salmon‐Farm                                                         Protein
                            Seafood‐Fre‐Raw Finfish‐Other
Raised                                                                        Foods
Seafood ‐ Salmon‐Wild                                                         Protein
                            Salmon Wc ‐ Other Form
Caught                                                                        Foods
Seafood ‐ Salmon‐Wild                                                         Protein
                            Salmon Wc ‐ Coho
Caught                                                                        Foods
Seafood ‐ Salmon‐Wild                                                         Protein
                            Salmon Wc ‐ King
Caught                                                                        Foods
Seafood ‐ Salmon‐Wild                                                         Protein
                            Salmon Wc ‐ Pink
Caught                                                                        Foods
Seafood ‐ Salmon‐Wild                                                         Protein
                            Salmon Wc ‐ Silverbrite
Caught                                                                        Foods
Seafood ‐ Salmon‐Wild                                                         Protein
                            Salmon Wc ‐ Silverbrite
Caught                                                                        Foods
Seafood ‐ Salmon‐Wild                                                         Protein
                            Salmon Wc ‐ Sockeye
Caught                                                                        Foods
                                                                              Protein
Seafood ‐ Scallops          Scallops ‐ Bay
                                                                              Foods
                                                                              Protein
Seafood ‐ Scallops          Scallops ‐ Sea
                                                                              Foods
                                                                              Protein
Seafood ‐ Shellfish Other   Shellfish ‐ Clams
                                                                              Foods
                                                                              Protein
Seafood ‐ Shellfish Other   Shellfish ‐ Clams
                                                                              Foods
                                                                              Protein
Seafood ‐ Shellfish Other   Shellfish ‐ Mussles
                                                                              Foods



IMPAQ International, LLC                                    Appendix C ‐ 36
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 105 of 263



                                                                               USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                               Pattern     Subcategories   Subcategories   Subcategories
                                                                               Protein
Seafood ‐ Shellfish Other   Shellfish ‐ Other
                                                                               Foods
                                                                               Protein
Seafood ‐ Shrimp            Shrimp ‐ Cooked
                                                                               Foods
                                                                               Protein
Seafood ‐ Shrimp            Shrimp ‐ Natural/Organic
                                                                               Foods
                                                                               Protein
Seafood ‐ Shrimp            Shrimp ‐ Raw
                                                                               Foods
Seafood ‐ Smoked                                                               Protein
                            Smoked Other
Seafood                                                                        Foods
Seafood ‐ Smoked                                                               Protein
                            Smoked Salmon
Seafood                                                                        Foods
                                                                               Protein
Seafood ‐ Tilapia           Tilapia ‐ Fillet
                                                                               Foods
                                                                               Protein
Seafood ‐ Tilapia           Tilapia ‐ Other Form
                                                                               Foods
                                                                               Protein
Seafood ‐ Tilapia           Tilapia ‐ Whole
                                                                               Foods
                                                                               Protein
Seafood ‐ Trout             Steelhead Fr
                                                                               Foods
                                                                               Protein
Seafood ‐ Trout             Trout ‐ Fillet
                                                                               Foods
                                                                               Protein
Seafood ‐ Trout             Trout ‐ Whole
                                                                               Foods
Seafood ‐ Value Added                                                          Protein
                            Value Added Catfish
Seafood                                                                        Foods
Seafood ‐ Value Added                                                          Protein
                            Value Added In‐Store Cooked Ho
Seafood                                                                        Foods
Seafood ‐ Value Added                                                          Protein
                            Value Added Breaded Shrimp
Seafood                                                                        Foods
Seafood ‐ Value Added                                                          Protein
                            Value Added Crab
Seafood                                                                        Foods
Seafood ‐ Value Added                                                          Protein
                            Value Added Finfish
Seafood                                                                        Foods




IMPAQ International, LLC                                     Appendix C ‐ 37
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 106 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
Seafood ‐ Value Added                                                         Protein
                           Value Added In‐Store Cooked Co
Seafood                                                                       Foods
Seafood ‐ Value Added                                                         Protein
                           Value Added Kabobs
Seafood                                                                       Foods
Seafood ‐ Value Added                                                         Protein
                           Value Added Other
Seafood                                                                       Foods
Seafood ‐ Value Added                                                         Protein
                           Value Added Salmon
Seafood                                                                       Foods
Seafood ‐ Value Added                                                         Protein
                           Value Added Shrimp
Seafood                                                                       Foods
Seafood ‐ Value Added                                                         Protein
                           Value Added Tilapia
Seafood                                                                       Foods
Seafood ‐                                                                     Protein
                           Herring
Salad/Dips/Sce/Cond                                                           Foods
                                                                              Protein
Service Case Meat          Cooked
                                                                              Foods
                                                                              Protein
Service Case Meat          Ingredients
                                                                              Foods
                                                                              Protein
Service Case Meat          Kabobs Beef
                                                                              Foods
                                                                              Protein
Service Case Meat          Kabobs Pork
                                                                              Foods
                                                                              Protein
Service Case Meat          Kabobs Poultry
                                                                              Foods
                                                                              Protein
Service Case Meat          Marinated Beef
                                                                              Foods
                                                                              Protein
Service Case Meat          Marinated Pork
                                                                              Foods
                                                                              Protein
Service Case Meat          Marinated Poultry
                                                                              Foods
                                                                              Protein
Service Case Meat          Seasoned
                                                                              Foods
                                                                              Protein
Service Case Meat          Seasoned Beef
                                                                              Foods



IMPAQ International, LLC                                    Appendix C ‐ 38
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 107 of 263



                                                                            USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                            Pattern     Subcategories   Subcategories   Subcategories
                                                                            Protein
Service Case Meat          Seasoned Pork
                                                                            Foods
                                                                            Protein
Service Case Meat          Seasoned Poultry
                                                                            Foods
                                                                            Protein
Service Case Meat          Stuffed/Mixed Beef
                                                                            Foods
                                                                            Protein
Service Case Meat          Stuffed/Mixed Pork
                                                                            Foods
                                                                            Protein
Service Case Meat          Stuffed/Mixed Poultry
                                                                            Foods
                                                                            Protein
Smoked Hams                Hams‐Canned
                                                                            Foods
                                                                            Protein
Smoked Hams                Hams‐Dry Cured/Country
                                                                            Foods
                                                                            Protein
Smoked Hams                Hams‐Half/Port Bone‐In
                                                                            Foods
                                                                            Protein
Smoked Hams                Hams‐Half/Port Boneless
                                                                            Foods
                                                                            Protein
Smoked Hams                Hams‐Spiral
                                                                            Foods
                                                                            Protein
Smoked Hams                Hams‐Whole Bone‐In
                                                                            Foods
                                                                            Protein
Smoked Hams                Hams‐Whole Boneless
                                                                            Foods
                                                                            Protein
Smoked Pork                Bacon ‐ Belly/Jowl
                                                                            Foods
                                                                            Protein
Smoked Pork                Ham Steaks/Cubes/Slices
                                                                            Foods
                                                                            Protein
Smoked Pork                Smoked Chops Bone‐In [Pork]
                                                                            Foods
                                                                            Protein
Smoked Pork                Smoked Chops Boneless [Pork]
                                                                            Foods
                                                                            Protein
Smoked Pork                Smoked Offal [Pork]
                                                                            Foods




IMPAQ International, LLC                                  Appendix C ‐ 39
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 108 of 263



                                                                                  USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                                  Pattern     Subcategories   Subcategories   Subcategories
                                                                                  Protein
Smoked Pork                 Smoked Picnics [Pork]
                                                                                  Foods
                                                                                  Protein
Snack Meat                  Grnd/Patty ‐ Chuck
                                                                                  Foods
                                                                                  Protein
Snack Meat                  Snack Meat ‐ Other
                                                                                  Foods
                                                                                  Protein
Snack Meat                  Snack Meat ‐ Pepperoni
                                                                                  Foods
                                                                                  Protein
Snack Meat                  Snack Meat ‐ Salami/Smr Sausag
                                                                                  Foods
                                                                                  Protein
Snacks                      Snacks: Deli Nuts
                                                                                  Foods
                                                                                  Protein
Ss/Vending ‐ Salty Snacks   Tube Nuts
                                                                                  Foods
                                                                                  Protein
Ss/Vending ‐ Salty Snacks   Tube Nuts W/Sweetener
                                                                                  Foods
                                                                                  Protein
Turkey Fresh                Turkey Legs
                                                                                  Foods
                                                                                  Protein
Turkey Fresh                Whole Hen (Under 16lbs) [Turkey]
                                                                                  Foods
                                                                                  Protein
Turkey Fresh                Whole Tom (Over 16lbs) [Turkey]
                                                                                  Foods
                                                                                  Protein
Turkey Frozen               Turkey Breast Bone In
                                                                                  Foods
                                                                                  Protein
Turkey Frozen               Turkey Breast Boneless
                                                                                  Foods
                                                                                  Protein
Turkey Frozen               Turkey Halves/Quarters
                                                                                  Foods
                                                                                  Protein
Turkey Frozen               Turkey Thighs
                                                                                  Foods
                                                                                  Protein
Turkey Frozen               Whole Hens (Under 16lbs) [Turkey]
                                                                                  Foods
                                                                                  Protein
Turkey Frozen               Whole Toms (Over 16lbs) [Turkey]
                                                                                  Foods




IMPAQ International, LLC                                        Appendix C ‐ 40
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 109 of 263



                                                                                 USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                 Pattern     Subcategories   Subcategories   Subcategories
                                                                                 Protein
Turkey Grinds              Ground Turkey
                                                                                 Foods
                                                                                 Protein
Turkey Offal               External [Turkey Offal]
                                                                                 Foods
                                                                                 Protein
Turkey Offal               Internal [Turkey Offal]
                                                                                 Foods
                                                                                 Protein
Turkey Organic             Whole Hens (Under 15lbs) [Turkey]
                                                                                 Foods
                                                                                 Protein
Turkey Organic             Whole Toms (Over 15lbs) [Turkey]
                                                                                 Foods
                                                                                 Protein
Turkey Smoked              Turkey Drums
                                                                                 Foods
                                                                                 Protein
Turkey Smoked              Turkey Wings
                                                                                 Foods
                                                                                 Protein
Turkey Specialty Natural   Whole Hens (Under 15lbs) [Turkey]
                                                                                 Foods
                                                                                 Protein
Turkey Specialty Natural   Whole Toms (Over 15lbs) [Turkey]
                                                                                 Foods
                                                                                 Protein
Unknown                    Beef‐Boneless‐Choice
                                                                                 Foods
                                                                                 Protein
Unknown                    Beef‐Grinds
                                                                                 Foods
                                                                                 Protein
Unknown                    Breast ‐ Bone‐In (Frz)
                                                                                 Foods
                                                                                 Protein
Unknown                    Frozen Burgers
                                                                                 Foods
                                                                                 Protein
Unknown                    Frozen Meat
                                                                                 Foods
                                                                                 Protein
Unknown                    Frozen Meat (Vegetarian)
                                                                                 Foods
                                                                                 Protein
Unknown                    Ham ‐ Bone‐In Whole
                                                                                 Foods
                                                                                 Protein
Unknown                    Ham ‐ Boneless Half/Port
                                                                                 Foods




IMPAQ International, LLC                                       Appendix C ‐ 41
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 110 of 263



                                                                              USDA Food    SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern      Subcategories   Subcategories   Subcategories
                                                                              Protein
Unknown                    Marinated
                                                                              Foods
                                                                              Protein
Unknown                    Meal Sol‐Precooked Meats
                                                                              Foods
                                                                              Protein
Unknown                    Meal Sol‐Raw Frthr Preprd Mt
                                                                              Foods
                                                                              Protein
Unknown                    Meat Frz‐Misc
                                                                              Foods
                                                                              Protein
Unknown                    Seafood‐Frz‐Rw‐All
                                                                              Foods
                                                                              Protein
Unknown                    Smkd Ham Country‐All
                                                                              Foods
                                                                              Protein
Unknown                    Turkey‐Grinds
                                                                              Foods
                                                                              Protein
Unknown                    Turkey‐Other Parts/Pieces‐Fre
                                                                              Foods
                                                                              Protein
Unknown                    Whole ‐ Tom (16 Lbs & Over Frz
                                                                              Foods
                                                                              Protein
Veal                       Whole/Half [Veal]
                                                                              Foods
                                                                              Protein
Nuts                       Pecans
                                                                              Foods
Authentic Hispanic
                           Authentic Peppers                                  Vegetables
Fds&Product
Authentic Hispanic
                           Authentic Sauces/Salsa/Picante                     Vegetables
Fds&Product
Authentic Hispanic
                           Authentic Vegetables And Foods                     Vegetables
Fds&Product
Authentic Italian Foods    Italian Vegetables                                 Vegetables
Broccoli/Cauliflower       Brocco‐Flower                                      Vegetables
                           Broccoli Whole & Crowns
Broccoli/Cauliflower                                                          Vegetables
                           Organi
Broccoli/Cauliflower       Broccoli Whole&Crowns                              Vegetables
Broccoli/Cauliflower       Cauliflower Whole                                  Vegetables



IMPAQ International, LLC                                    Appendix C ‐ 42
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 111 of 263



                                                                           USDA Food    SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                           Pattern      Subcategories   Subcategories   Subcategories
Broccoli/Cauliflower       Cauliflower Whole Organic                       Vegetables
Can Vegetables ‐ Shelf
                           Artichokes                                      Vegetables
Stable
Can Vegetables ‐ Shelf
                           Beans/Wax/Shellies                              Vegetables
Stable
Can Vegetables ‐ Shelf
                           Beets                                           Vegetables
Stable
Can Vegetables ‐ Shelf
                           Carrots                                         Vegetables
Stable
Can Vegetables ‐ Shelf
                           Corn                                            Vegetables
Stable
Can Vegetables ‐ Shelf
                           Fried Onions                                    Vegetables
Stable
Can Vegetables ‐ Shelf
                           Green Beans: Fs/Whl/Cut                         Vegetables
Stable
Can Vegetables ‐ Shelf
                           Hominy                                          Vegetables
Stable
Can Vegetables ‐ Shelf
                           Kraut & Cabbage                                 Vegetables
Stable
Can Vegetables ‐ Shelf
                           Lima Beans                                      Vegetables
Stable
Can Vegetables ‐ Shelf
                           Miscellaneous Vegetables                        Vegetables
Stable
Can Vegetables ‐ Shelf
                           Mixed Vegetables                                Vegetables
Stable
Can Vegetables ‐ Shelf
                           Mushrooms Cnd & Glass                           Vegetables
Stable
Can Vegetables ‐ Shelf
                           Peas & Onions/Peas & Carrot                     Vegetables
Stable
Can Vegetables ‐ Shelf
                           Peas Fresh Pack/Crowder                         Vegetables
Stable
Can Vegetables ‐ Shelf
                           Peas/Green                                      Vegetables
Stable




IMPAQ International, LLC                                 Appendix C ‐ 43
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 112 of 263



                                                                              USDA Food    SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern      Subcategories   Subcategories   Subcategories
Can Vegetables ‐ Shelf
                           Pimentos                                           Vegetables
Stable
Can Vegetables ‐ Shelf
                           Salads Cnd (Bean/Potato)                           Vegetables
Stable
Can Vegetables ‐ Shelf
                           Spinach & Greens                                   Vegetables
Stable
Can Vegetables ‐ Shelf
                           Squash                                             Vegetables
Stable
Can Vegetables ‐ Shelf
                           Sweet Potatoes                                     Vegetables
Stable
Can Vegetables ‐ Shelf
                           White Potatoes                                     Vegetables
Stable
Carrots                    Carrots ‐ Bulk                                     Vegetables
Carrots                    Carrots Bagged                                     Vegetables
Carrots                    Carrots Bagged Organic                             Vegetables
Carrots                    Carrots Bulk Organic                               Vegetables
Carrots                    Carrots Mini Peeled                                Vegetables
Carrots                    Carrots Mini Peeled Organic                        Vegetables
Condiments                 Salsa/Dips                                         Vegetables
Convenience/Snacking       Convenience/Snacking Organic                       Vegetables
Convenience/Snacking       Convenience/Snacking Vegetable                     Vegetables
Corn                       Corn Bulk                                          Vegetables
Corn                       Corn Is Packaged                                   Vegetables
Corn                       Corn Organic                                       Vegetables
Corn                       Corn Packaged                                      Vegetables
Corn                       Corn White                                         Vegetables
Dry
Sauce/Gravy/Potatoes/      Potatoes: Dry                                      Vegetables
Stuffing
Frozen Potatoes            Frzn Baked/Stuffed/Mashed&Spec                     Vegetables
Frozen Potatoes            Frzn French Fries                                  Vegetables
Frozen Potatoes            Frzn Hashbrown Potatoes                            Vegetables



IMPAQ International, LLC                                    Appendix C ‐ 44
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 113 of 263



                                                                              USDA Food    SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern      Subcategories   Subcategories   Subcategories
Frozen Potatoes            Frzn Onion Rings                                   Vegetables
Frozen Potatoes            Frzn Tater Tots/Other Extruded                     Vegetables
Frozen Vegetable & Veg
                           Frzn Breaded Vegetables                            Vegetables
Dish
Frozen Vegetable & Veg
                           Frzn Corn On The Cob                               Vegetables
Dish
Frozen Vegetable & Veg
                           Frzn Organic Vegetables                            Vegetables
Dish
Frozen Vegetable & Veg
                           Frzn Steamable Vegetables                          Vegetables
Dish
Frozen Vegetable & Veg
                           Fz Bag Vegetables ‐ Plain                          Vegetables
Dish
Frozen Vegetable & Veg
                           Fz Bag Vegetables ‐ Value Adde                     Vegetables
Dish
Frozen Vegetable & Veg
                           Fz Box Vegetables ‐ Plain                          Vegetables
Dish
Frozen Vegetable & Veg
                           Fz Box Vegetables ‐ Value Adde                     Vegetables
Dish
Frozen Vegetables And
                           Bag Vegetables                                     Vegetables
Potatoes
Frozen Vegetables And
                           Box Vegetables                                     Vegetables
Potatoes
Frozen Vegetables And
                           Edamame                                            Vegetables
Potatoes
Frozen Vegetables And
                           Potatoes                                           Vegetables
Potatoes
Fruit&Veg Plants
                           Herbs (Outdoor)                                    Vegetables
(Outdoor)
Fruit&Veg Plants
                           Vegetable                                          Vegetables
(Outdoor)
Herbs/Garlic               Garlic Whole Cloves                                Vegetables
Herbs/Garlic               Garlic Whole Cloves Organic                        Vegetables
Herbs/Garlic               Herbs Basil                                        Vegetables
Herbs/Garlic               Herbs Basil Organic                                Vegetables



IMPAQ International, LLC                                    Appendix C ‐ 45
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 114 of 263



                                                                                 USDA Food    SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                 Pattern      Subcategories   Subcategories   Subcategories
Herbs/Garlic               Herbs Cilanto                                         Vegetables
Herbs/Garlic               Herbs Cilantro Organic                                Vegetables
Herbs/Garlic               Herbs Fresh Other                                     Vegetables
Herbs/Garlic               Herbs Fresh Other Organic                             Vegetables
Herbs/Garlic               Herbs Parsley                                         Vegetables
Herbs/Garlic               Herbs Parsley Organic                                 Vegetables
Herbs/Garlic               Sprouts                                               Vegetables
Kosher Foods And
                           Kosher Potato Vegetable                               Vegetables
Products
Mushrooms                  Mushrooms Dried                                       Vegetables
Mushrooms                  Mushrooms Other                                       Vegetables
Mushrooms                  Mushrooms Others Organic                              Vegetables
Mushrooms                  Mushrooms Portabella                                  Vegetables
Mushrooms                  Mushrooms White Bulk                                  Vegetables
Mushrooms                  Mushrooms White Sliced Pkg                            Vegetables
Mushrooms                  Mushrooms White Whole Pkg                             Vegetables
Mushrooms                  Mushrooms White Whole Pkg Organic                     Vegetables
Onions                     Onions Gourmet                                        Vegetables
Onions                     Onions Other                                          Vegetables
Onions                     Onions Other Organic                                  Vegetables
Onions                     Onions Red (Bulk&Bag)                                 Vegetables
Onions                     Onions Sweet (Bulk&Bag)                               Vegetables
Onions                     Onions White (Bulk&Bag)                               Vegetables
Onions                     Onions Yellow (Bulk&Bag)                              Vegetables
Organics Fruit &
                           Organic Broccoli/Cauliflower                          Vegetables
Vegetables
Organics Fruit &
                           Organic Fruit/Veg Instore Proc                        Vegetables
Vegetables
Organics Fruit &
                           Organic Other                                         Vegetables
Vegetables
Organics Fruit &
                           Organic Processed                                     Vegetables
Vegetables



IMPAQ International, LLC                                       Appendix C ‐ 46
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 115 of 263



                                                                                USDA Food    SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                Pattern      Subcategories   Subcategories   Subcategories
Organics Fruit &
                           Organic Salad Mix                                    Vegetables
Vegetables
Organics Fruit &
                           Organic Value Added Vegetables                       Vegetables
Vegetables
Organics Fruit &
                           Organic Vegetables Salad                             Vegetables
Vegetables
Pasta & Pizza Sauce        Mainstream [Pasta & Pizza Sauce]                     Vegetables
Pasta & Pizza Sauce        Pizza Sauce                                          Vegetables
Pasta & Pizza Sauce        Specialty Italian Sauce                              Vegetables
Pasta & Pizza Sauce        Value [Pasta & Pizza Sauce]                          Vegetables
Peppers                    Peppers All Other                                    Vegetables
Peppers                    Peppers All Others Organic                           Vegetables
Peppers                    Peppers Green Bell                                   Vegetables
Peppers                    Peppers Green Bell Organic                           Vegetables
Peppers                    Peppers Jalapeno                                     Vegetables
Peppers                    Peppers Mini Sweet Packaged                          Vegetables
Peppers                    Peppers Other Bell                                   Vegetables
Peppers                    Peppers Other Bell Organic                           Vegetables
Peppers                    Peppers Red Bell                                     Vegetables
Peppers                    Peppers Red Bell Organic                             Vegetables
Peppers                    Peppers Serrano                                      Vegetables
Peppers                    Peppers Yellow Bell                                  Vegetables
Peppers                    Peppers Yellow Bell Organic                          Vegetables
Potatoes                   Potatoes Gold (Bulk&Bag)                             Vegetables
Potatoes                   Potatoes Gourmet                                     Vegetables
Potatoes                   Potatoes Other                                       Vegetables
Potatoes                   Potatoes Other Organic                               Vegetables
Potatoes                   Potatoes Red (Bulk&Bag)                              Vegetables
Potatoes                   Potatoes Russet (Bulk&Bag)                           Vegetables
Potatoes                   Potatoes Sweet&Yams                                  Vegetables
Potatoes                   Potatoes White (Bulk&Bag)                            Vegetables
Prepared/Pdgd Foods        Vegetables/Dry Beans                                 Vegetables
Processed                  Jarred Vegetables                                    Vegetables



IMPAQ International, LLC                                      Appendix C ‐ 47
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 116 of 263



                                                                                      USDA Food    SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                      Pattern      Subcategories   Subcategories   Subcategories
Refrigerated Italian       Refrigerated Pasta Sauce                                   Vegetables
Salad & Dips               Sal: Hommus                                                Vegetables
Salad & Dips               Sal: Salsa/Dips Bulk                                       Vegetables
Salad & Dips               Sal:Salsa Prepack                                          Vegetables
Salad & Dips               Salad Bar                                                  Vegetables
Salad & Dips               Salad: Ingredients                                         Vegetables
Salad & Dips               Salad: Lettuce                                             Vegetables
Salad & Dips               Vegetable Salads ‐ Bulk                                    Vegetables
Salad & Dips               Vegetable Salads ‐ Prepack                                 Vegetables
Salad Bar                  Processed Salad                                            Vegetables
Salad Mix                  Blends [Salad Mix]                                         Vegetables
Salad Mix                  Coleslaw                                                   Vegetables
Salad Mix                  Garden Plus [Salad Mix]                                    Vegetables
Salad Mix                  Kits [Salad Mix]                                           Vegetables
Salad Mix                  Regular Garden [Salad Mix]                                 Vegetables
Salad Mix                  Salad Bowls                                                Vegetables
Salad Mix                  Salad Mix Blends Organic                                   Vegetables
Salad Mix                  Salad Mix Kits Organic                                     Vegetables
Salad Mix                  Salad Mix Other                                            Vegetables
Salad Mix                  Salad Spinach                                              Vegetables
Salad Mix                  Salad Spinach Organic                                      Vegetables
Salad Mix                  Shredded Lettuce                                           Vegetables
Seasonal                   Pumpkins                                                   Vegetables
Shelf Stable Juice         Tomato Juice (50% And Under)                               Vegetables
Shelf Stable Juice         Tomato Juice (Over 50% Juice)                              Vegetables
Shelf Stable Juice         Veg Juice (Except Tomato) (50% And Under)                  Vegetables
Shelf Stable Juice         Veg Juice (Except Tomato) (Over 50% Juice)                 Vegetables
Snack                      Salsa                                                      Vegetables
Spices/Jarred Garlic       Garlic Jar                                                 Vegetables
Spices/Jarred Garlic       Garlic Jar Organic                                         Vegetables
Spices/Jarred Garlic       Herbs Dried                                                Vegetables
Spices/Jarred Garlic       Herbs Squeeze Tube Organic                                 Vegetables



IMPAQ International, LLC                                            Appendix C ‐ 48
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 117 of 263



                                                                             USDA Food    SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                             Pattern      Subcategories   Subcategories   Subcategories
Spices/Jarred Garlic       Peppers Dried                                     Vegetables
Tomato Products‐Shelf      Tomato Stewed                                     Vegetables
Tomato Products‐Shelf
                           Tomato Paste                                      Vegetables
Stable
Tomato Products‐Shelf
                           Tomatoes Diced                                    Vegetables
Stable
Tomato Products‐Shelf
                           Tomato Crushed                                    Vegetables
Stable
Tomato Products‐Shelf
                           Tomato Puree                                      Vegetables
Stable
Tomato Products‐Shelf
                           Tomato Sauce                                      Vegetables
Stable
Tomato Products‐Shelf
                           Tomato Sun Dried                                  Vegetables
Stable
Tomato Products‐Shelf
                           Tomatoes/Whole                                    Vegetables
Stable
Tomatoes                   Roma Tomatoes (Bulk/Pkg)                          Vegetables
Tomatoes                   Tomatoes Cherry                                   Vegetables
Tomatoes                   Tomatoes Cherry Organic                           Vegetables
Tomatoes                   Tomatoes Cocktail                                 Vegetables
Tomatoes                   Tomatoes Grape                                    Vegetables
Tomatoes                   Tomatoes Grape Organic                            Vegetables
Tomatoes                   Tomatoes Hot House Bulk                           Vegetables
Tomatoes                   Tomatoes Hothouse On The Vine                     Vegetables
Tomatoes                   Tomatoes Hothouse Pkg                             Vegetables
Tomatoes                   Tomatoes Others Organic                           Vegetables
Tomatoes                   Tomatoes Snacking Colored                         Vegetables
Tomatoes                   Tomatoes Vine Ripe Bulk                           Vegetables
Tomatoes                   Tomatoes Vine Ripe Pkg                            Vegetables
Tomatoes                   Tomatoes‐Other                                    Vegetables
Traditional Asian Foods    Asian Vegetables                                  Vegetables
Traditional Mexican                                                          Vegetables
                           Mexican Beans/Refried
Foods



IMPAQ International, LLC                                   Appendix C ‐ 49
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 118 of 263



                                                                                   USDA Food    SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                   Pattern      Subcategories   Subcategories   Subcategories
Traditional Mexican
                           Mexican Enchilada Sauce                                 Vegetables
Foods
Traditional Mexican
                           Mexican Peppers Chilies                                 Vegetables
Foods
Traditional Mexican
                           Mexican Sauces And Picante Sau                          Vegetables
Foods
Tropical Fruit             Avocado                                                 Vegetables
Tropical Fruit             Avocado Organic                                         Vegetables
Unknown                    Frozen Vegetables                                       Vegetables
Value Added Vegetables     Celery Chopped/Sticks                                   Vegetables
Value Added Vegetables     Cut Vegetables All Other                                Vegetables
Value Added Vegetables     Instore Cut Vegetables                                  Vegetables
Value Added Vegetables     Onions Processed                                        Vegetables
Value Added Vegetables     Vegetable Party Tray                                    Vegetables
Vegetables Cooking Bulk    Asparagus                                               Vegetables
Vegetables Cooking Bulk    Beans                                                   Vegetables
Vegetables Cooking Bulk    Beans Organic                                           Vegetables
Vegetables Cooking Bulk    Cabbage                                                 Vegetables
Vegetables Cooking Bulk    Cabbage Organic                                         Vegetables
Vegetables Cooking Bulk    Celery                                                  Vegetables
Vegetables Cooking Bulk    Celery Organic                                          Vegetables
Vegetables Cooking Bulk    Greens Bulk                                             Vegetables
Vegetables Cooking Bulk    Greens Bulk Organic                                     Vegetables
Vegetables Cooking Bulk    Hard Squash                                             Vegetables
Vegetables Cooking Bulk    Organic Vegetables All Others                           Vegetables
Vegetables Cooking Bulk    Squash Other                                            Vegetables
Vegetables Cooking Bulk    Squash Other Organic                                    Vegetables
Vegetables Cooking Bulk    Vegetables All Other                                    Vegetables
Vegetables Cooking
                           Vegetables Cooking Packaged Organic                     Vegetables
Packaged
Vegetables Cooking
                           Broccoli/Cauliflower Processed                          Vegetables
Packaged




IMPAQ International, LLC                                         Appendix C ‐ 50
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 119 of 263



                                                                                 USDA Food    SoFAS           Composite       Other
Commodity                      Subcommodity
                                                                                 Pattern      Subcategories   Subcategories   Subcategories
Vegetables Cooking
                               Potatoes/Onions Processed                         Vegetables
Packaged
Vegetables Cooking
                               Vegetables Cooking Packaged                       Vegetables
Packaged
Vegetables Salad               Cucumbers                                         Vegetables
Vegetables Salad               Cucumbers Organic                                 Vegetables
Vegetables Salad               Green Onions                                      Vegetables
Vegetables Salad               Green Onions Organic                              Vegetables
Vegetables Salad               Head Lettuce                                      Vegetables
Vegetables Salad               Head Lettuce Organic                              Vegetables
Vegetables Salad               Radish                                            Vegetables
Vegetables Salad               Radishes Organic                                  Vegetables
Vegetables Salad               Spinach Bulk                                      Vegetables
Vegetables Salad               Spring Mix Bulk                                   Vegetables
Vegetables Salad               Variety Lettuce                                   Vegetables
Vegetables Salad               Variety Lettuce Organic                           Vegetables
Authentic Italian Foods        Italian Oils And Dressings                        Oils
Deli Specialties (Retail Pk)   Dl Spec: Sauces/Sld Dressings                     Oils
Dressings/Dips                 Dressing Blue Cheese                              Oils
Dressings/Dips                 Dressing Cole Slaw                                Oils
Dressings/Dips                 Dressing Creamy                                   Oils
Dressings/Dips                 Dressing Ginger                                   Oils
Dressings/Dips                 Dressing Organics                                 Oils
Dressings/Dips                 Dressing Vinegarette                              Oils
Dressings/Dips                 Dressing Yogurt Based                             Oils
Margarines                     Margarine: Squeeze                                Oils
Margarines                     Margarine: Tubs And Bowls                         Oils
Processed                      Dressings                                         Oils
Salad Dresing&Sandwich
                               Mayonnaise&Whipped Dressing                       Oils
Spreads
Salad Dresing&Sandwich
                               Pourable Salad Dressings                          Oils
Spreads




IMPAQ International, LLC                                       Appendix C ‐ 51
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 120 of 263



                                                                                   USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                   Pattern        Subcategories   Subcategories   Subcategories
Salad Dresing&Sandwich
                           Sand/Horseradish&Tartar Sauce                           Oils
Spreads
Shortening & Oil           Canola Oils                                             Oils
Shortening & Oil           Cooking Oil: Peanut/Safflower                           Oils
Shortening & Oil           Cooking Sprays                                          Oils
Shortening & Oil           Corn Oil                                                Oils
Shortening & Oil           Misc Oils                                               Oils
Shortening & Oil           Olive Oil                                               Oils
Shortening & Oil           Vegetable Oil                                           Oils
                                                                                   Solid Fats &
                                                                                                  sweetened
Aseptic Juice              Aseptic Pack Juice And Drinks                           Added
                                                                                                  beverage
                                                                                   Sugar
                                                                                   Solid Fats &
                                                                                                  sweetened
Aseptic Juice              Aseptic Pack Juice And Drinks                           Added
                                                                                                  beverage
                                                                                   Sugar
                                                                                   Solid Fats &
                                                                                                  sweetened
Aseptic Juice              Aseptic Pack Juice And Drinks                           Added
                                                                                                  beverage
                                                                                   Sugar
Authentic Central                                                                  Solid Fats &
American                   Central American Candy W/O Flour                        Added          candy/sweet
Fds                                                                                Sugar
Authentic Central                                                                  Solid Fats &
                                                                                                  sweetened
American                   Central American Carbonated Bev                         Added
                                                                                                  beverage
Fds                                                                                Sugar
                                                                                   Solid Fats &
Authentic Hispanic                                                                                sweetened
                           Hispanic Carbonated Beverages                           Added
Fds&Product                                                                                       beverage
                                                                                   Sugar
                                                                                   Solid Fats &
Authentic Hispanic                                                                                sweetened
                           Authentic Dry Beverages W/Sweetener                     Added
Fds&Product                                                                                       beverage
                                                                                   Sugar
                                                                                   Solid Fats &
Authentic Hispanic                                                                                sweetened
                           Hispanic Juice Under 50% Juice                          Added
Fds&Product                                                                                       beverage
                                                                                   Sugar




IMPAQ International, LLC                                         Appendix C ‐ 52
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 121 of 263



                                                                                 USDA Food      SoFAS               Composite       Other
Commodity                  Subcommodity
                                                                                 Pattern        Subcategories       Subcategories   Subcategories
                                                                                 Solid Fats &
Authentic South American
                           South American Candy W/O Flour                        Added          candy/sweet
Fds
                                                                                 Sugar
                                                                                 Solid Fats &
                                                                                                butter/cream/soli
Bag Snacks                 Pork Skins/Cracklins                                  Added
                                                                                                d fat
                                                                                 Sugar
                                                                                 Solid Fats &
                                                                                                butter/cream/soli
Bagels&Cream Cheese        Cream Cheese                                          Added
                                                                                                d fat
                                                                                 Sugar
                                                                                 Solid Fats &
Baking                     Chocolate Chips & Bars (Sweete                        Added          candy/sweet
                                                                                 Sugar
                                                                                 Solid Fats &
Baking Mixes               Frosting                                              Added          candy/sweet
                                                                                 Sugar
                                                                                 Solid Fats &
                                                                                                butter/cream/soli
Baking Needs               Coconut [Baking Needs]                                Added
                                                                                                d fat
                                                                                 Sugar
                                                                                 Solid Fats &
Baking Needs               Marshmallow Creme                                     Added          candy/sweet
                                                                                 Sugar
                                                                                 Solid Fats &
Baking Needs               Marshmallows                                          Added          candy/sweet
                                                                                 Sugar
                                                                                 Solid Fats &
                                                                                                sweetened
Beverages                  Can/Btl Carb Beve 50% And Under                       Added
                                                                                                beverage
                                                                                 Sugar
                                                                                 Solid Fats &
                                                                                                sweetened
Beverages                  Can/Btl N/Carb Beve 50% And Under                     Added
                                                                                                beverage
                                                                                 Sugar
                                                                                 Solid Fats &
                                                                                                sweetened
Beverages                  Tea (Canned/Bottled) W/Sweetener                      Added
                                                                                                beverage
                                                                                 Sugar




IMPAQ International, LLC                                       Appendix C ‐ 53
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 122 of 263



                                                                                     USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                     Pattern        Subcategories   Subcategories   Subcategories
                                                                                     Solid Fats &
Bulk Food                  Candy Bulk                                                Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Bulk Food                  Candy Bulk W/Flour                                        Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Cake Decor                 Cake Decors ‐ Candies                                     Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Cake Decor                 Cake Decors & Icing                                       Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Candy                      Candy W/Flour                                             Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Candy                      Candy/Chocolate                                           Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Candy ‐ Checklane          Candy Bars (Singles)(Including                            Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Candy ‐ Checklane          Candy Bars (Singles)(Including                            Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Candy ‐ Checklane          Chewing Gum                                               Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Candy ‐ Checklane          Mints/Candy & Breath (Not Lifesavers)                     Added          candy/sweet
                                                                                     Sugar
                                                                                     Solid Fats &
Candy ‐ Checklane          Mints/Candy & Breath (Not Lifesavers)                     Added          candy/sweet
                                                                                     Sugar




IMPAQ International, LLC                                           Appendix C ‐ 54
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 123 of 263



                                                                                USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                Pattern        Subcategories   Subcategories   Subcategories
                                                                                Solid Fats &
Candy ‐ Checklane          Misc Checklane Candy                                 Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Bulk Candy                                           Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Bulk Candy W/Flour                                   Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Candy & Breath Mints (Pkgd)                          Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Candy & Breath Mints (Pkgd)                          Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Candy Bags‐Chocolate                                 Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Candy Bags‐Chocolate W/Flour                         Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Candy Bags‐Non Chocolate                             Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Candy Bags‐Non Chocolate W/Flour                     Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Candy Bars (Multi Pack)                              Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Candy ‐ Packaged           Candy Bars Multi Pack W/Flour                        Added          candy/sweet
                                                                                Sugar




IMPAQ International, LLC                                      Appendix C ‐ 55
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 124 of 263



                                                                         USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                         Pattern        Subcategories   Subcategories   Subcategories
                                                                         Solid Fats &
Candy ‐ Packaged           Candy Box Non‐Chocolate                       Added          candy/sweet
                                                                         Sugar
                                                                         Solid Fats &
                           Candy Box Non‐Chocolate
Candy ‐ Packaged                                                         Added          candy/sweet
                           W/Flour
                                                                         Sugar
                                                                         Solid Fats &
Candy ‐ Packaged           Candy Boxed Chocolates                        Added          candy/sweet
                                                                         Sugar
                                                                         Solid Fats &
                           Candy Boxed Chocolates
Candy ‐ Packaged                                                         Added          candy/sweet
                           W/Flour
                                                                         Sugar
                                                                         Solid Fats &
Candy ‐ Packaged           Candy Refrigerated                            Added          candy/sweet
                                                                         Sugar
                                                                         Solid Fats &
Candy ‐ Packaged           Gum (Packaged)                                Added          candy/sweet
                                                                         Sugar
                                                                         Solid Fats &
Candy ‐ Packaged           Hispanic Candy                                Added          candy/sweet
                                                                         Sugar
                                                                         Solid Fats &
Candy ‐ Packaged           Miscellaneous Candy                           Added          candy/sweet
                                                                         Sugar
                                                                         Solid Fats &
Candy ‐ Packaged           Miscellaneous Candy                           Added          candy/sweet
                                                                         Sugar
                                                                         Solid Fats &
Candy ‐ Packaged           Novelty Candy                                 Added          candy/sweet
                                                                         Sugar
                                                                         Solid Fats &
Candy ‐ Packaged           Novelty Candy W/Flour                         Added          candy/sweet
                                                                         Sugar




IMPAQ International, LLC                               Appendix C ‐ 56
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 125 of 263



                                                                                    USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                    Pattern        Subcategories   Subcategories   Subcategories
                                                                                    Solid Fats &
Candy ‐ Packaged           Novelty Candy‐Taxable                                    Added          candy/sweet
                                                                                    Sugar
                                                                                    Solid Fats &
Candy ‐ Packaged           Seasonal Candy Bags Non‐Chocolate                        Added          candy/sweet
                                                                                    Sugar
                                                                                    Solid Fats &
Candy ‐ Packaged           Seasonal Candy Bags Non‐Chocolate                        Added          candy/sweet
                                                                                    Sugar
                                                                                    Solid Fats &
Candy ‐ Packaged           Seasonal Candy Bags‐Chocolate                            Added          candy/sweet
                                                                                    Sugar
                                                                                    Solid Fats &
Candy ‐ Packaged           Seasonal Candy Bags‐Chocolate                            Added          candy/sweet
                                                                                    Sugar
                                                                                    Solid Fats &
                           Seasonal Candy Box Non‐
Candy ‐ Packaged                                                                    Added          candy/sweet
                           Chocolate
                                                                                    Sugar
                                                                                    Solid Fats &
                           Seasonal Candy Box Non‐
Candy ‐ Packaged                                                                    Added          candy/sweet
                           Chocolate
                                                                                    Sugar
                                                                                    Solid Fats &
Candy ‐ Packaged           Seasonal Candy Box‐Chocolate                             Added          candy/sweet
                                                                                    Sugar
                                                                                    Solid Fats &
Candy ‐ Packaged           Seasonal Candy Box‐Chocolate W/Flour                     Added          candy/sweet
                                                                                    Sugar
                                                                                    Solid Fats &
Candy ‐ Packaged           Seasonal Miscellaneous [Candy]                           Added          candy/sweet
                                                                                    Sugar
                                                                                    Solid Fats &
Candy ‐ Packaged           Seasonal Miscellaneous W/Flour                           Added          candy/sweet
                                                                                    Sugar




IMPAQ International, LLC                                          Appendix C ‐ 57
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 126 of 263



                                                                                  USDA Food      SoFAS               Composite       Other
Commodity                      Subcommodity
                                                                                  Pattern        Subcategories       Subcategories   Subcategories
                                                                                  Solid Fats &
                                                                                                 sweetened
Cocoa Mixes                    Hot Chocolate/Cocoa Mix                            Added
                                                                                                 beverage
                                                                                  Sugar
                                                                                  Solid Fats &
                               Malted Mlk/Syrup/Pwdrs                                            sweetened
Cocoa Mixes                                                                       Added
                               (Eggnog)                                                          beverage
                                                                                  Sugar
                                                                                  Solid Fats &
                                                                                                 sweetened
Coffee & Creamers              Coffee Sweeteners                                  Added
                                                                                                 beverage
                                                                                  Sugar
                                                                                  Solid Fats &
                                                                                                 sweetened
Coffee & Creamers              Non Dairy Creamer                                  Added
                                                                                                 beverage
                                                                                  Sugar
Coffee Shop Sweet Goods                                                           Solid Fats &
&                              Coffee Shop: Candy                                 Added          candy/sweet
Rtl                                                                               Sugar
                                                                                  Solid Fats &
Condiments                     Honey/Syrup                                        Added          candy/sweet
                                                                                  Sugar
                                                                                  Solid Fats &
Condiments                     Jellies/Preserves/Apple Butter                     Added          candy/sweet
                                                                                  Sugar
                                                                                  Solid Fats &
Deli Specialties (Retail Pk)   Dl Spec: Jellies/Toppings                          Added          candy/sweet
                                                                                  Sugar
                                                                                  Solid Fats &
Dressings/Dips                 Dips Caramel/Fruit Glazes                          Added          candy/sweet
                                                                                  Sugar
                                                                                  Solid Fats &
Dressings/Dips                 Dips Fruit And Chocolate                           Added          candy/sweet
                                                                                  Sugar
                                                                                  Solid Fats &
                                                                                                 butter/cream/soli
Dry Mix Desserts               Topping Mixes/Whip Topping                         Added
                                                                                                 d fat
                                                                                  Sugar




IMPAQ International, LLC                                        Appendix C ‐ 58
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 127 of 263



                                                                              USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern        Subcategories   Subcategories   Subcategories
                                                                              Solid Fats &
Dry Tea/Coffee/Coco                                                                          sweetened
                           Coco Mix                                           Added
Mixes                                                                                        beverage
                                                                              Sugar
                                                                              Solid Fats &
Dry Tea/Coffee/Coco        Tea Concentrate                                                   sweetened
                                                                              Added
Mixes                      W/Sweetener/Su                                                    beverage
                                                                              Sugar
                                                                              Solid Fats &
Dry Tea/Coffee/Coco                                                                          sweetened
                           Tea Rtd With Sweetener/Sugar                       Added
Mixes                                                                                        beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Energy Drinks              Energy Drink ‐ Multi‐Pack                          Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Energy Drinks              Energy Drink ‐ Multi‐Pack (Non                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Energy Drinks              Energy Drink ‐ Single Serve                        Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Energy Drinks              Energy Drink ‐ Single Serve                        Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
European Foods             British Carbonated Beverages                       Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
European Foods             European Carbonated Beverages                      Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             butter/cream/
Fluid Milk Products        Refrigerated Coffee Creamers                       Added
                                                                                             solid fat
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             butter/cream/
Fluid Milk Products        Whipping Cream                                     Added
                                                                                             solid fat
                                                                              Sugar




IMPAQ International, LLC                                    Appendix C ‐ 59
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 128 of 263



                                                                              USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern        Subcategories   Subcategories   Subcategories
                                                                              Solid Fats &
                                                                                             butter/cream/
Frozen Breakfast Foods     Frzn Non‐Dairy Creamers                            Added
                                                                                             solid fat
                                                                              Sugar
                                                                              Solid Fats &
Frozen Juice And                                                                             sweetened
                           Cocktail Mixes‐Frz                                 Added
Smoothies                                                                                    beverage
                                                                              Sugar

                                                                              Solid Fats &
Frozen Juice And                                                                             sweetened
                           Frzn Conc Under 50% Juice                          Added
Smoothies                                                                                    beverage
                                                                              Sugar

                                                                              Solid Fats &
Frozen Juice And                                                                             sweetened
                           Frzn Fruit Drinks (Under 10% J                     Added
Smoothies                                                                                    beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             butter/cream/
Frozen Whipped Topping     Frzn Whipped Topping                               Added
                                                                                             solid fat
                                                                              Sugar
                                                                              Solid Fats &
Gift & Fruit Baskets       Candy Arrangements Food Only                       Added          candy/sweet
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Juice                      Drinks ‐ Carb Juice (Under 50%                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Juice                      Non‐Carb Jce (Under 50% Juice)                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Juices Super Premium       Juices (50% And Under Juice)                       Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Juices Super Premium       Juices Organic (50% And Under                      Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Juices Super Premium       Juices Smoothies/Blended                           Added
                                                                                             beverages
                                                                              Sugar


IMPAQ International, LLC                                    Appendix C ‐ 60
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 129 of 263



                                                                                   USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                   Pattern        Subcategories   Subcategories   Subcategories
                                                                                   Solid Fats &
                                                                                                  sweetened
Juices Super Premium       Juices Superfoods/Enhanced                              Added
                                                                                                  beverages
                                                                                   Sugar
                                                                                   Solid Fats &
                                                                                                  sweetened
Juices Super Premium       Juices/Smoothies Instore Produ                          Added
                                                                                                  beverages
                                                                                   Sugar
                                                                                   Solid Fats &
Kosher Foods And                                                                                  sweetened
                           Kosher Beverage                                         Added
Products                                                                                          beverages
                                                                                   Sugar
                                                                                   Solid Fats &
Kosher Foods And
                           Kosher Candy                                            Added          candy/sweet
Products
                                                                                   Sugar
                                                                                   Solid Fats &
Kosher Foods And                                                                                  sweetened
                           Kosher Carbonated Soft Drinks                           Added
Products                                                                                          beverage
                                                                                   Sugar
                                                                                   Solid Fats &
                                                                                                  butter/cream/
Margarines                 Butter                                                  Added
                                                                                                  solid fat
                                                                                   Sugar
                                                                                   Solid Fats &
                                                                                                  butter/cream/
Margarines                 Margarine Stick                                         Added
                                                                                                  solid fat
                                                                                   Sugar
                                                                                   Solid Fats &
                                                                                                  butter/cream/
Milk By‐Products           Aerosol Toppings [Milk By‐Products]                     Added
                                                                                                  solid fat
                                                                                   Sugar
                                                                                   Solid Fats &
                                                                                                  butter/cream/
Milk By‐Products           Refrig Dips                                             Added
                                                                                                  solid fat
                                                                                   Sugar
                                                                                   Solid Fats &
                                                                                                  butter/cream/
Milk By‐Products           Sour Creams                                             Added
                                                                                                  solid fat
                                                                                   Sugar
                                                                                   Solid Fats &
                                                                                                  sweetened
Mixers                     Cocktail Mixes‐Dry                                      Added
                                                                                                  beverage
                                                                                   Sugar




IMPAQ International, LLC                                         Appendix C ‐ 61
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 130 of 263



                                                                                       USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                       Pattern        Subcategories   Subcategories   Subcategories
                                                                                       Solid Fats &
                                                                                                      sweetened
Mixers                     Cocktail Mixes‐Fluid:Add Liq                                Added
                                                                                                      beverage
                                                                                       Sugar
                                                                                       Solid Fats &
Molasses/Syrups/Pancake
                           Molasses & Syrups                                           Added          candy/sweet
Mixes
                                                                                       Sugar
                                                                                       Solid Fats &
Packaged Natural Snacks    Candy                                                       Added          candy/sweet
                                                                                       Sugar
                                                                                       Solid Fats &
Peanut
                           Preserves/Jam/Marmalade                                     Added          candy/sweet
Butter/Jelly/Jams&Honey
                                                                                       Sugar
                                                                                       Solid Fats &
Peanut
                           Honey                                                       Added          candy/sweet
Butter/Jelly/Jams&Honey
                                                                                       Sugar
                                                                                       Solid Fats &
Peanut
                           Jelly                                                       Added          candy/sweet
Butter/Jelly/Jams&Honey
                                                                                       Sugar
                                                                                       Solid Fats &
Powder & Crystal Drink                                                                                sweetened
                           Breakfast Crystals                                          Added
Mix                                                                                                   beverage
                                                                                       Sugar
                                                                                       Solid Fats &
Powder & Crystal Drink                                                                                sweetened
                           Enhanced Stick [Powder Drink Mix]                           Added
Mix                                                                                                   beverage
                                                                                       Sugar
                                                                                       Solid Fats &
Powder & Crystal Drink                                                                                sweetened
                           Fluid Pouch [Powder Drink Mix]                              Added
Mix                                                                                                   beverage
                                                                                       Sugar
                                                                                       Solid Fats &
Powder & Crystal Drink                                                                                sweetened
                           Soft Drink Canisters [Powder Drink Mix]                     Added
Mix                                                                                                   beverage
                                                                                       Sugar
                                                                                       Solid Fats &
Powder & Crystal Drink
                           Sugar Sweetened Envelopes                                   Added          candy/sweet
Mix
                                                                                       Sugar




IMPAQ International, LLC                                             Appendix C ‐ 62
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 131 of 263



                                                                              USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern        Subcategories   Subcategories   Subcategories
                                                                              Solid Fats &
Powder & Crystal Drink
                           Sugar Sweetened Sticks                             Added          candy/sweet
Mix
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             butter/cream/
Processed                  Dips                                               Added
                                                                                             solid fat
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Processed                  Packaged Dry Smoothie Mix                          Added
                                                                                             beverages
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Refrgratd Juices/Drinks    Dairy Case Citrus Pnch/Oj Subs                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Refrgratd Juices/Drinks    Dairy Case Fruit Drinks (No Ju                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Refrgratd Juices/Drinks    Dairy Case Juice Drnk Under 10                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Refrgratd Juices/Drinks    Dairy Case Tea With Sugar Or S                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Refrigerated Dairy Case    Ntrn Refrig Juice Under 50%                        Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             butter/cream/
Refrigerated Dairy Case    Sour Cream/Cottage Cheese                          Added
                                                                                             solid fat
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Refrigerated Dairy Case    Tea With Sweetener/Sugar                           Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Rtd Tea/New Age Juice      Juice (Under 10% Juice)                            Added
                                                                                             beverage
                                                                              Sugar




IMPAQ International, LLC                                    Appendix C ‐ 63
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 132 of 263



                                                                                         USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                         Pattern        Subcategories   Subcategories   Subcategories
                                                                                         Solid Fats &
                                                                                                        sweetened
Rtd Tea/New Age Juice      Juice (Under 50% Juice)                                       Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Rtd Tea/New Age Juice      Tea Sweetened                                                 Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Service Beverage           Sv Bev: Bev/Juic 10‐50% Juice                                 Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Shelf Stable Juice         Apple Juice & Cider (50% And Under Juice)                     Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Shelf Stable Juice         Apple Juice & Cider (Under 10% Juice)                         Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Shelf Stable Juice         Blended Juice&Combinations                                    Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Shelf Stable Juice         Blended Juice&Combinations                                    Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Shelf Stable Juice         Cranapple/Cran Grape Juice                                    Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Shelf Stable Juice         Cranberry Juice (50% And Under Juice)                         Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Shelf Stable Juice         Fruit Drinks: Canned & Glass                                  Added
                                                                                                        beverage
                                                                                         Sugar
                                                                                         Solid Fats &
                                                                                                        sweetened
Shelf Stable Juice         Fruit Drinks: Canned & Glass                                  Added
                                                                                                        beverage
                                                                                         Sugar




IMPAQ International, LLC                                               Appendix C ‐ 64
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 133 of 263



                                                                                      USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                      Pattern        Subcategories   Subcategories   Subcategories
                                                                                      Solid Fats &
                                                                                                     sweetened
Shelf Stable Juice         Fruit Drinks: Canned & Glass                               Added
                                                                                                     beverage
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     sweetened
Shelf Stable Juice         Fruit Drinks: Canned & Glass                               Added
                                                                                                     beverage
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     sweetened
Shelf Stable Juice         Grape Juice (50% And Under Juice)                          Added
                                                                                                     beverage
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     sweetened
Shelf Stable Juice         Grapefruit Juice (50% And Under Juice)                     Added
                                                                                                     beverage
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     sweetened
Shelf Stable Juice         Lemon Juice & Lime Juice (50% And Under Juice)             Added
                                                                                                     beverage
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     sweetened
Shelf Stable Juice         Lemon Juice & Lime Juice                                   Added
                                                                                                     beverage
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     sweetened
Shelf Stable Juice         Nectars (50% And Under Juice)                              Added
                                                                                                     beverage
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     sweetened
Shelf Stable Juice         Prune Juice (50% And Under Juice)                          Added
                                                                                                     beverage
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     butter/cream/
Shortening & Oil           Solid Shortening                                           Added
                                                                                                     solid fat
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     sweetened
Soft Drinks                Mixers(Tonic Water/Gngr Ale)                               Added
                                                                                                     beverage
                                                                                      Sugar
                                                                                      Solid Fats &
                                                                                                     sweetened
Soft Drinks                Mixers(Tonic Wtr/Gngr Ale)                                 Added
                                                                                                     beverage
                                                                                      Sugar




IMPAQ International, LLC                                            Appendix C ‐ 65
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 134 of 263



                                                                              USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern        Subcategories   Subcategories   Subcategories
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Sft Drnk 1 Liter Btl Carb                          Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Sft Drnk 2 Liter Btl Carb Incl                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Sft Drnk 3 Liter Btl Carb                          Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Sft Drnk Misc Btl (Any Btl)                        Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Sft Drnk Misc Can (Ex:4/8/18pk                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Sft Drnk Mlt‐Pk Btl Carb                           Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Sft Drnk Sngl Srv Btl Carb                         Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Soft Drink Bottle Non‐Carb                         Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Soft Drinks 12/18&15pk Can Car                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Soft Drinks 20pk&24pk Can Carb                     Added
                                                                                             beverage
                                                                              Sugar
                                                                              Solid Fats &
                                                                                             sweetened
Soft Drinks                Soft Drinks 6pk Can Carb                           Added
                                                                                             beverage
                                                                              Sugar




IMPAQ International, LLC                                    Appendix C ‐ 66
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 135 of 263



                                                                                USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                Pattern        Subcategories   Subcategories   Subcategories
                                                                                Solid Fats &
                                                                                               sweetened
Soft Drinks                Soft Drinks Bottle Returnable                        Added
                                                                                               beverage
                                                                                Sugar
                                                                                Solid Fats &
                                                                                               sweetened
Soft Drinks                Soft Drinks Can Non‐Carb                             Added
                                                                                               beverage
                                                                                Sugar
                                                                                Solid Fats &
                                                                                               sweetened
Soft Drinks                Soft Drinks Single Cans Carb                         Added
                                                                                               beverage
                                                                                Sugar
                                                                                Solid Fats &
                                                                                               sweetened
Soft Drinks                Tea Bottles With Sweetener/Sugar                     Added
                                                                                               beverage
                                                                                Sugar
                                                                                Solid Fats &
                                                                                               sweetened
Soft Drinks                Tea Can With Sweetener/Sugar                         Added
                                                                                               beverage
                                                                                Sugar
                                                                                Solid Fats &
Sugars & Sweeteners        Sugar                                                Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Sugars & Sweeteners        Sweeteners                                           Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Sweet Goods & Snacks       Sweet Goods: Candy                                   Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Sweet Goods & Snacks       Sweet Goods: Candy W/Flour                           Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
Syrups Toppings & Cones    Ice Cream Toppings                                   Added          candy/sweet
                                                                                Sugar
                                                                                Solid Fats &
                                                                                               sweetened
Teas                       Instant Tea & Tea Mix (W/Sugar)                      Added
                                                                                               beverage
                                                                                Sugar




IMPAQ International, LLC                                      Appendix C ‐ 67
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 136 of 263



                                                                             USDA Food      SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                             Pattern        Subcategories   Subcategories   Subcategories
                                                                             Solid Fats &
Traditional Mexican
                           Mexican Candy                                     Added          candy/sweet
Foods
                                                                             Sugar
                                                                             Solid Fats &
Trail Mix & Snacks         Candy W/Flour                                     Added          candy/sweet
                                                                             Sugar
                                                                             Solid Fats &
Trail Mix & Snacks         Candy W/O Flour                                   Added          candy/sweet
                                                                             Sugar
                                                                             Solid Fats &
Trail Mix & Snacks         Candy W/O Flour Organic                           Added          candy/sweet
                                                                             Sugar
                                                                             Solid Fats &
                                                                                            sweetened
Water                      Carb Water‐Flvrd Sweetened                        Added
                                                                                            beverage
                                                                             Sugar
                                                                             Solid Fats &
                                                                                            sweetened
Water                      Energy Drinks                                     Added
                                                                                            beverage
                                                                             Sugar
Authentic Hispanic
                           Authentic Pasta/Rice/Beans                        Composite                      entrée/meal
Fds&Product
Authentic Hispanic
                           Authentic Soups/Bouillons                         Composite                      soup
Fds&Product
Authentic Hispanic
                           Hispanic Cookies/Crackers                         Composite                      desserts
Fds&Product
Authentic Italian Foods    Italian Pasta And Pasta Sauce                     Composite                      entrée/meal
Bag Snacks                 Store Brand                                       Composite                      snacks
Bag Snacks                 Misc Bag Snacks                                   Composite                      snacks
Bag Snacks                 Mult Pk Bag Snacks                                Composite                      snacks
Bag Snacks                 Potato Chips                                      Composite                      snacks
Bag Snacks                 Salsa & Dips                                      Composite                      snacks
Baked Sweet Goods          Snack Cake ‐ Multi Pack                           Composite                      desserts
Baked Sweet Goods          Sweet Goods ‐ Full Size                           Composite                      desserts
Bakery Party Trays                                                           Composite                      desserts
Bakery Party Trays         Party Trays: Breakfast Sweets                     Composite                      desserts



IMPAQ International, LLC                                   Appendix C ‐ 68
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 137 of 263



                                                                                 USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                 Pattern     Subcategories   Subcategories   Subcategories
Bakery Party Trays         Party Trays: Cakes                                    Composite                   desserts
Bakery Party Trays         Party Trays: Cookies‐Rolls                            Composite                   desserts
Baking Mixes               Brownie Mix                                           Composite                   desserts
Baking Mixes               Cookies Mix                                           Composite                   desserts
Baking Mixes               Layer Cake Mix                                        Composite                   desserts
Baking Mixes               Microwavable Cake Mix                                 Composite                   desserts
Baking Needs               Pie Crust Mixes & Shells                              Composite                   desserts
Baking Needs               Pie Filling/Mincemeat/Glazes                          Composite                   desserts
Bulk Food                  Grain/Beans Bulk                                      Composite                   entrée/meal
Bulk Food                  Misc Bulk Snacks Sweetened                            Composite                   snacks
Bulk Food                  Snacks Bulk                                           Composite                   snacks
Cakes                      Cakes Ingredients                                     Composite                   desserts
Cakes                      Cakes: Angel Fds/Cke Rolls                            Composite                   desserts
Cakes                      Cakes: Angl Fd/Roll Novelties                         Composite                   desserts
Cakes                      Cakes: Birthday/Celebration Sheet                     Composite                   desserts
Cakes                      Cakes: Cheesecake                                     Composite                   desserts
Cakes                      Cakes: Cheesecake Novelties                           Composite                   desserts
Cakes                      Cakes: Cndles/Retl Accss                              Composite                   desserts
Cakes                      Cakes: Creme/Pudding                                  Composite                   desserts
Cakes                      Cakes: Creme/Pudding Novelties                        Composite                   desserts
Cakes                      Cakes: Cupcakes                                       Composite                   desserts
Cakes                      Cakes: Fancy/Service Case                             Composite                   desserts
Cakes                      Cakes: Ice Cream                                      Composite                   desserts
Cakes                      Cakes: Kosher                                         Composite                   desserts
Cakes                      Cakes: Layers                                         Composite                   desserts
Cakes                      Cakes: Layers/Sheets Novelties                        Composite                   desserts
Cakes                      Cakes: Novelties                                      Composite                   desserts
Cakes                      Cakes: Pound                                          Composite                   desserts
Cakes                      Cakes: Pound Cake Novelties                           Composite                   desserts
Cakes                      Cakes: Sheet                                          Composite                   desserts
Cakes                      Cakes:Birthday/Celebration Layer                      Composite                   desserts




IMPAQ International, LLC                                       Appendix C ‐ 69
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 138 of 263



                                                                                 USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                 Pattern     Subcategories   Subcategories   Subcategories
Cakes                      Cakes:Wedding/Designer Series                         Composite                   desserts
Canned Pasta&Mwv Fd‐
                           Can Pasta                                             Composite                   entrée/meal
Shlf Stbl
Canned Pasta&Mwv Fd‐
                           Microwavable Cups [Canned Pasta]                      Composite                   entrée/meal
Shlf Stbl
Canned Pasta&Mwv Fd‐
                           Microwavable Trays [Canned Pasta]                     Composite                   entrée/meal
Shlf Stbl
Canned Soups               Condensed Soup                                        Composite                   soup
Chilled Ready Meals        Store Brand                                           Composite                   entrée/meal
Chilled Ready Meals        Fresh Meals                                           Composite                   entrée/meal
Chilled Ready Meals        Fresh Side Dishes                                     Composite                   entrée/meal
Cnv
Breakfast&Wholesome        Treats                                                Composite                   snacks
Snks
Convenient Meals           Convenient Meals ‐ Adult Meal                         Composite                   entrée/meal

Convenient Meals           Convenient Meals ‐ Kids Meal                          Composite                   entrée/meal
Cookie/Cracker Multi‐Pks   Multi‐Pack Cookies                                    Composite                   desserts
Cookies                    Chocolate Covered Cookies                             Composite                   desserts
Cookies                    Cookies/Sweet Goods                                   Composite                   desserts
Cookies                    Cookies: Gourmet                                      Composite                   desserts
Cookies                    Cookies: Holiday/Special Occas                        Composite                   desserts
Cookies                    Cookies: Kosher                                       Composite                   desserts
Cookies                    Cookies: Less Than 6                                  Composite                   desserts
Cookies                    Cookies: Message                                      Composite                   desserts
Cookies                    Cookies: Party                                        Composite                   desserts
Cookies                    Cookies: Regular                                      Composite                   desserts
Cookies                    Fruit Filled Cookies                                  Composite                   desserts
Cookies                    Premium Cookies (Ex: Pepperidge)                      Composite                   desserts
Cookies                    Sandwich Cookies                                      Composite                   desserts
Cookies                    Specialty Cookies                                     Composite                   desserts
Cookies                    Tray Pack/Choc Chip Cookies                           Composite                   desserts


IMPAQ International, LLC                                       Appendix C ‐ 70
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 139 of 263



                                                                                  USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                  Pattern     Subcategories   Subcategories   Subcategories
Cookies                    Vanilla Wafer/Kids Cookies                             Composite                   desserts
Cookies                    Wellness/Portion Control [Cookies]                     Composite                   desserts
Dinner Mixes‐Dry           Macaroni & Cheese Dnrs                                 Composite                   entrée/meal
Dinner Mixes‐Dry           Microwave Dinners                                      Composite                   entrée/meal
Dinner Mixes‐Dry           Package Dinners Meat Included                          Composite                   entrée/meal
Dinner Mixes‐Dry           Package Dinners W/O Meat                               Composite                   entrée/meal
Dinner Mixes‐Dry           Package Dinners/Pasta Salads                           Composite                   entrée/meal
Dinner Mixes‐Dry           Skillet Dinners                                        Composite                   entrée/meal
Dressings/Dips             Dips Guacamole/Salsa/Queso                             Composite                   snacks
Dressings/Dips             Dips Organic                                           Composite                   snacks
Dressings/Dips             Dips Veggie                                            Composite                   snacks
Dry Bean Veg&Rice          Dry Beans/Peas/Barley: Bag & B                         Composite                   entrée/meal
Dry Mix Desserts           Freeze Mixes/Pwdrs/Liquids                             Composite                   desserts
Dry Mix Desserts           Misc: Cheesecake/Mousse Mixes                          Composite                   desserts
Dry Mix Desserts           Pudding&Gelatin Cups/Cans                              Composite                   desserts
Dry Mix Desserts           Puddings Dry                                           Composite                   desserts
Dry/Ramen Bouillon         12 Pack Soup/Case Soup/Etc                             Composite                   soup
Dry/Ramen Bouillon         Bouillon                                               Composite                   soup
Dry/Ramen Bouillon         Dry Soup                                               Composite                   soup
Fitness & Diet             Fitness&Diet ‐ Bars (Supplement)                       Composite                   snacks
Fitness & Diet             Fitness&Diet ‐ Bars W/Flour                            Composite                   snacks
Fitness & Diet             Fitness&Diet ‐ Bars W/O Flour                          Composite                   snacks
Frozen Bread And
                           Desserts                                               Composite                   desserts
Desserts
Frozen Breakfast           Donuts                                                 Composite                   desserts
Frozen Breakfast           Meals/Sandwichs                                        Composite                   entrée/meal
Frozen Breakfast Foods     Frzn Breakfast Entrees                                 Composite                   entrée/meal
Frozen Breakfast Foods     Frzn Breakfast Sandwiches                              Composite                   entrée/meal
Frozen Desserts            Frozen Cakes/Desserts                                  Composite                   desserts
Frozen Desserts            Frozen Cream Pies                                      Composite                   desserts
Frozen Desserts            Frozen Fruit Pies & Cobblers                           Composite                   desserts
Frozen Desserts            Frzn Pastry&Cookies                                    Composite                   desserts



IMPAQ International, LLC                                        Appendix C ‐ 71
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 140 of 263



                                                                                USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                Pattern     Subcategories   Subcategories   Subcategories
Frozen Desserts            Frzn Pie Shells/Pastry Shell/F                       Composite                   desserts
Frozen Desserts            Single Serv/Portion Control                          Composite                   desserts
Frozen Entrees             Bowls                                                Composite                   entrée/meal
Frozen Entrees             Meatless/Vegetarian                                  Composite                   entrée/meal
Frozen Entrees             Pasta/Skillet Meals                                  Composite                   entrée/meal
Frozen Entrees             Soup                                                 Composite                   soup
Frozen Handhelds &
                           Burritos                                             Composite                   entrée/meal
Snacks
Frozen Handhelds &
                           Corn Dogs                                            Composite                   snacks
Snacks
Frozen Handhelds &
                           Sandwiches&Handhelds                                 Composite                   entrée/meal
Snacks
Frozen Handhelds &
                           Snacks/Appetizers                                    Composite                   snacks
Snacks
Frozen Ice Cream &
                           Almond                                               Composite                   desserts
Novelties
Frozen Ice Cream &         Ice Cream
                                                                                Composite                   desserts
Novelties
Frozen Ice Cream &
                           Novelties ‐ Dairy                                    Composite                   desserts
Novelties
Frozen Ice Cream &
                           Novelties ‐ Non Dairy                                Composite                   desserts
Novelties
Frozen Ice Cream &
                           Novelties ‐ Water Base                               Composite                   desserts
Novelties
Frozen Ice Cream &
                           Rice                                                 Composite                   desserts
Novelties
Frozen Ice Cream &
                           Soy                                                  Composite                   desserts
Novelties
Frozen Ice Cream &
                           Yogurt/Sorbet And Kefir                              Composite                   desserts
Novelties
Frozen Juice And
                           Smoothies‐Frz                                        Composite                   desserts
Smoothies
Frozen Novelties‐Water
                           Adult Premium [Frozen Novelties]                     Composite                   desserts
Ice



IMPAQ International, LLC                                      Appendix C ‐ 72
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 141 of 263



                                                                                      USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                      Pattern     Subcategories   Subcategories   Subcategories
Frozen Novelties‐Water
                           Cones [Frozen Novelties]                                   Composite                   desserts
Ice
Frozen Novelties‐Water
                           Cups/Push Ups/Other [Frozen Novelties]                     Composite                   desserts
Ice
Frozen Novelties‐Water
                           Ice Cream Sandwiches                                       Composite                   desserts
Ice
Frozen Novelties‐Water
                           Sticks/Enrobed [Frozen Novelties]                          Composite                   desserts
Ice
Frozen Novelties‐Water
                           Water Ice [Frozen Novelties]                               Composite                   desserts
Ice
Frozen Pizza               Meatless/Vegetarian                                        Composite                   entrée/meal
Frozen Pizza               Pizza/Economy                                              Composite                   entrée/meal
Frozen Pizza               Pizza/Premium                                              Composite                   entrée/meal
Frozen Pizza               Pizza/Single Serve/Microwave                               Composite                   entrée/meal
Frozen Pizza               Pizza/Traditional                                          Composite                   entrée/meal
Frozen Pizza               Pizza/Value                                                Composite                   entrée/meal
Frozen Pizza               Single Serve                                               Composite                   entrée/meal
Frozen Snacks And          Burritos‐Meatless/Vegetarian                               Composite                   entrée/meal
Frozen Snacks And
                           Appetizers                                                 Composite                   snacks
Handhelds
Frozen Snacks And
                           Burritos‐Meat Protein                                      Composite                   entrée/meal
Handhelds
Frozen Snacks And
                           Wraps/Handhelds ‐ Meat                                     Composite                   entrée/meal
Handhelds
Frozen Snacks And
                           Wraps/Handhelds ‐ Meatless                                 Composite                   entrée/meal
Handhelds
Frozen Vegetables And
                           Meals                                                      Composite                   entrée/meal
Potatoes
Frzn Meatless              Meatless Breakfast                                         Composite                   entrée/meal
Frzn Meatless              Meatless Burgers                                           Composite                   entrée/meal
Frzn Meatless              Meatless Entrees                                           Composite                   entrée/meal
Frzn Meatless              Meatless Meal Starters                                     Composite                   entrée/meal
Frzn Meatless              Meatless Miscellaneous                                     Composite                   entrée/meal



IMPAQ International, LLC                                            Appendix C ‐ 73
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 142 of 263



                                                                                     USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                     Pattern     Subcategories   Subcategories   Subcategories
Frzn Meatless              Meatless Poultry                                          Composite                   entrée/meal
Frzn Meatless              Meatless Snacks                                           Composite                   snacks
Frzn Multi Serve           Fz Crockpots/Soups                                        Composite                   soup
Frzn Multi Serve           Fz Family Style Entrees                                   Composite                   entrée/meal
Frzn Multi Serve           Fz Skillet Meals                                          Composite                   entrée/meal
Frzn Prepared Chicken      Fz Meal Kits/Stuffed/Other                                Composite                   entrée/meal
Frzn Ss Economy Meals      Fz Ss Economy Meals All                                   Composite                   entrée/meal
Frzn Ss Premium Meals      Fz Regional/Other                                         Composite                   entrée/meal
Frzn Ss Premium Meals      Fz Ss Prem Nutritional Meals                              Composite                   entrée/meal
Frzn Ss Premium Meals      Fz Ss Prem Traditional Meals                              Composite                   entrée/meal
Gift & Fruit Baskets       Snack Packs W/Soda                                        Composite                   snacks
Ice Cream Ice Milk &
                           Pails [Ice Cream & Sherbert]                              Composite                   desserts
Sherbets
Ice Cream Ice Milk &
                           Premium [Ice Cream & Sherbert]                            Composite                   desserts
Sherbets
Ice Cream Ice Milk &
                           Premium Pints [Ice Cream & Sherbert]                      Composite                   desserts
Sherbets
Ice Cream Ice Milk &
                           Quarts [Ice Cream & Sherbert]                             Composite                   desserts
Sherbets
Ice Cream Ice Milk &
                           Super Premium Pints [Ice Cream & Sherbert]                Composite                   desserts
Sherbets
Ice Cream Ice Milk &
                           Traditional [Ice Cream & Sherbert]                        Composite                   desserts
Sherbets
Kosher Foods And
                           Kosher Snacks                                             Composite                   snacks
Products
Kosher Foods And
                           Kosher Soups                                              Composite                   soup
Products
Packaged Natural Snacks    Trail Mixes                                               Composite                   snacks
Party Tray                 Deli Tray ‐ Includes Non‐Foods                            Composite                   entrée/meal
Party Tray                 Deli Tray:Appetizers&Hors D'oe                            Composite                   entrée/meal
Party Tray                 Deli Tray:Chicken                                         Composite                   entrée/meal
Party Tray                 Deli Tray:Fruit And Vegetable                             Composite                   entrée/meal
Party Tray                 Deli Tray:Meat And Cheese                                 Composite                   entrée/meal



IMPAQ International, LLC                                           Appendix C ‐ 74
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 143 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
Party Tray                 Deli Tray:Sandwiches                               Composite                   entrée/meal
Party Tray                 Deli Trays:Hot                                     Composite                   entrée/meal
Pies                       Pie Ingredients                                    Composite                   desserts
Pies                       Pies: Cream/Meringue                               Composite                   desserts
Pies                       Pies: Fruit/Nut                                    Composite                   desserts
Pies                       Pies: Kosher                                       Composite                   desserts
Pies                       Pies: Pumpkin/Custard                              Composite                   desserts
Pies                       Pies: Tarts/Minis/Crstdas                          Composite                   desserts
Prepared/Pdgd Foods        Boxed Prepared/Entree/Dry Prep                     Composite                   entrée/meal
Refrgrated Dough
                           Refrigerated Cookie Dough                          Composite                   desserts
Products
Refrgrated Dough
                           Refrigerated Cookies‐Brand                         Composite                   desserts
Products
Refrgrated Dough
                           Refrigerated Cookies‐Seasonal                      Composite                   desserts
Products
Refrgrated Dough
                           Refrigerated Pie Crust                             Composite                   desserts
Products
Refrigerated Desserts      Refrigerated Pudding                               Composite                   desserts
Restricted Diet            Cookies                                            Composite                   desserts
Rts/Micro Soup/Broth       Broth                                              Composite                   soup
Rts/Micro Soup/Broth       Microwavable Soups                                 Composite                   soup
Rts/Micro Soup/Broth       Rts Soup: Chunky/Homestyle/ Et                     Composite                   soup
Salad & Dips               Sal: Desserts‐Bulk                                 Composite                   desserts
Salad & Dips               Sal: Desserts‐Prepack                              Composite                   desserts
Salad Bar                  Soups                                              Composite                   soup
Sandwiches                 Sandwich Ingredients                               Composite                   entrée/meals
Sandwiches                 Sandwiches ‐ (Cold)                                Composite                   entrée/meals
Sandwiches                 Sandwiches: Kosher (Cold)                          Composite                   entrée/meals
Seafood ‐ Party Trays      Party Tray Other                                   Composite                   entrée/meal
Seafood ‐ Party Trays      Party Tray Other                                   Composite                   entrée/meal
Seafood ‐
                           Salads                                             Composite                   entrée/meal
Salad/Dips/Sce/Cond



IMPAQ International, LLC                                    Appendix C ‐ 75
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 144 of 263



                                                                                 USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                                 Pattern     Subcategories   Subcategories   Subcategories
Service Case Meat           Side Dishes                                          Composite                   entrée/meal
Service Case Meat           Stuffed/Mixed                                        Composite                   entrée/meal
Single Serve Items          Single Serve Desserts                                Composite                   desserts
Single Serve Items          Single Serve Snacks                                  Composite                   snacks
Single Serve Sweet Goods    Snack Cake ‐ Single Serve                            Composite                   desserts
Snack                       Nuts/Trail Mix/Dried Fruit                           Composite                   snacks
Snack                       Soy/Rice Snacks                                      Composite                   snacks
Snack                       Specialty Chips                                      Composite                   snacks
Snacks                      Snacks: Dry                                          Composite                   snacks
Snacks                      Snacks: Gift Packs                                   Composite                   snacks
Snacks                      Snacks: Salty                                        Composite                   snacks
Snacks                      Snacks:Chippery                                      Composite                   snacks
Soup                        Asceptic                                             Composite                   soup
Soup                        Broths                                               Composite                   soup
Soup                        Cans Soup/Chili                                      Composite                   soup
Soup                        Cups                                                 Composite                   soup
Ss/Vending ‐
                            Vendor Size/Single Serve Cookie                      Composite                   desserts
Cookie/Cracker
Ss/Vending ‐ Salty Snacks   Salty Snacks Vending                                 Composite                   snacks
Ss/Vending ‐ Salty Snacks   Salty Snacks W/Sweetener Vending                     Composite                   snacks
Sushi                       Sushi ‐ In Store Prepared                            Composite                   entrée/meal
Sushi                       Sushi ‐ Kosher                                       Composite                   entrée/meal
Sushi                       Sushi ‐ Prepackaged                                  Composite                   entrée/meal
Sushi                       Sushi: In Store Prepared (Hot)                       Composite                   entrée/meal
Sushi                       Sushi: Ingredients                                   Composite                   entrée/meal
Sushi                       Sushi: In‐Store Prepared (Dine                       Composite                   entrée/meal
Sushi                       Sushi: Smallwares                                    Composite                   entrée/meal
Sweet Goods                 Sw Gds: Kosher Breakfast                             Composite                   desserts
Sweet Goods                 Sw Gds: Muffins                                      Composite                   desserts
Sweet Goods                 Sw Gds: Sw Rolls/Dan                                 Composite                   desserts
Sweet Goods                 Sw Gds:Coffee Cakes                                  Composite                   desserts
Sweet Goods                 Sw Gds:Donuts                                        Composite                   desserts
Sweet Goods                 Sw Gds:Donuts‐Less Than 6                            Composite                   desserts


IMPAQ International, LLC                                       Appendix C ‐ 76
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 145 of 263



                                                                               USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                               Pattern     Subcategories   Subcategories   Subcategories
Sweet Goods                Sw Gds:Muffins‐Lss Thn 6                            Composite                   desserts
Sweet Goods                Swt Gds Ingredients                                 Composite                   desserts
Sweet Goods & Snacks       Sw Gds: Brownie/Bar Cookie                          Composite                   desserts
Sweet Goods & Snacks       Sw Gds: Kosher                                      Composite                   desserts
Sweet Goods & Snacks       Sw Gds: Puff Pastry                                 Composite                   desserts
Sweet Goods & Snacks       Sw Gds: Specialty Desserts                          Composite                   desserts
Sweet Goods & Snacks       Sw Gds: Swt/Flvrd Loaves                            Composite                   desserts
Traditional Asian Foods    Asian Foods And Meals                               Composite                   entrée/meal
Traditional Mexican
                           Mexican Dinners And Foods                           Composite                   entrée/meal
Foods
Trail Mix & Snacks         Trail Mixes/Snack                                   Composite                   snacks
Trail Mix & Snacks         Trail Mixes/Snacks Organic                          Composite                   snacks
Unknown                    Frozen Breakfast                                    Composite                   entrée/meal
Unknown                    Frozen Dessert (Ice Cream Cake)                     Composite                   desserts
Unknown                    Frozen Entrees                                      Composite                   entrée/meal
Unknown                    Frozen Ice Cream                                    Composite                   desserts
Unknown                    Frozen Side Dish                                    Composite                   entrée/meal
Value Added Fruit          Parfait Cups Instore                                Composite                   desserts
Warehouse Snacks           Canister Snacks                                     Composite                   snacks
Warehouse Snacks           Misc Snacks                                         Composite                   snacks
Warehouse Snacks           Misc Snacks W/Sweetener                             Composite                   snacks
Warehouse Snacks           Snack Mix                                           Composite                   snacks
Authentic Asian Foods      Authentic Chinese Foods                             Other                                       misc
Authentic Asian Foods      Authentic Japanese Foods                            Other                                       misc
Authentic Asian Foods      Authentic Thai Foods                                Other                                       misc
Authentic Asian Foods      Other Authentic Asian Foods                         Other                                       misc
Authentic Caribbean
                           Caribbean Foods                                     Other                                       misc
Foods
Authentic Central
                           Central American Foods                              Other                                       misc
American Fds
Authentic Hispanic                                                                                                         seasoning/baking
                           Hispanic Baking Needs                               Other
Fds&Product                                                                                                                need




IMPAQ International, LLC                                     Appendix C ‐ 77
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 146 of 263



                                                                                     USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                     Pattern     Subcategories   Subcategories   Subcategories
Authentic Hispanic                                                                                                               unsweetened
                           Authentic Dry Beverages W/O Sweetener                     Other
Fds&Product                                                                                                                      beverage
Authentic Hispanic
                           Hispanic Condiments                                       Other                                       condiments
Fds&Product
Authentic Hispanic                                                                                                               seasoning/baking
                           Hispanic Spices And Seasonings                            Other
Fds&Product                                                                                                                      need
Authentic Italian Foods    Other Italian Foods                                       Other                                       misc
Authentic South American
                           South American Foods                                      Other                                       misc
Fds
                                                                                                                                 infant
Baby Food                  Baby Cereal                                               Other
                                                                                                                                 formula/baby food
                                                                                                                                 infant
Baby Food                  Baby Crackers                                             Other
                                                                                                                                 formula/baby food
                                                                                                                                 infant
Baby Food                  Baby Food                                                 Other
                                                                                                                                 formula/baby food
                                                                                                                                 infant
Baby Food                  Baby Formula                                              Other
                                                                                                                                 formula/baby food
                                                                                                                                 infant
Baby Food                  Baby Misc                                                 Other
                                                                                                                                 formula/baby food
                                                                                                                                 infant
Baby Foods                 Baby Food ‐ Beginner                                      Other
                                                                                                                                 formula/baby food
                                                                                                                                 infant
Baby Foods                 Baby Food Cereals                                         Other
                                                                                                                                 formula/baby food
                                                                                                                                 infant
Baby Foods                 Baby Food Junior/All Brands                               Other
                                                                                                                                 formula/baby food
                                                                                                                                 infant
Baby Foods                 Baby Juices                                               Other
                                                                                                                                 formula/baby food
                                                                                                                                 infant
Baby Foods                 Baby Spring Waters                                        Other
                                                                                                                                 formula/baby food
                                                                                                                                 seasoning/baking
Baking                     Flours/Grains/Sugar                                       Other
                                                                                                                                 need
                                                                                                                                 seasoning/baking
Baking                     Mixes                                                     Other
                                                                                                                                 need
                                                                                                                                 seasoning/baking
Baking                     Spices                                                    Other
                                                                                                                                 need


IMPAQ International, LLC                                           Appendix C ‐ 78
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 147 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                                                                          seasoning/baking
Baking Mixes               Microwave Mixes: All Other                         Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Baking Mixes               Miscellaneous Package Mixes                        Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Baking Needs               Baking Cocoa                                       Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Baking Needs               Baking Powder & Soda                               Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Baking Needs               Bits & Morsels [Baking Needs]                      Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Baking Needs               Cooking Chocolate (Ex Smi‐Swt)                     Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Baking Needs               Cooking Chocolate Unsweetened                      Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Baking Needs               Yeast: Dry                                         Other
                                                                                                                          need
                                                                                                                          unsweetened
Beverages                  Tea Unsweetened (Can/Bottle)                       Other
                                                                                                                          beverage
                                                                                                                          seasoning/baking
Bulk Food                  Bulk Spices                                        Other
                                                                                                                          need
                                                                                                                          unsweetened
Bulk Food                  Coffee & Tea Bulk                                  Other
                                                                                                                          beverage
Bulk Food                  Misc Bulk                                          Other                                       misc
                                                                                                                          unsweetened
Coffee & Creamers          Bulk Coffee                                        Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Coffee Pods/Singles/Filter Pac                     Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Flavored Bag Coffee                                Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Flavored Can Coffee                                Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Flavored Instant Coffee                            Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Ready To Drink Coffee                              Other
                                                                                                                          beverage


IMPAQ International, LLC                                    Appendix C ‐ 79
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 148 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                                                                          unsweetened
Coffee & Creamers          Ready To Drink Coffee Suppleme                     Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Specialty Instant Coffee W/O S                     Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Specialty Instant Coffee W/Swe                     Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Unflavored Bag Coffee                              Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Unflavored Can Coffee                              Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee & Creamers          Unflavored Instant Coffee                          Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee Shop                Sv Bev Inged/Portion Pk                            Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Coffee Shop                Sv Bev: Carb Wat‐Flv/Unflv                         Other
                                                                                                                          beverage
Coffee Shop Sweet Goods                                                                                                   unsweetened
                           Coff Shop: Instant Retail Pack                     Other
& Rtl                                                                                                                     beverage
Coffee Shop Sweet Goods                                                                                                   unsweetened
                           Coff Shop: Retail Pack Beverag                     Other
& Rtl                                                                                                                     beverage
Coffee Shop Sweet Goods                                                                                                   unsweetened
                           Coff Shop: Whole Bean Retail P                     Other
& Rtl                                                                                                                     beverage
                           Ketchup/Mustard/Bbq
Condiments                                                                    Other                                       condiments
                           Sce/Marina
Condiments                 Oils/Vinegar                                       Other                                       condiments
Condiments                 Pickles/Olives/Kraut                               Other                                       condiments
Condiments & Sauces        Bbq Sauce                                          Other                                       condiments
Condiments & Sauces        Catsup                                             Other                                       condiments
Condiments & Sauces        Chili Sauce/Cocktail Sauce                         Other                                       condiments
Condiments & Sauces        Hot Sauce                                          Other                                       condiments
Condiments & Sauces        Marinades                                          Other                                       condiments
Condiments & Sauces        Misc Meat Sauces                                   Other                                       condiments
Condiments & Sauces        Mustard ‐ All Other                                Other                                       condiments
Condiments & Sauces        Steak & Worchester Sauce                           Other                                       condiments



IMPAQ International, LLC                                    Appendix C ‐ 80
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 149 of 263



                                                                                  USDA Food   SoFAS           Composite       Other
Commodity                      Subcommodity
                                                                                  Pattern     Subcategories   Subcategories   Subcategories
Condiments & Sauces            Wing Sauce                                         Other                                       condiments
Condiments & Sauces            Yellow Mustard                                     Other                                       condiments
                                                                                                                              unsweetened
Deli Specialties (Retail Pk)   Dl Spec: Beverages                                 Other
                                                                                                                              beverage
Deli Specialties (Retail Pk)   Dl Spec: Must/Oils/Vinegars                        Other                                       condiments
Deli/Bakery Discontnued
                               Deli/Bakery Discontinued Items                     Other                                       misc
Items
                                                                                                                              supplements/meal
Dietary Aid Prdct/Med Liq
                               Diet Cntrl Liqs Supplement                         Other                                       replacements/
Nutr
                                                                                                                              energy drinks
                                                                                                                              supplements/meal
Dietary Aid Prdct/Med Liq
                               Diet Cntrl Powders Nutritional                     Other                                       replacements/
Nutr
                                                                                                                              energy drinks
                                                                                                                              supplements/meal
Dietary Aid Prdct/Med Liq
                               Diet Control Water                                 Other                                       replacements/
Nutr
                                                                                                                              energy drinks
                                                                                                                              supplements/meal
Dietary Aid Prdct/Med Liq
                               Diet Cntrl Bars (Supplement)                       Other                                       replacements/
Nutr
                                                                                                                              energy drinks
                                                                                                                              supplements/meal
Dietary Aid Prdct/Med Liq
                               Diet Cntrl Bars Nutritional                        Other                                       replacements/
Nutr
                                                                                                                              energy drinks
                                                                                                                              supplements/meal
Dietary Aid Prdct/Med Liq
                               Diet Cntrl Bars Nutritional W/                     Other                                       replacements/
Nutr
                                                                                                                              energy drinks
                                                                                                                              supplements/meal
Dietary Aid Prdct/Med Liq
                               Diet Cntrl Liqs Nutritional                        Other                                       replacements/
Nutr
                                                                                                                              energy drinks
                                                                                                                              supplements/meal
Dietary Aid Prdct/Med Liq
                               Diet Energy Drinks                                 Other                                       replacements/
Nutr
                                                                                                                              energy drinks
                                                                                                                              supplements/meal
Dietary Aid Prdct/Med Liq
                               Powder Nutrition Products                          Other                                       replacements/
Nutr
                                                                                                                              energy drinks




IMPAQ International, LLC                                        Appendix C ‐ 81
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 150 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                                                                          seasoning/baking
Dry Mix Desserts           Gelatin                                            Other
                                                                                                                          need
Dry Tea/Coffee/Coco                                                                                                       unsweetened
                           Coffee Ground                                      Other
Mixes                                                                                                                     beverage
Dry Tea/Coffee/Coco                                                                                                       unsweetened
                           Coffee Whole Bean                                  Other
Mixes                                                                                                                     beverage
Dry Tea/Coffee/Coco                                                                                                       unsweetened
                           Tea Bags (Supplement)                              Other
Mixes                                                                                                                     beverage
Dry Tea/Coffee/Coco                                                                                                       unsweetened
                           Tea Dry                                            Other
Mixes                                                                                                                     beverage
Dry
                                                                                                                          seasoning/baking
Sauce/Gravy/Potatoes/      Cooking Bags With Spices/Seaso                     Other
                                                                                                                          need
Stuffing
Dry
                                                                                                                          seasoning/baking
Sauce/Gravy/Potatoes/      Gravy Can/Glass                                    Other
                                                                                                                          need
Stuffing
Dry
                                                                                                                          seasoning/baking
Sauce/Gravy/Potatoes/      Sauce Mixes/Gravy Mixes Dry                        Other
                                                                                                                          need
Stuffing
Eggs/Muffins/Potatoes      Misc Dairy Refigerated                             Other                                       misc
                                                                                                                          supplements/meal
Enhancements               Enhancements ‐ Other                               Other                                       replacements/
                                                                                                                          energy drinks
Enhancements               Enhancements ‐ Pickled Items                       Other                                       condiments
Enhancements               Enhancements ‐ Pickles/Kraut                       Other                                       condiments
Enhancements               Enhancements ‐ Salads/Spreads                      Other                                       condiments
                                                                                                                          seasoning/baking
Enhancements               Enhancements ‐ Spices/Sauces                       Other
                                                                                                                          need
European Foods             British Foods                                      Other                                       misc
European Foods             French Foods                                       Other                                       misc
European Foods             German Foods                                       Other                                       misc
European Foods             Mediterranean/Greek Foods                          Other                                       misc
European Foods             Other Ethnic Foods                                 Other                                       misc
European Foods             Polish Foods                                       Other                                       misc


IMPAQ International, LLC                                    Appendix C ‐ 82
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 151 of 263



                                                                                USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                Pattern     Subcategories   Subcategories   Subcategories
European Foods             Scandinavian Foods                                   Other                                       misc
                                                                                                                            supplements/meal
Fitness & Diet             Fitness&Diet Energy Drinks F/S                       Other                                       replacements/
                                                                                                                            energy drinks
                                                                                                                            supplements/meal
Fitness & Diet             Fitness&Diet Energy Drinks Non                       Other                                       replacements/
                                                                                                                            energy drinks
                                                                                                                            supplements/meal
Fitness & Diet             Fitness&Diet Isotonic Drinks                         Other                                       replacements/
                                                                                                                            energy drinks
                                                                                                                            supplements/meal
Fitness & Diet             Fitness&Diet Isotonic Drinks                         Other                                       replacements/ener
                                                                                                                            gy drinks
                                                                                                                            supplements/meal
Fitness & Diet             Fitness&Diet‐Liq (Supplement)                        Other                                       replacements/
                                                                                                                            energy drinks
                                                                                                                            supplements/meal
Fitness & Diet             Fitness&Diet‐Liq Ntrtnl                              Other                                       replacements/
                                                                                                                            energy drinks
                                                                                                                            supplements/meal
Fitness & Diet             Fitness&Diet‐Powder (Supplement)                     Other                                       replacements/
                                                                                                                            energy drinks
                                                                                                                            supplements/meal
Fitness & Diet             Fitness&Diet‐Powder Ntrtnl                           Other                                       replacements/
                                                                                                                            energy drinks
                                                                                                                            supplements/meal
Fitness & Diet             Fitness/Diet‐Meal Replacement                        Other                                       replacements/
                                                                                                                            energy drinks
Frozen Ethnic              Frozen Internaional                                  Other                                       misc
Frozen Ethnic              Frozen Kosher                                        Other                                       misc
                                                                                                                            supplements/meal
Frozen Meat Alternatives   Micro Protein                                        Other                                       replacements/
                                                                                                                            energy drinks
Frzn Multi Serve           Frozen Other                                         Other                                       misc
Gift & Fruit Baskets       Gift Baskets W/Food                                  Other                                       misc



IMPAQ International, LLC                                      Appendix C ‐ 83
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 152 of 263



                                                                               USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                               Pattern     Subcategories   Subcategories   Subcategories
Gift & Fruit Baskets       Snack Packs W/Food                                  Other                                       misc
Indian Foods               Authentic Indian Foods                              Other                                       misc
                                                                                                                           infant
Infant Formula             Baby Isotonic Drinks                                Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Concentrate                          Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Milk Base                            Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Ready To Use                         Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Solutions Large                      Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Soy Base                             Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Specialty                            Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Starter Large Pk                     Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Starter/Solution                     Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Toddler                              Other
                                                                                                                           formula/baby food
                                                                                                                           infant
Infant Formula             Infant Formula Up Age                               Other
                                                                                                                           formula/baby food
                                                                                                                           supplements/meal
Isotonic Drinks            Isotonic Drinks Multi‐Pack                          Other                                       replacements/
                                                                                                                           energy drinks
                                                                                                                           supplements/meal
Isotonic Drinks            Isotonic Drinks Multi‐Serve                         Other                                       replacements/
                                                                                                                           energy drinks
                                                                                                                           supplements/meal
Isotonic Drinks            Isotonic Drinks Powdered                            Other                                       replacements/
                                                                                                                           energy drinks




IMPAQ International, LLC                                     Appendix C ‐ 84
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 153 of 263



                                                                            USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                            Pattern     Subcategories   Subcategories   Subcategories
                                                                                                                        supplements/meal
Isotonic Drinks            Isotonic Drinks Single Serve                     Other                                       replacements/
                                                                                                                        energy drinks
                                                                                                                        supplements/meal
Isotonic Drinks            Sports Bars                                      Other                                       replacements/
                                                                                                                        energy drinks
                                                                                                                        supplements/meal
Isotonic Drinks            Sports Drink N/Supplmnt Milk                     Other                                       replacements/
                                                                                                                        energy drinks
                                                                                                                        supplements/meal
Isotonic Drinks            Sports Drink Supplement                          Other                                       replacements/
                                                                                                                        energy drinks
                                                                                                                        supplements/meal
Juices Super Premium       Juices Antioxidant/Wellness                      Other                                       replacements/
                                                                                                                        energy drinks
                                                                                                                        supplements/meal
Juices Super Premium       Juices Proteins                                  Other                                       replacements/
                                                                                                                        energy drinks
Kosher                     Exotic [Kosher Foods]                            Other                                       misc
Kosher                     Further Prepared                                 Other                                       misc
Kosher Foods And                                                                                                        seasoning/baking
                           Kosher Baking Needs                              Other
Products                                                                                                                need
Kosher Foods And
                           Kosher Condiments                                Other                                       condiments
Products
Kosher Foods And
                           Passover Products                                Other                                       misc
Products
Mediterranean Bar          Sal:Olives/Pickles‐Bulk                          Other                                       condiments
Mediterranean Bar          Sal:Olives/Pickles‐Bulk                          Other                                       condiments
Mediterranean Bar          Sal:Olives/Pickls‐Prpck                          Other                                       condiments
Mediterranean Bar          Sal:Olives/Pickls‐Prpck                          Other                                       condiments
Mixers                     Margarita Salt/Sugar/Misc                        Other                                       condiments
Multicultural Products     Asian Processed                                  Other                                       misc
Multicultural Products     Hispanic Processed Produce                       Other                                       misc
Non‐Dairy/Dairy Aseptic    Soy/Rice Powder                                  Other                                       misc



IMPAQ International, LLC                                  Appendix C ‐ 85
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 154 of 263



                                                                                      USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                                      Pattern     Subcategories   Subcategories   Subcategories
Pickle/Relish/Pckld
                           Green Olives                                               Other                                       condiments
Veg&Olives
Pickle/Relish/Pckld
                           Peppers                                                    Other                                       condiments
Veg&Olives
Pickle/Relish/Pckld
                           Pickld Veg/Peppers/Etc                                     Other                                       condiments
Veg&Olives
Pickle/Relish/Pckld
                           Relishes                                                   Other                                       condiments
Veg&Olives
Pickle/Relish/Pckld
                           Ripe Olives                                                Other                                       condiments
Veg&Olives
Pickle/Relish/Pckld
                           Specialty Olives                                           Other                                       condiments
Veg&Olives
Powder & Crystal Drink                                                                                                            unsweetened
                           Sugar Free Canister [Powder Drink Mix]                     Other
Mix                                                                                                                               beverage
Powder & Crystal Drink                                                                                                            unsweetened
                           Sugar Free Sticks [Powder Drink Mix]                       Other
Mix                                                                                                                               beverage
Powder & Crystal Drink                                                                                                            unsweetened
                           Tea                                                        Other
Mix                                                                                                                               beverage
Powder & Crystal Drink                                                                                                            unsweetened
                           Unsweetened Envelope [Powder Drink Mix]                    Other
Mix                                                                                                                               beverage
Prepared/Pdgd Foods        Prepared/Pkgd Food Misc                                    Other                                       misc
Processed                  Packaged Dry Mixes                                         Other                                       misc
Processed                  Processed Other                                            Other                                       misc
                                                                                                                                  unsweetened
Refrgratd Juices/Drinks    Dairy Case Tea No Sugar Or Swe                             Other
                                                                                                                                  beverage
Refrigerated Dairy Case    Non‐Dairy Milks                                            Other                                       misc
                                                                                                                                  unsweetened
Refrigerated Dairy Case    Tea W/O Sweetener/Sugar                                    Other
                                                                                                                                  beverage
Refrigerated Grocery       Misc: Herring/Pickles/Horserad                             Other                                       condiments
Refrigerated Grocery       Refrigerated Kosher Products                               Other                                       misc
Refrigerated Hispanic
                           Hispanic Cultured Products                                 Other                                       misc
Grocery




IMPAQ International, LLC                                            Appendix C ‐ 86
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 155 of 263



                                                                            USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                            Pattern     Subcategories   Subcategories   Subcategories
Refrigerated Hispanic
                           Misc Hispanic Grocery                            Other                                       misc
Grocery
Refrigerated Hispanic
                           Refrigerated Hispanic Drinks                     Other                                       misc
Grocery
Refrigerated Vegetarian    Vegetarian Misc                                  Other                                       misc
                                                                                                                        seasoning/baking
Restricted Diet            Baking                                           Other
                                                                                                                        need
                                                                                                                        supplements/meal
Restricted Diet            Beverage                                         Other                                       replacements/
                                                                                                                        energy drinks
                                                                                                                        supplements/meal
Restricted Diet            Breakfast Foods                                  Other                                       replacements/
                                                                                                                        energy drinks
                                                                                                                        supplements/meal
Restricted Diet            Diet Bars/Diet Liquid Meals                      Other                                       replacements/
                                                                                                                        energy drinks
                                                                                                                        supplements/meal
Restricted Diet            Misc Diet                                        Other                                       replacements/
                                                                                                                        energy drinks
                                                                                                                        unsweetened
Rtd Tea/New Age Juice      Sparkling Tea                                    Other
                                                                                                                        beverage
                                                                                                                        unsweetened
Rtd Tea/New Age Juice      Tea Unsweetened                                  Other
                                                                                                                        beverage
Salad & Dips               Sal: Kosher                                      Other                                       misc
Salad & Dips               Sal:Dip Prepack                                  Other                                       condiments
Salad Bar                  Condiments/Supplies                              Other                                       condiments
Salad Bar                  Salad Bar Other                                  Other                                       misc
Salad Dresing&Sandwich
                           Dry Salad Dressing&Dip Mixes                     Other                                       condiments
Spreads
Seafood ‐
                           Dips/Spreads                                     Other                                       condiments
Salad/Dip/Sce/Cond
Seafood ‐
                           Sauces                                           Other                                       condiments
Salad/Dip/Sce/Cond




IMPAQ International, LLC                                  Appendix C ‐ 87
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 156 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
Seafood ‐
                           Other Pkgd Dip/Sauce/Condiment                     Other                                       condiments
Salad/Dips/Sce/Cond
Seafood ‐
                           Sauces                                             Other                                       condiments
Salad/Dips/Sce/Cond
Seafood ‐
                           Spices/Marinades                                   Other                                       condiments
Salad/Dips/Sce/Cond
                                                                                                                          unsweetened
Service Beverage           Sv Bev: Coffee                                     Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Service Beverage           Sv Bev: Flav Tea Products                          Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Service Beverage           Sv Bev: N/Carb Flv Frk/Minwtr                      Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Service Beverage           Sv Bev: Spring Water                               Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Shelf Stable Juice         Tea Bottles                                        Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Soft Drinks                Club Soda                                          Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Soft Drinks                Misc Items For Soft Drinks                         Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Soft Drinks                Seltzer Unflavored                                 Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Soft Drinks                Unswntd Flavored Seltzer Water                     Other
                                                                                                                          beverage
                                                                                                                          seasoning/baking
Spices & Extracts          Food Colorings                                     Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Spices & Extracts          Gourmet Spices                                     Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Spices & Extracts          Imitation Extracts                                 Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Spices & Extracts          Pure Extracts                                      Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Spices & Extracts          Salt Substitutes                                   Other
                                                                                                                          need



IMPAQ International, LLC                                    Appendix C ‐ 88
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 157 of 263



                                                                              USDA Food   SoFAS           Composite       Other
Commodity                  Subcommodity
                                                                              Pattern     Subcategories   Subcategories   Subcategories
                                                                                                                          seasoning/baking
Spices & Extracts          Spices & Seasonings                                Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Spices & Extracts          Table Salt/Popcorn Salt/Ice Cr                     Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Spices & Extracts          Traditional Spices                                 Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Spices/Jarred Garlic       Spices & Seasonings                                Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Spices/Jarred Garlic       Spices & Seasonings Organic                        Other
                                                                                                                          need
                                                                                                                          unsweetened
Teas                       Bulk Tea                                           Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Teas                       Instant Tea & Tea Mix                              Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Teas                       Supplemental Tea                                   Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Teas                       Tea Bags & Bulk Tea                                Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Teas                       Tea Bags/Chai                                      Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Teas                       Tea Bags/Green                                     Other
                                                                                                                          beverage
                                                                                                                          unsweetened
Teas                       Tea Bags/Herbal                                    Other
                                                                                                                          beverage
                                                                                                                          seasoning/baking
Traditional Asian Foods    Asian Other Sauces/Marinad                         Other
                                                                                                                          need
                                                                                                                          seasoning/baking
Traditional Asian Foods    Asian Soy Sauce                                    Other
                                                                                                                          need
Traditional Asian Foods    Traditional Thai Foods                             Other                                       misc
Traditional Mexican                                                                                                       seasoning/baking
                           Mexican Seasoning Mixes                            Other
Foods                                                                                                                     need
Traditional Mexican
                           Mexican Taco Sauce                                 Other                                       condiments
Foods
Unknown                    Frozen Misc                                        Other                                       misc




IMPAQ International, LLC                                    Appendix C ‐ 89
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 158 of 263



                                                                                    USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                                    Pattern     Subcategories   Subcategories   Subcategories
                                                                                                                                seasoning/baking
Vinegar&Cooking Wines       Cooking Wines                                           Other
                                                                                                                                need
                                                                                                                                seasoning/baking
Vinegar&Cooking Wines       Specialty Vinegar                                       Other
                                                                                                                                need
                                                                                                                                seasoning/baking
Vinegar&Cooking Wines       Vinegar/White&Cider                                     Other
                                                                                                                                need
                                                                                                                                unsweetened
Water                       Carb Water Unflvrd                                      Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water                       Carb Water‐Flvrd Unsweetened                            Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water                       Fortified/Water                                         Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water                       Non‐Carb Water Flvr ‐ Drnk/Mnr                          Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water                       Non‐Carb Water Flvr ‐ Unsweetened                       Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water ‐ (Sparkling&Still)   Distilled Water                                         Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water ‐ (Sparkling&Still)   Sparkling Water ‐ Flvrd Sweet                           Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water ‐ (Sparkling&Still)   Sparkling Water ‐ Flvrd Unsweetened                     Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water ‐ (Sparkling&Still)   Sparkling Water ‐ Unflavored                            Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water ‐ (Sparkling&Still)   Spring Water                                            Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water ‐ (Sparkling&Still)   Still Water Drnking/Mnrl Water                          Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water ‐ (Sparkling&Still)   Still Water Flvrd Drnk/Mnrl Wt                          Other
                                                                                                                                beverage
                                                                                                                                unsweetened
Water ‐ (Sparkling&Still)   Still Water Flvrd Unsweetened                           Other
                                                                                                                                beverage




IMPAQ International, LLC                                          Appendix C ‐ 90
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 159 of 263



                                                                                        USDA Food   SoFAS           Composite       Other
Commodity                   Subcommodity
                                                                                        Pattern     Subcategories   Subcategories   Subcategories
                                                                                                                                    unsweetened
Water ‐ (Sparkling&Still)   Water‐Supplies                                              Other
                                                                                                                                    beverage
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.




IMPAQ International, LLC                                            Appendix C ‐ 91
      Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 160 of 263



APPENDIX D. TOP 100 SUBCOMMODITIES FOR SNAP HOUSEHOLDS BY
    EXPENDITURE FOR EACH USDA FOOD PATTERN CATEGORY


Exhibit D‐1: Dairy

Exhibit D‐2: Fruits

Exhibit D‐3: Grains

Exhibit D‐4: Oils

Exhibit D‐5: Protein Foods

Exhibit D‐6: Saturated Fats and Added Sugars (SoFAS)

Exhibit D‐7: Vegetables

Exhibit D‐8: Composite Foods

Exhibit D‐9: Other Subcommodities




IMPAQ International, LLC          Appendix D ‐ 0
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 161 of 263



                                  Exhibit D‐1: Top Subcommodities for SNAP Households by Expenditure: Dairy
                                       SNAP Household Expenditures     Non‐SNAP Household Expenditures    Total Household Expenditures
        Dairy Subcommodity                     $ in       % of                  $ in         % of                  $ in       % of
                                       Rank                            Rank                              Rank
                                             millions Expenditures            millions   Expenditures            millions Expenditures
 Fluid Milk/White Only                   1    $191.1       33.25%        1      $853.8         25.69%      1     $1,044.9       26.80%
 Shredded Cheese                         2     $74.7       13.00%        2      $342.0         10.29%      2      $416.7        10.69%
 American Single Cheese                  3     $44.1        7.67%        4      $136.6          4.11%      4      $180.7         4.63%
 Natural Cheese Chunks                   4     $35.3        6.14%        3      $216.1          6.50%      3      $251.4         6.45%
 Bagged Cheese Snacks                    5     $17.1        2.98%       16       $52.0          1.56%     15        $69.1        1.77%
 Flavored Milk                           6     $16.0        2.78%       14       $59.4          1.79%     12        $75.4        1.93%
 String Cheese                           7     $15.1        2.63%        9       $99.0          2.98%      8      $114.1         2.93%
 Yogurt/Kids                             8     $14.0        2.44%       20       $42.4          1.28%     17        $56.5        1.45%
 Cottage Cheese                          9     $13.9        2.42%        7      $108.8          3.27%      6      $122.7         3.15%
 Natural Cheese Slices                  10     $13.4        2.33%        6      $113.2          3.41%      5      $126.6         3.25%
 Yogurt/Ss Regular                      11     $11.0        1.91%       11       $69.0          2.07%     11        $79.9        2.05%
 Loaf Cheese                            12     $10.9        1.90%       23       $38.1          1.15%     21        $49.1        1.26%
 Yogurt/Ss Light                        13     $10.2        1.78%        8      $103.1          3.10%      9      $113.3         2.91%
 Yogurt/Pro Active Health               14       $7.4       1.29%       13       $63.5          1.91%     13        $70.9        1.82%
 Yogurt/Adult Multi‐Packs               15       $7.2       1.25%       19       $42.5          1.28%     20        $49.7        1.28%
 Specialty/Lactose Free Milk            16       $6.7       1.17%       17       $48.4          1.46%     18        $55.1        1.41%
 Grated Cheese                          17       $6.2       1.08%       25       $33.6          1.01%     24        $39.9        1.02%
 Bulk Semi‐Hard [Cheese]                18       $6.1       1.05%       18       $44.0          1.32%     19        $50.1        1.28%
 Fluid Milk                             19       $5.9       1.02%        5      $113.3          3.41%      7      $119.2         3.06%
 Canned Milk                            20       $5.5       0.96%       27       $27.9          0.84%     26        $33.4        0.86%
 Yogurt/Specialty Greek                 21       $5.0       0.86%       10       $77.4          2.33%     10        $82.4        2.11%
 Half & Half                            22       $4.4       0.77%       15       $54.6          1.64%     16        $59.1        1.52%
 Yogurt/Large Size (16oz Or Lar         23       $4.4       0.76%       22       $40.4          1.22%     23        $44.8        1.15%
 Miscellaneous Cheese                   24       $3.8       0.67%       21       $42.1          1.27%     22        $45.9        1.18%
 Bulk Processed [Cheese]                25       $3.4       0.59%       29       $19.8          0.60%     29        $23.2        0.59%
 Yogurt                                 26       $3.2       0.56%       12       $67.0          2.02%     14        $70.2        1.80%
 Bulk Semi‐Soft [Cheese]                27       $3.0       0.53%       28       $23.3          0.70%     28        $26.3        0.68%
 Egg Nog/Boiled Custard                 28       $2.7       0.47%       39       $13.3          0.40%     35        $16.0        0.41%
 Buttermilk                             29       $2.4       0.42%       33       $15.9          0.48%     31        $18.3        0.47%
 Organic Milk                           30       $2.0       0.34%       24       $35.4          1.06%     25        $37.3        0.96%
 Ricotta Cheese                         31       $1.9       0.33%       34       $15.6          0.47%     32        $17.5        0.45%


IMPAQ International, LLC                                             Appendix D ‐ 1
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 162 of 263



                                     SNAP Household Expenditures      Non‐SNAP Household Expenditures    Total Household Expenditures
        Dairy Subcommodity                  $ in        % of                   $ in         % of                  $ in       % of
                                     Rank                             Rank                              Rank
                                           millions Expenditures             millions   Expenditures            millions Expenditures
 Aerosol Cheese                       32       $1.8       0.31%        54         $5.2         0.16%     51         $7.0        0.18%
 Hispanic Cheese                      33       $1.7       0.29%        50         $6.9         0.21%     45         $8.6        0.22%
 Specialty Ppk Cheese Hard/Grat       34       $1.5       0.27%        26       $28.7          0.86%     27        $30.2        0.78%
 Aseptic Milk                         35       $1.4       0.24%        38       $13.6          0.41%     38        $15.0        0.38%
 Misc Dry Cheese                      36       $1.4       0.24%        46         $7.3         0.22%     44         $8.7        0.22%
 Soy Milk                             37       $1.3       0.22%        49         $7.1         0.22%     47         $8.4        0.22%
 Specialty Ppk Cheese Spreads         38       $1.2       0.21%        31       $16.2          0.49%     33        $17.5        0.45%
 Mexican Con Queso                    39       $1.2       0.21%        63         $3.1         0.09%     61         $4.3        0.11%
 Specialty Ppk Cheese Feta            40       $1.2       0.20%        30       $18.5          0.56%     30        $19.6        0.50%
 Pre‐Sliced Semi‐Soft [Cheese]        41       $1.1       0.20%        35       $14.4          0.43%     36        $15.5        0.40%
 Pre‐Sliced Semi‐Hard [Cheese]        42       $1.0       0.18%        36       $14.3          0.43%     37        $15.3        0.39%
 Specialty Ppk Cheese Mozzarell       43       $0.9       0.15%        32       $16.2          0.49%     34        $17.1        0.44%
 Specialty Ppk Cheese Processed       44       $0.8       0.15%        52         $6.0         0.18%     52         $6.8        0.17%
 Yogurt/Adult Drinks                  45       $0.8       0.14%        60         $3.8         0.12%     60         $4.7        0.12%
 Specialty Ppk Cheese Cheddar&C       46       $0.8       0.14%        37       $13.9          0.42%     39        $14.7        0.38%
 Soy Beverage                         47       $0.7       0.12%        53         $5.3         0.16%     54         $6.0        0.15%
 Specialty Ppk Cheese Semi Soft       48       $0.6       0.10%        40       $11.4          0.34%     40        $12.0        0.31%
 Specialty Ppk Cheese Soft&Ripe       49       $0.6       0.10%        42       $10.8          0.32%     41        $11.4        0.29%
 Specialty Ppk Cheese Blue/Gorg       50       $0.6       0.10%        41       $10.8          0.33%     42        $11.4        0.29%
 Non Fat Dry Milk                     51       $0.6       0.10%        55         $5.2         0.16%     55         $5.7        0.15%
 Kefir                                52       $0.6       0.10%        48         $7.2         0.22%     48         $7.8        0.20%
 Specialty Ppk Cheese Hispanic        53       $0.5       0.09%        68         $1.5         0.05%     68         $2.0        0.05%
 Specialty Ppk Cheese Gouda&Eda       54       $0.5       0.08%        44         $8.0         0.24%     46         $8.5        0.22%
 Specialty Ppk Cheese Goat Milk       55       $0.5       0.08%        43       $10.4          0.31%     43        $10.9        0.28%
       Total Dairy Expenditures*
                                              $571.2       99.37%               $3,989.3      98.04%          $4,767.6        98.22%
 Among Top 1,000 Subcommodities.
        Total Dairy Expenditures
                                              $574.9          100%              $3,323.6        100%          $3,898.5          100%
   Among 1,792 Subcommodities
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Only 55 dairy subcommodities among the top 1,000 subcommodities.




IMPAQ International, LLC                                            Appendix D ‐ 2
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 163 of 263



                             Exhibit D‐2: Top Subcommodities for SNAP Households by Expenditure: Fruit
                                  SNAP Household Expenditures    Non‐SNAP Household Expenditures    Total Household Expenditures
        Fruit Subcommodity               $ in        % of                 $ in         % of                  $ in        % of
                                  Rank                           Rank                              Rank*
                                        millions Expenditures           millions   Expenditures            millions Expenditures
 Dairy Case 100% Pure Juice – O     1     $43.5       10.18%       1      $269.0          9.35%      1       $312.6         9.46%
 Bananas                            2     $34.2        8.00%       2      $242.7          8.43%      2       $276.9         8.38%
 Strawberries                       3     $23.5        5.48%       3      $178.4          6.20%      3       $201.9         6.11%
 Fruit Snacks                       4     $17.6        4.13%      17       $43.2          1.50%     12        $60.8         1.84%
 Grapes Red                         5     $15.8        3.70%       4      $121.7          4.23%      4       $137.5         4.16%
 Grapes White                       6     $15.5        3.61%       6       $84.9          2.95%      5       $100.4         3.04%
 Apple Juice & Cider (Over 50%      7     $13.3        3.11%      14       $45.8          1.59%     13        $59.0         1.79%
 Instore Cut Fruit                  8     $13.2        3.09%       5       $85.8          2.98%      6        $99.0         3.00%
 Oranges Navels All                 9     $12.6        2.94%       8       $79.3          2.75%      7        $91.8         2.78%
 Fruit Cup                         10     $10.6        2.47%      19       $42.7          1.49%     14        $53.3         1.61%
 Blended Juice&Combinations (Ov    11       $9.3       2.17%      29       $29.6          1.03%     24        $38.9         1.18%
 Clementines                       12       $8.8       2.06%       9       $78.6          2.73%      8        $87.5         2.65%
 Melons Instore Cut                13       $8.2       1.93%      18       $42.8          1.49%     17        $51.1         1.55%
 Watermelon Seedless Whole         14       $7.9       1.84%      16       $43.9          1.53%     16        $51.8         1.57%
 Cherries Red                      15       $6.9       1.61%      11       $56.7          1.97%     11        $63.6         1.93%
 Apples Gala (Bulk&Bag)            16       $6.6       1.54%      10       $69.3          2.41%     10        $75.9         2.30%
 Cranapple/Cran Grape Juice (50    17       $6.1       1.43%      31       $27.3          0.95%     29        $33.4         1.01%
 Apples Red Delicious (Bulk&Bag    18       $5.8       1.35%      23       $35.2          1.22%     20        $41.0         1.24%
 Dairy Case 100% Pure Juice Oth    19       $5.4       1.26%      25       $32.3          1.12%     26        $37.7         1.14%
 Cantaloupe Whole                  20       $5.3       1.24%      15       $44.4          1.54%     18        $49.7         1.50%
 Blueberries                       21       $5.1       1.19%       7       $79.4          2.76%      9        $84.5         2.56%
 Pineapple                         22       $4.9       1.15%      33       $24.0          0.83%     33        $28.9         0.87%
 Peaches Yellow Flesh              23       $4.8       1.13%      22       $35.6          1.24%     21        $40.5         1.22%
 Grape Juice (Over 50% Juice)      24       $4.8       1.12%      44       $17.1          0.60%     41        $21.9         0.66%
 Lemons                            25       $4.6       1.08%      24       $33.6          1.17%     25        $38.2         1.16%
 Peaches                           26       $4.6       1.07%      39       $21.3          0.74%     35        $25.9         0.78%
 Apples Granny Smith (Bulk&Bag)    27       $4.4       1.03%      27       $30.9          1.07%     28        $35.3         1.07%
 Frozen Fruit                      28       $4.3       1.01%      12       $48.6          1.69%     15        $52.9         1.60%
 Applesauce Cup                    29       $4.1       0.95%      35       $22.6          0.79%     34        $26.7         0.81%
 Non‐Carb Jce(Over 50% Jce)        30       $3.8       0.88%      26       $31.7          1.10%     27        $35.4         1.07%
 Raspberries                       31       $3.5       0.83%      13       $45.8          1.59%     19        $49.3         1.49%
 Grapes Black/Blue                 32       $3.4       0.80%      37       $21.8          0.76%     37        $25.2         0.76%



IMPAQ International, LLC                                        Appendix D ‐ 3
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 164 of 263



                                  SNAP Household Expenditures    Non‐SNAP Household Expenditures    Total Household Expenditures
        Fruit Subcommodity               $ in        % of                 $ in         % of                  $ in        % of
                                  Rank                           Rank                              Rank*
                                        millions Expenditures           millions   Expenditures            millions Expenditures
 Fruit Cocktail/Fruit Salad        33       $3.4       0.79%      54       $12.5          0.43%     52        $15.8         0.48%
 Mixed Fruit Bags                  34       $3.2       0.75%      79         $5.7         0.20%     73         $8.9         0.27%
 Jarred Fruit Single Serve         35       $3.1       0.73%      49       $14.6          0.51%     47        $17.7         0.54%
 Raisins                           36       $2.9       0.69%      32       $26.0          0.90%     32        $28.9         0.87%
 Apples Other (Bulk&Bag)           37       $2.8       0.66%      30       $27.4          0.95%     31        $30.2         0.91%
 Apples Fuji (Bulk&Bag)            38       $2.8       0.65%      21       $36.2          1.26%     23        $39.0         1.18%
 Apples Gold Delicious (Bulk&Ba    39       $2.8       0.65%      43       $17.9          0.62%     43        $20.7         0.62%
 Blackberries                      40       $2.7       0.63%      28       $29.9          1.04%     30        $32.6         0.99%
 Limes                             41       $2.7       0.62%      34       $22.7          0.79%     36        $25.3         0.77%
 Nectarines Yellow Flesh           42       $2.5       0.60%      42       $18.6          0.64%     42        $21.1         0.64%
 Pineapple Whole&Peel/Cored        43       $2.5       0.59%      36       $22.1          0.77%     38        $24.6         0.75%
 Apples Honeycrisp                 44       $2.4       0.57%      20       $36.9          1.28%     22        $39.4         1.19%
 Grapefruit                        45       $2.4       0.56%      40       $21.2          0.74%     39        $23.6         0.71%
 Plums                             46       $2.4       0.56%      52       $13.1          0.46%     53        $15.5         0.47%
 Mandarin Oranges/Citrus Sect      47       $2.3       0.53%      53       $12.6          0.44%     54        $14.8         0.45%
 Frzn Conc Allieds Over 50% Jui    48       $2.2       0.52%      57       $10.1          0.35%     56        $12.3         0.37%
 Mango                             49       $2.2       0.52%      50       $14.1          0.49%     50        $16.3         0.49%
 Apple Sauce (Excludes Cup)        50       $2.2       0.51%      51       $13.8          0.48%     51        $16.0         0.48%
 Tangerines & Tangelos             51       $2.1       0.49%      55       $11.3          0.39%     55        $13.4         0.41%
 Frzn Oj&Oj Substitutes (Over 5    52       $1.9       0.44%      45       $16.2          0.56%     45        $18.1         0.55%
 Watermelon Personal               53       $1.9       0.44%      46       $15.9          0.55%     46        $17.8         0.54%
 Bananas Organic                   54       $1.9       0.44%      41       $18.7          0.65%     44        $20.6         0.62%
 Pears                             55       $1.9       0.43%      59       $10.0          0.35%     58        $11.8         0.36%
 Convenience/Snacking Fruit Pro    56       $1.8       0.41%      64         $9.4         0.33%     60        $11.2         0.34%
 Cranberry Sauce                   57       $1.7       0.39%      58       $10.0          0.35%     59        $11.6         0.35%
 Strawberries Organic              58       $1.6       0.38%      38       $21.4          0.74%     40        $23.0         0.70%
 Cut Fruit All Other Prepack       59       $1.6       0.38%      69         $8.5         0.29%     65        $10.1         0.31%
 Caramel/Candy Apples              60       $1.6       0.36%      94         $3.4         0.12%     84         $4.9         0.15%
 Pears Bartlett                    61       $1.5       0.35%      47       $15.7          0.55%     48        $17.2         0.52%
 Fruit Party Tray Prepack          62       $1.4       0.33%      74         $6.5         0.23%     75         $7.9         0.24%
 Dried Fruit – Other               63       $1.4       0.33%      48       $15.6          0.54%     49        $17.0         0.51%
 Pineapple Juice (Over 50% Juic    64       $1.4       0.33%      75         $6.4         0.22%     76         $7.8         0.24%
 Cranberry Juice (Over 50% Jce)    65       $1.4       0.32%      70         $8.4         0.29%     69         $9.8         0.30%



IMPAQ International, LLC                                        Appendix D ‐ 4
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 165 of 263



                                    SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
        Fruit Subcommodity                 $ in        % of                  $ in         % of                   $ in        % of
                                    Rank                            Rank                               Rank*
                                          millions Expenditures            millions   Expenditures             millions Expenditures
 Lemon Juice & Lime Juice (Over      66       $1.2       0.29%       72         $7.8         0.27%      72         $9.0         0.27%
 Oranges Non Navel All               67       $1.2       0.28%       81         $5.0         0.18%      80         $6.2         0.19%
 Prune Juice (Over 50% Juice)        68       $1.2       0.27%       71         $8.3         0.29%      71         $9.5         0.29%
 Drinks ‐ Carb Juice (Over 50%       69       $1.1       0.26%       61         $9.7         0.34%      62        $10.8         0.33%
 Juice Single Blend                  70       $1.1       0.26%       66         $9.4         0.33%      63        $10.5         0.32%
 Pears Anjou                         71       $1.1       0.26%       60         $9.8         0.34%      61        $10.9         0.33%
 Kiwi Fruit                          72       $1.0       0.24%       73         $7.0         0.24%      74         $8.0         0.24%
 Dried Plums                         73       $1.0       0.24%       56       $11.0          0.38%      57        $12.0         0.36%
 Cherries Ranier                     74       $1.0       0.23%       68         $9.0         0.31%      68        $10.0         0.30%
 Cranapple/Cran Grape Juice (Ov      75       $0.9       0.21%       77         $6.3         0.22%      77         $7.2         0.22%
 Juice (Over 50% Juice)              76       $0.9       0.21%       100        $2.7         0.09%      98         $3.6         0.11%
 Watermelon W/Seeds Whole            77       $0.9       0.20%       98         $3.0         0.11%      93         $3.9         0.12%
 Honeydew Whole                      78       $0.8       0.18%       78         $5.9         0.21%      79         $6.7         0.20%
 Grapes Red Globe                    79       $0.8       0.18%       92         $3.5         0.12%      91         $4.2         0.13%
 Pomegranates                        80       $0.7       0.17%       85         $4.3         0.15%      83         $5.0         0.15%
 Grapes Other                        81       $0.7       0.17%       89         $3.8         0.13%      89         $4.6         0.14%
 Maraschino Cherries                 82       $0.7       0.17%       88         $4.1         0.14%      87         $4.8         0.14%
 Apples Braeburn (Bulk&Bag)          83       $0.7       0.17%       63         $9.4         0.33%      64        $10.1         0.31%
 Grapefruit Juice (Over 50% Jui      84       $0.7       0.17%       86         $4.1         0.14%      85         $4.8         0.15%
 Apples Gala (Bulk&Bag) Organic      85       $0.6       0.15%       65         $9.4         0.33%      67        $10.0         0.30%
 Peaches White Flesh                 86       $0.6       0.15%       80         $5.5         0.19%      81         $6.2         0.19%
 Jarred Fruit Multi Serve            87       $0.6       0.14%       82         $4.5         0.16%      82         $5.1         0.16%
 Squeeze Lemons/Limes                88       $0.5       0.12%       95         $3.3         0.12%      94         $3.9         0.12%
 Raspberries Organic                 89       $0.5       0.12%       67         $9.1         0.32%      70         $9.6         0.29%
 Pears Bosc                          90       $0.5       0.11%       84         $4.3         0.15%      86         $4.8         0.14%
 Blueberries Organic                 91       $0.5       0.11%       62         $9.6         0.33%      66        $10.1         0.30%
 Pears Asian                         92       $0.4       0.10%       90         $3.8         0.13%      92         $4.2         0.13%
      Total Fruit Expenditures*
                                             $416.8      97.49%                 $2,772.4    96.36%              $3,189.2   96.54%
 Among Top 1,000 subcommodities.
       Total Fruit Expenditures
                                             $427.6       100%                  $2,877.2     100%               $3,304.8    100%
    Among 1,792 Subcommodities
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding. *Only 92 fruit subcommodities among top 1,000 subcommodities.



IMPAQ International, LLC                                          Appendix D ‐ 5
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 166 of 263



                           Exhibit D‐3: Top 100 Subcommodities for SNAP Households by Expenditure: Grains
                                 SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
      Grain Subcommodity                $ in        % of                $ in         % of                  $ in        % of
                                 Rank                          Rank                              Rank*
                                       millions Expenditures          millions   Expenditures            millions Expenditures
Kids Cereal                         1    $78.1        9.88%      3      $186.4          4.51%      1       $264.5         5.37%
Mainstream White Bread              2    $48.0        6.07%      7      $136.8          3.31%      6       $184.7         3.75%
Tortilla/Nacho Chips                3    $47.4        5.99%      2      $209.0          5.05%      2       $256.4         5.21%
Mainstream Variety Breads           4    $38.4        4.86%      5      $173.2          4.19%      4       $211.7         4.30%
All Family Cereal                   5    $36.2        4.58%      1      $214.9          5.20%      3       $251.1         5.10%
Adult Cereal                        6    $24.9        3.15%      4      $182.6          4.42%      5       $207.5         4.21%
Mexican Soft Tortillas And Wra      7    $23.7        3.00%      8      $113.1          2.74%      8       $136.8         2.78%
Waffles/Pancakes/French Toast       8    $17.3        2.19%     13       $77.4          1.87%     12        $94.7         1.92%
Ramen Noodles/Ramen Cups            9    $16.7        2.12%     43       $28.1          0.68%     34        $44.8         0.91%
Cheese Crackers                    10    $16.5        2.08%     10       $90.2          2.18%     10       $106.7         2.17%
Hamburger Buns                     11    $16.2        2.05%     14       $70.2          1.70%     14        $86.4         1.75%
Hot Dog Buns                       12    $16.2        2.05%     18       $62.2          1.50%     16        $78.4         1.59%
Refrigerated Biscuits              13    $14.7        1.86%     30       $45.2          1.09%     26        $59.9         1.22%
Butter Spray Cracker               14    $14.6        1.85%     15       $68.7          1.66%     15        $83.3         1.69%
Toaster Pastries                   15    $14.0        1.77%     27       $47.6          1.15%     23        $61.6         1.25%
Rice Side Dish Mixes Dry           16    $14.0        1.76%     28       $46.7          1.13%     24        $60.6         1.23%
Popcorn ‐ Microwave                17    $13.1        1.65%     17       $63.4          1.53%     17        $76.5         1.55%
Long Cut Pasta                     18    $13.0        1.64%     19       $60.4          1.46%     19        $73.4         1.49%
Granola Bars                       19    $12.8        1.61%     11       $88.9          2.15%     11       $101.7         2.06%
Premium Bread                      20    $12.3        1.55%      6      $144.7          3.50%      7       $157.0         3.19%
Cereal Bars                        21    $10.9        1.38%     12       $78.4          1.90%     13        $89.3         1.81%
Short Cut Pasta                    22      $9.9       1.25%     21       $56.2          1.36%     20        $66.1         1.34%
Rolls: Dinner                      23      $9.5       1.21%     23       $50.5          1.22%     25        $60.1         1.22%
Frzn Garlic Toast                  24      $9.1       1.16%     44       $27.8          0.67%     39        $36.9         0.75%
Corn Chips                         25      $9.1       1.15%     29       $45.6          1.10%     28        $54.7         1.11%
Instant Oatmeal                    26      $8.9       1.13%     33       $41.1          0.99%     32        $50.0         1.02%
Snack Crackers                     27      $8.9       1.13%      9       $98.6          2.39%      9       $107.6         2.18%
Saltine/Oyster                     28      $8.2       1.03%     31       $43.1          1.04%     30        $51.3         1.04%
Multi‐Pack Crackers                29      $8.0       1.01%     32       $41.3          1.00%     33        $49.3         1.00%
Bagels                             30      $7.8       0.99%     16       $66.9          1.62%     18        $74.7         1.52%
Noodle Side Dish Mixes             31      $7.3       0.92%     53       $21.1          0.51%     49        $28.4         0.58%


IMPAQ International, LLC                                       Appendix D ‐ 6
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 167 of 263



                                  SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
      Grain Subcommodity                 $ in        % of                $ in         % of                  $ in        % of
                                  Rank                          Rank                              Rank*
                                        millions Expenditures          millions   Expenditures            millions Expenditures
Rice ‐ Dry Bag And Box              32      $7.1       0.90%     37       $33.9          0.82%     36        $41.1         0.83%
Sandwich Buns                       33      $7.1       0.90%     20       $56.8          1.37%     21        $63.9         1.30%
Rice ‐ Instant & Microwave          34      $6.8       0.86%     34       $38.0          0.92%     35        $44.8         0.91%
Frzn Breakfast Pastry               35      $6.5       0.82%     57       $19.0          0.46%     52        $25.4         0.52%
Flour: White & Self Rising          36      $6.4       0.81%     42       $28.8          0.70%     41        $35.2         0.71%
Pretzels                            37      $6.2       0.79%     22       $55.4          1.34%     22        $61.6         1.25%
Bread:Italian/French                38      $6.1       0.77%     25       $49.0          1.19%     27        $55.1         1.12%
Muffin & Corn Bread Mix             39      $6.0       0.76%     41       $28.9          0.70%     42        $34.9         0.71%
Refrigerated Specialty Rolls        40      $5.5       0.70%     45       $27.5          0.66%     44        $33.0         0.67%
Refrigerated Crescent Rolls         41      $5.4       0.68%     38       $31.2          0.76%     40        $36.6         0.74%
Mexican Taco/Tostado/Shells         42      $5.2       0.66%     56       $19.1          0.46%     55        $24.3         0.49%
Noodles Dry                         43      $4.5       0.58%     48       $24.9          0.60%     47        $29.4         0.60%
Rolls: Sandwich                     44      $4.1       0.52%     46       $26.7          0.65%     46        $30.9         0.63%
Salad Toppers                       45      $4.1       0.52%     68       $15.1          0.37%     64        $19.2         0.39%
Graham Crackers                     46      $4.0       0.51%     47       $24.9          0.60%     48        $29.0         0.59%
Standard Oatmeal                    47      $3.9       0.49%     39       $29.9          0.72%     43        $33.8         0.69%
English Muffins/Waffles             48      $3.8       0.48%     24       $49.5          1.20%     29        $53.3         1.08%
Main Meal Bread                     49      $3.8       0.48%     36       $34.9          0.84%     37        $38.7         0.79%
Dinner Rolls                        50      $3.5       0.44%     71       $14.5          0.35%     67        $18.0         0.36%
Breadings/Coatings/Crumbs           51      $3.2       0.41%     65       $16.0          0.39%     62        $19.3         0.39%
Bread:Specialty                     52      $3.2       0.40%     51       $22.9          0.55%     51        $26.0         0.53%
Bagged Popped Popcorn               53      $3.0       0.38%     77       $12.5          0.30%     75        $15.5         0.32%
Frzn Dinner Rolls                   54      $3.0       0.38%     54       $20.9          0.50%     56        $23.9         0.48%
Rolls: Croissants/Breadsticks       55      $2.9       0.37%     64       $16.5          0.40%     61        $19.4         0.39%
Grits                               56      $2.8       0.36%     96         $6.7         0.16%     92         $9.6         0.19%
Cereal ‐ Cold                       57      $2.8       0.36%     26       $47.8          1.16%     31        $50.7         1.03%
Refrigerated Tortillas              58      $2.8       0.36%     86         $9.4         0.23%     80        $12.3         0.25%
Croutons                            59      $2.8       0.36%     73       $14.0          0.34%     69        $16.8         0.34%
Frzn Garlic Bread                   60      $2.7       0.34%     78       $11.1          0.27%     78        $13.8         0.28%
Frzn Biscuits                       61      $2.6       0.33%     76       $12.9          0.31%     74        $15.6         0.32%
Frozen Pasta                        62      $2.6       0.33%     62       $16.9          0.41%     59        $19.6         0.40%
Pasta/Grain Salads ‐ Prepack        63      $2.6       0.33%     82       $10.3          0.25%     79        $12.9         0.26%



IMPAQ International, LLC                                        Appendix D ‐ 7
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 168 of 263



                                 SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
      Grain Subcommodity                $ in        % of                $ in         % of                  $ in        % of
                                 Rank                          Rank                              Rank*
                                       millions Expenditures          millions   Expenditures            millions Expenditures
Cornmeal                           64      $2.5       0.32%     95         $7.3         0.18%     90         $9.8         0.20%
Refrigerated Bagels                65      $2.5       0.32%     93         $7.7         0.19%     87        $10.2         0.21%
Refrigerated Pasta                 66      $2.4       0.30%     40       $29.3          0.71%     45        $31.7         0.64%
Diet/Light Bread                   67      $2.4       0.30%     49       $24.0          0.58%     50        $26.3         0.53%
Pasta/Grain Salads ‐ Bulk          68      $2.3       0.30%     63       $16.9          0.41%     63        $19.3         0.39%
Mini‐Cakes                         69      $2.3       0.30%     60       $17.2          0.42%     60        $19.5         0.40%
Fruit/Breakfast Bread              70      $2.2       0.28%     58       $18.7          0.45%     58        $21.0         0.43%
Breading                           71      $2.2       0.28%     114        $3.7         0.09%     104        $5.9         0.12%
Frzn Breadsticks                   72      $2.2       0.28%     106        $5.0         0.12%     97         $7.2         0.15%
Rye Breads                         73      $2.0       0.25%     52       $22.3          0.54%     54        $24.3         0.49%
Other Hot Cereal                   74      $1.9       0.24%     80       $10.3          0.25%     81        $12.2         0.25%
Rolls: Bagels                      75      $1.9       0.24%     67       $15.4          0.37%     68        $17.3         0.35%
Biscuit Flour & Mixes              76      $1.9       0.23%     74       $13.8          0.33%     72        $15.7         0.32%
Bread:Artisan                      77      $1.7       0.22%     35       $36.7          0.89%     38        $38.4         0.78%
Flour: Misc/Specialty/Blend Et     78      $1.6       0.20%     75       $13.6          0.33%     77        $15.2         0.31%
Bread:Pita/Pocket/Flatbrd          79      $1.5       0.19%     72       $14.1          0.34%     73        $15.6         0.32%
Pizza Mix Dry                      80      $1.4       0.18%     102        $5.4         0.13%     98         $6.8         0.14%
Breakfast Bars/Tarts/Scones        81      $1.4       0.18%     50       $23.6          0.57%     53        $25.0         0.51%
Popcorn ‐ Other                    82      $1.4       0.17%     84       $10.0          0.24%     84        $11.4         0.23%
Asian Noodles/Rice                 83      $1.3       0.17%     79       $10.5          0.25%     82        $11.8         0.24%
Instant Breakfast                  84      $1.3       0.16%     91         $8.1         0.20%     93         $9.4         0.19%
Tortilla Chips                     85      $1.3       0.16%     55       $19.9          0.48%     57        $21.2         0.43%
Bread:Sweet/Breakfast              86      $1.3       0.16%     90         $8.4         0.20%     91         $9.7         0.20%
Refrigerated Breads                87      $1.2       0.16%     83       $10.2          0.25%     83        $11.5         0.23%
Bread:Sourdough                    88      $1.2       0.15%     61       $17.1          0.41%     66        $18.3         0.37%
Bread:Tortillas/Wraps              89      $1.0       0.13%     85         $9.8         0.24%     86        $10.8         0.22%
Vending Size/Sngl Serve Cracke     90      $1.0       0.12%     124        $2.3         0.06%     120        $3.3         0.07%
Snacks:Pita Chips                  91      $0.9       0.12%     66       $15.7          0.38%     70        $16.7         0.34%
Granola                            92      $0.9       0.12%     69       $15.1          0.37%     71        $16.0         0.33%
Caramel Coated Snacks              93      $0.9       0.11%     118        $3.1         0.08%     115        $4.0         0.08%
Specialty Crackers                 94      $0.9       0.11%     59       $17.8          0.43%     65        $18.7         0.38%
Crackers                           95      $0.8       0.10%     70       $14.6          0.35%     76        $15.4         0.31%



IMPAQ International, LLC                                       Appendix D ‐ 8
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 169 of 263



                                    SNAP Household Expenditures     Non‐SNAP Household Expenditures    Total Household Expenditures
      Grain Subcommodity                    $ in       % of                  $ in         % of                  $ in        % of
                                    Rank                            Rank                              Rank*
                                          millions Expenditures            millions   Expenditures            millions Expenditures
Bread:Rye/Cocktail                    96      $0.7       0.09%       92         $8.1         0.20%     95         $8.8         0.18%
Whole Grain Bread                     97      $0.7       0.09%       88         $9.2         0.22%     88         $9.9         0.20%
Frzn Bagels                           98      $0.7       0.09%       120        $2.9         0.07%     119        $3.6         0.07%
Bread:Wheat/Whl Grain                 99      $0.7       0.09%       81       $10.3          0.25%     85        $11.0         0.22%
Pies: Sugar Free                     100      $0.7       0.09%       111        $4.5         0.11%     111        $5.2         0.11%
   Top 100 Grain Expenditures*             $778.3       98.43%             $3,989.3         96.47%            $4,767.6       96.79%
      Total Grain Expenditures
                                            $783.8        99.13%              $4,049.9      96.28%           $4,833.8        98.63%
Among Top 1,000 Subcommodities
      Total Grain Expenditures
                                            $790.7          100%              $4,135.0        100%           $4,925.7          100%
  Among 1,792 Subcommodities
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix D ‐ 9
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 170 of 263



                               Exhibit D‐4: Top Subcommodities for SNAP Households by Expenditure: Oils
                                     SNAP Household Expenditures     Non‐SNAP Household Expenditures    Total Household Expenditures
         Oil Subcommodity                   $ in        % of                  $ in         % of                  $ in        % of
                                     Rank                            Rank                              Rank*
                                           millions Expenditures            millions   Expenditures            millions Expenditures
 Pourable Salad Dressings              1     $29.0       22.71%        1      $139.4         24.28%      1      $168.4        23.99%
 Mayonnaise&Whipped Dressing           2     $27.3       21.34%        2      $119.1         20.73%      2      $146.3        20.84%
 Margarine: Tubs And Bowls             3     $23.4       18.37%        3      $100.9         17.56%      3      $124.3        17.71%
 Vegetable Oil                         4     $20.5       16.07%        5       $35.4          6.16%      5       $55.9         7.96%
 Canola Oils                           5       $8.3       6.49%        6       $29.3          5.10%      6       $37.6         5.35%
 Olive Oil                             6       $7.3       5.69%        4       $63.8         11.11%      4       $71.1        10.12%
 Cooking Sprays                        7       $3.2       2.49%        7       $21.0          3.65%      7       $24.1         3.44%
 Dressing Creamy                       8       $1.6       1.23%        8       $14.5          2.53%      8       $16.1         2.30%
 Sand/Horseradish&Tartar Sauce         9       $1.4       1.14%       10         $7.2         1.26%      10        $8.7        1.23%
 Corn Oil                             10       $1.3       1.01%       14         $4.1         0.71%      12        $5.4        0.77%
 Cooking Oil: Peanut/Safflower/       11       $1.1       0.89%       11         $6.7         1.17%      11        $7.8        1.12%
 Dressing Blue Cheese                 12       $0.9       0.71%        9         $9.5         1.65%      9       $10.4         1.48%
 Margarine: Squeeze                   13       $0.6       0.44%       13         $4.2         0.74%      14        $4.8        0.68%
       Total Oil Expenditures*
                                             $125.9        98.58%                $555.0      96.65%            $680.9        96.99%
 Among Top 1,000 Subcommodities
        Total Oil Expenditures
                                             $127.0          100%                $574.4        100%            $702.1          100%
   Among 1,792 Subcommodities
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Only 13 oil subcommodities among the top 1,000 subcommodities.




IMPAQ International, LLC                                           Appendix D ‐ 10
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 171 of 263



                       Exhibit D‐5: Top 100 Subcommodities for SNAP Households by Expenditure: Protein Foods
                                                                         Non‐SNAP Household
                                   SNAP Household Expenditures                                       Total Household Expenditures
                                                                            Expenditures
 Protein Foods Subcommodity
                                          $ in          % of                 $ in        % of                $ in          % of
                                  Rank                              Rank                            Rank*
                                         millions   Expenditures           millions Expenditures            millions   Expenditures
 Lean [Beef]                       1      $112.4           7.38%     2       $257.9         4.03%     1      $370.3           4.67%
 Primal [Beef]                     2        $62.4          4.10%     5       $219.8         3.43%     5      $282.2           3.56%
 Lunchment ‐ Deli Fresh            3        $55.8          3.67%     4       $242.6         3.79%     4      $298.4           3.76%
 Eggs ‐ Large                      4        $52.1          3.43%     3       $251.6         3.93%     3      $303.7           3.83%
 Chicken Breast Boneless           5        $49.6          3.26%     1       $292.9         4.57%     2      $342.5           4.32%
 Enhanced [Pork Boneless
                                            $41.5         2.73%                $168.0      2.62%              $209.5         2.64%
 Loin/Rib]                          6                                  6                             6
 Bacon ‐ Trad 16oz Or Less          7       $40.7         2.68%        8       $157.6      2.46%     7        $198.3         2.50%
 Ribs [Pork]                        8       $35.0         2.30%       15       $106.8      1.67%     13       $141.8         1.79%
 Frzn Chicken ‐ Wht Meat            9       $30.0         1.97%       17        $99.8      1.56%     16       $129.8         1.64%
 Choice Beef (Loins)               10       $28.4         1.87%       11       $136.6      2.13%     10       $165.1         2.08%
 Select Beef                       11       $27.9         1.83%        9       $143.7      2.24%     9        $171.5         2.16%
 Hot Dogs ‐ Base Meat              12       $25.1         1.65%       27        $56.8      0.89%     23        $81.9         1.03%
 Choice Beef (Rounds)              13       $24.0         1.58%       20        $72.5      1.13%     19        $96.5         1.22%
 Chicken Wings                     14       $22.2         1.46%       58        $28.6      0.45%     40        $50.9         0.64%
 Frzn Chicken ‐ Wings              15       $22.2         1.46%       97        $17.4      0.27%     52        $39.5         0.50%
 Lunchment ‐ Bologna/Sausage       16       $21.8         1.43%       24        $60.9      0.95%     22        $82.7         1.04%
 Tuna                              17       $21.1         1.39%       14       $109.9      1.72%     15       $131.0         1.65%
 Peanut Butter                     18       $20.4         1.34%       12       $127.8      1.99%     12       $148.2         1.87%
 Meat: Turkey Bulk                 19       $19.3         1.27%        7       $159.6      2.49%     8        $178.9         2.26%
 Frzn Meat ‐ Beef                  20       $19.0         1.25%       34        $46.3      0.72%     30        $65.2         0.82%
 Value Forms/ 18oz And Larger
                                   21       $18.6         1.22%       41        $42.6      0.67%     33        $61.2         0.77%
 [Chicken]
 Chicken Drums                     22       $17.3         1.14%       49        $31.5      0.49%     44        $48.8         0.62%
 Angus [Beef]                      23       $17.1         1.13%       16       $103.8      1.62%     17       $120.9         1.53%
 Dnr Sausage ‐ Links Pork Ckd/S    24       $16.4         1.08%       45        $37.6      0.59%     38        $54.1         0.68%
 Meat:Ham Bulk                     25       $15.3         1.00%       13       $115.9      1.81%     14       $131.2         1.65%
 Bkfst Sausage ‐ Fresh Rolls       26       $15.1         0.99%       23        $61.4      0.96%     25        $76.5         0.96%
 Shrimp ‐ Raw                      27       $15.0         0.99%       21        $69.0      1.08%     21        $84.1         1.06%
 Shrimp ‐ Cooked                   28       $14.8         0.97%       29        $54.0      0.84%     28        $68.8         0.87%



IMPAQ International, LLC                                           Appendix D ‐ 11
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 172 of 263



                                                                         Non‐SNAP Household
                                   SNAP Household Expenditures                                      Total Household Expenditures
                                                                            Expenditures
 Protein Foods Subcommodity
                                          $ in          % of                 $ in        % of               $ in          % of
                                  Rank                              Rank                           Rank*
                                         millions   Expenditures           millions Expenditures           millions   Expenditures
 Prepared Beans ‐ Baked
                                            $13.4         0.88%       28        $55.3      0.86%              $68.7         0.87%
 W/Pork                            29                                                               29
 Chili: Canned                     30       $13.3         0.88%       39        $42.8      0.67%    36        $56.1         0.71%
 Ground Turkey                     31       $13.1         0.86%       19        $78.0      1.22%    20        $91.1         1.15%
 Dnr Sausage ‐ Links Fresh         32       $13.0         0.86%       25        $58.0      0.91%    26        $71.1         0.90%
 Whole Chicken (Roasters/Fryer)    33       $12.9         0.85%       26        $56.9      0.89%    27        $69.8         0.88%
 Chicken Thighs                    34       $12.2         0.80%       31        $50.0      0.78%    31        $62.2         0.78%
 Dnr Sausage ‐ Pork Rope
                                            $12.1         0.80%       43        $38.2      0.60%              $50.4         0.64%
 Ckd/Sm                            35                                                               42
 Bacon ‐ Trad Greater Than 16oz    36       $12.0         0.79%       35        $44.6      0.70%    35        $56.6         0.71%
 Soup/Stew                         37       $11.2         0.74%       36        $44.1      0.69%    37        $55.3         0.70%
 Whole Muscle Breaded/ 18oz
                                            $11.1         0.73%       53        $29.9      0.47%              $41.0         0.52%
 And                               38                                                               49
 Variety Beans ‐ Kidney/Pinto/E    39       $10.5         0.69%       22        $68.0      1.06%    24        $78.5         0.99%
 Cubed Meats [Beef]                40       $10.5         0.69%       54        $29.8      0.46%    51        $40.3         0.51%
 Hot Dogs ‐ Base Beef              41       $10.3         0.68%       32        $49.4      0.77%    34        $59.8         0.75%
 Eggs ‐ Medium                     42       $10.1         0.66%       81        $21.0      0.33%    64        $31.1         0.39%
 Butts [Pork Shoulder]             43        $9.7         0.63%       56        $29.2      0.46%    54        $38.8         0.49%
 Boneless Snack/18oz And
                                             $9.6         0.63%       77        $21.5      0.33%              $31.1         0.39%
 Larger                            44                                                               65
 Chix:Value Added (Cold)           45        $9.5         0.63%      62         $26.7      0.42%    58        $36.2         0.46%
 Angus [Beef]                      46        $9.3         0.61%      50         $31.4      0.49%    50        $40.6         0.51%
 Patties [Beef]                    47        $9.1         0.60%      42         $39.7      0.62%    45        $48.8         0.61%
 Bkfst Sausage ‐ Fresh Links       48        $8.9         0.59%      64         $26.3      0.41%    59        $35.3         0.44%
 Bone‐In Wings                     49        $8.8         0.58%      123        $12.0      0.19%    94        $20.8         0.26%
 Hams‐Half/Port Bone‐In            50        $8.2         0.54%      52         $30.0      0.47%    56        $38.2         0.48%
 Meat: Beef Bulk                   51        $7.9         0.52%      30         $53.4      0.83%    32        $61.3         0.77%
 Hams‐Spiral                       52        $7.6         0.50%      46         $36.5      0.57%    47        $44.1         0.56%
 Hot Dogs ‐ Premium                53        $7.4         0.49%      40         $42.7      0.67%    43        $50.1         0.63%
 Snack Meat ‐ Pepperoni            54        $7.4         0.48%      48         $32.1      0.50%    53        $39.5         0.50%
 Frzn Meat ‐ Breakfast Sausage     55        $7.3         0.48%      128        $11.3      0.18%    109       $18.6         0.23%



IMPAQ International, LLC                                           Appendix D ‐ 12
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 173 of 263



                                                                            Non‐SNAP Household
                                   SNAP Household Expenditures                                          Total Household Expenditures
                                                                               Expenditures
 Protein Foods Subcommodity
                                          $ in           % of                   $ in        % of                $ in          % of
                                  Rank                               Rank                              Rank*
                                         millions    Expenditures             millions Expenditures            millions   Expenditures
 Angus [Beef]                      56         $7.3          0.48%     37         $43.3         0.68%    41        $50.7          0.64%
 Select Beef                       57         $7.1          0.46%     51         $30.4         0.47%    57        $37.5          0.47%
 Frz Coated Fish Fillets           58         $6.9          0.45%     79         $21.1         0.33%    74        $28.0          0.35%
 Jerky/Nuggets/Tenders             59         $6.8          0.45%     67         $25.8         0.40%    62        $32.6          0.41%
 Catfish ‐ Fillet                  60         $6.8          0.45%     110        $13.1         0.20%    102       $19.9          0.25%
 Chicken Legs/Quarters             61         $6.6          0.43%     109        $13.5         0.21%    101       $20.1          0.25%
 Value Added Breaded Shrimp        62         $6.4          0.42%     98         $16.9         0.26%    86        $23.3          0.29%
 Pancake Mixes                     63         $6.3          0.41%     65         $21.9         0.34%    68        $28.1          0.35%
 Frz Fishsticks/Tenders/Nuggets    64         $6.1          0.40%     104        $14.7         0.23%    95        $20.8          0.26%
 Crab ‐ Snow                       65         $6.1          0.40%     127        $11.4         0.18%    110       $17.5          0.22%
 Chix:Frd 8pc/Cut Up (Cold)        66         $6.0          0.39%     117        $12.7         0.20%    107       $18.7          0.24%
 Lunchmeat ‐ Chop/Form
                                             $5.1          0.34%      121        $12.1        0.19%               $17.2         0.22%
 Pltry&Ha                          67                                                                   111
 Salmon Fr ‐ Altantic              68        $5.0          0.33%      33         $48.8        0.76%     39        $53.8         0.68%
 Party Tray ‐ Shrimp               69        $4.8          0.32%      73         $24.8        0.39%     71        $29.6         0.37%
 Ham Steaks/Cubes/Slices           70        $4.7          0.31%      63         $26.3        0.41%     66        $31.0         0.39%
 Eggs ‐ X‐Large                    71        $4.5          0.29%      44         $37.9        0.59%     48        $42.4         0.54%
 Bacon ‐ Poultry                   72        $4.5          0.29%      91         $18.4        0.29%     88        $22.9         0.29%
 Hams‐Whole Boneless               73        $4.5          0.29%      105        $14.6        0.23%     106       $19.1         0.24%
 Meat Bulk: Specialty Dry Meats    74        $4.4          0.29%      59         $28.3        0.44%     61        $32.8         0.41%
 Chunk Meats ‐ Chix/Ham/Etc        75        $4.4          0.29%      70         $25.3        0.40%     70        $29.7         0.37%
 Whole Toms (Over 16lbs)
                                             $4.3          0.28%       84        $20.0        0.31%               $24.2         0.31%
 [Turkey]                          76                                                                   83
 Lunchmeat ‐ Whole Muscle
                                             $4.2          0.28%       86        $19.7        0.31%               $24.0         0.30%
 Pltry                             77                                                                   84
 Bacon ‐ Pre‐Cooked                78        $4.1          0.27%      72         $24.8        0.39%     72        $28.9         0.36%
 Baking Nuts                       79        $4.1          0.27%      38         $43.2        0.67%     46        $47.3         0.60%
 Bologna/Loaves/Franks             80        $4.0          0.26%      87         $19.2        0.30%     87        $23.1         0.29%
 Pistachios                        81        $3.9          0.26%      57         $29.1        0.45%     60        $33.0         0.42%
 Seasoned Poultry                  82        $3.9          0.26%      100        $16.5        0.26%     99        $20.4         0.26%
 Protein Salads ‐ Bulk             83        $3.9          0.26%      65         $26.3        0.41%     69        $30.2         0.38%



IMPAQ International, LLC                                            Appendix D ‐ 13
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 174 of 263



                                                                             Non‐SNAP Household
                                   SNAP Household Expenditures                                           Total Household Expenditures
                                                                                Expenditures
 Protein Foods Subcommodity
                                           $ in           % of                   $ in        % of                $ in          % of
                                  Rank                                Rank                              Rank*
                                          millions    Expenditures             millions Expenditures            millions   Expenditures
 Bkfst Sausage ‐ Fresh Patties      84         $3.8          0.25%    136           $9.8        0.15%    126       $13.6          0.17%
 Meat: Chicken Bulk                 85         $3.7          0.25%    47          $34.6         0.54%    55        $38.4          0.48%
 Bkfst Sausage ‐ Precooked          86         $3.7          0.25%    78          $21.4         0.33%    80        $25.2          0.32%
 Dnr Sausage ‐ Beef Rope
                                               $3.7        0.24%      120         $12.2        0.19%               $15.9         0.20%
 Ckd/Sm                             87                                                                   115
 Whole Hens (Under 16lbs)
                                               $3.6        0.24%      89          $19.0        0.30%               $22.6         0.29%
 [Turkey]                           88                                                                   89
 Dnr Sausage ‐ Other Forms          89         $3.6        0.24%      76          $21.6        0.34%     81        $25.2         0.32%
 External Fresh [Pork Offal]        90         $3.5        0.23%      204          $4.2        0.06%     169        $7.7         0.10%
 Corned Beef                        91         $3.5        0.23%      99          $16.9        0.26%     98        $20.4         0.26%
 Fz Meatballs                       92         $3.5        0.23%      95          $17.7        0.28%     93        $21.1         0.27%
 Hams‐Half/Port Boneless            93         $3.4        0.23%      80          $21.0        0.33%     82        $24.5         0.31%
 Lunchmeat ‐ Chip Meat              94         $3.3        0.22%      138          $9.7        0.15%     130       $13.1         0.16%
 Salmon                             95         $3.2        0.21%      108         $13.6        0.21%     113       $16.8         0.21%
 Sandwich Sauce                     96         $3.2        0.21%      156          $7.7        0.12%     146       $10.8         0.14%
 Tilapia ‐ Fillet                   97         $3.2        0.21%      101         $16.4        0.26%     103       $19.6         0.25%
 Frozen Burgers                     98         $3.2        0.21%      217          $3.1        0.05%     185        $6.3         0.08%
 Frozen Breakfast Sausage           99         $3.1        0.20%      135          $9.8        0.15%     132       $12.9         0.16%
 Stuffed/Mixed Beef                100         $3.1        0.20%      88          $19.2        0.30%     90        $22.3         0.28%
      Top 100 Protein Foods
                                          $1,342.3        87.82%              $5,249.5        81.66%            $6,591.7        82.84%
           Expenditures*
        Total Protein Foods
            Expenditures
                                          $1,512.2        98.95%              $6,288.8        97.83%            $7,801.0        98.04%
         Among Top 1,000
         Subcommodities
        Total Protein Foods
            Expenditures                  $1,528.3          100%              $6,428.5          100%            $7,956.9          100%
 Among 1,792 Subcommodities
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                             Appendix D ‐ 14
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 175 of 263



       Exhibit D‐6: Top 100 Subcommodities for SNAP Households by Expenditure: Saturated Fats and Added Sugars (SoFAS)
                                  SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
       SoFAS Subcommodity                 $ in       % of                $ in         % of                  $ in        % of
                                  Rank                          Rank                              Rank*
                                        millions Expenditures          millions   Expenditures            millions Expenditures
 Soft Drinks 12/18&15pk Can Car     1    $164.6       18.86%      1      $601.2         16.11%      1       $765.8       16.63%
 Sft Drnk 2 Liter Btl Carb Incl     2     $70.9        8.12%      2      $230.1          6.17%      2       $301.0         6.54%
 Soft Drinks 20pk&24pk Can Carb     3     $39.7        4.55%      9      $106.4          2.85%      8       $146.1         3.17%
 Sugar                              4     $36.9        4.23%      8      $112.7          3.02%      7       $149.6         3.25%
 Sft Drnk Mlt‐Pk Btl Carb (Excp     5     $34.0        3.90%      4      $173.6          4.65%      3       $207.6         4.51%
 Sft Drnk Sngl Srv Btl Carb (Ex     6     $27.8        3.18%     11       $71.4          1.91%     11        $99.2         2.15%
 Aseptic Pack Juice And Drinks      7     $24.2        2.78%     16       $57.1          1.53%     15        $81.4         1.77%
 Refrigerated Coffee Creamers       8     $24.1        2.76%      6      $147.2          3.95%      5       $171.3         3.72%
 Candy Bags‐Chocolate               9     $21.5        2.46%      5      $147.5          3.95%      6       $169.1         3.67%
 Butter                            10     $19.6        2.24%      3      $175.6          4.71%      4       $195.2         4.24%
 Sour Creams                       11     $17.5        2.00%     10       $95.2          2.55%     10       $112.7         2.45%
 Cream Cheese                      12     $17.2        1.97%      7      $115.5          3.10%      9       $132.7         2.88%
 Candy Bars (Singles)(Including    13     $16.3        1.87%     18       $54.9          1.47%     16        $71.3         1.55%
 Dairy Case Juice Drnk Under 10    14     $16.0        1.83%     22       $48.0          1.29%     19        $64.0         1.39%
 Candy Bars (Multi Pack)           15     $15.6        1.79%     12       $69.6          1.86%     12        $85.2         1.85%
 Tea Sweetened                     16     $13.9        1.59%     13       $68.7          1.84%     13        $82.6         1.79%
 Chewing Gum                       17     $13.2        1.51%     14       $68.3          1.83%     14        $81.5         1.77%
 Candy Bags‐Non Chocolate          18     $12.6        1.44%     19       $54.9          1.47%     18        $67.5         1.46%
 Molasses & Syrups                 19     $11.7        1.34%     15       $58.7          1.57%     17        $70.4         1.53%
 Dairy Case Citrus Pnch/Oj Subs    20     $11.0        1.26%     27       $34.4          0.92%     26        $45.4         0.99%
 Fruit Drinks: Canned & Glass (    21     $10.6        1.21%     60       $10.9          0.29%     46        $21.5         0.47%
 Non Dairy Creamer                 22     $10.5        1.20%     25       $35.4          0.95%     25        $45.9         1.00%
 Seasonal Miscellaneous [Candy]    23       $9.2       1.05%     23       $46.9          1.26%     23        $56.0         1.22%
 Dairy Case Tea With Sugar Or S    24       $8.4       0.96%     36       $23.1          0.62%     33        $31.5         0.68%
 Seasonal Candy Bags‐Chocolate     25       $7.9       0.90%     20       $54.8          1.47%     21        $62.7         1.36%
 Energy Drink ‐ Single Serve       26       $7.7       0.88%     32       $26.3          0.70%     29        $33.9         0.74%
 Energy Drink ‐ Single Serve (N    27       $7.1       0.82%     24       $39.5          1.06%     24        $46.7         1.01%
 Preserves/Jam/Marmalade           28       $6.7       0.77%     17       $56.2          1.51%     20        $63.0         1.37%
 Margarine Stick                   29       $6.7       0.77%     41       $22.3          0.60%     37        $29.0         0.63%
 Juice (Under 10% Juice)           30       $6.7       0.76%     40       $22.4          0.60%     36        $29.1         0.63%
 Sweeteners                        31       $6.4       0.73%     21       $49.8          1.33%     22        $56.2         1.22%


IMPAQ International, LLC                                    Appendix D ‐ 15
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 176 of 263



                                       SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
       SoFAS Subcommodity                     $ in        % of                $ in         % of                  $ in        % of
                                       Rank                          Rank                              Rank*
                                             millions Expenditures          millions   Expenditures            millions Expenditures
 Frosting                               32       $6.3       0.72%     31       $27.0          0.72%     30        $33.4         0.72%
 Soft Drinks Can Non‐Carb (Exce         33       $5.9       0.67%     57       $11.5          0.31%     54        $17.4         0.38%
 Refrig Dips                            34       $5.7       0.66%     34       $24.7          0.66%     34        $30.4         0.66%
 Aseptic Pack Juice And Drinks          35       $5.3       0.61%     46       $17.5          0.47%     44        $22.9         0.50%
 Candy Bars (Singles)(Including         36       $5.1       0.59%     50       $15.9          0.43%     48        $21.1         0.46%
 Cranberry Juice (50% And Under         37       $5.0       0.58%     39       $22.6          0.61%     40        $27.6         0.60%
 Frzn Whipped Topping                   38       $5.0       0.57%     28       $30.9          0.83%     28        $35.9         0.78%
 Blended Juice&Combinations (50         39       $4.8       0.55%     37       $22.9          0.61%     39        $27.7         0.60%
 Jelly                                  40       $4.7       0.54%     44       $18.1          0.48%     45        $22.8         0.50%
 Energy Drink ‐ Multi‐Pack              41       $4.3       0.49%     43       $19.0          0.51%     42        $23.3         0.51%
 Honey                                  42       $4.1       0.48%     29       $28.9          0.78%     31        $33.1         0.72%
 Gum (Packaged)                         43       $4.1       0.47%     33       $25.9          0.69%     35        $30.0         0.65%
 Soft Drinks 6pk Can Carb (Exp          44       $4.1       0.47%     30       $27.8          0.74%     32        $31.9         0.69%
 Miscellaneous Candy (Including         45       $4.0       0.46%     42       $19.0          0.51%     43        $23.0         0.50%
 Juices Superfoods/Enhanced             46       $3.8       0.44%     38       $22.8          0.61%     41        $26.6         0.58%
 Dairy Case Fruit Drinks (No Ju         47       $3.7       0.42%     102        $2.8         0.08%     80         $6.5         0.14%
 Aseptic Pack Juice And Drinks          48       $3.5       0.41%     87         $4.2         0.11%     72         $7.7         0.17%
 Aerosol Toppings [Milk By‐Products]    49       $3.5       0.40%     35       $24.5          0.66%     38        $28.0         0.61%
 Hot Chocolate/Cocoa Mix                50       $3.5       0.40%     45       $17.8          0.48%     47        $21.2         0.46%
 Seasonal Candy Box‐Chocolate           51       $3.4       0.39%     47       $16.6          0.45%     49        $20.0         0.43%
 Sft Drnk 1 Liter Btl Carb (Exc         52       $3.3       0.38%     65         $8.2         0.22%     63        $11.5         0.25%
 Fruit Drinks: Canned & Glass (         53       $3.2       0.37%     80         $5.0         0.13%     71         $8.2         0.18%
 Soft Drink Canisters                   54       $3.1       0.36%     66         $7.9         0.21%     65        $11.1         0.24%
 Marshmallows                           55       $3.0       0.34%     48       $16.4          0.44%     50        $19.4         0.42%
 Whipping Cream                         56       $3.0       0.34%     26       $35.2          0.94%     27        $38.1         0.83%
 Solid Shortening                       57       $2.9       0.33%     54       $14.0          0.38%     55        $16.9         0.37%
 Tea Can With Sweetener/Sugar           58       $2.7       0.31%     74         $6.1         0.16%     67         $8.8         0.19%
 Soft Drink Bottle Non‐Carb (Ex         59       $2.6       0.30%     83         $4.7         0.13%     76         $7.4         0.16%
 Ice Cream Toppings                     60       $2.6       0.30%     53       $14.1          0.38%     56        $16.7         0.36%
 Seasonal Candy Bags Non‐Chocol         61       $2.6       0.30%     52       $14.9          0.40%     53        $17.5         0.38%
 Candy Bars Multi Pack W/Flour          62       $2.6       0.29%     64         $8.8         0.23%     64        $11.3         0.25%
 Candy Bags‐Chocolate W/Flour           63       $2.5       0.29%     51       $15.2          0.41%     52        $17.7         0.38%



IMPAQ International, LLC                                         Appendix D ‐ 16
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 177 of 263



                                     SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
       SoFAS Subcommodity                   $ in        % of                $ in         % of                  $ in        % of
                                     Rank                          Rank                              Rank*
                                           millions Expenditures          millions   Expenditures            millions Expenditures
 Pork Skins/Cracklins                 64       $2.2       0.26%     73         $6.2         0.17%     68         $8.4         0.18%
 Mints/Candy & Breath (Not Life       65       $2.1       0.25%     56       $12.1          0.32%     57        $14.3         0.31%
 Juices Smoothies/Blended             66       $2.1       0.24%     59       $11.0          0.29%     60        $13.1         0.28%
 Miscellaneous Candy (Including       67       $1.9       0.22%     58       $11.2          0.30%     59        $13.1         0.28%
 Cocktail Mixes‐Fluid:Add Liq         68       $1.9       0.22%     49       $16.4          0.44%     51        $18.3         0.40%
 Cake Decors & Icing                  69       $1.8       0.20%     62       $10.0          0.27%     62        $11.7         0.25%
 Enhanced Stick [Powder Drink Mix]    70       $1.7       0.20%     61       $10.7          0.29%     61        $12.5         0.27%
 Novelty Candy                        71       $1.6       0.19%     76         $5.7         0.15%     77         $7.4         0.16%
 Sugar Sweetened Sticks               72       $1.4       0.16%     104        $2.5         0.07%     96         $3.9         0.08%
 Dips Caramel/Fruit Glazes            73       $1.3       0.15%     75         $5.9         0.16%     78         $7.2         0.16%
 Seasonal Miscellaneous W/Flour       74       $1.2       0.14%     68         $7.1         0.19%     69         $8.4         0.18%
 Instant Tea & Tea Mix (W/Sugar       75       $1.1       0.13%     84         $4.4         0.12%     85         $5.6         0.12%
 Misc Checklane Candy                 76       $1.1       0.13%     103        $2.6         0.07%     97         $3.7         0.08%
 Fluid Pouch [Powder Drink Mix]       77       $1.1       0.13%     71         $6.6         0.18%     73         $7.7         0.17%
 Sweet Goods: Candy                   78       $1.1       0.12%     85         $4.4         0.12%     87         $5.4         0.12%
 Tea Bottles With Sweetener/Sug       79       $1.1       0.12%     114        $1.9         0.05%     105        $3.0         0.06%
 Hispanic Carbonated Beverages        80       $1.1       0.12%     93         $3.5         0.09%     92         $4.6         0.10%
 Candy W/O Flour                      81       $1.0       0.12%     78         $5.4         0.15%     81         $6.5         0.14%
 Candy Boxed Chocolates W/Flour       82       $1.0       0.12%     79         $5.3         0.14%     83         $6.3         0.14%
 Apple Juice & Cider (50% And U       83       $1.0       0.12%     98         $3.0         0.08%     95         $4.0         0.09%
 Energy Drink ‐ Multi‐Pack (Non       84       $1.0       0.11%     63         $9.4         0.25%     66        $10.4         0.22%
 Candy Boxed Chocolates               85       $0.9       0.11%     70         $6.7         0.18%     74         $7.7         0.17%
 Seasonal Candy Box Non‐Chocola       86       $0.9       0.11%     89         $4.0         0.11%     88         $4.9         0.11%
 Candy Box Non‐Chocolate              87       $0.9       0.11%     90         $3.9         0.10%     89         $4.8         0.10%
 Cake Decors – Candies                88       $0.9       0.10%     77         $5.4         0.15%     82         $6.3         0.14%
 Non‐Carb Jce (Under 50%Jce)          89       $0.9       0.10%     82         $4.8         0.13%     84         $5.7         0.12%
 Candy Bags‐Non Chocolate W/Flo       90       $0.8       0.09%     91         $3.7         0.10%     93         $4.5         0.10%
 Hispanic Juice Under 50% Juice       91       $0.7       0.08%     113        $2.0         0.07%     109        $2.7         0.05%
 Can/Btl Carb Beve 50% And Unde       92       $0.7       0.08%     67         $7.6         0.20%     70         $8.3         0.18%
 Cranapple/Cran Grape Juice (Un       93       $0.6       0.07%     69         $7.0         0.19%     75         $7.6         0.17%
 Grapefruit Juice (50% And Unde       94       $0.6       0.07%     96         $3.1         0.08%     98         $3.7         0.08%
 Blended Juice&Combinations (Un       95       $0.6       0.07%     97         $3.0         0.08%     100        $3.6         0.08%



IMPAQ International, LLC                                       Appendix D ‐ 17
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 178 of 263



                                     SNAP Household Expenditures      Non‐SNAP Household Expenditures    Total Household Expenditures
       SoFAS Subcommodity                    $ in       % of                   $ in         % of                  $ in        % of
                                     Rank                             Rank                              Rank*
                                           millions Expenditures             millions   Expenditures            millions Expenditures
 Mixers(Tonic Water/Gngr Ale)Un       96       $0.5       0.06%        55       $13.2          0.35%     58        $13.7         0.30%
 Marshmallow Creme                    97       $0.5       0.06%        92         $3.5         0.09%     94         $4.1         0.09%
 Coconut [Baking Needs]               98       $0.5       0.06%        81         $4.9         0.13%     86         $5.5         0.12%
 Honey/Syrup                          99       $0.5       0.06%        86         $4.3         0.11%     90         $4.8         0.10%
 Dips Fruit And Chocolate            100       $0.5       0.06%       106         $1.9         0.05%      112       $2.4         0.04%
    Top 100 SoFAS Expenditures*             $862.5       98.70%              $3,660.7         97.93%            $4,523.2       98.05%
      Total SoFAS Expenditures
                                              $864.1       98.96%               $3,673.1      98.42%           $4,537.3        98.53%
 Among Top 1,000 Subcommodities
      Total SoFAS Expenditures
                                              $873.2          100%              $3,731.9        100%           $4,605.0          100%
   Among 1,792 Subcommodities
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                           Appendix D ‐ 18
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 179 of 263



                           Exhibit D‐7: Top 100 Subcommodities for SNAP Households by Expenditure: Vegetables
                                    SNAP Household Expenditures    Non‐SNAP Household Expenditures    Total Household Expenditures
     Vegetable Subcommodity                $ in        % of                 $ in         % of                  $ in        % of
                                    Rank                           Rank                              Rank*
                                          millions Expenditures           millions   Expenditures            millions Expenditures
 Potatoes Russet (Bulk&Bag)           1     $35.8        6.74%       1      $154.5          4.60%      1       $190.2         4.89%
 Fz Bag Vegetables ‐ Plain            2     $25.7        4.85%       2      $131.9          3.93%      2       $157.7         4.05%
 Mainstream [Pasta & Pizza Sauce]     3     $23.0        4.33%       6       $81.0          2.41%      5       $103.9         2.67%
 Frzn French Fries                    4     $20.5        3.86%      19       $50.3          1.50%      9        $70.8         1.82%
 Avocado                              5     $13.4        2.52%       4      $112.6          3.35%      4       $126.0         3.24%
 Blends [Salad Mix]                   6     $13.1        2.47%       3      $124.0          3.69%      3       $137.1         3.52%
 Green Beans: Fs/Whl/Cut              7     $12.8        2.41%      15       $53.1          1.58%     15        $65.9         1.69%
 Potatoes: Dry                        8     $12.3        2.31%      33       $32.3          0.96%     28        $44.6         1.15%
 Corn                                 9     $12.1        2.28%      22       $44.0          1.31%     19        $56.0         1.44%
 Head Lettuce                        10     $11.6        2.18%      13       $55.5          1.65%     14        $67.1         1.72%
 Frzn Steamable Vegetables           11     $10.5        1.98%       5       $81.4          2.42%      6        $91.9         2.36%
 Mexican Sauces And Picante Sau      12     $10.2        1.93%       9       $62.3          1.85%      8        $72.5         1.86%
 Tomatoes Diced                      13       $9.5       1.79%      11       $59.9          1.78%     11        $69.4         1.79%
 Tomatoes Hothouse On The Vine       14       $9.2       1.74%       7       $77.7          2.31%      7        $86.9         2.23%
 Onions Yellow (Bulk&Bag)            15       $8.7       1.65%      27       $39.3          1.17%     24        $48.1         1.24%
 Cucumbers                           16       $8.2       1.55%      12       $58.9          1.75%     13        $67.1         1.73%
 Vegetable Salads ‐ Prepack          17       $7.8       1.48%      29       $36.6          1.09%     29        $44.4         1.14%
 Peppers Green Bell                  18       $7.8       1.47%      25       $41.5          1.24%     22        $49.3         1.27%
 Regular Garden                      19       $7.8       1.46%      35       $31.9          0.95%     31        $39.6         1.02%
 Roma Tomatoes (Bulk/Pkg)            20       $7.5       1.41%      26       $39.6          1.18%     25        $47.1         1.21%
 Carrots Mini Peeled                 21       $7.0       1.32%      10       $61.4          1.83%     12        $68.5         1.76%
 Onions Sweet (Bulk&Bag)             22       $6.2       1.16%      20       $47.4          1.41%     21        $53.6         1.38%
 Celery                              23       $5.9       1.11%      17       $51.2          1.52%     18        $57.1         1.47%
 Tomatoes Vine Ripe Bulk             24       $5.7       1.07%      51       $22.5          0.67%     48        $28.2         0.72%
 Garden Plus [Salad Mix]             25       $5.5       1.03%      36       $31.8          0.95%     34        $37.2         0.96%
 Cabbage                             26       $5.3       1.00%      43       $25.1          0.75%     43        $30.5         0.78%
 Frzn Tater Tots/Other Extruded      27       $5.2       0.99%      55       $18.8          0.56%     53        $24.1         0.62%
 Broccoli Whole&Crowns               28       $5.2       0.97%      16       $52.0          1.55%     17        $57.1         1.47%
 Tomato Sauce                        29       $5.1       0.96%      48       $24.2          0.72%     45        $29.3         0.75%
 Variety Lettuce                     30       $5.1       0.96%       8       $65.2          1.94%     10        $70.3         1.81%
 Tomatoes Hot House Bulk             31       $5.0       0.94%      39       $30.3          0.90%     37        $35.3         0.91%


IMPAQ International, LLC                                          Appendix D ‐ 19
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 180 of 263



                                  SNAP Household Expenditures    Non‐SNAP Household Expenditures    Total Household Expenditures
     Vegetable Subcommodity              $ in        % of                 $ in         % of                  $ in        % of
                                  Rank                           Rank                              Rank*
                                        millions Expenditures           millions   Expenditures            millions Expenditures
 Potatoes Sweet&Yams               32       $4.8       0.91%      28       $37.1          1.11%     30        $41.9         1.08%
 Tomatoes Grape                    33       $4.7       0.88%      14       $54.6          1.63%     16        $59.3         1.52%
 Mexican Beans/Refried             34       $4.7       0.88%      52       $21.0          0.63%     51        $25.6         0.66%
 Frzn Hashbrown Potatoes           35       $4.6       0.86%      45       $24.8          0.74%     44        $29.3         0.75%
 Corn Bulk                         36       $4.5       0.85%      32       $32.5          0.97%     35        $37.1         0.95%
 Fz Box Vegetables ‐ Value Adde    37       $4.4       0.83%      46       $24.7          0.73%     47        $29.1         0.75%
 Kits [Salad Mix]                  38       $4.2       0.79%      31       $33.5          1.00%     33        $37.6         0.97%
 Potatoes Red (Bulk&Bag)           39       $4.1       0.78%      34       $32.0          0.95%     36        $36.1         0.93%
 Frzn Corn On The Cob              40       $4.0       0.75%      94         $8.4         0.25%     83        $12.4         0.32%
 Vegetable Party Tray              41       $4.0       0.75%      44       $25.1          0.75%     46        $29.1         0.75%
 Cut Vegetables All Other          42       $4.0       0.75%      24       $42.2          1.26%     26        $46.2         1.19%
 Vegetable Salads ‐ Bulk           43       $3.8       0.72%      37       $31.0          0.92%     38        $34.8         0.89%
 Veg Juice (Except Tomato) (Ove    44       $3.8       0.72%      38       $30.4          0.91%     39        $34.2         0.88%
 Asparagus                         45       $3.8       0.72%      18       $50.7          1.51%     20        $54.5         1.40%
 Tomatoes Vine Ripe Pkg            46       $3.6       0.68%      101        $7.3         0.22%     89        $10.9         0.28%
 Peppers Red Bell                  47       $3.6       0.68%      23       $42.5          1.27%     27        $46.1         1.19%
 Value (Pasta Tomato Sauce)        48       $3.5       0.67%      87         $9.7         0.29%     78        $13.2         0.34%
 Peas/Green                        49       $3.5       0.66%      64       $14.7          0.44%     61        $18.2         0.47%
 Spinach & Greens                  50       $3.5       0.66%      103        $7.0         0.21%     92        $10.5         0.27%
 Peppers Other Bell                51       $3.4       0.63%      41       $28.4          0.85%     41        $31.8         0.82%
 Mushrooms White Sliced Pkg        52       $3.3       0.63%      42       $27.8          0.83%     42        $31.2         0.80%
 Shredded Lettuce                  53       $3.3       0.62%      81       $10.9          0.32%     75        $14.2         0.36%
 Mushrooms White Whole Pkg         54       $3.1       0.58%      40       $29.6          0.88%     40        $32.7         0.84%
 Green Onions                      55       $3.0       0.57%      49       $23.5          0.70%     50        $26.5         0.68%
 Salad Bowls                       56       $2.9       0.54%      74       $12.3          0.37%     69        $15.2         0.39%
 Fz Bag Vegetables ‐ Value Adde    57       $2.8       0.54%      65       $14.7          0.44%     63        $17.6         0.45%
 Sal: Hommus                       58       $2.8       0.52%      21       $45.4          1.35%     23        $48.2         1.24%
 Mushrooms Cnd & Glass             59       $2.7       0.52%      67       $14.3          0.42%     64        $17.0         0.44%
 Mexican Enchilada Sauce           60       $2.7       0.51%      69       $13.7          0.41%     66        $16.4         0.42%
 Onions Red (Bulk&Bag)             61       $2.5       0.48%      53       $20.9          0.62%     54        $23.5         0.60%
 Onions White (Bulk&Bag)           62       $2.5       0.47%      60       $15.8          0.47%     60        $18.3         0.47%
 Authentic Sauces/Salsa/Picante    63       $2.3       0.43%      89         $9.2         0.27%     87        $11.5         0.30%



IMPAQ International, LLC                                        Appendix D ‐ 20
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 181 of 263



                                  SNAP Household Expenditures    Non‐SNAP Household Expenditures    Total Household Expenditures
     Vegetable Subcommodity              $ in        % of                 $ in         % of                  $ in        % of
                                  Rank                           Rank                              Rank*
                                        millions Expenditures           millions   Expenditures            millions Expenditures
 Salad Mix Blends Organic          64       $2.3       0.43%      30       $36.5          1.09%     32        $38.8         1.00%
 Salad: Lettuce                    65       $2.2       0.42%      77       $12.2          0.36%     72        $14.5         0.37%
 Cauliflower Whole                 66       $2.2       0.42%      47       $24.5          0.73%     49        $26.8         0.69%
 Mushrooms Portabella              67       $2.2       0.42%      50       $22.6          0.67%     52        $24.8         0.64%
 Mexican Peppers Chilies           68       $2.2       0.41%      61       $15.7          0.47%     62        $17.9         0.46%
 Fried Onions                      69       $2.1       0.39%      75       $12.3          0.37%     73        $14.3         0.37%
 Carrots Bagged                    70       $2.0       0.39%      58       $17.2          0.51%     58        $19.2         0.49%
 Potatoes Gourmet                  71       $2.0       0.38%      54       $20.3          0.60%     55        $22.3         0.57%
 Sweet Potatoes                    72       $2.0       0.38%      104        $6.7         0.20%     101        $8.7         0.22%
 Corn Is Packaged                  73       $1.9       0.36%      70       $12.8          0.38%     71        $14.7         0.38%
 Salad Spinach                     74       $1.8       0.34%      57       $17.9          0.53%     57        $19.7         0.51%
 Tomato Paste                      75       $1.8       0.34%      83       $10.2          0.30%     84        $12.0         0.31%
 Sal: Salsa/Dips Bulk              76       $1.8       0.33%      98         $7.7         0.23%     95         $9.5         0.24%
 Beans                             77       $1.7       0.32%      59       $16.9          0.50%     59        $18.6         0.48%
 Tomato Juice (Over 50% Jce)       78       $1.7       0.32%      88         $9.6         0.28%     88        $11.2         0.29%
 Authentic Vegetables And Foods    79       $1.7       0.32%      136        $3.2         0.10%     128        $4.9         0.13%
 Potatoes Gold (Bulk&Bag)          80       $1.6       0.29%      63       $14.8          0.44%     65        $16.4         0.42%
 Garlic Whole Cloves               81       $1.6       0.29%      71       $12.7          0.38%     74        $14.3         0.37%
 Coleslaw                          82       $1.6       0.29%      79       $11.9          0.35%     77        $13.5         0.35%
 Carrots Bagged Organic            83       $1.5       0.29%      56       $18.6          0.55%     56        $20.2         0.52%
 Pumpkins                          84       $1.5       0.29%      82       $10.3          0.31%     85        $11.9         0.31%
 Herbs Cilanto                     85       $1.4       0.26%      84       $10.1          0.30%     86        $11.5         0.30%
 Frzn Baked/Stuffed/Mashed&Spec    86       $1.3       0.25%      91         $9.0         0.27%     93        $10.4         0.27%
 Broccoli/Cauliflower Processed    87       $1.3       0.25%      72       $12.5          0.37%     76        $13.8         0.36%
 Mixed Vegetables                  88       $1.3       0.24%      124        $4.5         0.13%     119        $5.8         0.15%
 Authentic Peppers                 89       $1.3       0.24%      125        $4.5         0.13%     120        $5.7         0.15%
 Sal:Salsa Prepack                 90       $1.3       0.24%      68       $13.7          0.41%     70        $15.0         0.38%
 Carrots                           91       $1.1       0.21%      123        $4.5         0.14%     121        $5.7         0.15%
 Peppers Yellow Bell               92       $1.1       0.21%      80       $11.4          0.34%     82        $12.5         0.32%
 Pizza Sauce                       93       $1.1       0.21%      110        $6.1         0.18%     107        $7.2         0.18%
 Garlic Jar                        94       $1.1       0.21%      97         $7.7         0.23%     99         $8.8         0.23%
 Peppers Jalapeno                  95       $1.0       0.19%      126        $4.4         0.13%     125        $5.5         0.14%



IMPAQ International, LLC                                        Appendix D ‐ 21
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 182 of 263



                                     SNAP Household Expenditures      Non‐SNAP Household Expenditures    Total Household Expenditures
     Vegetable Subcommodity                  $ in       % of                   $ in         % of                  $ in        % of
                                     Rank                             Rank                              Rank*
                                           millions Expenditures             millions   Expenditures            millions Expenditures
 Tomatoes Cherry                      96       $1.0       0.19%        78       $12.1          0.36%     80        $13.1         0.34%
 Instore Cut Vegetables               97       $1.0       0.19%        86         $9.7         0.29%     91        $10.7         0.28%
 Tomato Stewed                        98       $1.0       0.19%        108        $6.4         0.19%     105        $7.4         0.19%
 White Potatoes                       99       $1.0       0.18%        128        $4.3         0.13%     127        $5.2         0.13%
 Sauerkraut and Cabbage              100       $0.9       0.17%        111        $6.0         0.18%     109        $6.9         0.18%
  Top 100 Vegetable Expenditures*           $500.7       94.36%              $3,035.6         90.37%            $3,536.4       90.91%
    Total Vegetable Expenditures
                                             $520.5        98.08%               $3,251.8      96.80%           $3,772.3        96.97%
 Among Top 1,000 Subcommodities
    Total Vegetable Expenditures
                                             $530.7          100%               $3,359.3        100%           $3,890.0          100%
   Among 1,792 Subcommodities
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix D ‐ 22
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 183 of 263



                      Exhibit D‐8: Top 100 Subcommodities for SNAP Households by Expenditure: Composite Foods
                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
         Composite Subcommodity                  $ in        % of                $ in         % of                  $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures            millions Expenditures
 Potato Chips                              1      $64.4         5.19%     2      $253.2          4.88%      1       $317.6         4.94%
 Snacks/Appetizers                         2      $44.6         3.59%    10      $100.5          1.94%      7       $145.0         2.26%
 Fz Ss Prem Traditional Meals              3      $43.8         3.53%     4      $175.4          3.38%      4       $219.3         3.41%
 Snack Cake ‐ Multi Pack                   4      $41.6         3.36%     9      $101.7          1.96%      9       $143.3         2.23%
 Fz Ss Economy Meals All                   5      $40.9         3.30%    15       $80.7          1.56%     11       $121.6         1.89%
 Pizza/Premium                             6      $39.7         3.20%     6      $153.3          2.95%      5       $193.0         3.00%
 Sandwiches&Handhelds                      7      $35.9         2.89%    17       $73.6          1.42%     13       $109.4         1.70%
 Convenient Meals ‐ Kids Meal C            8      $34.2         2.76%    19       $69.7          1.34%     14       $104.0         1.62%
 Premium [Ice Cream & Sherbert]            9      $31.2         2.52%     3      $226.0          4.35%      3       $257.2         4.00%
 Condensed Soup                           10      $29.7         2.39%     5      $153.6          2.96%      6       $183.2         2.85%
 Fz Family Style Entrees                  11      $27.6         2.23%    13       $83.5          1.61%     12       $111.1         1.73%
 Traditional [Ice Cream & Sherbert]       12      $25.6         2.07%     8      $118.7          2.29%      8       $144.4         2.25%
 Fz Ss Prem Nutritional Meals             13      $24.7         1.99%     1      $271.6          5.23%      2       $296.3         4.61%
 Macaroni & Cheese Dnrs                   14      $24.3         1.96%    24       $59.7          1.15%     21        $84.0         1.31%
 Can Pasta                                15      $22.2         1.79%    36       $47.7          0.92%     29        $69.9         1.09%
 Mult Pk Bag Snacks                       16      $21.6         1.74%    38       $43.4          0.84%     32        $65.0         1.01%
 Sw Gds:Donuts                            17      $21.3         1.72%    14       $82.3          1.58%     15       $103.6         1.61%
 Pizza/Economy                            18      $19.8         1.60%    37       $45.1          0.87%     33        $65.0         1.01%
 Frzn Breakfast Sandwiches                19      $19.1         1.54%    29       $55.7          1.07%     23        $74.8         1.16%
 Fz Skillet Meals                         20      $18.8         1.51%    16       $79.3          1.53%     17        $98.1         1.53%
 Cakes: Birthday/Celebration Sh           21      $18.6         1.50%    33       $50.3          0.97%     31        $68.9         1.07%
 Sandwich Cookies                         22      $18.0         1.45%    18       $71.8          1.38%     19        $89.8         1.40%
 Pizza/Traditional                        23      $17.9         1.44%    22       $64.1          1.24%     22        $82.0         1.27%
 Rts Soup: Chunky/Homestyle/ Et           24      $17.6         1.42%     7      $119.9          2.31%     10       $137.5         2.14%
 Salsa & Dips                             25      $17.1         1.38%    28       $57.0          1.10%     24        $74.1         1.15%
 Sandwiches ‐ (Cold)                      26      $16.9         1.36%    20       $67.7          1.30%     20        $84.6         1.32%
 Sweet Goods ‐ Full Size                  27      $15.8         1.28%    27       $57.9          1.12%     26        $73.8         1.15%
 Tray Pack/Choc Chip Cookies              28      $15.3         1.23%    31       $53.9          1.04%     30        $69.2         1.08%
 Sticks/Enrobed [Frozen Novelties]        29      $14.2         1.14%    25       $59.7          1.15%     25        $73.9         1.15%
 Water Ice [Frozen Novelties]             30      $14.0         1.13%    32       $50.6          0.97%     34        $64.6         1.00%
 Pails [Ice Cream & Sherbert]             31      $13.9         1.12%    46       $35.1          0.68%     41        $49.1         0.76%


IMPAQ International, LLC                                     Appendix D ‐ 23
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 184 of 263



                                               SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
         Composite Subcommodity                       $ in        % of                $ in         % of                  $ in        % of
                                              Rank                           Rank                              Rank*
                                                     millions Expenditures          millions   Expenditures            millions Expenditures
 Skillet Dinners                               32      $13.0         1.05%    57       $25.8          0.50%     49        $38.9         0.60%
 Pizza/Single Serve/Microwave                  33      $12.8         1.03%    39       $43.2          0.83%     38        $56.0         0.87%
 Super Premium Pints [Ice Cream & Sherbert]    34      $11.8         0.95%    11       $91.1          1.76%     16       $103.0         1.60%
 Cakes: Cupcakes                               35      $11.1         0.89%    45       $35.3          0.68%     43        $46.3         0.72%
 Corn Dogs                                     36      $10.9         0.88%    68       $20.6          0.40%     59        $31.5         0.49%
 Cookies: Regular                              37      $10.8         0.87%    26       $59.6          1.15%     28        $70.4         1.09%
 Burritos                                      38      $10.2         0.82%    69       $20.0          0.39%     61        $30.1         0.47%
 Microwave Dinners                             39        $9.8        0.79%    40       $39.9          0.77%     40        $49.8         0.77%
 Cakes: Layers                                 40        $9.8        0.79%    42       $38.2          0.74%     42        $48.1         0.75%
 Sushi ‐ In Store Prepared                     41        $9.2        0.74%    12       $85.4          1.64%     18        $94.6         1.47%
 Canister Snacks                               42        $9.1        0.73%    44       $36.4          0.70%     45        $45.5         0.71%
 Pudding&Gelatin Cups/Cans                     43        $8.7        0.70%    53       $27.6          0.53%     51        $36.3         0.56%
 Salty Snacks Vending                          44        $8.4        0.67%    80       $15.8          0.31%     67        $24.2         0.38%
 Cones [Frozen Novelties]                      45        $7.9        0.64%    50       $31.2          0.60%     48        $39.2         0.61%
 Vanilla Wafer/Kids Cookies                    46        $7.5        0.60%    43       $36.7          0.71%     46        $44.2         0.69%
 Ice Cream Sandwiches                          47        $7.4        0.60%    60       $24.2          0.47%     58        $31.6         0.49%
 Cakes: Creme/Pudding                          48        $7.4        0.59%    58       $25.8          0.50%     54        $33.2         0.52%
 Refrigerated Pudding                          49        $7.0        0.57%    34       $49.5          0.95%     37        $56.5         0.88%
 Layer Cake Mix                                50        $7.0        0.56%    47       $35.1          0.68%     47        $42.1         0.65%
 Refrigerated Cookies‐Brand                    51        $6.8        0.55%    51       $28.8          0.56%     53        $35.6         0.55%
 Broth                                         52        $6.7        0.54%    21       $65.6          1.26%     27        $72.3         1.12%
 Pies: Fruit/Nut                               53        $6.3        0.51%    41       $39.6          0.76%     44        $45.9         0.71%
 Snack Cake ‐ Single Serve                     54        $5.7        0.46%    77       $16.2          0.31%     74        $22.0         0.34%
 Better For You Snacks                         55        $5.6        0.45%    35       $48.1          0.93%     39        $53.7         0.84%
 Cookies: Holiday/Special Occas                56        $5.5        0.44%    56       $26.8          0.52%     56        $32.2         0.50%
 Misc Bag Snacks                               57        $5.5        0.44%    98       $11.5          0.22%     83        $17.0         0.26%
 Frozen Fruit Pies & Cobblers                  58        $5.3        0.43%    62       $23.7          0.46%     62        $28.9         0.45%
 Frozen Cream Pies                             59        $4.9        0.39%    71       $18.9          0.36%     69        $23.8         0.37%
 Sw Gds: Sw Rolls/Dan                          60        $4.8        0.39%    55       $26.9          0.52%     57        $31.7         0.49%
 Brownie Mix                                   61        $4.8        0.39%    54       $27.5          0.53%     55        $32.3         0.50%
 Fz Meal Kits/Stuffed/Other                    62        $4.8        0.38%    96       $12.2          0.23%     84        $16.9         0.26%
 Sw Gds: Muffins                               63        $4.5        0.36%    48       $31.8          0.61%     50        $36.3         0.57%



IMPAQ International, LLC                                          Appendix D ‐ 24
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 185 of 263



                                        SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
         Composite Subcommodity                $ in        % of                $ in         % of                  $ in        % of
                                       Rank                           Rank                              Rank*
                                              millions Expenditures          millions   Expenditures            millions Expenditures
 Frzn Breakfast Entrees                 64        $4.5        0.36%    78       $16.2          0.31%     78        $20.7         0.32%
 Convenient Meals ‐ Adult Meal          65        $4.5        0.36%    102      $11.2          0.22%     92        $15.7         0.24%
 Dry Beans/Peas/Barley: Bag & B         66        $4.2        0.34%    72       $18.8          0.36%     71        $23.1         0.36%
 Adult Premium [Frozen Novelties]       67        $4.2        0.34%    30       $54.5          1.05%     36        $58.7         0.91%
 Mexican Dinners And Foods              68        $4.2        0.34%    100      $11.4          0.22%     93        $15.6         0.24%
 Premium Cookies (Ex: Pepperidg         69        $4.2        0.33%    49       $31.5          0.61%     52        $35.7         0.55%
 Chocolate Covered Cookies              70        $4.0        0.32%    73       $18.5          0.36%     73        $22.5         0.35%
 Microwavable Cups                      71        $3.7        0.29%    116        $9.0         0.17%     106       $12.7         0.20%
 Cakes: Cheesecake                      72        $3.6        0.29%    84       $14.7          0.28%     81        $18.3         0.28%
 Deli Tray:Meat And Cheese              73        $3.5        0.28%    65       $21.5          0.41%     66        $25.0         0.39%
 Dry Soup                               74        $3.5        0.28%    63       $23.3          0.45%     64        $26.8         0.42%
 Treats                                 75        $3.5        0.28%    103      $11.2          0.22%     95        $14.6         0.23%
 Fitness&Diet ‐ Bars W/Flour            76        $3.4        0.28%    23       $59.8          1.15%     35        $63.2         0.98%
 Refrigerated Cookie Dough              77        $3.4        0.28%    90       $12.9          0.25%     89        $16.3         0.25%
 Cakes: Fancy/Service Case              78        $3.3        0.27%    76       $17.4          0.34%     77        $20.7         0.32%
 Package Dinners/Pasta Salads           79        $3.3        0.26%    112        $9.5         0.18%     105       $12.7         0.20%
 Cakes: Layers/Sheets Novelties         80        $3.3        0.26%    94       $12.5          0.24%     91        $15.8         0.25%
 Pies: Pumpkin/Custard                  81        $3.2        0.26%    89       $13.1          0.25%     87        $16.3         0.25%
 Puddings Dry                           82        $3.2        0.26%    67       $20.8          0.40%     68        $23.9         0.37%
 Vendor Size/Single Serve Cooki         83        $3.1        0.25%    126        $6.8         0.13%     120        $9.9         0.15%
 Snack Mix                              84        $3.0        0.24%    75       $17.5          0.34%     79        $20.5         0.32%
 Multi‐Pack Cookies                     85        $2.9        0.23%    99       $11.4          0.22%     96        $14.3         0.22%
 Cups/Push Ups/Other                    86        $2.8        0.23%    110        $9.6         0.18%     108       $12.4         0.19%
 Frzn Pie Shells/Pastry Shell/F         87        $2.7        0.22%    79       $16.0          0.31%     80        $18.7         0.29%
 Frozen Cakes/Desserts                  88        $2.7        0.22%    105      $11.0          0.21%     101       $13.7         0.21%
 Cakes: Angel Fds/Cke Rolls             89        $2.7        0.22%    74       $18.1          0.35%     76        $20.8         0.32%
 Wellness/Portion Control               90        $2.7        0.22%    61       $23.8          0.46%     65        $26.5         0.41%
 Pie Filling/Mincemeat/Glazes           91        $2.7        0.22%    59       $24.8          0.48%     63        $27.5         0.43%
 Misc Snacks                            92        $2.6        0.21%    87       $13.2          0.25%     90        $15.8         0.25%
 Cakes: Ice Cream                       93        $2.6        0.21%    120        $8.6         0.17%     113       $11.2         0.17%
 Sushi ‐ Prepackaged                    94        $2.6        0.21%    70       $19.2          0.37%     75        $21.8         0.34%
 Cakes:Birthday/Celebration Lay         95        $2.5        0.20%    114        $9.1         0.18%     110       $11.6         0.18%



IMPAQ International, LLC                                   Appendix D ‐ 25
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 186 of 263



                                              SNAP Household Expenditures      Non‐SNAP Household Expenditures    Total Household Expenditures
         Composite Subcommodity                       $ in       % of                   $ in         % of                  $ in        % of
                                             Rank                              Rank                              Rank*
                                                    millions Expenditures             millions   Expenditures            millions Expenditures
 Sw Gds: Swt/Flvrd Loaves                     96        $2.4        0.20%       85       $13.9          0.27%     88        $16.3         0.25%
 Cakes: Sheet                                 97        $2.4        0.19%       124        $7.2         0.14%     121        $9.6         0.15%
 Cookies: Gourmet                             98        $2.4        0.19%       66       $20.8          0.40%     70        $23.2         0.36%
 Premium Pints [Ice Cream & Sherbert]         99        $2.3        0.18%       128        $6.5         0.13%     125        $8.8         0.14%
 Sw Gds: Brownie/Bar Cookie                  100        $1.9        0.15%       104      $11.2          0.22%     104       $13.1         0.20%
      Top 100 Composite Expenditures*               $1,179.3      95.05%              $4,717.8         90.90%            $5,897.1       91.70%
        Total Composite Expenditures
                                                    $1,235.4         99.57%             $5,132.0       98.88%           $6,367.4        99.01%
     Among Top 1,000 Subcommodities
        Total Composite Expenditures
                                                    $1,240.7           100%             $5,190.0         100%           $6,430.7          100%
       Among 1,792 Subcommodities
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix D ‐ 26
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 187 of 263



                  Exhibit D‐9: Top 100 Subcommodities for SNAP Households by Expenditure: Other Subcommodities
                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
           Other Subcommodity                     $ in        % of                $ in         % of                  $ in        % of
                                           Rank                          Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures            millions Expenditures
 Infant Formula Starter/Solution             1     $54.2        9.60%     14       $45.3          1.70%      6        $99.5         3.07%
 Still Water Drnking/Mnrl Water              2     $48.8        8.64%      2      $187.7          7.03%      2       $236.5         7.31%
 Unflavored Can Coffee                       3     $41.3        7.32%      1      $198.0          7.41%      1       $239.3         7.39%
 Isotonic Drinks Single Serve                4     $30.5        5.40%      4      $119.5          4.47%      3       $150.0         4.63%
 Spring Water                                5     $16.2        2.87%      5       $95.6          3.58%      5       $111.8         3.45%
 Traditional Spices                          6     $14.1        2.49%      8       $61.2          2.29%      7        $75.2         2.32%
 Bbq Sauce                                   7     $12.3        2.17%     16       $38.6          1.45%     16        $50.9         1.57%
 Baby Food ‐ Beginner                        8     $11.7        2.07%     21       $28.1          1.05%     18        $39.8         1.23%
 Non‐Carb Water Flvr ‐ Drnk/Mnr              9     $11.6        2.05%      7       $63.4          2.37%      8        $74.9         2.32%
 Catsup                                     10     $11.5        2.03%     15       $41.5          1.55%     15        $53.0         1.64%
 Sauce Mixes/Gravy Mixes Dry                11     $11.5        2.03%     13       $46.7          1.75%     12        $58.2         1.80%
 Baby Food Junior/All Brands                12     $11.2        1.98%     22       $27.5          1.03%     19        $38.7         1.20%
 Isotonic Drinks Multi‐Pack                 13     $10.8        1.92%      9       $58.1          2.17%     10        $68.9         2.13%
 Ice ‐ Crushed/Cubed                        14       $9.3       1.65%     11       $49.9          1.87%     11        $59.2         1.83%
 Unflavored Bag Coffee                      15       $8.5       1.50%      3      $137.3          5.14%      4       $145.8         4.50%
 Infant Formula Specialty                   16       $8.4       1.49%     71         $9.1         0.34%     47        $17.5         0.54%
 Infant Formula Starter Large P             17       $8.3       1.46%     30       $22.8          0.85%     27        $31.0         0.96%
 Steak & Worchester Sauce                   18       $8.2       1.44%     25       $26.7          1.00%     21        $34.9         1.08%
 Unflavored Instant Coffee                  19       $7.6       1.34%     23       $27.3          1.02%     22        $34.8         1.08%
 Non‐Dairy Milks                            20       $7.1       1.25%      6       $67.7          2.53%      9        $74.8         2.31%
 Unsweetened Envelope [Powder Drink Mix]    21       $7.0       1.25%     88         $6.2         0.23%     61        $13.3         0.41%
 Malted Mlk/Syrup/Pwdrs (Eggnog             22       $6.9       1.23%     28       $25.3          0.95%     26        $32.2         1.00%
 Still Water Flvrd Drnk/Mnrl Wt             23       $6.3       1.11%     17       $38.1          1.43%     17        $44.4         1.37%
 Infant Formula Toddler                     24       $6.0       1.06%     55       $12.4          0.46%     45        $18.4         0.57%
 Mexican Seasoning Mixes                    25       $5.9       1.05%     33       $20.6          0.77%     32        $26.5         0.82%
 Hot Sauce                                  26       $5.8       1.03%     42       $16.4          0.61%     38        $22.2         0.69%
 Ready To Drink Coffee                      27       $5.5       0.98%     34       $20.5          0.77%     33        $26.0         0.80%
 Tea Bags & Bulk Tea                        28       $5.4       0.95%     24       $27.2          1.02%     25        $32.5         1.01%
 Infant Formula Solutions Large             29       $5.3       0.95%     47       $15.2          0.57%     42        $20.5         0.63%
 Stuffing Mixes                             30       $5.3       0.94%     31       $22.1          0.83%     30        $27.4         0.85%
 Infant Formula Concentrate                 31       $4.9       0.86%     111        $3.9         0.15%     82         $8.8         0.27%


IMPAQ International, LLC                                       Appendix D ‐ 27
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 188 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
           Other Subcommodity                    $ in        % of                $ in         % of                  $ in        % of
                                          Rank                          Rank                              Rank*
                                                millions Expenditures          millions   Expenditures            millions Expenditures
 Salad Bar Other                           32       $4.5       0.81%     41       $18.2          0.68%     36        $22.8         0.70%
 Bits & Morsels [Baking Needs]             33       $4.4       0.77%     10       $50.3          1.88%     13        $54.7         1.69%
 Ripe Olives                               34       $4.1       0.73%     27       $25.3          0.95%     28        $29.5         0.91%
 Gravy Can/Glass                           35       $4.0       0.72%     44       $15.7          0.59%     44        $19.8         0.61%
 Marinades                                 36       $3.9       0.70%     39       $18.4          0.69%     37        $22.4         0.69%
 Baby Food Cereals                         37       $3.8       0.67%     82         $7.1         0.27%     70        $10.9         0.34%
 Diet Cntrl Liqs Nutritional               38       $3.7       0.66%     20       $30.3          1.13%     24        $34.0         1.05%
 Enhancements ‐ Pickles/Kraut              39       $3.6       0.64%     36       $19.8          0.74%     35        $23.4         0.72%
 Infant Formula Ready To Use               40       $3.5       0.61%     85         $6.9         0.26%     72        $10.4         0.32%
 Sugar Free Canister [Powder Drink Mix]    41       $3.5       0.61%     32       $21.1          0.79%     34        $24.5         0.76%
 Coffee Pods/Singles/Filter Pac            42       $3.4       0.60%     12       $49.8          1.87%     14        $53.2         1.65%
 Sugar Free Sticks [Powder Drink Mix]      43       $3.3       0.58%     38       $18.8          0.70%     39        $22.1         0.68%
 Sparkling Water ‐ Flvrd Sweet             44       $3.1       0.55%     29       $24.1          0.90%     31        $27.2         0.84%
 Tea Bags/Herbal                           45       $3.1       0.54%     19       $31.2          1.17%     23        $34.3         1.06%
 Yellow Mustard                            46       $3.0       0.53%     56       $12.4          0.46%     55        $15.4         0.48%
 Asian Other Sauces/Marinad                47       $2.8       0.50%     37       $18.9          0.71%     40        $21.8         0.67%
 Peppers                                   48       $2.7       0.48%     52       $13.5          0.50%     53        $16.2         0.50%
 Mexican Taco Sauce                        49       $2.6       0.47%     84         $7.0         0.26%     76         $9.7         0.30%
 Green Olives                              50       $2.6       0.46%     43       $15.8          0.59%     46        $18.3         0.57%
 Relishes                                  51       $2.5       0.44%     60       $11.6          0.43%     57        $14.1         0.44%
 Flavored Bag Coffee                       52       $2.4       0.42%     26       $26.2          0.98%     29        $28.6         0.88%
 Gourmet Spices                            53       $2.4       0.42%     18       $33.2          1.24%     20        $35.6         1.10%
 Baby Juices                               54       $2.3       0.40%     118        $3.1         0.11%     105        $5.3         0.16%
 Dry Salad Dressing&Dip Mixes              55       $2.0       0.35%     48       $15.1          0.57%     49        $17.1         0.53%
 Mustard ‐ All Other                       56       $2.0       0.35%     40       $18.3          0.69%     43        $20.3         0.63%
 Gelatin                                   57       $2.0       0.35%     51       $14.3          0.54%     52        $16.3         0.50%
 Vinegar/White&Cider                       58       $1.9       0.34%     50       $14.4          0.54%     51        $16.3         0.50%
 Baby Isotonic Drinks                      59       $1.9       0.33%     101        $4.9         0.18%     92         $6.8         0.21%
 Wing Sauce                                60       $1.8       0.33%     100        $5.0         0.19%     91         $6.8         0.21%
 Pure Extracts                             61       $1.7       0.31%     46       $15.4          0.58%     48        $17.2         0.53%
 Infant Formula Soy Base                   62       $1.7       0.31%     161        $1.1         0.04%     135        $2.8         0.09%
 Juices Proteins                           63       $1.7       0.30%     66       $10.1          0.38%     64        $11.8         0.36%



IMPAQ International, LLC                                      Appendix D ‐ 28
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 189 of 263



                                       SNAP Household Expenditures   Non‐SNAP Household Expenditures    Total Household Expenditures
           Other Subcommodity                 $ in        % of                $ in         % of                  $ in        % of
                                       Rank                          Rank                              Rank*
                                             millions Expenditures          millions   Expenditures            millions Expenditures
 Sal:Dip Prepack                        64       $1.7       0.30%     59       $12.1          0.45%     58        $13.8         0.43%
 Diet Energy Drinks                     65       $1.7       0.30%     54       $12.8          0.48%     56        $14.5         0.45%
 Baby Spring Waters                     66       $1.7       0.30%     138        $2.0         0.07%     119        $3.7         0.11%
 Frozen Internaional                    67       $1.6       0.28%     86         $6.7         0.25%     83         $8.3         0.26%
 Table Salt/Popcorn Salt/Ice Cr         68       $1.6       0.28%     72         $8.6         0.32%     73        $10.2         0.31%
 Distilled Water                        69       $1.6       0.28%     57       $12.2          0.46%     59        $13.7         0.42%
 Enhancements ‐ Salads/Spreads          70       $1.5       0.26%     99         $5.2         0.19%     95         $6.6         0.21%
 Asian Soy Sauce                        71       $1.5       0.26%     64       $10.3          0.39%     66        $11.7         0.36%
 Central American Foods                 72       $1.4       0.25%     94         $5.5         0.21%     90         $6.9         0.21%
 Misc Dairy Refigerated                 73       $1.4       0.25%     70         $9.1         0.34%     71        $10.5         0.32%
 Diet Cntrl Bars Nutritional            74       $1.4       0.24%     35       $19.9          0.74%     41        $21.3         0.66%
 Tea Bags/Green                         75       $1.2       0.22%     61       $11.2          0.42%     63        $12.5         0.38%
 Flours/Grains/Sugar                    76       $1.2       0.22%     49       $14.6          0.55%     54        $15.9         0.49%
 Specialty Instant Coffee W/Swe         77       $1.2       0.22%     77         $7.7         0.29%     81         $8.9         0.27%
 Misc Hispanic Grocery                  78       $1.2       0.21%     65       $10.2          0.38%     67        $11.4         0.35%
 Baking Powder & Soda                   79       $1.1       0.20%     75         $8.2         0.31%     77         $9.4         0.29%
 Isotonic Drinks Multi‐Serve            80       $1.1       0.19%     103        $4.7         0.18%     103        $5.7         0.18%
 Juices Antioxidant/Wellness            81       $1.0       0.19%     76         $8.1         0.30%     78         $9.2         0.28%
 Spices & Seasonings                    82       $1.0       0.19%     104        $4.6         0.17%     104        $5.7         0.17%
 Infant Formula Up Age                  83       $1.0       0.18%     119        $3.0         0.11%     117        $4.1         0.13%
 Oils/Vinegar                           84       $1.0       0.18%     67       $10.0          0.37%     69        $11.0         0.34%
 Miscellaneous Package Mixes            85       $1.0       0.18%     80         $7.2         0.27%     84         $8.2         0.25%
 Sal:Olives/Pickles‐Bulk                86       $1.0       0.18%     45       $15.5          0.58%     50        $16.5         0.51%
 Cooking Bags With Spices/Seaso         87       $1.0       0.17%     132        $2.4         0.09%     124        $3.4         0.10%
 Cooking Chocolate (Ex Smi‐Swt)         88       $0.9       0.16%     63       $10.3          0.39%     68        $11.2         0.35%
 Tea Bags (Supplement)                  89       $0.9       0.15%     69         $9.2         0.34%     74        $10.0         0.31%
 Specialty Vinegar                      90       $0.8       0.15%     53       $12.9          0.48%     60        $13.7         0.42%
 Traditional Thai Foods                 91       $0.8       0.14%     74         $8.3         0.31%     80         $9.1         0.28%
 Pickld Veg/Peppers/Etc                 92       $0.8       0.14%     91         $5.9         0.22%     94         $6.7         0.21%
 Specialty Olives                       93       $0.8       0.14%     62       $11.0          0.41%     65        $11.7         0.36%
 Authentic Japanese Foods               94       $0.8       0.14%     81         $7.1         0.27%     86         $7.9         0.24%
 Chili Sauce/Cocktail Sauce             95       $0.7       0.13%     89         $6.0         0.22%     93         $6.7         0.21%



IMPAQ International, LLC                                   Appendix D ‐ 29
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 190 of 263



                                            SNAP Household Expenditures     Non‐SNAP Household Expenditures    Total Household Expenditures
           Other Subcommodity                       $ in       % of                  $ in         % of                  $ in        % of
                                            Rank                            Rank                              Rank*
                                                  millions Expenditures            millions   Expenditures            millions Expenditures
 Flavored Can Coffee                         96       $0.7       0.13%       92         $5.8         0.22%     96         $6.5         0.20%
 Fortified/Water                             97       $0.7       0.13%       108        $4.4         0.17%     107        $5.1         0.16%
 Sparkling Water ‐ Unflavored                98       $0.7       0.12%       58       $12.1          0.45%     62        $12.8         0.40%
 Fitness&Diet‐Powder Ntrtnl                  99       $0.7       0.12%       78         $7.3         0.27%     85         $8.0         0.25%
 Imitation Extracts                         100       $0.7       0.12%       115        $3.5         0.13%     116        $4.2         0.13%
         Top 100 Other Expenditures*               $540.1       95.68%             $2,453.1         91.80%            $2,993.1       92.48%
           Total Other Expenditures
                                                    $550.7         97.56%             $2,533.2      94.80%           $3,083.9        95.28%
     Among Top 1,000 Subcommodities
           Total Other Expenditures
                                                    $564.5           100%             $2,672.1        100%           $3,236.6          100%
        Among 1,792 Subcommodities
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                           Appendix D ‐ 30
    Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 191 of 263



   APPENDIX E. Top 100 Subcommodities for SNAP Households by
      Expenditure by Demographic and Store Characteristics

Age of Household Head:
  Exhibit E‐1: Household Head Age 19‐44 Year Olds
  Exhibit E‐2: Household Head Age 45‐64 Year Olds
  Exhibit E‐3: Household Head Age 65 Years or Older
Presence of Children:
  Exhibit E‐4: Households with Children Present
  Exhibit E‐5: Households without Children Present
Region:
  Exhibit E‐6: Stores in the Midwest
  Exhibit E‐7: Stores in the South
  Exhibit E‐8: Stores in the West
Urbanicity of Store Location:
  Exhibit E‐9: Stores in Large Metropolitan Counties
  Exhibit E‐10: Stores in Smaller Metropolitan Counties
  Exhibit E‐11: Stores in Smaller Micropolitan Counties
  Exhibit E‐12: Stores in Noncore Counties
Store Type:
  Exhibit E‐13: Stores with more than $12 Million Food Sales
              Annually
  Exhibit E‐14: Stores with $2 ‐ $12 Million Food Sales Annually
  Exhibit E‐15: Stores with less than $2 Million Food Sales Annually
County Poverty Rate:
  Exhibit E‐16: Stores in Counties with Poverty Rates Less than 10%
  Exhibit E‐17: Stores in Counties with Poverty Rates of 10‐20%
  Exhibit E‐18: Stores in Counties with Poverty Rates Greater than
              20%
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 192 of 263



          Exhibit E‐1: Top 100 Subcommodities for SNAP Households by Expenditure: Household Head Age 19 – 44 Year Olds
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1      $30.7         0.47%    1        $143.7         0.46%      1        $174.3         0.46%
 Soft Drinks 12/18&15pk Can Car              2      $25.1        0.38%     2         $95.9         0.30%      2       $121.0         0.32%
 Lean [Beef]                                 3      $17.2        0.26%     8         $42.7         0.14%      5        $59.9         0.16%
 Kids Cereal                                 4      $13.8        0.21%     5         $44.6         0.14%      6        $58.4         0.15%
 Shredded Cheese                             5      $13.0        0.20%     3         $67.1         0.21%      3        $80.1         0.21%
 Sft Drnk 2 Liter Btl Carb Incl              6      $11.3        0.17%     13        $39.1         0.12%      8        $50.5         0.13%
 Potato Chips                                7      $10.1        0.15%     11        $39.4         0.13%      9        $49.5         0.13%
 Primal [Beef]                               8      $10.0        0.15%     16        $35.6         0.11%     14        $45.5         0.12%
 Infant Formula Starter/Solutio              9       $9.8        0.15%    150         $9.2         0.03%     73        $19.0         0.05%
 Lunchment ‐ Deli Fresh                     10       $8.9        0.14%     6         $43.0         0.14%      7        $51.9         0.14%
 Chicken Breast Boneless                    11       $8.4        0.13%     4         $54.2         0.17%      4        $62.5         0.16%
 Tortilla/Nacho Chips                       12       $8.2        0.13%     10        $41.1         0.13%     10        $49.3         0.13%
 Eggs ‐ Large                               13       $7.8        0.12%     12        $39.4         0.13%     12        $47.2         0.12%
 Snacks/Appetizers                          14       $7.7        0.12%     45        $20.6         0.07%     32        $28.3         0.07%
 Still Water Drnking/Mnrl Water             15       $7.6        0.12%     20        $30.5         0.10%     18        $38.1         0.10%
 Mainstream White Bread                     16       $7.4        0.11%     31        $23.4         0.07%     25        $30.8         0.08%
 American Single Cheese                     17       $7.0        0.11%     34        $22.8         0.07%     26        $29.8         0.08%
 Dairy Case 100% Pure Juice ‐ O             18       $6.8        0.10%     9         $41.4         0.13%     11        $48.2         0.13%
 Enhanced [Pork Boneless Loin/Rib]          19       $6.6        0.10%     24        $27.1         0.09%     23        $33.6         0.09%
 Pizza/Premium                              20       $6.5        0.10%     22        $28.2         0.09%     20        $34.8         0.09%
 Snack Cake ‐ Multi Pack                    21       $6.5        0.10%     57        $18.9         0.06%     40        $25.5         0.07%
 Fz Ss Economy Meals All                    22       $6.3        0.10%     90        $13.6         0.04%     72        $19.9         0.05%
 Convenient Meals ‐ Kids Meal C             23       $6.2        0.09%     48        $20.3         0.06%     38        $26.6         0.07%
 All Family Cereal                          24       $6.2        0.09%     14        $37.6         0.12%     15        $43.8         0.11%
 Fz Ss Prem Traditional Meals               25       $6.1        0.09%     52        $19.7         0.06%     39        $25.8         0.07%
 Sandwiches&Handhelds                       26       $6.0        0.09%     77        $14.9         0.05%     64        $20.9         0.05%



IMPAQ International, LLC                                           Appendix E ‐ 1
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 193 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Soft Drinks 20pk&24pk Can Carb           27        $6.0        0.09%    61        $17.9         0.06%     48         $23.9         0.06%
 Bacon ‐ Trad 16oz Or Less                28       $6.0        0.09%     30        $23.5         0.07%     29        $29.4         0.08%
 Mainstream Variety Breads                29       $5.8        0.09%     23        $28.0         0.09%     22        $33.8         0.09%
 Sugar                                    30       $5.6        0.09%     62        $17.9         0.06%     50        $23.5         0.06%
 Natural Cheese Chunks                    31       $5.6        0.08%     17        $34.5         0.11%     17        $40.1         0.11%
 Unflavored Can Coffee                    32       $5.5        0.08%     32        $23.3         0.07%     30        $28.8         0.08%
 Frzn Chicken ‐ Wht Meat                  33       $5.4        0.08%     51        $19.9         0.06%     42        $25.2         0.07%
 Potatoes Russet (Bulk&Bag)               34       $5.3        0.08%     37        $22.4         0.07%     35        $27.7         0.07%
 Bananas                                  35       $5.2        0.08%     15        $37.0         0.12%     16        $42.2         0.11%
 Isotonic Drinks Single Serve             36       $5.1        0.08%     33        $22.9         0.07%     34        $28.0         0.07%
 Ribs [Pork]                              37       $5.1        0.08%     78        $14.8         0.05%     71        $19.9         0.05%
 Sft Drnk Mlt‐Pk Btl Carb (Excp           38       $5.0        0.08%     35        $22.6         0.07%     36        $27.6         0.07%
 Premium [Ice Cream & Sherbert]           39       $4.7        0.07%     18        $32.9         0.10%     19        $37.6         0.10%
 Sft Drnk Sngl Srv Btl Carb (Ex           40       $4.7        0.07%     89        $13.7         0.04%     77        $18.4         0.05%
 Pourable Salad Dressings                 41       $4.7        0.07%     36        $22.4         0.07%     37        $27.1         0.07%
 Condensed Soup                           42       $4.6        0.07%     29        $24.0         0.08%     31        $28.6         0.08%
 Choice Beef                              43       $4.5        0.07%     86        $14.0         0.04%     76        $18.5         0.05%
 Fz Family Style Entrees                  44       $4.5        0.07%     82        $14.3         0.05%     74        $18.8         0.05%
 Aseptic Pack Juice And Drinks            45       $4.4        0.07%     66        $16.9         0.05%     61        $21.3         0.06%
 Select Beef                              46       $4.3        0.06%     46        $20.5         0.07%     45        $24.8         0.07%
 Macaroni & Cheese Dnrs                   47       $4.2        0.06%     92        $13.5         0.04%     82        $17.7         0.05%
 Choice Beef                              48       $4.1        0.06%     63        $17.8         0.06%     56        $21.9         0.06%
 Mainstream [Pasta & Pizza Sauce]         49       $4.0        0.06%     70        $16.1         0.05%     67        $20.1         0.05%
 Mayonnaise&Whipped Dressing              50       $4.0        0.06%     67        $16.8         0.05%     65        $20.8         0.05%
 Fz Ss Prem Nutritional Meals             51       $4.0        0.06%     7         $42.9         0.14%     13        $46.9         0.12%
 Refrigerated Coffee Creamers             52       $4.0        0.06%     26        $25.8         0.08%     27        $29.7         0.08%
 Fz Bag Vegetables ‐ Plain                53       $3.9        0.06%     54        $19.4         0.06%     51        $23.3         0.06%



IMPAQ International, LLC                                         Appendix E ‐ 2
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 194 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Hot Dogs ‐ Base Meat                      54        $3.9        0.06%    137        $9.8         0.03%     113        $13.6         0.04%
 Strawberries                              55       $3.8        0.06%     19        $30.7         0.10%     21        $34.5         0.09%
 Adult Cereal                              56       $3.8        0.06%     25        $25.8         0.08%     28        $29.6         0.08%
 Can Pasta                                 57       $3.8        0.06%    119        $10.8         0.03%     102       $14.6         0.04%
 Mexican Soft Tortillas And Wra            58       $3.8        0.06%     39        $21.7         0.07%     41        $25.4         0.07%
 Traditional [Ice Cream & Sherbert]        59       $3.8        0.06%     69        $16.2         0.05%     70        $19.9         0.05%
 Choice Beef                               60       $3.7        0.06%    124        $10.6         0.03%     104       $14.3         0.04%
 Mult Pk Bag Snacks                        61       $3.6        0.05%    132        $10.0         0.03%     114       $13.6         0.04%
 Pizza/Economy                             62       $3.5        0.05%    128        $10.3         0.03%     111       $13.7         0.04%
 Margarine: Tubs And Bowls                 63       $3.5        0.05%     88        $13.8         0.04%     84        $17.3         0.05%
 Frzn Chicken ‐ Wings                      64       $3.4        0.05%    441         $3.0         0.01%     269        $6.4         0.02%
 Frzn French Fries                         65       $3.4        0.05%    143         $9.6         0.03%     119       $13.0         0.03%
 Peanut Butter                             66       $3.4        0.05%     40        $21.4         0.07%     44        $24.8         0.07%
 Candy Bags‐Chocolate                      67       $3.4        0.05%     42        $20.8         0.07%     47        $24.2         0.06%
 Value Forms/ 18oz And Larger [Chicken]    68       $3.3        0.05%    120        $10.7         0.03%     108       $13.9         0.04%
 Fruit Snacks                              69       $3.3        0.05%    104        $12.1         0.04%     94        $15.4         0.04%
 Sw Gds:Donuts                             70       $3.2        0.05%     98        $12.5         0.04%     92        $15.7         0.04%
 Meat: Turkey Bulk                         71       $3.2        0.05%     21        $28.5         0.09%     24        $31.8         0.08%
 Frzn Meat ‐ Beef                          72       $3.2        0.05%    161         $8.8         0.03%     139       $12.0         0.03%
 Chicken Wings                             73       $3.1        0.05%    350         $4.0         0.01%     247        $7.2         0.02%
 Frzn Breakfast Sandwiches                 74       $3.1        0.05%    125        $10.5         0.03%     115       $13.6         0.04%
 Tuna                                      75       $3.1        0.05%     74        $15.6         0.05%     75        $18.8         0.05%
 Waffles/Pancakes/French Toast             76       $3.1        0.05%     59        $18.2         0.06%     62        $21.3         0.06%
 Cakes: Birthday/Celebration Sh            77       $3.1        0.05%    152         $9.2         0.03%     136       $12.2         0.03%
 Sour Creams                               78       $3.0        0.05%     64        $17.5         0.06%     66        $20.5         0.05%
 Cheese Crackers                           79       $3.0        0.05%     44        $20.7         0.07%     49        $23.7         0.06%
 Fz Skillet Meals                          80       $3.0        0.05%     97        $12.6         0.04%     93        $15.6         0.04%



IMPAQ International, LLC                                          Appendix E ‐ 3
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 195 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Vegetable Oil                            81        $3.0        0.05%      253        $5.7         0.02%     196          $8.7        0.02%
 Lunchment ‐ Bologna/Sausage              82         $3.0         0.05%    177           $8.1      0.03%     149       $11.1         0.03%
 Pizza/Traditional                        83         $3.0         0.05%    101         $12.3       0.04%     97        $15.3         0.04%
 Cream Cheese                             84         $3.0         0.04%     49         $20.3       0.06%     53        $23.2         0.06%
 Sandwich Cookies                         85         $2.9         0.04%    100         $12.4       0.04%     95        $15.4         0.04%
 Butter                                   86         $2.9         0.04%     27         $25.1       0.08%     33        $28.0         0.07%
 Ramen Noodles/Ramen Cups                 87         $2.9         0.04%    258           $5.6      0.02%     208         $8.5        0.02%
 String Cheese                            88         $2.8         0.04%     38         $22.0       0.07%     46        $24.7         0.06%
 Bagged Cheese Snacks                     89         $2.7         0.04%    153           $9.0      0.03%     142       $11.7         0.03%
 Salsa & Dips                             90         $2.7         0.04%    136           $9.8      0.03%     129       $12.5         0.03%
 Toaster Pastries                         91         $2.7         0.04%    107         $11.8       0.04%     103       $14.5         0.04%
 Hot Dog Buns                             92         $2.7         0.04%    110         $11.2       0.04%     109       $13.9         0.04%
 Hamburger Buns                           93         $2.7         0.04%    103         $12.2       0.04%     100       $14.9         0.04%
 Rts Soup: Chunky/Homestyle/ Et           94         $2.7         0.04%     65         $17.4       0.06%     68        $20.0         0.05%
 Flavored Milk                            95         $2.6         0.04%    118         $10.8       0.03%     116       $13.4         0.04%
 Candy Bars (Singles)(Including           96         $2.6         0.04%    158           $8.9      0.03%     146       $11.5         0.03%
 Yogurt/Kids                              97         $2.6         0.04%     80         $14.4       0.05%     85        $17.0         0.04%
 Angus [Beef]                             98         $2.6         0.04%     75         $15.3       0.05%     80        $17.9         0.05%
 Chicken Drums                            99         $2.5         0.04%    297           $4.8      0.02%     241         $7.3        0.02%
 Sweet Goods ‐ Full Size                  100        $2.5         0.04%    145           $9.5      0.03%     137       $12.0         0.03%
          Top 100 Subcommodities                  $537.8          8.17%              $2,251.0      7.14%             $2,788.8        7.32%
           Total Expenditures                    $6,580.5         100%              $31,513.8      100%            $38,094.2         100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 4
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 196 of 263



          Exhibit E‐2: Top 100 Subcommodities for SNAP Households by Expenditure: Household Head Age 45 – 64 Year Olds
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1      $41.3         0.63%    1        $258.9         0.82%      1        $300.1         0.79%
 Soft Drinks 12/18&15pk Can Car              2      $36.6        0.56%     2        $197.3         0.63%      2       $233.9         0.61%
 Lean [Beef]                                 3      $22.4        0.34%     8         $77.3         0.25%      5        $99.7         0.26%
 Shredded Cheese                             4      $16.7        0.25%     3        $112.7         0.36%      6       $129.4         0.34%
 Sft Drnk 2 Liter Btl Carb Incl              5      $15.6        0.24%     14        $70.8         0.22%      3        $86.4         0.23%
 Kids Cereal                                 6      $15.0        0.23%     27        $52.7         0.17%      8        $67.7         0.18%
 Primal [Beef]                               7      $14.6        0.22%     11        $74.6         0.24%      9        $89.2         0.23%
 Potato Chips                                8      $14.6        0.22%     6         $85.6         0.27%     14       $100.2         0.26%
 Lunchment ‐ Deli Fresh                      9      $12.2        0.19%     9         $76.8         0.24%     73        $89.1         0.23%
 Eggs – Large                               10      $11.3        0.17%     10        $75.4         0.24%      7        $86.7         0.23%
 Chicken Breast Boneless                    11      $11.1        0.17%     4         $95.0         0.30%      4       $106.1         0.28%
 Unflavored Can Coffee                      12      $10.2        0.16%     18        $64.2         0.20%     10        $74.4         0.20%
 Mainstream White Bread                     13      $10.2        0.15%     44        $40.6         0.13%     12        $50.8         0.13%
 Fz Ss Prem Traditional Meals               14      $10.1        0.15%     26        $53.5         0.17%     32        $63.7         0.17%
 Tortilla/Nacho Chips                       15      $10.0        0.15%     17        $67.1         0.21%     18        $77.1         0.20%
 Still Water Drnking/Mnrl Water             16       $9.9        0.15%     22        $56.0         0.18%     25        $65.9         0.17%
 Infant Formula Starter/Solutio             17       $9.8        0.15%    363         $7.7         0.02%     26        $17.4         0.05%
 Dairy Case 100% Pure Juice – O             18       $9.7        0.15%     7         $80.7         0.26%     11        $90.4         0.24%
 American Single Cheese                     19       $9.4        0.14%     42        $41.5         0.13%     23        $50.9         0.13%
 Bacon ‐ Trad 16oz Or Less                  20       $9.1        0.14%     30        $50.1         0.16%     20        $59.2         0.16%
 Enhanced [Pork Boneless Loin/Rib]          21       $9.0        0.14%     24        $54.8         0.17%     40        $63.9         0.17%
 Snacks/Appetizers                          22       $8.9        0.14%     64        $32.2         0.10%     72        $41.1         0.11%
 Snack Cake ‐ Multi Pack                    23       $8.8        0.13%     66        $31.8         0.10%     38        $40.5         0.11%
 Sft Drnk Mlt‐Pk Btl Carb (Excp             24       $8.6        0.13%     19        $61.3         0.19%     15        $69.9         0.18%
 Mainstream Variety Breads                  25       $8.4        0.13%     29        $50.8         0.16%     39        $59.2         0.16%
 Fz Ss Economy Meals All                    26       $8.3        0.13%    104        $22.2         0.07%     64        $30.6         0.08%



IMPAQ International, LLC                                           Appendix E ‐ 5
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 197 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Pizza/Premium                            27        $8.3        0.13%    34        $48.7         0.15%     48         $57.0         0.15%
 Natural Cheese Chunks                    28       $8.3        0.13%     15        $69.9         0.22%     29        $78.2         0.21%
 All Family Cereal                        29       $8.1        0.12%     16        $68.0         0.22%     22        $76.1         0.20%
 Soft Drinks 20pk&24pk Can Carb           30       $8.1        0.12%     62        $33.3         0.11%     50        $41.5         0.11%
 Potatoes Russet (Bulk&Bag)               31       $8.1        0.12%     31        $49.4         0.16%     17        $57.5         0.15%
 Bananas                                  32       $7.9        0.12%     12        $74.3         0.24%     30        $82.3         0.22%
 Sugar                                    33       $7.7        0.12%     57        $35.2         0.11%     42        $42.9         0.11%
 Ribs [Pork]                              34       $7.7        0.12%     59        $34.9         0.11%     35        $42.6         0.11%
 Premium [Ice Cream & Sherbert]           35       $7.4        0.11%     13        $73.2         0.23%     16        $80.6         0.21%
 Condensed Soup                           36       $7.2        0.11%     33        $49.0         0.16%     34        $56.2         0.15%
 Sandwiches&Handhelds                     37       $7.1        0.11%    100        $22.5         0.07%     71        $29.5         0.08%
 Fz Ss Prem Nutritional Meals             38       $6.7        0.10%     5         $91.3         0.29%     36        $98.0         0.26%
 Convenient Meals ‐ Kids Meal C           39       $6.6        0.10%    143        $18.0         0.06%     19        $24.6         0.06%
 Isotonic Drinks Single Serve             40       $6.6        0.10%     54        $36.0         0.11%     77        $42.6         0.11%
 Select Beef                              41       $6.6        0.10%     32        $49.3         0.16%     37        $55.9         0.15%
 Frzn Chicken ‐ Wht Meat                  42       $6.5        0.10%     65        $32.0         0.10%     31        $38.5         0.10%
 Choice Beef                              43       $6.5        0.10%     70        $30.7         0.10%     76        $37.2         0.10%
 Choice Beef                              44       $6.5        0.10%     39        $45.3         0.14%     74        $51.8         0.14%
 Pourable Salad Dressings                 45       $6.5        0.10%     37        $46.3         0.15%     61        $52.7         0.14%
 Traditional [Ice Cream & Sherbert]       46       $6.2        0.09%     52        $37.1         0.12%     45        $43.3         0.11%
 Fz Bag Vegetables – Plain                47       $6.2        0.09%     40        $42.0         0.13%     82        $48.2         0.13%
 Mayonnaise&Whipped Dressing              48       $6.0        0.09%     49        $38.0         0.12%     56        $44.0         0.12%
 Refrigerated Coffee Creamers             49       $5.9        0.09%     35        $48.1         0.15%     67        $54.0         0.14%
 Fz Family Style Entrees                  50       $5.8        0.09%     80        $26.5         0.08%     65        $32.3         0.08%
 Sft Drnk Sngl Srv Btl Carb (Ex           51       $5.7        0.09%    111        $21.2         0.07%     13        $26.9         0.07%
 Adult Cereal                             52       $5.6        0.08%     21        $57.0         0.18%     27        $62.6         0.16%
 Butter                                   53       $5.4        0.08%     20        $60.1         0.19%     51        $65.5         0.17%



IMPAQ International, LLC                                         Appendix E ‐ 6
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 198 of 263



                                       SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                   $ in        % of                $ in         % of                   $ in        % of
                                      Rank                           Rank                              Rank*
                                             millions Expenditures          millions   Expenditures             millions Expenditures
 Strawberries                          54        $5.4        0.08%    25        $54.8         0.17%     113        $60.1         0.16%
 Candy Bags‐Chocolate                  55       $5.2        0.08%     28        $50.9         0.16%     21        $56.1         0.15%
 Hot Dogs ‐ Base Meat                  56       $5.1        0.08%    161        $16.6         0.05%     28        $21.7         0.06%
 Margarine: Tubs And Bowls             57       $5.1        0.08%     71        $30.5         0.10%     102       $35.6         0.09%
 Choice Beef                           58       $5.1        0.08%     99        $22.6         0.07%     41        $27.7         0.07%
 Mainstream [Pasta & Pizza Sauce]      59       $4.9        0.07%     87        $25.0         0.08%     70        $29.9         0.08%
 Tuna                                  60       $4.8        0.07%     58        $35.1         0.11%     104       $39.9         0.10%
 Lunchment ‐ Bologna/Sausage           61       $4.7        0.07%    138        $18.5         0.06%     114       $23.2         0.06%
 Meat: Turkey Bulk                     62       $4.7        0.07%     23        $55.8         0.18%     111       $60.5         0.16%
 Macaroni & Cheese Dnrs                63       $4.7        0.07%    154        $17.1         0.05%     84        $21.8         0.06%
 Peanut Butter                         64       $4.7        0.07%     45        $40.5         0.13%     269       $45.1         0.12%
 Aseptic Pack Juice And Drinks         65       $4.5        0.07%    194        $14.2         0.04%     119       $18.7         0.05%
 Chicken Wings                         66       $4.5        0.07%    346         $8.1         0.03%     44        $12.6         0.03%
 Mexican Soft Tortillas And Wra        67       $4.5        0.07%     63        $33.0         0.10%     47        $37.5         0.10%
 Can Pasta                             68       $4.4        0.07%    206        $13.4         0.04%     108       $17.9         0.05%
 Sw Gds:Donuts                         69       $4.4        0.07%     91        $23.6         0.07%     94        $27.9         0.07%
 Frzn French Fries                     70       $4.3        0.07%    166        $16.2         0.05%     92        $20.5         0.05%
 Angus [Beef]                          71       $4.3        0.07%     53        $36.2         0.11%     24        $40.5         0.11%
 Rts Soup: Chunky/Homestyle/ Et        72       $4.2        0.06%     48        $38.2         0.12%     139       $42.4         0.11%
 Fz Skillet Meals                      73       $4.1        0.06%     85        $25.2         0.08%     247       $29.4         0.08%
 Cream Cheese                          74       $4.1        0.06%     51        $37.6         0.12%     115       $41.7         0.11%
 Frzn Chicken – Wings                  75       $4.1        0.06%    514         $4.8         0.02%     75         $8.9         0.02%
 Mult Pk Bag Snacks                    76       $4.1        0.06%    208        $13.4         0.04%     62        $17.5         0.05%
 Frzn Breakfast Sandwiches             77       $4.0        0.06%    147        $17.7         0.06%     136       $21.6         0.06%
 Sandwich Cookies                      78       $3.9        0.06%     94        $23.3         0.07%     66        $27.2         0.07%
 Vegetable Oil                         79       $3.9        0.06%    279         $9.8         0.03%     49        $13.7         0.04%
 Sour Creams                           80       $3.9        0.06%     67        $31.0         0.10%     93        $34.9         0.09%



IMPAQ International, LLC                                      Appendix E ‐ 7
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 199 of 263



                                           SNAP Household Expenditures    Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                      $ in        % of                 $ in         % of                   $ in        % of
                                          Rank                            Rank                              Rank*
                                                 millions Expenditures           millions   Expenditures             millions Expenditures
 Frzn Meat – Beef                          81        $3.9        0.06%     180       $15.2         0.05%     196        $19.1         0.05%
 Meat:Ham Bulk                             82        $3.9         0.06%     46         $40.3       0.13%     149       $44.1         0.12%
 Pizza/Traditional                         83        $3.8         0.06%    125         $19.6       0.06%     97        $23.4         0.06%
 Hamburger Buns                            84        $3.8         0.06%     93         $23.5       0.07%     53        $27.2         0.07%
 Pizza/Economy                             85        $3.8         0.06%    238         $11.7       0.04%     95        $15.5         0.04%
 Flavored Milk                             86        $3.7         0.06%    116         $20.3       0.06%     33        $24.0         0.06%
 Cheese Crackers                           87        $3.7         0.06%    74          $29.0       0.09%     46        $32.7         0.09%
 Candy Bars (Multi Pack)                   88        $3.6         0.05%     96         $22.9       0.07%     142       $26.5         0.07%
 Value Forms/ 18oz And Larger [Chicken]    89        $3.6         0.05%    240         $11.6       0.04%     129       $15.2         0.04%
 Grapes Red                                90        $3.6         0.05%     50         $37.6       0.12%     103       $41.2         0.11%
 Hot Dog Buns                              91        $3.6         0.05%    122         $19.7       0.06%     109       $23.3         0.06%
 Waffles/Pancakes/French Toast             92        $3.6         0.05%    105         $22.1       0.07%     100       $25.6         0.07%
 Spring Water                              93        $3.6         0.05%     73         $29.4       0.09%     68        $32.9         0.09%
 Sweet Goods ‐ Full Size                   94        $3.6         0.05%    144         $18.0       0.06%     116       $21.5         0.06%
 Cottage Cheese                            95        $3.5         0.05%     56         $35.4       0.11%     146       $38.9         0.10%
 Cakes: Birthday/Celebration Sh            96        $3.5         0.05%    190         $14.6       0.05%     85        $18.2         0.05%
 Bkfst Sausage ‐ Fresh Rolls               97        $3.5         0.05%    117         $20.2       0.06%     80        $23.7         0.06%
 Dnr Sausage ‐ Links Pork Ckd/S            98        $3.5         0.05%    242         $11.5       0.04%     241       $15.0         0.04%
 Candy Bars (Singles)(Including            99        $3.5         0.05%    155         $17.1       0.05%     137       $20.5         0.05%
 Fruit Snacks                             100        $3.5         0.05%    224         $12.2       0.04%     203       $15.6         0.04%
        Top 100 Subcommodities                    $731.2         11.09%              $4,237.7     13.52%             $5,004.7       13.17%
           Total Expenditures                    $6,580.5        100%               $31,513.8      100%            $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 8
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 200 of 263



           Exhibit E‐3: Top 100 Subcommodities for SNAP Households by Expenditure: Household Head Age 65 Years or Older
                                         SNAP Household Expenditures    Non‐SNAP Household Expenditures     Total Household Expenditures
           Subcommodity                         $ in        % of                 $ in         % of                   $ in        % of
                                        Rank                            Rank                              Rank*
                                               millions Expenditures           millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                    1      $12.6         0.19%     1        $109.6         0.35%      1        $122.2         0.32%
 Soft Drinks 12/18&15pk Can Car          2       $10.9        0.17%       2             $69.4    0.22%      2        $80.3         0.21%
 Lean [Beef]                             3        $6.3        0.10%      18             $26.1    0.08%     12        $32.4         0.09%
 Sft Drnk 2 Liter Btl Carb Incl          4        $4.2        0.06%      29             $21.4    0.07%     24        $25.6         0.07%
 Primal [Beef]                           5        $4.2        0.06%      15             $27.5    0.09%     13        $31.7         0.08%
 Shredded Cheese                         6        $4.2        0.06%      10             $29.8    0.09%     10        $34.0         0.09%
 Potato Chips                            7        $4.0        0.06%      13             $28.8    0.09%     11        $32.7         0.09%
 Kids Cereal                             8        $3.8        0.06%      72             $10.7    0.03%     59        $14.5         0.04%
 Eggs ‐ Large                            9        $3.6        0.06%       8             $32.7    0.10%      8        $36.4         0.10%
 Unflavored Can Coffee                   10       $3.5        0.05%       6             $35.6    0.11%      5        $39.1         0.10%
 Fz Ss Prem Traditional Meals            11       $3.4        0.05%       9             $31.9    0.10%      9        $35.3         0.09%
 Lunchment ‐ Deli Fresh                  12       $3.4        0.05%      19             $24.6    0.08%     19        $28.0         0.07%
 Mainstream White Bread                  13       $3.2        0.05%      40             $16.9    0.05%     36        $20.1         0.05%
 Dairy Case 100% Pure Juice ‐ O          14       $3.1        0.05%       3             $38.6    0.12%      3        $41.7         0.11%
 Bacon ‐ Trad 16oz Or Less               15       $2.9        0.04%      24             $23.1    0.07%     23        $26.0         0.07%
 Chicken Breast Boneless                 16       $2.8        0.04%      17             $26.2    0.08%     18        $29.0         0.08%
 Bananas                                 17       $2.7        0.04%       4             $37.1    0.12%      4        $39.8         0.10%
 American Single Cheese                  18       $2.7        0.04%      38             $17.4    0.06%     35        $20.1         0.05%
 Enhanced [Pork Boneless Loin/Rib]       19       $2.7        0.04%      26             $22.9    0.07%     25        $25.6         0.07%
 Mainstream Variety Breads               20       $2.7        0.04%      27             $22.6    0.07%     28        $25.3         0.07%
 Sft Drnk Mlt‐Pk Btl Carb (Excp          21       $2.6        0.04%      20             $24.5    0.08%     20        $27.1         0.07%
 Still Water Drnking/Mnrl Water          22       $2.6        0.04%      49             $15.2    0.05%     43        $17.8         0.05%
 Potatoes Russet (Bulk&Bag)              23       $2.6        0.04%      25             $22.9    0.07%     27        $25.5         0.07%
 Snack Cake ‐ Multi Pack                 24       $2.6        0.04%      68             $11.4    0.04%     62        $14.0         0.04%
 Natural Cheese Chunks                   25       $2.5        0.04%      14             $28.3    0.09%     16        $30.8         0.08%
 All Family Cereal                       26       $2.5        0.04%      12             $29.0    0.09%     14        $31.5         0.08%



IMPAQ International, LLC                                               Appendix E ‐ 9
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 201 of 263



                                       SNAP Household Expenditures    Non‐SNAP Household Expenditures     Total Household Expenditures
          Subcommodity                        $ in        % of                 $ in         % of                   $ in        % of
                                      Rank                            Rank                              Rank*
                                             millions Expenditures           millions   Expenditures             millions Expenditures
 Fz Ss Economy Meals All               27        $2.5        0.04%     87         $9.3         0.03%     73         $11.8         0.03%
 Premium [Ice Cream & Sherbert]        28       $2.5        0.04%       7          $35.5       0.11%      6        $38.0         0.10%
 Tortilla/Nacho Chips                  29       $2.5        0.04%       48         $15.6       0.05%     41        $18.0         0.05%
 Condensed Soup                        30       $2.4        0.04%       22         $24.5       0.08%     21        $26.8         0.07%
 Soft Drinks 20pk&24pk Can Carb        31       $2.3        0.04%       82             $9.7    0.03%     70        $12.1         0.03%
 Sugar                                 32       $2.3        0.04%       51         $15.1       0.05%     47        $17.5         0.05%
 Traditional [Ice Cream & Sherbert]    33       $2.3        0.03%       23         $23.2       0.07%     26        $25.5         0.07%
 Ribs [Pork]                           34       $2.3        0.03%       57         $13.4       0.04%     53        $15.6         0.04%
 Snacks/Appetizers                     35       $2.2        0.03%      144             $6.6    0.02%     112        $8.9         0.02%
 Infant Formula Starter/Solutio        36       $2.2        0.03%      583             $1.4    0.00%     336        $3.6         0.01%
 Pizza/Premium                         37       $2.2        0.03%       59         $12.7       0.04%     57        $14.9         0.04%
 Select Beef                           38       $2.1        0.03%       35         $17.9       0.06%     37        $19.9         0.05%
 Fz Ss Prem Nutritional Meals          39       $2.0        0.03%       5          $35.8       0.11%      7        $37.8         0.10%
 Fz Bag Vegetables ‐ Plain             40       $2.0        0.03%       32         $19.9       0.06%     31        $21.9         0.06%
 Choice Beef                           41       $1.9        0.03%       60         $12.7       0.04%     58        $14.6         0.04%
 Mayonnaise&Whipped Dressing           42       $1.9        0.03%       34         $18.2       0.06%     34        $20.1         0.05%
 Choice Beef                           43       $1.9        0.03%       36         $17.7       0.06%     38        $19.6         0.05%
 Adult Cereal                          44       $1.9        0.03%       11         $29.4       0.09%     15        $31.2         0.08%
 Butter                                45       $1.9        0.03%       16         $27.4       0.09%     17        $29.3         0.08%
 Margarine: Tubs And Bowls             46       $1.8        0.03%       33         $18.5       0.06%     33        $20.4         0.05%
 Pourable Salad Dressings              47       $1.8        0.03%       39         $16.9       0.05%     39        $18.7         0.05%
 Sandwiches&Handhelds                  48       $1.8        0.03%      219             $4.9    0.02%     165        $6.7         0.02%
 Strawberries                          49       $1.7        0.03%       21         $24.5       0.08%     22        $26.1         0.07%
 Candy Bags‐Chocolate                  50       $1.6        0.02%       28         $22.4       0.07%     29        $24.1         0.06%
 Convenient Meals ‐ Kids Meal C        51       $1.6        0.02%      324             $3.4    0.01%     240        $5.0         0.01%
 Refrigerated Coffee Creamers          52       $1.6        0.02%       45         $16.1       0.05%     44        $17.7         0.05%
 Frzn Chicken ‐ Wht Meat               53       $1.6        0.02%       96             $8.8    0.03%     86        $10.4         0.03%



IMPAQ International, LLC                                             Appendix E ‐ 10
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 202 of 263



                                       SNAP Household Expenditures    Non‐SNAP Household Expenditures     Total Household Expenditures
           Subcommodity                       $ in        % of                 $ in         % of                   $ in        % of
                                      Rank                            Rank                              Rank*
                                             millions Expenditures           millions   Expenditures             millions Expenditures
 Lunchment ‐ Bologna/Sausage           54        $1.6        0.02%     84         $9.5         0.03%     78         $11.1         0.03%
 Fz Family Style Entrees               55       $1.6        0.02%       90             $9.0    0.03%     85        $10.6         0.03%
 Isotonic Drinks Single Serve          56       $1.6        0.02%      123             $7.4    0.02%     108        $9.0         0.02%
 Choice Beef                           57       $1.5        0.02%       80             $9.8    0.03%     76        $11.3         0.03%
 Sw Gds:Donuts                         58       $1.5        0.02%       62         $12.5       0.04%     61        $14.1         0.04%
 Hot Dogs ‐ Base Meat                  59       $1.5        0.02%      146             $6.6    0.02%     125        $8.1         0.02%
 Peanut Butter                         60       $1.4        0.02%       44         $16.1       0.05%     45        $17.6         0.05%
 Sft Drnk Sngl Srv Btl Carb (Ex        61       $1.4        0.02%      237             $4.5    0.01%     195        $6.0         0.02%
 Tuna                                  62       $1.4        0.02%       54         $13.9       0.04%     55        $15.3         0.04%
 Angus [Beef]                          63       $1.4        0.02%       50         $15.2       0.05%     51        $16.6         0.04%
 Cottage Cheese                        64       $1.3        0.02%       31         $20.3       0.06%     32        $21.6         0.06%
 Rts Soup: Chunky/Homestyle/ Et        65       $1.3        0.02%       41         $16.6       0.05%     42        $17.9         0.05%
 Chicken Wings                         66       $1.3        0.02%      405             $2.6    0.01%     310        $3.9         0.01%
 Meat: Turkey Bulk                     67       $1.2        0.02%       47         $15.9       0.05%     48        $17.1         0.04%
 Mainstream [Pasta & Pizza Sauce]      68       $1.2        0.02%      142             $6.9    0.02%     126        $8.1         0.02%
 Grapes Red                            69       $1.2        0.02%       37         $17.4       0.06%     40        $18.6         0.05%
 Macaroni & Cheese Dnrs                70       $1.2        0.02%      277             $4.0    0.01%     231        $5.2         0.01%
 Mexican Soft Tortillas And Wra        71       $1.2        0.02%      115             $7.9    0.03%     106        $9.1         0.02%
 Frzn Breakfast Sandwiches             72       $1.2        0.02%      165             $6.1    0.02%     150        $7.2         0.02%
 Cream Cheese                          73       $1.1        0.02%       55         $13.9       0.04%     56        $15.0         0.04%
 Can Pasta                             74       $1.1        0.02%      321             $3.4    0.01%     268        $4.6         0.01%
 Sweet Goods ‐ Full Size               75       $1.1        0.02%       93             $8.9    0.03%     90        $10.1         0.03%
 Meat:Ham Bulk                         76       $1.1        0.02%       46         $15.9       0.05%     49        $17.0         0.04%
 Bkfst Sausage ‐ Fresh Rolls           77       $1.1        0.02%      105             $8.3    0.03%     97         $9.5         0.02%
 Fz Skillet Meals                      78       $1.1        0.02%       83             $9.6    0.03%     82        $10.8         0.03%
 Vegetable Oil                         79       $1.1        0.02%      305             $3.6    0.01%     258        $4.7         0.01%
 Frzn French Fries                     80       $1.1        0.02%      234             $4.6    0.01%     212        $5.7         0.01%



IMPAQ International, LLC                                             Appendix E ‐ 11
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 203 of 263



                                      SNAP Household Expenditures    Non‐SNAP Household Expenditures     Total Household Expenditures
          Subcommodity                       $ in        % of                 $ in         % of                   $ in        % of
                                     Rank                            Rank                              Rank*
                                            millions Expenditures           millions   Expenditures             millions Expenditures
 Sandwich Cookies                     81        $1.1        0.02%     102        $8.4         0.03%     96           $9.5        0.03%
 Candy Bars (Multi Pack)              82       $1.1         0.02%      78             $9.9    0.03%     79        $11.0         0.03%
 Butter Spray Cracker                 83       $1.1         0.02%      69         $10.9       0.03%     71        $12.0         0.03%
 Premium Bread                        84       $1.1         0.02%      30         $21.2       0.07%     30        $22.3         0.06%
 Aseptic Pack Juice And Drinks        85       $1.1         0.02%     420             $2.5    0.01%     343         $3.6        0.01%
 Sticks/Enrobed [Frozen Novelties]    86       $1.1         0.02%      76         $10.2       0.03%     77        $11.3         0.03%
 Sour Creams                          87       $1.1         0.02%      71         $10.7       0.03%     72        $11.8         0.03%
 Waffles/Pancakes/French Toast        88       $1.1         0.02%     111             $8.1    0.03%     102         $9.2        0.02%
 Spring Water                         89       $1.1         0.02%      73         $10.3       0.03%     75        $11.3         0.03%
 Hamburger Buns                       90       $1.1         0.02%     116             $7.9    0.02%     110         $8.9        0.02%
 Mult Pk Bag Snacks                   91       $1.0         0.02%     408             $2.6    0.01%     341         $3.6        0.01%
 Frzn Chicken ‐ Wings                 92       $1.0         0.02%     654             $1.2    0.00%     479         $2.2        0.01%
 Flavored Milk                        93       $1.0         0.02%     178             $5.8    0.02%     161         $6.8        0.02%
 Refrigerated Biscuits                94       $1.0         0.02%     164             $6.2    0.02%     151         $7.2        0.02%
 Grapes White                         95       $1.0         0.02%      70         $10.8       0.03%     74        $11.8         0.03%
 Dnr Sausage ‐ Links Pork Ckd/S       96       $1.0         0.02%     284             $3.9    0.01%     249         $4.9        0.01%
 Pizza/Economy                        97       $1.0         0.02%     357             $3.0    0.01%     305         $4.0        0.01%
 Frzn Meat ‐ Beef                     98       $1.0         0.01%     279             $3.9    0.01%     248         $4.9        0.01%
 Pizza/Traditional                    99       $1.0         0.01%     211             $5.1    0.02%     184         $6.1        0.02%
 Candy Bars (Singles)                100       $1.0         0.01%     167             $6.0    0.02%     154         $7.0        0.02%
     Top 100 Subcommodities                  $213.1         3.29%              $1,664.6       5.23%             $1,877.6        4.94%
        Total Expenditures                 $6,580.5          100%             $31,513.8       100%            $38,094.2         100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 12
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 204 of 263



               Exhibit E‐4: Top 100 Subcommodities for SNAP Households by Expenditure: Households with Children Present
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1      $33.9         0.52%    1        $190.0         0.60%      1        $223.9         0.59%
 Soft Drinks 12/18&15pk Can Car              2      $28.4        0.43%      2        $128.5        0.41%      2       $156.9         0.41%
 Lean [Beef]                                 3      $17.5        0.27%     10         $51.4        0.16%      5        $68.9         0.18%
 Kids Cereal                                 4      $14.0        0.21%      7         $53.4        0.17%      6        $67.4         0.18%
 Shredded Cheese                             5      $13.9        0.21%      3         $82.7        0.26%      3        $96.7         0.25%
 Sft Drnk 2 Liter Btl Carb Incl              6      $12.4        0.19%     12         $49.7        0.16%      9        $62.2         0.16%
 Primal [Beef]                               7      $11.4        0.17%     13         $49.7        0.16%     10        $61.0         0.16%
 Potato Chips                                8      $11.3        0.17%      5         $55.3        0.18%      7        $66.6         0.17%
 Lunchment ‐ Deli Fresh                      9       $9.6        0.15%      8         $53.4        0.17%      8        $63.0         0.17%
 Chicken Breast Boneless                    10       $8.9        0.14%      4         $65.2        0.21%      4        $74.1         0.19%
 Infant Formula Starter/Solutio             11       $8.7        0.13%    258          $7.1        0.02%     127       $15.8         0.04%
 Tortilla/Nacho Chips                       12       $8.5        0.13%     11         $50.4        0.16%     12        $58.9         0.15%
 Eggs ‐ Large                               13       $8.5        0.13%     14         $49.1        0.16%     13        $57.6         0.15%
 Mainstream White Bread                     14       $8.3        0.13%     32         $31.1        0.10%     28        $39.4         0.10%
 Snacks/Appetizers                          15       $8.2        0.12%     41         $27.4        0.09%     34        $35.6         0.09%
 Still Water Drnking/Mnrl Water             16       $7.8        0.12%     21         $37.7        0.12%     19        $45.5         0.12%
 American Single Cheese                     17       $7.5        0.11%     36         $28.9        0.09%     33        $36.4         0.10%
 Dairy Case 100% Pure Juice ‐ O             18       $7.5        0.11%      6         $53.5        0.17%     11        $61.0         0.16%
 Snack Cake ‐ Multi Pack                    19       $7.2        0.11%     47         $25.7        0.08%     41        $32.9         0.09%
 Enhanced [Pork Boneless Loin/Rib]          20       $7.2        0.11%     22         $36.4        0.12%     21        $43.6         0.11%
 Fz Ss Prem Traditional Meals               21       $7.1        0.11%     39         $27.9        0.09%     36        $35.0         0.09%
 Pizza/Premium                              22       $6.9        0.11%     27         $34.2        0.11%     24        $41.1         0.11%
 Fz Ss Economy Meals All                    23       $6.9        0.10%     90         $16.7        0.05%     73        $23.5         0.06%
 All Family Cereal                          24       $6.8        0.10%     15         $48.9        0.16%     15        $55.7         0.15%
 Unflavored Can Coffee                      25       $6.8        0.10%     26         $34.3        0.11%     25        $41.0         0.11%
 Bacon ‐ Trad 16oz Or Less                  26       $6.8        0.10%     30         $32.1        0.10%     30        $38.8         0.10%



IMPAQ International, LLC                                           Appendix E ‐ 13
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 205 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Convenient Meals ‐ Kids Meal C           27        $6.7        0.10%    58        $23.7         0.08%     43         $30.3         0.08%
 Soft Drinks 20pk&24pk Can Carb           28       $6.5        0.10%     63        $22.3         0.07%     53        $28.7         0.08%
 Mainstream Variety Breads                29       $6.3        0.10%     24        $35.3         0.11%     22        $41.6         0.11%
 Sandwiches&Handhelds                     30       $6.2        0.09%     79        $18.6         0.06%     67        $24.8         0.07%
 Sft Drnk Mlt‐Pk Btl Carb (Excp           31       $6.2        0.09%     28        $33.7         0.11%     26        $39.9         0.10%
 Natural Cheese Chunks                    32       $6.2        0.09%     18        $42.9         0.14%     18        $49.1         0.13%
 Sugar                                    33       $6.1        0.09%     60        $23.3         0.07%     52        $29.4         0.08%
 Potatoes Russet (Bulk&Bag)               34       $6.0        0.09%     33        $30.7         0.10%     32        $36.7         0.10%
 Bananas                                  35       $6.0        0.09%     16        $48.2         0.15%     16        $54.2         0.14%
 Frzn Chicken ‐ Wht Meat                  36       $5.6        0.09%     54        $24.6         0.08%     45        $30.2         0.08%
 Ribs [Pork]                              37       $5.6        0.08%     70        $20.7         0.07%     61        $26.3         0.07%
 Premium [Ice Cream & Sherbert]           38       $5.5        0.08%     17        $46.9         0.15%     17        $52.4         0.14%
 Isotonic Drinks Single Serve             39       $5.5        0.08%     37        $28.3         0.09%     39        $33.8         0.09%
 Condensed Soup                           40       $5.4        0.08%     29        $32.7         0.10%     31        $38.2         0.10%
 Pourable Salad Dressings                 41       $5.1        0.08%     35        $29.1         0.09%     37        $34.2         0.09%
 Sft Drnk Sngl Srv Btl Carb (Ex           42       $4.9        0.07%    104        $15.3         0.05%     85        $20.2         0.05%
 Choice Beef                              43       $4.9        0.07%     77        $19.0         0.06%     71        $23.9         0.06%
 Fz Family Style Entrees                  44       $4.8        0.07%     80        $18.6         0.06%     74        $23.4         0.06%
 Select Beef                              45       $4.8        0.07%     38        $28.3         0.09%     40        $33.0         0.09%
 Fz Ss Prem Nutritional Meals             46       $4.7        0.07%      9        $52.3         0.17%     14        $57.0         0.15%
 Traditional [Ice Cream & Sherbert]       47       $4.6        0.07%     50        $24.9         0.08%     50        $29.6         0.08%
 Aseptic Pack Juice And Drinks            48       $4.6        0.07%     74        $19.4         0.06%     69        $24.0         0.06%
 Choice Beef                              49       $4.6        0.07%     49        $25.1         0.08%     49        $29.7         0.08%
 Fz Bag Vegetables ‐ Plain                50       $4.5        0.07%     48        $25.4         0.08%     48        $29.9         0.08%
 Mayonnaise&Whipped Dressing              51       $4.4        0.07%     66        $22.0         0.07%     60        $26.5         0.07%
 Refrigerated Coffee Creamers             52       $4.4        0.07%     31        $31.1         0.10%     35        $35.5         0.09%
 Strawberries                             53       $4.4        0.07%     19        $40.0         0.13%     20        $44.4         0.12%



IMPAQ International, LLC                                         Appendix E ‐ 14
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 206 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Adult Cereal                              54        $4.2        0.06%    25        $35.0         0.11%     29         $39.2         0.10%
 Macaroni & Cheese Dnrs                    55       $4.2        0.06%    101        $15.5         0.05%     88        $19.7         0.05%
 Mainstream [Pasta & Pizza Sauce]          56       $4.2        0.06%     72        $19.8         0.06%     70        $24.0         0.06%
 Hot Dogs ‐ Base Meat                      57       $4.2        0.06%    134        $12.6         0.04%     115       $16.8         0.04%
 Choice Beef                               58       $4.0        0.06%    114        $14.4         0.05%     99        $18.5         0.05%
 Can Pasta                                 59       $4.0        0.06%    133        $12.8         0.04%     113       $16.8         0.04%
 Candy Bags‐Chocolate                      60       $4.0        0.06%     34        $29.9         0.09%     38        $33.8         0.09%
 Margarine: Tubs And Bowls                 61       $3.9        0.06%     78        $18.9         0.06%     78        $22.8         0.06%
 Peanut Butter                             62       $3.8        0.06%     40        $27.8         0.09%     42        $31.6         0.08%
 Butter                                    63       $3.7        0.06%     23        $35.8         0.11%     27        $39.5         0.10%
 Meat: Turkey Bulk                         64       $3.7        0.06%     20        $37.8         0.12%     23        $41.5         0.11%
 Mult Pk Bag Snacks                        65       $3.7        0.06%    132        $12.9         0.04%     118       $16.6         0.04%
 Frzn French Fries                         66       $3.6        0.06%    138        $12.5         0.04%     123       $16.1         0.04%
 Mexican Soft Tortillas And Wra            67       $3.6        0.06%     59        $23.4         0.07%     58        $27.0         0.07%
 Sw Gds:Donuts                             68       $3.6        0.05%     91        $16.7         0.05%     84        $20.2         0.05%
 Pizza/Economy                             69       $3.5        0.05%    158        $11.4         0.04%     136       $14.9         0.04%
 Fruit Snacks                              70       $3.5        0.05%    111        $14.5         0.05%     102       $18.0         0.05%
 Tuna                                      71       $3.4        0.05%     73        $19.6         0.06%     77        $23.1         0.06%
 Lunchment ‐ Bologna/Sausage               72       $3.4        0.05%    156        $11.5         0.04%     135       $14.9         0.04%
 Value Forms/ 18oz And Larger [Chicken]    73       $3.4        0.05%    139        $12.4         0.04%     128       $15.8         0.04%
 Frzn Breakfast Sandwiches                 74       $3.4        0.05%    122        $13.6         0.04%     110       $17.0         0.04%
 Cheese Crackers                           75       $3.4        0.05%     44        $26.8         0.09%     46        $30.2         0.08%
 Frzn Meat ‐ Beef                          76       $3.3        0.05%    151        $11.7         0.04%     133       $15.1         0.04%
 Waffles/Pancakes/French Toast             77       $3.3        0.05%     62        $22.5         0.07%     65        $25.9         0.07%
 Frzn Chicken ‐ Wings                      78       $3.3        0.05%    470         $3.4         0.01%     308        $6.8         0.02%
 Cream Cheese                              79       $3.3        0.05%     45        $26.1         0.08%     51        $29.4         0.08%
 Sandwich Cookies                          80       $3.2        0.05%     83        $17.6         0.06%     83        $20.8         0.05%



IMPAQ International, LLC                                          Appendix E ‐ 15
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 207 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Pizza/Traditional                        81        $3.2        0.05%      100       $15.7         0.05%     94         $18.9         0.05%
 Fz Skillet Meals                         82         $3.2         0.05%    103          $15.4      0.05%     97        $18.6         0.05%
 Sour Creams                              83         $3.2         0.05%     69          $21.3      0.07%     68        $24.5         0.06%
 Cakes: Birthday/Celebration Sh           84         $3.2         0.05%    160          $11.3      0.04%     143       $14.6         0.04%
 Angus [Beef]                             85         $3.2         0.05%     61          $22.8      0.07%     64        $25.9         0.07%
 Flavored Milk                            86         $3.2         0.05%     93          $16.4      0.05%     90        $19.6         0.05%
 Chicken Wings                            87         $3.2         0.05%    372            $4.7     0.01%     276         $7.8        0.02%
 Hamburger Buns                           88         $3.0         0.05%     92          $16.6      0.05%     89        $19.6         0.05%
 Rts Soup: Chunky/Homestyle/ Et           89         $3.0         0.05%     65          $22.0      0.07%     66        $25.1         0.07%
 Vegetable Oil                            90         $3.0         0.05%    269            $6.7     0.02%     221         $9.7        0.03%
 Meat:Ham Bulk                            91         $3.0         0.05%     43          $27.2      0.09%     44        $30.2         0.08%
 String Cheese                            92         $3.0         0.05%     51          $24.8      0.08%     55        $27.8         0.07%
 Hot Dog Buns                             93         $2.9         0.04%    115          $14.4      0.05%     106       $17.3         0.05%
 Sweet Goods ‐ Full Size                  94         $2.9         0.04%    123          $13.5      0.04%     119       $16.4         0.04%
 Bagged Cheese Snacks                     95         $2.9         0.04%    149          $11.9      0.04%     138       $14.8         0.04%
 Toaster Pastries                         96         $2.9         0.04%     95          $16.1      0.05%     93        $19.0         0.05%
 Grapes Red                               97         $2.8         0.04%     42          $27.3      0.09%     47        $30.2         0.08%
 Candy Bars (Singles)(Including           98         $2.8         0.04%    159          $11.4      0.04%     148       $14.2         0.04%
 Salsa & Dips                             99         $2.8         0.04%    150          $11.8      0.04%     142       $14.6         0.04%
 Ramen Noodles/Ramen Cups                 100        $2.8         0.04%    274            $6.5     0.02%     229         $9.3        0.02%
        Top 100 Subcommodities                    $585.8          8.90%               $2,937.8     9.32%             $3,523.7        9.25%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 16
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 208 of 263



          Exhibit E‐5: Top 100 Subcommodities for SNAP Households by Expenditure: Households Without Children Present
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1      $50.6         0.77%    1        $322.1         1.02%      1        $372.7         0.98%
 Soft Drinks 12/18&15pk Can Car              2      $44.1        0.67%      2        $234.1        0.74%      2       $278.3         0.73%
 Lean [Beef]                                 3      $28.4        0.43%     10         $94.8        0.30%      6       $123.1         0.32%
 Shredded Cheese                             4      $19.9        0.30%      3        $126.8        0.40%      3       $146.7         0.39%
 Sft Drnk 2 Liter Btl Carb Incl              5      $18.7        0.28%     17         $81.5        0.26%     15       $100.2         0.26%
 Kids Cereal                                 6      $18.6        0.28%     40         $54.6        0.17%     30        $73.2         0.19%
 Primal [Beef]                               7      $17.4        0.26%     15         $88.0        0.28%     12       $105.4         0.28%
 Potato Chips                                8      $17.3        0.26%      8         $98.4        0.31%      8       $115.8         0.30%
 Lunchment ‐ Deli Fresh                      9      $14.9        0.23%     12         $91.0        0.29%     11       $105.9         0.28%
 Eggs ‐ Large                               10      $14.2        0.22%      9         $98.4        0.31%      9       $112.7         0.30%
 Chicken Breast Boneless                    11      $13.3        0.20%      5        $110.1        0.35%      5       $123.5         0.32%
 Infant Formula Starter/Solutio             12      $13.1        0.20%    314         $11.2        0.04%     157       $24.3         0.06%
 Fz Ss Prem Traditional Meals               13      $12.6        0.19%     19         $77.2        0.24%     18        $89.7         0.24%
 Unflavored Can Coffee                      14      $12.5        0.19%     14         $88.7        0.28%     14       $101.2         0.27%
 Mainstream White Bread                     15      $12.5        0.19%     49         $49.8        0.16%     41        $62.3         0.16%
 Still Water Drnking/Mnrl Water             16      $12.3        0.19%     29         $64.1        0.20%     25        $76.4         0.20%
 Tortilla/Nacho Chips                       17      $12.1        0.18%     22         $73.4        0.23%     19        $85.6         0.22%
 Dairy Case 100% Pure Juice ‐ O             18      $12.1        0.18%      6        $107.2        0.34%      7       $119.3         0.31%
 American Single Cheese                     19      $11.6        0.18%     42         $52.8        0.17%     38        $64.4         0.17%
 Bacon ‐ Trad 16oz Or Less                  20      $11.2        0.17%     27         $64.6        0.20%     27        $75.8         0.20%
 Enhanced [Pork Boneless Loin/Rib]          21      $11.1        0.17%     24         $68.3        0.22%     23        $79.4         0.21%
 Snacks/Appetizers                          22      $10.7        0.16%     81         $32.0        0.10%     69        $42.7         0.11%
 Snack Cake ‐ Multi Pack                    23      $10.6        0.16%     68         $36.4        0.12%     61        $47.1         0.12%
 Mainstream Variety Breads                  24      $10.5        0.16%     25         $66.1        0.21%     24        $76.6         0.20%
 Fz Ss Economy Meals All                    25      $10.3        0.16%     94         $28.4        0.09%     75        $38.7         0.10%
 Natural Cheese Chunks                      26      $10.2        0.15%     13         $89.8        0.28%     16       $100.0         0.26%



IMPAQ International, LLC                                           Appendix E ‐ 17
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 209 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Pizza/Premium                            27      $10.1         0.15%    39        $55.5         0.18%     36         $65.6         0.17%
 Soft Drinks 20pk&24pk Can Carb           28      $10.0        0.15%     64         $38.7        0.12%     59        $48.7         0.13%
 All Family Cereal                        29      $10.0        0.15%     16         $85.8        0.27%     17        $95.7         0.25%
 Sft Drnk Mlt‐Pk Btl Carb (Excp           30      $10.0        0.15%     21         $74.7        0.24%     20        $84.7         0.22%
 Potatoes Russet (Bulk&Bag)               31       $9.9        0.15%     30         $64.0        0.20%     28        $73.9         0.19%
 Bananas                                  32       $9.9        0.15%      7        $100.3        0.32%     10       $110.1         0.29%
 Sugar                                    33       $9.6        0.15%     55         $44.8        0.14%     50        $54.4         0.14%
 Ribs [Pork]                              34       $9.4        0.14%     60         $42.4        0.13%     53        $51.8         0.14%
 Premium [Ice Cream & Sherbert]           35       $9.1        0.14%     11         $94.7        0.30%     13       $103.8         0.27%
 Condensed Soup                           36       $8.7        0.13%     26         $64.7        0.21%     29        $73.4         0.19%
 Sandwiches&Handhelds                     37       $8.7        0.13%    128         $23.7        0.08%     94        $32.4         0.08%
 Select Beef                              38       $8.1        0.12%     33         $59.5        0.19%     33        $67.6         0.18%
 Choice Beef                              39       $8.1        0.12%     65         $38.3        0.12%     63        $46.4         0.12%
 Fz Ss Prem Nutritional Meals             40       $8.0        0.12%      4        $117.8        0.37%      4       $125.7         0.33%
 Choice Beef                              41       $7.9        0.12%     38         $55.7        0.18%     39        $63.6         0.17%
 Frzn Chicken ‐ Wht Meat                  42       $7.9        0.12%     70         $36.1        0.11%     66        $44.0         0.12%
 Pourable Salad Dressings                 43       $7.9        0.12%     36         $56.5        0.18%     37        $64.4         0.17%
 Isotonic Drinks Single Serve             44       $7.8        0.12%     66         $37.9        0.12%     64        $45.7         0.12%
 Convenient Meals ‐ Kids Meal C           45       $7.8        0.12%    186         $18.0        0.06%     139       $25.8         0.07%
 Traditional [Ice Cream & Sherbert]       46       $7.7        0.12%     44         $51.5        0.16%     43        $59.2         0.16%
 Fz Bag Vegetables ‐ Plain                47       $7.6        0.12%     37         $55.9        0.18%     40        $63.5         0.17%
 Mayonnaise&Whipped Dressing              48       $7.5        0.11%     45         $50.9        0.16%     44        $58.4         0.15%
 Refrigerated Coffee Creamers             49       $7.1        0.11%     34         $58.8        0.19%     35        $65.9         0.17%
 Fz Family Style Entrees                  50       $7.0        0.11%     85         $31.3        0.10%     76        $38.3         0.10%
 Adult Cereal                             51       $7.0        0.11%     18         $77.2        0.24%     21        $84.2         0.22%
 Sft Drnk Sngl Srv Btl Carb (Ex           52       $6.9        0.11%    122         $24.2        0.08%     101       $31.1         0.08%
 Margarine: Tubs And Bowls                53       $6.5        0.10%     57         $44.0        0.14%     56        $50.5         0.13%



IMPAQ International, LLC                                         Appendix E ‐ 18
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 210 of 263



                                       SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                   $ in        % of                $ in         % of                   $ in        % of
                                      Rank                           Rank                              Rank*
                                             millions Expenditures          millions   Expenditures             millions Expenditures
 Strawberries                          54        $6.5        0.10%    23        $69.9         0.22%     26         $76.4         0.20%
 Butter                                55       $6.5        0.10%     20        $76.9         0.24%     22        $83.3         0.22%
 Hot Dogs ‐ Base Meat                  56       $6.3        0.10%    164        $20.4         0.06%     125       $26.7         0.07%
 Choice Beef                           57       $6.3        0.10%     93        $28.5         0.09%     86        $34.8         0.09%
 Candy Bags‐Chocolate                  58       $6.2        0.09%     28        $64.3         0.20%     31        $70.5         0.19%
 Mainstream [Pasta & Pizza Sauce]      59       $5.9        0.09%     96        $28.2         0.09%     88        $34.1         0.09%
 Lunchment ‐ Bologna/Sausage           60       $5.9        0.09%    117        $24.6         0.08%     102       $30.5         0.08%
 Tuna                                  61       $5.9        0.09%     54        $45.0         0.14%     54        $50.9         0.13%
 Macaroni & Cheese Dnrs                62       $5.8        0.09%    175        $19.1         0.06%     148       $24.9         0.07%
 Mexican Soft Tortillas And Wra        63       $5.8        0.09%     63        $39.2         0.12%     65        $45.0         0.12%
 Chicken Wings                         64       $5.8        0.09%    355        $10.0         0.03%     253       $15.8         0.04%
 Peanut Butter                         65       $5.7        0.09%     47        $50.3         0.16%     46        $55.9         0.15%
 Sw Gds:Donuts                         66       $5.6        0.09%     83        $31.9         0.10%     77        $37.5         0.10%
 Meat: Turkey Bulk                     67       $5.6        0.08%     31        $62.3         0.20%     32        $67.9         0.18%
 Aseptic Pack Juice And Drinks         68       $5.4        0.08%    242        $14.1         0.04%     202       $19.5         0.05%
 Can Pasta                             69       $5.4        0.08%    232        $14.8         0.05%     191       $20.2         0.05%
 Frzn Chicken ‐ Wings                  70       $5.2        0.08%    547         $5.6         0.02%     372       $10.8         0.03%
 Frzn French Fries                     71       $5.2        0.08%    190        $17.8         0.06%     162       $23.0         0.06%
 Rts Soup: Chunky/Homestyle/ Et        72       $5.2        0.08%     48        $50.1         0.16%     48        $55.3         0.15%
 Angus [Beef]                          73       $5.1        0.08%     58        $43.9         0.14%     58        $49.0         0.13%
 Fz Skillet Meals                      74       $5.0        0.08%     80        $32.0         0.10%     79        $37.1         0.10%
 Mult Pk Bag Snacks                    75       $5.0        0.08%    263        $13.1         0.04%     220       $18.1         0.05%
 Vegetable Oil                         76       $5.0        0.08%    278        $12.5         0.04%     226       $17.5         0.05%
 Frzn Breakfast Sandwiches             77       $4.9        0.07%    159        $20.6         0.07%     143       $25.5         0.07%
 Cream Cheese                          78       $4.9        0.07%     52        $45.6         0.14%     55        $50.5         0.13%
 Sour Creams                           79       $4.8        0.07%     67        $37.9         0.12%     70        $42.7         0.11%
 Pizza/Economy                         80       $4.8        0.07%    256        $13.5         0.04%     217       $18.3         0.05%



IMPAQ International, LLC                                      Appendix E ‐ 19
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 211 of 263



                                           SNAP Household Expenditures    Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                      $ in        % of                 $ in         % of                   $ in        % of
                                          Rank                            Rank                              Rank*
                                                 millions Expenditures           millions   Expenditures             millions Expenditures
 Sandwich Cookies                          81        $4.7        0.07%     105       $26.5         0.08%     100        $31.2         0.08%
 Frzn Meat ‐ Beef                          82        $4.7         0.07%    209          $16.2      0.05%     184       $20.9         0.05%
 Pizza/Traditional                         83        $4.5         0.07%    150          $21.4      0.07%     138       $25.9         0.07%
 Chix:Frd 8pc/Cut Up (Hot)                 84        $4.5         0.07%     73          $35.1      0.11%     73        $39.6         0.10%
 Meat:Ham Bulk                             85        $4.5         0.07%     51          $47.9      0.15%     52        $52.4         0.14%
 Hamburger Buns                            86        $4.4         0.07%    101          $26.9      0.09%     97        $31.4         0.08%
 Grapes Red                                87        $4.4         0.07%     50          $48.5      0.15%     51        $52.9         0.14%
 Spring Water                              88        $4.4         0.07%     71          $36.1      0.11%     71        $40.5         0.11%
 Cottage Cheese                            89        $4.4         0.07%     46          $50.7      0.16%     49        $55.1         0.14%
 Waffles/Pancakes/French Toast             90        $4.4         0.07%    109          $25.8      0.08%     105       $30.2         0.08%
 Value Forms/ 18oz And Larger [Chicken]    91        $4.4         0.07%    271          $12.7      0.04%     232       $17.1         0.04%
 Candy Bars (Multi Pack)                   92        $4.3         0.07%     97          $28.1      0.09%     93        $32.5         0.09%
 Cakes: Birthday/Celebration Sh            93        $4.3         0.07%    204          $16.7      0.05%     183       $21.0         0.06%
 Hot Dog Buns                              94        $4.3         0.07%    137          $22.9      0.07%     120       $27.2         0.07%
 Salsa & Dips                              95        $4.3         0.07%    163          $20.5      0.06%     151       $24.7         0.06%
 Sweet Goods ‐ Full Size                   96        $4.3         0.07%    139          $22.9      0.07%     121       $27.2         0.07%
 Dnr Sausage ‐ Links Pork Ckd/S            97        $4.3         0.07%    248          $13.9      0.04%     219       $18.2         0.05%
 Bkfst Sausage ‐ Fresh Rolls               98        $4.3         0.06%    113          $25.2      0.08%     111       $29.4         0.08%
 Cheese Crackers                           99        $4.2         0.06%     87          $30.0      0.10%     87        $34.2         0.09%
 Bagged Cheese Snacks                     100        $4.2         0.06%    177          $18.8      0.06%     161       $23.1         0.06%
        Top 100 Subcommodities                    $894.8         13.60%               $5,251.7    16.66%             $6,146.5       16.13%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 20
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 212 of 263



                     Exhibit E‐6: Top 100 Subcommodities for SNAP Households by Expenditure: Stores in the Midwest
                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
            Subcommodity                         $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                     1      $64.3         0.98%    1        $237.1         0.75%      1        $301.4         0.79%
 Soft Drinks 12/18&15pk Can Car            2      $60.9        0.93%     2           $175.6      0.56%      2       $236.5         0.62%
 Primal [Beef]                             3      $34.5        0.52%     4           $101.5      0.32%      3       $136.0         0.36%
 Lean [Beef]                               4      $32.9        0.50%     28           $43.8      0.14%     12        $76.7         0.20%
 Shredded Cheese                           5      $28.5        0.43%     3           $102.0      0.32%      4       $130.4         0.34%
 Kids Cereal                               6      $26.3        0.40%     18           $51.4      0.16%     11        $77.7         0.20%
 Sft Drnk 2 Liter Btl Carb Incl            7      $26.3        0.40%     8            $67.4      0.21%      6        $93.7         0.25%
 Potato Chips                              8      $23.0        0.35%     5            $76.5      0.24%      5        $99.5         0.26%
 Snacks/Appetizers                         9      $19.5        0.30%     43           $33.6      0.11%     31        $53.0         0.14%
 Infant Formula Starter/Solutio           10      $18.9        0.29%    180           $12.1      0.04%     68        $31.1         0.08%
 Lunchment ‐ Deli Fresh                   11      $17.9        0.27%     10           $60.7      0.19%     10        $78.6         0.21%
 Mainstream White Bread                   12      $17.4        0.26%     35           $38.8      0.12%     28        $56.1         0.15%
 Enhanced [Pork Boneless Loin/Rib]        13      $17.2        0.26%     16           $54.2      0.17%     16        $71.4         0.19%
 American Single Cheese                   14      $17.1        0.26%     30           $43.2      0.14%     22        $60.3         0.16%
 Tortilla/Nacho Chips                     15      $16.2        0.25%     14           $56.2      0.18%     15        $72.4         0.19%
 Unflavored Can Coffee                    16      $16.1        0.24%     12           $60.0      0.19%     13        $76.1         0.20%
 Fz Ss Economy Meals All                  17      $15.7        0.24%     68           $25.0      0.08%     45        $40.7         0.11%
 Soft Drinks 20pk&24pk Can Carb           18      $15.5        0.24%     38           $36.7      0.12%     34        $52.3         0.14%
 Snack Cake ‐ Multi Pack                  19      $15.4        0.23%     42           $33.6      0.11%     38        $49.0         0.13%
 Chicken Breast Boneless                  20      $15.4        0.23%     7            $68.8      0.22%      7        $84.2         0.22%
 Fz Ss Prem Traditional Meals             21      $15.2        0.23%     22           $46.5      0.15%     21        $61.7         0.16%
 Bacon ‐ Trad 16oz Or Less                22      $14.5        0.22%     32           $42.7      0.14%     25        $57.2         0.15%
 Eggs ‐ Large                             23      $14.2        0.22%     15           $55.8      0.18%     18        $70.0         0.18%
 Dairy Case 100% Pure Juice ‐ O           24      $13.6        0.21%     9            $65.7      0.21%      9        $79.3         0.21%
 Still Water Drnking/Mnrl Water           25      $13.5        0.20%     29           $43.5      0.14%     27        $57.0         0.15%
 Convenient Meals ‐ Kids Meal C           26      $13.0        0.20%     82           $20.7      0.07%     61        $33.7         0.09%



IMPAQ International, LLC                                           Appendix E ‐ 21
                              Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 213 of 263



                                       SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                   $ in        % of                $ in         % of                   $ in        % of
                                      Rank                           Rank                              Rank*
                                             millions Expenditures          millions   Expenditures             millions Expenditures
 Potatoes Russet (Bulk&Bag)            27      $13.0         0.20%    31        $42.9         0.14%     29         $55.9         0.15%
 Pizza/Premium                         28      $12.9        0.20%     37          $37.1       0.12%     36        $50.0         0.13%
 All Family Cereal                     29      $12.6        0.19%     11          $60.1       0.19%     14        $72.7         0.19%
 Sft Drnk Mlt‐Pk Btl Carb (Excp        30      $12.5        0.19%     19          $50.1       0.16%     19        $62.6         0.16%
 Sandwiches&Handhelds                  31      $12.4        0.19%     88          $20.2       0.06%     65        $32.6         0.09%
 Frzn Chicken ‐ Wht Meat               32      $12.4        0.19%     48          $31.9       0.10%     41        $44.3         0.12%
 Ribs [Pork]                           33      $12.3        0.19%     58          $27.8       0.09%     47        $40.1         0.11%
 Mainstream Variety Breads             34      $11.8        0.18%     23          $45.3       0.14%     26        $57.1         0.15%
 Sugar                                 35      $11.7        0.18%     56          $27.9       0.09%     49        $39.6         0.10%
 Choice Beef                           36      $11.3        0.17%     57          $27.9       0.09%     50        $39.2         0.10%
 Condensed Soup                        37      $11.2        0.17%     21          $46.8       0.15%     23        $58.0         0.15%
 Traditional [Ice Cream & Sherbert]    38      $10.8        0.16%     26          $44.2       0.14%     30        $55.0         0.14%
 Bananas                               39      $10.7        0.16%     13          $59.9       0.19%     17        $70.6         0.19%
 Pourable Salad Dressings              40      $10.6        0.16%     36          $38.6       0.12%     37        $49.2         0.13%
 Fz Family Style Entrees               41       $9.7        0.15%     74          $22.9       0.07%     66        $32.6         0.09%
 Macaroni & Cheese Dnrs                42       $9.7        0.15%     97          $19.0       0.06%     74        $28.7         0.08%
 Choice Beef                           43       $9.6        0.15%     44          $33.0       0.10%     43        $42.5         0.11%
 Natural Cheese Chunks                 44       $9.5        0.14%     20          $48.3       0.15%     24        $57.7         0.15%
 Mainstream [Pasta & Pizza Sauce]      45       $9.4        0.14%     60          $27.2       0.09%     56        $36.6         0.10%
 Margarine: Tubs And Bowls             46       $9.1        0.14%     51          $29.9       0.09%     51        $39.0         0.10%
 Hot Dogs ‐ Base Meat                  47       $9.1        0.14%     95          $19.5       0.06%     75        $28.6         0.08%
 Can Pasta                             48       $9.0        0.14%    117          $16.1       0.05%     95        $25.1         0.07%
 Mayonnaise&Whipped Dressing           49       $9.0        0.14%     54          $28.7       0.09%     54        $37.7         0.10%
 Fz Ss Prem Nutritional Meals          50       $8.6        0.13%     6           $72.5       0.23%      8        $81.1         0.21%
 Strawberries                          51       $8.6        0.13%     17          $53.1       0.17%     20        $61.7         0.16%
 Sft Drnk Sngl Srv Btl Carb (Ex        52       $8.3        0.13%    127          $15.4       0.05%     100       $23.7         0.06%
 Meat: Turkey Bulk                     53       $8.1        0.12%     27          $43.9       0.14%     35        $52.0         0.14%



IMPAQ International, LLC                                        Appendix E ‐ 22
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 214 of 263



                                         SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
            Subcommodity                        $ in        % of                $ in         % of                   $ in        % of
                                        Rank                           Rank                              Rank*
                                               millions Expenditures          millions   Expenditures             millions Expenditures
 Lunchment ‐ Bologna/Sausage             54        $8.1        0.12%    93        $19.7         0.06%     78         $27.8         0.07%
 Aseptic Pack Juice And Drinks           55       $7.9        0.12%    124          $15.6       0.05%     101       $23.6         0.06%
 Isotonic Drinks Single Serve            56       $7.9        0.12%     59          $27.6       0.09%     58        $35.4         0.09%
 Fz Bag Vegetables ‐ Plain               57       $7.8        0.12%     45          $32.7       0.10%     46        $40.6         0.11%
 Select Beef                             58       $7.7        0.12%    100          $18.5       0.06%     89        $26.2         0.07%
 Frzn French Fries                       59       $7.6        0.12%    128          $15.3       0.05%     104       $23.0         0.06%
 Adult Cereal                            60       $7.6        0.12%     24          $45.1       0.14%     32        $52.7         0.14%
 Pizza/Economy                           61       $7.6        0.12%    113          $16.6       0.05%     96        $24.2         0.06%
 Sw Gds:Donuts                           62       $7.6        0.11%     66          $25.4       0.08%     64        $32.9         0.09%
 Frzn Chicken ‐ Wings                    63       $7.5        0.11%    467           $4.2       0.01%     248       $11.7         0.03%
 Flavored Milk                           64       $7.5        0.11%     75          $22.7       0.07%     72        $30.3         0.08%
 Premium [Ice Cream & Sherbert]          65       $7.5        0.11%     25          $45.1       0.14%     33        $52.6         0.14%
 Candy Bags‐Chocolate                    66       $7.3        0.11%     34          $39.3       0.12%     40        $46.6         0.12%
 Peanut Butter                           67       $7.1        0.11%     40          $34.5       0.11%     44        $41.6         0.11%
 Sweet Goods ‐ Full Size                 68       $7.1        0.11%     81          $20.9       0.07%     77        $28.0         0.07%
 Meat:Ham Bulk                           69       $7.0        0.11%     39          $36.5       0.12%     42        $43.4         0.11%
 Refrigerated Coffee Creamers            70       $7.0        0.11%     49          $31.2       0.10%     53        $38.2         0.10%
 Bkfst Sausage ‐ Fresh Rolls             71       $6.6        0.10%     92          $19.7       0.06%     86        $26.4         0.07%
 Tuna                                    72       $6.6        0.10%     62          $26.4       0.08%     63        $33.0         0.09%
 Value Forms Frz Chick/ 18oz & Larger    73       $6.6        0.10%    157          $13.3       0.04%     126       $19.9         0.05%
 Cakes: Birthday/Celebration Sh          74       $6.5        0.10%    147          $14.1       0.04%     119       $20.6         0.05%
 Pizza/Traditional                       75       $6.5        0.10%     96          $19.2       0.06%     93        $25.7         0.07%
 Cream Cheese                            76       $6.4        0.10%     47          $32.0       0.10%     52        $38.4         0.10%
 Fruit Snacks                            77       $6.4        0.10%    167          $13.0       0.04%     129       $19.4         0.05%
 Vegetable Oil                           78       $6.4        0.10%    265           $8.5       0.03%     189       $14.9         0.04%
 Frzn Breakfast Sandwiches               79       $6.4        0.10%    145          $14.3       0.05%     118       $20.7         0.05%
 Frzn Meat ‐ Beef                        80       $6.3        0.10%    164          $13.1       0.04%     130       $19.4         0.05%



IMPAQ International, LLC                                          Appendix E ‐ 23
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 215 of 263



                                       SNAP Household Expenditures      Non‐SNAP Household Expenditures     Total Household Expenditures
            Subcommodity                      $ in        % of                   $ in         % of                   $ in        % of
                                      Rank                              Rank                              Rank*
                                             millions Expenditures             millions   Expenditures             millions Expenditures
 Sandwich Cookies                      81        $6.2        0.09%       89        $20.1         0.06%     85         $26.4         0.07%
 Hamburger Buns                        82         $6.2         0.09%     76          $22.4       0.07%     76        $28.6         0.08%
 Fz Skillet Meals                      83         $6.2         0.09%     83          $20.7       0.07%     82        $26.9         0.07%
 Chicken Wings                         84         $6.1         0.09%    368           $5.9       0.02%     240       $12.0         0.03%
 Sour Creams                           85         $6.1         0.09%     71          $24.3       0.08%     71        $30.4         0.08%
 Cottage Cheese                        86         $6.1         0.09%     41          $33.8       0.11%     48        $39.9         0.10%
 Butter                                87         $6.0         0.09%     33          $41.9       0.13%     39        $47.9         0.13%
 Dnr Sausage ‐ Links Fresh             88         $6.0         0.09%    103          $17.8       0.06%     99        $23.8         0.06%
 Cheese Crackers                       89         $5.9         0.09%     65          $25.5       0.08%     67        $31.4         0.08%
 Rts Soup: Chunky/Homestyle/ Et        90         $5.8         0.09%     50          $30.3       0.10%     57        $36.1         0.09%
 Hot Dog Buns                          91         $5.7         0.09%    102          $17.9       0.06%     102       $23.5         0.06%
 Waffles/Pancakes/French Toast         92         $5.6         0.09%     85          $20.5       0.07%     90        $26.1         0.07%
 Mult Pk Bag Snacks                    93         $5.6         0.09%    234           $9.9       0.03%     178       $15.5         0.04%
 Candy Bars (Multi Pack)               94         $5.6         0.08%     91          $20.0       0.06%     94        $25.6         0.07%
 Toaster Pastries                      95         $5.5         0.08%    121          $15.8       0.05%     113       $21.3         0.06%
 Salsa & Dips                          96         $5.4         0.08%    151          $13.9       0.04%     131       $19.2         0.05%
 Angus [Beef]                          97         $5.3         0.08%     55          $28.0       0.09%     62        $33.4         0.09%
 Dnr Sausage ‐ Links Pork Ckd/S        98         $5.3         0.08%    182          $12.0       0.04%     155       $17.4         0.05%
 Tray Pack/Choc Chip Cookies           99         $5.2         0.08%    125          $15.6       0.05%     116       $20.8         0.05%
 Grapes White                          100        $5.2         0.08%     80          $21.3       0.07%     84        $26.5         0.07%
      Top 100 Subcommodities                  $1,174.1        17.84%             $3,685.6       11.70%             $4,859.7       12.76%
          Total Expenditures                 $6,580.5          100%              $31,513.8        100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                           Appendix E ‐ 24
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 216 of 263



                        Exhibit E‐7: Top 100 Subcommodities for SNAP Households by Expenditure: Stores in the South
                                          SNAP Household Expenditures      Non‐SNAP Household Expenditures        Total Household Expenditures
            Subcommodity                         $ in          % of                  $ in           % of                   $ in          % of
                                        Rank                              Rank                                 Rank*
                                               millions    Expenditures           millions      Expenditures             millions    Expenditures
 Fluid Milk/White Only                   1         $66.4          1.01%    1            $305.9        0.97%      1          $372.3          0.98%
 Soft Drinks 12/18&15pk Can Car           2        $63.3         0.96%     2            $229.6        0.73%      2         $292.8          0.77%
 Lean [Beef]                              3        $38.6         0.59%     15            $75.2        0.24%      8         $113.8          0.30%
 Kids Cereal                              4        $29.8         0.45%     23            $63.5        0.20%     15          $93.3          0.24%
 Sft Drnk 2 Liter Btl Carb Incl           5        $26.2         0.40%     9             $91.0        0.29%      7         $117.2          0.31%
 Primal [Beef]                            6        $25.7         0.39%     6            $100.9        0.32%      5         $126.6          0.33%
 Shredded Cheese                          7        $25.6         0.39%     3            $121.8        0.39%      3         $147.4          0.39%
 Potato Chips                             8        $23.5         0.36%     12            $87.7        0.28%     10         $111.2          0.29%
 Lunchment ‐ Deli Fresh                   9        $22.8         0.35%     7             $95.8        0.30%      6         $118.6          0.31%
 Mainstream White Bread                  10        $21.3         0.32%     24            $62.7        0.20%     21          $84.0          0.22%
 Still Water Drnking/Mnrl Water          11        $20.1         0.31%     16            $74.1        0.24%     14          $94.2          0.25%
 Snack Cake ‐ Multi Pack                 12        $19.8         0.30%     37            $48.3        0.15%     32          $68.1          0.18%
 Eggs – Large                            13        $18.8         0.29%     11            $88.4        0.28%     12         $107.2          0.28%
 American Single Cheese                  14        $17.9         0.27%     32            $56.0        0.18%     27          $73.9          0.19%
 Chicken Breast Boneless                 15        $17.5         0.27%     4            $109.1        0.35%      4         $126.6          0.33%
 Sugar                                   16        $17.4         0.26%     41            $46.5        0.15%     35          $63.9          0.17%
 Sft Drnk Mlt‐Pk Btl Carb (Excp          17        $17.2         0.26%     10            $89.0        0.28%     13         $106.2          0.28%
 Fz Ss Prem Traditional Meals            18        $16.7         0.25%     27            $59.9        0.19%     24          $76.6          0.20%
 Infant Formula Starter/Solutio          19        $16.5         0.25%    247            $13.1        0.04%     108         $29.5          0.08%
 Tortilla/Nacho Chips                    20        $16.1         0.24%     19            $71.5        0.23%     18          $87.6          0.23%
 Dairy Case 100% Pure Juice – O          21        $15.9         0.24%     8             $92.7        0.29%     11         $108.6          0.29%
 Pizza/Premium                           22        $15.9         0.24%     29            $59.0        0.19%     26          $74.9          0.20%
 Fz Ss Economy Meals All                 23        $15.2         0.23%     84            $27.9        0.09%     59          $43.1          0.11%
 Snacks/Appetizers                       24        $15.2         0.23%     59            $35.7        0.11%     47          $50.9          0.13%
 Soft Drinks 20pk&24pk Can Carb          25        $15.2         0.23%     58            $36.1        0.11%     46          $51.2          0.13%
 Bacon ‐ Trad 16oz Or Less               26        $14.8         0.23%     30            $58.3        0.18%     29          $73.1          0.19%



IMPAQ International, LLC                                           Appendix E ‐ 25
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 217 of 263



                                        SNAP Household Expenditures      Non‐SNAP Household Expenditures        Total Household Expenditures
           Subcommodity                        $ in          % of                  $ in           % of                   $ in          % of
                                      Rank                              Rank                                 Rank*
                                             millions    Expenditures           millions      Expenditures             millions    Expenditures
 Mainstream Variety Breads             27        $14.6          0.22%    18             $72.1       0.23%     19           $86.8          0.23%
 Sandwiches&Handhelds                  28        $14.6         0.22%     87            $27.1        0.09%     63          $41.7          0.11%
 Ribs [Pork]                           29        $14.1         0.21%     51            $40.4        0.13%     41          $54.5          0.14%
 Convenient Meals ‐ Kids Meal C        30        $14.1         0.21%     80            $28.6        0.09%     60          $42.7          0.11%
 Enhanced [Pork Boneless Loin/Rib]     31        $14.0         0.21%     21            $66.0        0.21%     23          $80.0          0.21%
 Potatoes Russet (Bulk&Bag)            32        $13.8         0.21%     26            $61.4        0.19%     25          $75.3          0.20%
 Unflavored Can Coffee                 33        $13.4         0.20%     17            $73.0        0.23%     20          $86.3          0.23%
 Chicken Wings                         34        $13.4         0.20%    224            $14.2        0.05%     119         $27.6          0.07%
 Mult Pk Bag Snacks                    35        $12.2         0.19%    137            $20.4        0.06%     87          $32.6          0.09%
 Fz Bag Vegetables – Plain             36        $12.2         0.19%     33            $54.9        0.17%     33          $67.1          0.18%
 Sft Drnk Sngl Srv Btl Carb (Ex        37        $12.2         0.18%     85            $27.5        0.09%     66          $39.7          0.10%
 Premium [Ice Cream & Sherbert]        38        $12.1         0.18%     13            $79.1        0.25%     16          $91.3          0.24%
 Frzn Chicken – Wings                  39        $12.1         0.18%    338             $9.0        0.03%     173         $21.1          0.06%
 Bananas                               40        $11.6         0.18%     14            $78.9        0.25%     17          $90.5          0.24%
 All Family Cereal                     41        $11.3         0.17%     20            $70.1        0.22%     22          $81.4          0.21%
 Pourable Salad Dressings              42        $11.1         0.17%     38            $48.1        0.15%     36          $59.2          0.16%
 Hot Dogs ‐ Base Meat                  43        $11.0         0.17%    106            $23.9        0.08%     80          $34.9          0.09%
 Condensed Soup                        44        $10.9         0.17%     31            $56.2        0.18%     34          $67.1          0.18%
 Fz Family Style Entrees               45        $10.5         0.16%     69            $32.1        0.10%     61          $42.6          0.11%
 Isotonic Drinks Single Serve          46        $10.2         0.16%     49            $40.6        0.13%     48          $50.8          0.13%
 Frzn Chicken ‐ Wht Meat               47        $10.2         0.16%     55            $37.3        0.12%     53          $47.5          0.12%
 Vegetable Oil                         48        $10.1         0.15%    204            $15.4        0.05%     132         $25.5          0.07%
 Mayonnaise&Whipped Dressing           49        $10.1         0.15%     46            $43.1        0.14%     43          $53.2          0.14%
 Aseptic Pack Juice And Drinks         50         $9.9         0.15%    115            $22.7        0.07%     88          $32.5          0.09%
 Frzn Breakfast Sandwiches             51         $9.5         0.14%     83            $27.9        0.09%     70          $37.4          0.10%
 Macaroni & Cheese Dnrs                52         $9.4         0.14%    121            $21.8        0.07%     98          $31.3          0.08%
 Fz Ss Prem Nutritional Meals          53         $9.2         0.14%     5            $102.2        0.32%      9         $111.5          0.29%



IMPAQ International, LLC                                         Appendix E ‐ 26
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 218 of 263



                                        SNAP Household Expenditures      Non‐SNAP Household Expenditures        Total Household Expenditures
             Subcommodity                      $ in          % of                  $ in           % of                   $ in          % of
                                      Rank                              Rank                                 Rank*
                                             millions    Expenditures           millions      Expenditures             millions    Expenditures
 Frzn French Fries                     54          $9.2         0.14%   127             $21.2       0.07%     103          $30.4          0.08%
 Choice Beef                           55         $8.9         0.14%     56            $37.2        0.12%     55          $46.1          0.12%
 Lunchment ‐ Bologna/Sausage           56         $8.9         0.14%    110            $23.5        0.07%     89          $32.4          0.09%
 Natural Cheese Chunks                 57         $8.9         0.14%     28            $59.2        0.19%     31          $68.1          0.18%
 Can Pasta                             58         $8.8         0.13%    156            $18.7        0.06%     121         $27.5          0.07%
 Adult Cereal                          59         $8.5         0.13%     22            $64.7        0.21%     28          $73.2          0.19%
 Traditional [Ice Cream & Sherbert]    60         $8.5         0.13%     50            $40.5        0.13%     49          $49.0          0.13%
 Mainstream [Pasta & Pizza Sauce]      61         $8.4         0.13%     81            $28.5        0.09%     74          $36.9          0.10%
 Dnr Sausage ‐ Links Pork Ckd/S        62         $8.3         0.13%    199            $15.7        0.05%     144         $24.1          0.06%
 Chicken Drums                         63         $8.3         0.13%    249            $12.9        0.04%     172         $21.2          0.06%
 Margarine: Tubs And Bowls             64         $8.1         0.12%     63            $33.4        0.11%     64          $41.5          0.11%
 Tuna                                  65         $8.0         0.12%     48            $40.9        0.13%     50          $48.9          0.13%
 Pizza/Economy                         66         $7.9         0.12%    181            $16.4        0.05%     142         $24.3          0.06%
 Strawberries                          67         $7.8         0.12%     25            $62.0        0.20%     30          $69.9          0.18%
 Angus [Beef]                          68         $7.8         0.12%     40            $46.9        0.15%     40          $54.7          0.14%
 Shrimp – Raw                          69         $7.6         0.12%     70            $31.8        0.10%     68          $39.4          0.10%
 Value Forms/ 18oz And Larger
                                       70         $7.5         0.11%    179            $16.5        0.05%     145         $24.0          0.06%
 [Chicken]
 Select Beef                           71         $7.5         0.11%     36            $51.3        0.16%     37          $58.8          0.15%
 Fz Skillet Meals                      72         $7.4         0.11%     76            $29.7        0.09%     72          $37.1          0.10%
 Cakes: Birthday/Celebration Sh        73         $7.3         0.11%    142            $19.7        0.06%     122         $27.1          0.07%
 Bacon ‐ Trad Greater Than 16oz        74         $7.2         0.11%    108            $23.7        0.08%     100         $30.9          0.08%
 Pizza/Traditional                     75         $7.2         0.11%     91            $26.2        0.08%     84          $33.4          0.09%
 Refrigerated Biscuits                 76         $7.1         0.11%    114            $22.8        0.07%     106         $29.9          0.08%
 Sw Gds:Donuts                         77         $7.0         0.11%    107            $23.8        0.08%     101         $30.8          0.08%
 Frzn Meat – Beef                      78         $7.0         0.11%    185            $16.3        0.05%     151         $23.3          0.06%
 Salsa & Dips                          79         $7.0         0.11%    122            $21.7        0.07%     114         $28.7          0.08%




IMPAQ International, LLC                                         Appendix E ‐ 27
                           Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 219 of 263



                                       SNAP Household Expenditures         Non‐SNAP Household Expenditures        Total Household Expenditures
           Subcommodity                       $ in          % of                     $ in           % of                   $ in          % of
                                     Rank                                 Rank                                 Rank*
                                            millions    Expenditures              millions      Expenditures             millions    Expenditures
 Fruit Snacks                         80          $7.0         0.11%      194             $16.0       0.05%     154          $23.0          0.06%
 Candy Bags‐Chocolate                 81           $6.9           0.11%    42              $46.5      0.15%     42          $53.4          0.14%
 Peanut Butter                        82           $6.7           0.10%    43              $45.2      0.14%     45          $51.9          0.14%
 Sandwich Cookies                     83           $6.7           0.10%    100             $24.9      0.08%     93          $31.6          0.08%
 Ramen Noodles/Ramen Cups             84           $6.6           0.10%    327               $9.5     0.03%     243         $16.2          0.04%
 Waffles/Pancakes/French Toast        85           $6.6           0.10%    82              $27.9      0.09%     81          $34.5          0.09%
 Hot Dog Buns                         86           $6.3           0.10%    116             $22.5      0.07%     113         $28.9          0.08%
 Candy Bars (Multi Pack)              87           $6.2           0.09%    96              $25.4      0.08%     95          $31.6          0.08%
 Bagged Cheese Snacks                 88           $6.2           0.09%    147             $19.4      0.06%     133         $25.5          0.07%
 Prepared Beans ‐ Baked W/Pork        89           $6.1           0.09%    125             $21.5      0.07%     118         $27.6          0.07%
 Loaf Cheese                          90           $6.1           0.09%    145             $19.5      0.06%     130         $25.6          0.07%
 Meat: Turkey Bulk                    91           $6.0           0.09%    34              $52.7      0.17%     38          $58.8          0.15%
 Tray Pack/Choc Chip Cookies          92           $6.0           0.09%    141             $19.9      0.06%     129         $26.0          0.07%
 Hamburger Buns                       93           $6.0           0.09%    99              $25.1      0.08%     99          $31.1          0.08%
 Green Beans: Fs/Whl/Cut              94           $6.0           0.09%    102             $24.8      0.08%     102         $30.8          0.08%
 Grapes White                         95           $6.0           0.09%    75              $29.7      0.09%     79          $35.6          0.09%
 Spring Water                         96           $6.0           0.09%    64              $32.9      0.10%     69          $38.8          0.10%
 Rts Soup: Chunky/Homestyle/ Et       97           $5.9           0.09%    54              $38.6      0.12%     57          $44.5          0.12%
 Butter Spray Cracker                 98           $5.9           0.09%    88              $26.2      0.08%     91          $32.1          0.08%
 Instore Cut Fruit                    99           $5.9           0.09%    57              $36.6      0.12%     62          $42.5          0.11%
 Toaster Pastries                     100          $5.8           0.09%    134             $20.5      0.07%     125         $26.4          0.07%
      Top 100 Subcommodities                   $1,268.9          19.28%                  $4,783.8    15.18%              $6,052.7         15.89%
         Total Expenditures                   $6,580.5           100%                   $31,513.8      100%             $38,094.2           100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 28
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 220 of 263



                        Exhibit E‐8: Top 100 Subcommodities for SNAP Households by Expenditure: Stores in the West
                                               SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                          $ in        % of                $ in         % of                   $ in        % of
                                              Rank                           Rank                              Rank*
                                                     millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                          1      $60.4         0.92%    1        $310.8         0.99%      1        $371.2         0.97%
 Lean [Beef]                                    2      $40.9        0.62%      3       $138.9         0.44%      3       $179.8         0.47%
 Soft Drinks 12/18&15pk Can Car                 3      $40.5        0.62%      2       $196.0         0.62%      2       $236.5         0.62%
 Kids Cereal                                    4      $22.0        0.33%     22        $71.5         0.23%     17        $93.5         0.25%
 Shredded Cheese                                5      $20.7        0.31%      4       $118.2         0.38%      4       $138.9         0.36%
 Eggs – Large                                   6      $19.1        0.29%      8       $107.4         0.34%      6       $126.5         0.33%
 Infant Formula Starter/Solutio                 7      $18.8        0.29%     167       $20.1         0.06%     75        $38.9         0.10%
 Sft Drnk 2 Liter Btl Carb Incl                 8      $18.4        0.28%     21        $71.8         0.23%     18        $90.2         0.24%
 Potato Chips                                   9      $17.9        0.27%     13        $89.0         0.28%     11       $106.9         0.28%
 Natural Cheese Chunks                         10      $16.9        0.26%      7       $108.6         0.34%      7       $125.6         0.33%
 Chicken Breast Boneless                       11      $16.7        0.25%      5       $115.0         0.36%      5       $131.7         0.35%
 Still Water Drnking/Mnrl Water                12      $15.2        0.23%     24        $70.1         0.22%     23        $85.3         0.22%
 Lunchment ‐ Deli Fresh                        13      $15.2        0.23%     14        $86.0         0.27%     13       $101.2         0.27%
 Tortilla/Nacho Chips                          14      $15.1        0.23%     17        $81.3         0.26%     16        $96.4         0.25%
 Mexican Soft Tortillas And Wra                15      $15.1        0.23%     23        $71.5         0.23%     21        $86.6         0.23%
 Dairy Case 100% Pure Juice – O                16      $14.0        0.21%      6       $110.7         0.35%      8       $124.7         0.33%
 Select Beef                                   17      $12.6        0.19%     19        $73.9         0.23%     22        $86.5         0.23%
 Isotonic Drinks Single Serve                  18      $12.4        0.19%     39        $51.4         0.16%     38        $63.7         0.17%
 All Family Cereal                             19      $12.3        0.19%     15        $84.7         0.27%     15        $97.0         0.25%
 Mainstream Variety Breads                     20      $12.0        0.18%     37        $55.8         0.18%     36        $67.8         0.18%
 Fz Ss Prem Traditional Meals                  21      $11.9        0.18%     27        $69.1         0.22%     25        $81.0         0.21%
 Bananas                                       22      $11.9        0.18%      9       $103.9         0.33%      9       $115.8         0.30%
 Unflavored Can Coffee                         23      $11.9        0.18%     29        $65.0         0.21%     27        $76.9         0.20%
 Premium [Ice Cream & Sherbert]                24      $11.6        0.18%     10       $101.7         0.32%     10       $113.3         0.30%
 Refrigerated Coffee Creamers                  25      $11.5        0.17%     18        $75.9         0.24%     20        $87.4         0.23%
 Bacon ‐ Trad 16oz Or Less                     26      $11.4        0.17%     36        $56.6         0.18%     34        $68.1         0.18%



IMPAQ International, LLC                                          Appendix E ‐ 29
                              Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 221 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Pizza/Premium                             27      $10.9         0.17%    35        $57.2         0.18%     35         $68.1         0.18%
 Enhanced [Pork Boneless Loin/Rib]         28      $10.3        0.16%     49        $47.8         0.15%     42        $58.1         0.15%
 Fz Ss Economy Meals All                   29      $10.0        0.15%     104       $27.8         0.09%     83        $37.8         0.10%
 Snacks/Appetizers                         30      $10.0        0.15%     85        $31.2         0.10%     70        $41.1         0.11%
 Choice Beef                               31       $9.9        0.15%     28        $66.5         0.21%     28        $76.5         0.20%
 Mainstream White Bread                    32       $9.3        0.14%     71        $35.3         0.11%     64        $44.6         0.12%
 American Single Cheese                    33       $9.0        0.14%     66        $37.4         0.12%     62        $46.5         0.12%
 Soft Drinks 20pk&24pk Can Carb            34       $9.0        0.14%     77        $33.6         0.11%     67        $42.6         0.11%
 Potatoes Russet (Bulk&Bag)                35       $9.0        0.14%     44        $50.1         0.16%     40        $59.1         0.16%
 Adult Cereal                              36       $8.8        0.13%     20        $72.8         0.23%     24        $81.6         0.21%
 Sandwiches&Handhelds                      37       $8.8        0.13%     113       $26.3         0.08%     92        $35.1         0.09%
 Ribs [Pork]                               38       $8.6        0.13%     62        $38.5         0.12%     59        $47.1         0.12%
 Avocado                                   39       $8.4        0.13%     26        $69.5         0.22%     26        $77.9         0.20%
 Choice Beef                               40       $8.2        0.13%     102       $28.4         0.09%     85        $36.6         0.10%
 Mayonnaise&Whipped Dressing               41       $8.2        0.12%     50        $47.2         0.15%     45        $55.4         0.15%
 Sandwiches ‐ (Cold)                       42       $8.1        0.12%     54        $44.1         0.14%     51        $52.2         0.14%
 Butter                                    43       $8.0        0.12%     16        $81.6         0.26%     19        $89.6         0.24%
 Premium Bread                             44       $7.9        0.12%     12        $89.1         0.28%     14        $97.0         0.25%
 Sugar                                     45       $7.8        0.12%     64        $38.3         0.12%     63        $46.1         0.12%
 Condensed Soup                            46       $7.6        0.12%     42        $50.6         0.16%     41        $58.2         0.15%
 Frzn Chicken ‐ Wht Meat                   47       $7.4        0.11%     90        $30.6         0.10%     81        $38.0         0.10%
 Fz Family Style Entrees                   48       $7.4        0.11%     100       $28.5         0.09%     87        $35.9         0.09%
 Sft Drnk Sngl Srv Btl Carb (Ex            49       $7.3        0.11%     101       $28.5         0.09%     88        $35.8         0.09%
 Candy Bags‐Chocolate                      50       $7.3        0.11%     33        $61.8         0.20%     32        $69.0         0.18%
 Pourable Salad Dressings                  51       $7.3        0.11%     38        $52.8         0.17%     39        $60.1         0.16%
 Convenient Meals ‐ Kids Meal C            52       $7.1        0.11%     160       $20.5         0.06%     126       $27.6         0.07%
 Strawberries                              53       $7.0        0.11%     31        $63.3         0.20%     31        $70.3         0.18%



IMPAQ International, LLC                                      Appendix E ‐ 30
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 222 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                 Subcommodity                    $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Fz Ss Prem Nutritional Meals             54        $6.9        0.10%    11        $96.9         0.31%     12        $103.7         0.27%
 Sw Gds:Donuts                            55       $6.7        0.10%     79        $33.1         0.11%     74        $39.8         0.10%
 Peanut Butter                            56       $6.6        0.10%     48        $48.1         0.15%     46        $54.7         0.14%
 Tuna                                     57       $6.5        0.10%     59        $42.6         0.14%     57        $49.2         0.13%
 Snack Cake ‐ Multi Pack                  58       $6.5        0.10%     168       $19.8         0.06%     141       $26.3         0.07%
 Aseptic Pack Juice And Drinks            59       $6.4        0.10%     174       $18.8         0.06%     152       $25.3         0.07%
 Traditional [Ice Cream & Sherbert]       60       $6.3        0.10%     75        $34.1         0.11%     73        $40.4         0.11%
 Margarine: Tubs And Bowls                61       $6.2        0.09%     65        $37.5         0.12%     65        $43.8         0.11%
 Sour Creams                              62       $6.2        0.09%     60        $41.7         0.13%     58        $47.9         0.13%
 String Cheese                            63       $6.2        0.09%     55        $43.8         0.14%     54        $50.0         0.13%
 Candy Bars (Singles)(Including           64       $6.2        0.09%     103       $28.1         0.09%     95        $34.2         0.09%
 Bagged Cheese Snacks                     65       $6.1        0.09%     166       $20.2         0.06%     139       $26.4         0.07%
 Cream Cheese                             66       $6.1        0.09%     46        $48.4         0.15%     47        $54.5         0.14%
 Dairy Case Juice Drnk Under 10           67       $6.0        0.09%     132       $23.5         0.07%     115       $29.5         0.08%
 Rts Soup: Chunky/Homestyle/ Et           68       $5.9        0.09%     40        $51.0         0.16%     43        $56.9         0.15%
 Fz Bag Vegetables – Plain                69       $5.7        0.09%     53        $44.3         0.14%     55        $50.0         0.13%
 Frzn Meat – Beef                         70       $5.7        0.09%     199       $16.9         0.05%     168       $22.6         0.06%
 Tea Sweetened                            71       $5.7        0.09%     89        $30.6         0.10%     86        $36.3         0.10%
 Chix: Rotisserie (Hot)                   72       $5.6        0.09%     30        $64.7         0.21%     30        $70.3         0.18%
 Burritos                                 73       $5.4        0.08%     286       $12.2         0.04%     220       $17.6         0.05%
 Spring Water                             74       $5.3        0.08%     52        $44.9         0.14%     53        $50.3         0.13%
 Ramen Noodles/Ramen Cups                 75       $5.3        0.08%     268       $12.8         0.04%     217       $18.1         0.05%
 Macaroni & Cheese Dnrs                   76       $5.2        0.08%     173       $18.8         0.06%     156       $24.0         0.06%
 Natural Cheese Slices                    77       $5.2        0.08%     41        $51.0         0.16%     44        $56.2         0.15%
 Fz Skillet Meals                         78       $5.2        0.08%     94        $29.0         0.09%     96        $34.1         0.09%
 Waffles/Pancakes/French Toast            79       $5.2        0.08%     95        $28.9         0.09%     97        $34.1         0.09%
 Mainstream [Pasta & Pizza Sauce]         80       $5.1        0.08%     117       $25.3         0.08%     113       $30.4         0.08%



IMPAQ International, LLC                                     Appendix E ‐ 31
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 223 of 263



                                               SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                          $ in        % of                  $ in         % of                   $ in        % of
                                              Rank                             Rank                              Rank*
                                                     millions Expenditures            millions   Expenditures             millions Expenditures
 Meat: Turkey Bulk                             81        $5.1        0.08%      32        $63.0         0.20%     33         $68.1         0.18%
 Cheese Crackers                               82        $5.1          0.08%    78         $33.1        0.11%     79        $38.2         0.10%
 Grapes Red                                    83        $5.1          0.08%    51         $46.6        0.15%     52        $51.6         0.14%
 Sandwich Cookies                              84        $5.1          0.08%    110        $26.7        0.08%     107       $31.8         0.08%
 Shrimp – Cooked                               85        $5.1          0.08%    124        $24.5        0.08%     114       $29.5         0.08%
 Whole Chicken (Roasters/Fryer)                86        $5.0          0.08%    107        $27.3        0.09%     104       $32.3         0.08%
 Shrimp – Raw                                  87        $5.0          0.08%    109        $27.2        0.09%     106       $32.2         0.08%
 Hot Dogs ‐ Base Meat                          88        $4.9          0.08%    255        $13.5        0.04%     213       $18.4         0.05%
 Cottage Cheese                                89        $4.9          0.07%    45         $48.8        0.15%     49        $53.7         0.14%
 Oranges Navels All                            90        $4.9          0.07%    68         $36.8        0.12%     69        $41.6         0.11%
 Chewing Gum                                   91        $4.8          0.07%    80         $33.0        0.10%     84        $37.8         0.10%
 Lunchment ‐ Bologna/Sausage                   92        $4.8          0.07%    190        $17.7        0.06%     170       $22.5         0.06%
 Apple Juice & Cider (Over 50%                 93        $4.7          0.07%    188        $18.0        0.06%     167       $22.7         0.06%
 Super Premium Pints [Ice Cream & Sherbert]    94        $4.7          0.07%    47         $48.3        0.15%     50        $53.1         0.14%
 Salsa & Dips                                  95        $4.7          0.07%    152        $21.4        0.07%     143       $26.2         0.07%
 Cakes: Birthday/Celebration Sh                96        $4.7          0.07%    206        $16.5        0.05%     184       $21.2         0.06%
 Yogurt/Ss Regular                             97        $4.7          0.07%    70         $36.3        0.12%     71        $41.0         0.11%
 Value Forms/ 18oz And Larger [Chicken]        98        $4.6          0.07%    270        $12.8        0.04%     226       $17.3         0.05%
 Energy Drink ‐ Single Serve (N                99        $4.5          0.07%    108        $27.3        0.09%     108       $31.8         0.08%
 Non‐Carb Water Flvr – Drnk/Mnr               100        $4.5          0.07%    88         $30.7        0.09%     90        $35.1         0.09%
          Top 100 Subcommodities                       $971.3        14.76%              $5,340.7      16.93%             $6,312.0       16.56%
            Total Expenditures                      $6,580.5          100%              $31,513.8        100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 32
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 224 of 263



          Exhibit E‐9: Top 100 Subcommodities for SNAP Households by Expenditure: Stores in Large Metropolitan Counties
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1     $102.1         1.55%    1        $484.1         1.54%      1        $586.2         1.54%
 Soft Drinks 12/18&15pk Can Car              2      $84.7        1.29%      2        $346.6        1.10%      2       $431.3         1.13%
 Lean [Beef]                                 3      $58.3        0.89%     11        $142.4        0.45%      5       $200.7         0.53%
 Kids Cereal                                 4      $44.8        0.68%     18        $110.5        0.35%     14       $155.3         0.41%
 Shredded Cheese                             5      $41.0        0.62%      3        $197.3        0.63%      3       $238.2         0.63%
 Sft Drnk 2 Liter Btl Carb Incl              6      $39.6        0.60%     13        $135.9        0.43%     10       $175.5         0.46%
 Potato Chips                                7      $35.3        0.54%      9        $145.9        0.46%      8       $181.2         0.48%
 Lunchment ‐ Deli Fresh                      8      $30.4        0.46%     12        $140.6        0.45%     11       $171.0         0.45%
 Eggs – Large                                9      $29.6        0.45%      8        $147.8        0.47%      9       $177.3         0.47%
 Primal [Beef]                              10      $29.6        0.45%     19        $109.9        0.35%     18       $139.5         0.37%
 Infant Formula Starter/Solution            11      $29.1        0.44%    198         $26.5        0.08%     88        $55.6         0.15%
 Still Water Drnking/Mnrl Water             12      $28.9        0.44%     17        $119.0        0.38%     16       $147.9         0.39%
 Chicken Breast Boneless                    13      $27.5        0.42%      4        $178.4        0.57%      4       $205.9         0.54%
 Dairy Case 100% Pure Juice – O             14      $26.7        0.41%      6        $168.2        0.53%      6       $194.9         0.51%
 Tortilla/Nacho Chips                       15      $25.7        0.39%     15        $122.3        0.39%     15       $148.0         0.39%
 Fz Ss Prem Traditional Meals               16      $25.6        0.39%     23        $108.0        0.34%     20       $133.5         0.35%
 Snacks/Appetizers                          17      $24.7        0.38%     65         $61.0        0.19%     45        $85.7         0.22%
 Mainstream White Bread                     18      $24.3        0.37%     49         $73.5        0.23%     39        $97.8         0.26%
 American Single Cheese                     19      $23.7        0.36%     43         $77.3        0.25%     34       $101.0         0.27%
 Mainstream Variety Breads                  20      $23.2        0.35%     25        $102.4        0.32%     22       $125.7         0.33%
 Fz Ss Economy Meals All                    21      $22.6        0.34%     91         $46.0        0.15%     70        $68.7         0.18%
 Bacon ‐ Trad 16oz Or Less                  22      $22.5        0.34%     31         $90.3        0.29%     28       $112.9         0.30%
 Snack Cake ‐ Multi Pack                    23      $22.3        0.34%     72         $55.8        0.18%     59        $78.1         0.21%
 Pizza/Premium                              24      $21.7        0.33%     29         $91.8        0.29%     26       $113.5         0.30%
 Unflavored Can Coffee                      25      $20.3        0.31%     22        $108.3        0.34%     21       $128.7         0.34%
 Sugar                                      26      $20.1        0.31%     62         $62.1        0.20%     54        $82.1         0.22%



IMPAQ International, LLC                                           Appendix E ‐ 33
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 225 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Bananas                                  27      $19.9         0.30%    7        $148.3         0.47%     12        $168.2         0.44%
 Enhanced [Pork Boneless Loin/Rib]        28      $19.8        0.30%     33         $86.6        0.27%     31       $106.5         0.28%
 All Family Cereal                        29      $19.8        0.30%     14        $124.8        0.40%     17       $144.6         0.38%
 Premium [Ice Cream & Sherbert]           30      $19.3        0.29%     10        $144.6        0.46%     13       $163.9         0.43%
 Sandwiches&Handhelds                     31      $19.2        0.29%     95         $43.3        0.14%     78        $62.5         0.16%
 Ribs [Pork]                              32      $19.1        0.29%     64         $61.4        0.19%     56        $80.6         0.21%
 Convenient Meals ‐ Kids Meal C           33      $18.7        0.28%    103         $41.8        0.13%     82        $60.5         0.16%
 Natural Cheese Chunks                    34      $18.6        0.28%     16        $120.3        0.38%     19       $138.9         0.36%
 Potatoes Russet (Bulk&Bag)               35      $18.5        0.28%     36         $85.2        0.27%     32       $103.7         0.27%
 Isotonic Drinks Single Serve             36      $17.7        0.27%     47         $73.7        0.23%     43        $91.4         0.24%
 Soft Drinks 20pk&24pk Can Carb           37      $17.5        0.27%     75         $54.2        0.17%     64        $71.6         0.19%
 Frzn Chicken ‐ Wht Meat                  38      $16.9        0.26%     73         $55.6        0.18%     63        $72.5         0.19%
 Sft Drnk Mlt‐Pk Btl Carb (Excp           39      $16.3        0.25%     30         $90.4        0.29%     29       $106.7         0.28%
 Pourable Salad Dressings                 40      $16.2        0.25%     39         $82.7        0.26%     37        $98.9         0.26%
 Choice Beef                              41      $16.1        0.24%     40         $81.9        0.26%     38        $98.0         0.26%
 Fz Family Style Entrees                  42      $15.5        0.24%     82         $49.6        0.16%     74        $65.1         0.17%
 Condensed Soup                           43      $15.4        0.23%     38         $84.7        0.27%     35       $100.2         0.26%
 Fz Bag Vegetables – Plain                44      $15.1        0.23%     42         $77.6        0.25%     42        $92.7         0.24%
 Frzn Chicken – Wings                     45      $15.1        0.23%    444         $11.1        0.04%     242       $26.3         0.07%
 Mayonnaise&Whipped Dressing              46      $14.9        0.23%     55         $68.0        0.22%     50        $82.9         0.22%
 Select Beef                              47      $14.9        0.23%     34         $86.5        0.27%     33       $101.4         0.27%
 Fz Ss Prem Nutritional Meals             48      $14.6        0.22%      5        $172.2        0.55%      7       $186.7         0.49%
 Adult Cereal                             49      $14.4        0.22%     20        $109.6        0.35%     23       $124.0         0.33%
 Sft Drnk Sngl Srv Btl Carb (Ex           50      $14.4        0.22%    107         $40.1        0.13%     92        $54.5         0.14%
 Aseptic Pack Juice And Drinks            51      $14.3        0.22%    122         $36.3        0.12%     100       $50.6         0.13%
 Chicken Wings                            52      $14.0        0.21%    282         $18.6        0.06%     190       $32.6         0.09%
 Traditional [Ice Cream & Sherbert]       53      $13.6        0.21%     58         $63.3        0.20%     62        $76.9         0.20%



IMPAQ International, LLC                                         Appendix E ‐ 34
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 226 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Mult Pk Bag Snacks                        54      $13.5         0.21%    182       $28.3         0.09%     134        $41.8         0.11%
 Refrigerated Coffee Creamers              55      $13.5        0.20%     27         $93.2        0.30%     30       $106.6         0.28%
 Mexican Soft Tortillas And Wra            56      $13.4        0.20%     53         $69.5        0.22%     51        $82.9         0.22%
 Strawberries                              57      $13.4        0.20%     21        $109.1        0.35%     24       $122.5         0.32%
 Hot Dogs ‐ Base Meat                      58      $13.1        0.20%    174         $29.5        0.09%     130       $42.5         0.11%
 Mainstream [Pasta & Pizza Sauce]          59      $13.0        0.20%     86         $48.2        0.15%     80        $61.2         0.16%
 Macaroni & Cheese Dnrs                    60      $12.8        0.19%    136         $34.4        0.11%     109       $47.1         0.12%
 Choice Beef                               61      $12.6        0.19%    114         $38.4        0.12%     99        $51.0         0.13%
 Margarine: Tubs And Bowls                 62      $12.6        0.19%     68         $58.4        0.19%     65        $71.0         0.19%
 Tuna                                      63      $12.2        0.19%     56         $68.0        0.22%     57        $80.2         0.21%
 Meat: Turkey Bulk                         64      $12.1        0.18%     24        $105.2        0.33%     25       $117.4         0.31%
 Vegetable Oil                             65      $11.7        0.18%    256         $20.5        0.06%     194       $32.2         0.08%
 Frzn French Fries                         66      $11.4        0.17%    180         $28.5        0.09%     147       $39.8         0.10%
 Lunchment ‐ Bologna/Sausage               67      $11.3        0.17%    152         $32.9        0.10%     121       $44.2         0.12%
 Candy Bags‐Chocolate                      68      $11.3        0.17%     37         $84.8        0.27%     41        $96.0         0.25%
 Can Pasta                                 69      $11.3        0.17%    204         $26.0        0.08%     163       $37.3         0.10%
 Fz Skillet Meals                          70      $11.2        0.17%     84         $48.9        0.16%     85        $60.1         0.16%
 Sw Gds:Donuts                             71      $11.1        0.17%     99         $43.0        0.14%     93        $54.1         0.14%
 Butter                                    72      $11.1        0.17%     26        $102.0        0.32%     27       $113.1         0.30%
 Peanut Butter                             73      $11.0        0.17%     45         $74.1        0.23%     46        $85.0         0.22%
 Frzn Meat – Beef                          74      $10.7        0.16%    196         $26.6        0.08%     162       $37.3         0.10%
 Frzn Breakfast Sandwiches                 75      $10.7        0.16%    143         $33.6        0.11%     120       $44.3         0.12%
 Cakes: Birthday/Celebration Sh            76      $10.7        0.16%    169         $30.1        0.10%     140       $40.8         0.11%
 Waffles/Pancakes/French Toast             77      $10.4        0.16%     81         $50.0        0.16%     83        $60.5         0.16%
 Spring Water                              78      $10.4        0.16%     57         $67.7        0.21%     60        $78.0         0.20%
 Value Forms/ 18oz And Larger [Chicken]    79      $10.2        0.16%    212         $24.9        0.08%     177       $35.1         0.09%
 Sandwiches ‐ (Cold)                       80      $10.2        0.16%     92         $46.0        0.15%     87        $56.2         0.15%



IMPAQ International, LLC                                          Appendix E ‐ 35
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 227 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Dairy Case Juice Drnk Under 10           81      $10.2         0.15%      158       $31.8         0.10%     131        $42.0         0.11%
 Dnr Sausage ‐ Links Pork Ckd/S           82       $10.2          0.15%    232          $23.0      0.07%     186       $33.2         0.09%
 Sandwich Cookies                         83       $10.1          0.15%    102          $42.0      0.13%     97        $52.1         0.14%
 Pizza/Economy                            84       $10.0          0.15%    234          $22.9      0.07%     188       $32.9         0.09%
 Chicken Drums                            85       $10.0          0.15%    276          $18.9      0.06%     225       $28.9         0.08%
 Rts Soup: Chunky/Homestyle/ Et           86         $9.9         0.15%     50          $73.4      0.23%     48        $83.4         0.22%
 Ramen Noodles/Ramen Cups                 87         $9.8         0.15%    302          $17.2      0.05%     237       $27.0         0.07%
 Cream Cheese                             88         $9.8         0.15%     54          $68.9      0.22%     58        $78.7         0.21%
 Sour Creams                              89         $9.7         0.15%     70          $56.7      0.18%     72        $66.4         0.17%
 Bagged Cheese Snacks                     90         $9.6         0.15%    167          $30.8      0.10%     144       $40.4         0.11%
 Fruit Snacks                             91         $9.6         0.15%    211          $25.1      0.08%     181       $34.6         0.09%
 Salsa & Dips                             92         $9.5         0.14%    139          $34.0      0.11%     124       $43.5         0.11%
 Ground Turkey                            93         $9.4         0.14%     74          $55.3      0.18%     75        $64.7         0.17%
 Pizza/Traditional                        94         $9.3         0.14%    128          $35.3      0.11%     117       $44.7         0.12%
 Sweet Goods ‐ Full Size                  95         $9.3         0.14%    119          $36.5      0.12%     113       $45.7         0.12%
 Candy Bars (Singles)(Including           96         $9.2         0.14%    155          $32.3      0.10%     136       $41.5         0.11%
 Hot Dog Buns                             97         $9.2         0.14%    118          $36.7      0.12%     112       $46.0         0.12%
 Cheese Crackers                          98         $9.2         0.14%     71          $55.9      0.18%     73        $65.1         0.17%
 Shrimp – Raw                             99         $9.2         0.14%    104          $41.3      0.13%     101       $50.5         0.13%
 Grapes Red                               100        $9.2         0.14%     51          $72.9      0.23%     55        $82.1         0.22%
        Top 100 Subcommodities                  $1,843.6         28.02%               $7,796.5    24.74%             $9,640.1       25.31%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 36
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 228 of 263



        Exhibit E‐10: Top 100 Subcommodities for SNAP Households by Expenditure: Stores in Smaller Metropolitan Counties
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1      $62.4         0.95%    1        $264.0         0.84%      1        $326.5         0.86%
 Soft Drinks 12/18&15pk Can Car              2      $52.7        0.80%      2        $176.7        0.56%      2       $229.4         0.60%
 Lean [Beef]                                 3      $38.9        0.59%      5         $80.9        0.26%      4       $119.7         0.31%
 Kids Cereal                                 4      $24.8        0.38%     20         $55.9        0.18%     13        $80.7         0.21%
 Shredded Cheese                             5      $24.6        0.37%      3        $104.4        0.33%      3       $129.1         0.34%
 Primal [Beef]                               6      $23.2        0.35%      8         $76.1        0.24%      6        $99.3         0.26%
 Sft Drnk 2 Liter Btl Carb Incl              7      $23.2        0.35%     12         $70.0        0.22%      8        $93.1         0.24%
 Potato Chips                                8      $20.9        0.32%      7         $76.3        0.24%      7        $97.3         0.26%
 Infant Formula Starter/Solutio              9      $18.7        0.28%    180         $13.8        0.04%     73        $32.5         0.09%
 Lunchment ‐ Deli Fresh                     10      $18.4        0.28%     11         $74.4        0.24%      9        $92.8         0.24%
 Eggs – Large                               11      $16.4        0.25%      9         $74.8        0.24%     10        $91.2         0.24%
 Mainstream White Bread                     12      $16.1        0.24%     33         $42.8        0.14%     29        $58.9         0.15%
 Chicken Breast Boneless                    13      $15.9        0.24%      4         $84.6        0.27%      5       $100.5         0.26%
 Tortilla/Nacho Chips                       14      $15.8        0.24%     16         $63.2        0.20%     16        $79.0         0.21%
 Enhanced [Pork Boneless Loin/Rib]          15      $14.7        0.22%     21         $54.7        0.17%     20        $69.4         0.18%
 American Single Cheese                     16      $14.5        0.22%     35         $41.3        0.13%     33        $55.8         0.15%
 Snacks/Appetizers                          17      $14.2        0.22%     66         $28.6        0.09%     48        $42.8         0.11%
 Unflavored Can Coffee                      18      $14.2        0.22%     17         $61.8        0.20%     18        $75.9         0.20%
 Soft Drinks 20pk&24pk Can Carb             19      $14.0        0.21%     49         $35.1        0.11%     38        $49.1         0.13%
 Still Water Drnking/Mnrl Water             20      $13.9        0.21%     28         $47.9        0.15%     24        $61.8         0.16%
 Fz Ss Prem Traditional Meals               21      $13.6        0.21%     25         $50.3        0.16%     22        $64.0         0.17%
 Fz Ss Economy Meals All                    22      $13.4        0.20%     76         $25.0        0.08%     59        $38.3         0.10%
 Bacon ‐ Trad 16oz Or Less                  23      $13.2        0.20%     30         $46.6        0.15%     26        $59.8         0.16%
 Snack Cake ‐ Multi Pack                    24      $13.0        0.20%     61         $30.5        0.10%     46        $43.5         0.11%
 Pizza/Premium                              25      $12.8        0.19%     32         $44.8        0.14%     31        $57.6         0.15%
 Dairy Case 100% Pure Juice – O             26      $12.7        0.19%     10         $74.5        0.24%     11        $87.2         0.23%



IMPAQ International, LLC                                           Appendix E ‐ 37
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 229 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Potatoes Russet (Bulk&Bag)               27      $12.0         0.18%    29        $47.4         0.15%     28         $59.4         0.16%
 Sugar                                    28      $11.9        0.18%     50        $35.0         0.11%     42        $47.0         0.12%
 Natural Cheese Chunks                    29      $11.9        0.18%     14        $68.4         0.22%     14        $80.3         0.21%
 All Family Cereal                        30      $11.8        0.18%     15        $66.4         0.21%     17        $78.2         0.21%
 Sandwiches&Handhelds                     31      $11.7        0.18%     89        $21.8         0.07%     70        $33.5         0.09%
 Sft Drnk Mlt‐Pk Btl Carb (Excp           32      $11.7        0.18%     19        $57.3         0.18%     21        $68.9         0.18%
 Ribs [Pork]                              33      $11.4        0.17%     57        $31.2         0.10%     50        $42.6         0.11%
 Mainstream Variety Breads                34      $11.2        0.17%     24        $50.9         0.16%     23        $62.2         0.16%
 Convenient Meals ‐ Kids Meal C           35      $11.1        0.17%    103        $20.1         0.06%     77        $31.2         0.08%
 Bananas                                  36      $10.4        0.16%     13        $69.3         0.22%     15        $79.7         0.21%
 Condensed Soup                           37      $10.0        0.15%     27        $48.8         0.15%     30        $58.7         0.15%
 Frzn Chicken ‐ Wht Meat                  38       $9.6        0.15%     58        $31.1         0.10%     51        $40.7         0.11%
 Choice Beef                              39       $9.5        0.14%     36        $40.9         0.13%     36        $50.4         0.13%
 Pourable Salad Dressings                 40       $9.3        0.14%     37        $40.9         0.13%     37        $50.2         0.13%
 Select Beef                              41       $9.3        0.14%     34        $41.5         0.13%     35        $50.8         0.13%
 Sft Drnk Sngl Srv Btl Carb (Ex           42       $9.3        0.14%     87        $22.6         0.07%     76        $31.9         0.08%
 Isotonic Drinks Single Serve             43       $9.2        0.14%     53        $33.6         0.11%     49        $42.7         0.11%
 Premium [Ice Cream & Sherbert]           44       $8.9        0.14%     18        $61.5         0.19%     19        $70.4         0.18%
 Fz Family Style Entrees                  45       $8.8        0.13%     77        $24.8         0.08%     69        $33.6         0.09%
 Mayonnaise&Whipped Dressing              46       $8.8        0.13%     45        $36.0         0.11%     45        $44.8         0.12%
 Traditional [Ice Cream & Sherbert]       47       $8.7        0.13%     41        $39.7         0.13%     39        $48.4         0.13%
 Hot Dogs ‐ Base Meat                     48       $8.3        0.13%    121        $18.0         0.06%     92        $26.3         0.07%
 Choice Beef                              49       $8.2        0.13%     79        $23.8         0.08%     74        $32.1         0.08%
 Macaroni & Cheese Dnrs                   50       $8.2        0.12%    118        $18.1         0.06%     93        $26.3         0.07%
 Fz Bag Vegetables – Plain                51       $7.8        0.12%     42        $39.6         0.13%     41        $47.4         0.12%
 Refrigerated Coffee Creamers             52       $7.7        0.12%     39        $40.6         0.13%     40        $48.3         0.13%
 Margarine: Tubs And Bowls                53       $7.7        0.12%     63        $30.0         0.10%     61        $37.6         0.10%



IMPAQ International, LLC                                         Appendix E ‐ 38
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 230 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Adult Cereal                              54        $7.7        0.12%    22        $54.1         0.17%     25         $61.7         0.16%
 Can Pasta                                 55       $7.6        0.12%    157        $15.3         0.05%     114       $22.9         0.06%
 Mexican Soft Tortillas And Wra            56       $7.6        0.12%     56        $31.9         0.10%     56        $39.5         0.10%
 Fz Ss Prem Nutritional Meals              57       $7.6        0.12%      6        $76.8         0.24%     12        $84.4         0.22%
 Aseptic Pack Juice And Drinks             58       $7.3        0.11%    155        $15.3         0.05%     118       $22.6         0.06%
 Mainstream [Pasta & Pizza Sauce]          59       $7.3        0.11%     80        $23.8         0.08%     78        $31.1         0.08%
 Candy Bags‐Chocolate                      60       $7.3        0.11%     31        $46.3         0.15%     34        $53.5         0.14%
 Strawberries                              61       $7.2        0.11%     26        $50.2         0.16%     32        $57.4         0.15%
 Lunchment ‐ Bologna/Sausage               62       $7.2        0.11%    115        $18.6         0.06%     97        $25.8         0.07%
 Sw Gds:Donuts                             63       $7.1        0.11%     70        $27.0         0.09%     66        $34.1         0.09%
 Pizza/Economy                             64       $7.0        0.11%    151        $15.7         0.05%     117       $22.7         0.06%
 Peanut Butter                             65       $6.6        0.10%     43        $39.0         0.12%     44        $45.7         0.12%
 Frzn French Fries                         66       $6.5        0.10%    159        $15.2         0.05%     125       $21.7         0.06%
 Vegetable Oil                             67       $6.5        0.10%    246        $10.4         0.03%     184       $16.9         0.04%
 Tuna                                      68       $6.5        0.10%     60        $30.7         0.10%     63        $37.2         0.10%
 Chicken Wings                             69       $6.4        0.10%    338         $7.6         0.02%     223       $14.1         0.04%
 Butter                                    70       $6.3        0.09%     23        $53.3         0.17%     27        $59.5         0.16%
 Frzn Meat – Beef                          71       $6.1        0.09%    177        $14.2         0.04%     142       $20.3         0.05%
 Mult Pk Bag Snacks                        72       $6.1        0.09%    231        $11.1         0.04%     177       $17.1         0.04%
 Value Forms/ 18oz And Larger [Chicken]    73       $6.0        0.09%    197        $12.7         0.04%     158       $18.7         0.05%
 Frzn Breakfast Sandwiches                 74       $6.0        0.09%    147        $15.8         0.05%     123       $21.8         0.06%
 Pizza/Traditional                         75       $5.9        0.09%    101        $20.2         0.06%     94        $26.1         0.07%
 Fruit Snacks                              76       $5.9        0.09%    189        $13.3         0.04%     154       $19.2         0.05%
 Frzn Chicken – Wings                      77       $5.9        0.09%    479         $4.7         0.01%     289       $10.6         0.03%
 Fz Skillet Meals                          78       $5.7        0.09%     85        $23.0         0.07%     83        $28.7         0.08%
 Sandwich Cookies                          79       $5.7        0.09%     93        $21.4         0.07%     86        $27.1         0.07%
 Sour Creams                               80       $5.7        0.09%     69        $28.0         0.09%     68        $33.7         0.09%



IMPAQ International, LLC                                          Appendix E ‐ 39
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 231 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Cakes: Birthday/Celebration Sh           81        $5.7        0.09%      178       $14.1         0.04%     147        $19.8         0.05%
 Rts Soup: Chunky/Homestyle/ Et           82         $5.6         0.09%     51          $34.7      0.11%     53        $40.3         0.11%
 Chicken Drums                            83         $5.5         0.08%    277            $9.0     0.03%     215       $14.6         0.04%
 Bagged Cheese Snacks                     84         $5.4         0.08%    161          $15.0      0.05%     141       $20.5         0.05%
 Cream Cheese                             85         $5.4         0.08%     52          $33.8      0.11%     57        $39.2         0.10%
 Salsa & Dips                             86         $5.4         0.08%    139          $16.5      0.05%     121       $21.9         0.06%
 Flavored Milk                            87         $5.4         0.08%    116          $18.5      0.06%     107       $23.9         0.06%
 Ramen Noodles/Ramen Cups                 88         $5.3         0.08%    312            $8.1     0.03%     233       $13.5         0.04%
 Cheese Crackers                          89         $5.3         0.08%     74          $25.8      0.08%     79        $31.0         0.08%
 Hamburger Buns                           90         $5.3         0.08%     92          $21.5      0.07%     90        $26.8         0.07%
 Meat: Turkey Bulk                        91         $5.3         0.08%     38          $40.9      0.13%     43        $46.1         0.12%
 Waffles/Pancakes/French Toast            92         $5.2         0.08%     99          $20.7      0.07%     96        $25.9         0.07%
 Candy Bars (Multi Pack)                  93         $5.2         0.08%     90          $21.7      0.07%     89        $26.9         0.07%
 Candy Bars (Singles)(Including           94         $5.1         0.08%    140          $16.5      0.05%     127       $21.6         0.06%
 Bkfst Sausage ‐ Fresh Rolls              95         $5.1         0.08%    105          $19.4      0.06%     103       $24.5         0.06%
 Angus [Beef]                             96         $5.0         0.08%     65          $28.7      0.09%     67        $33.7         0.09%
 Hot Dog Buns                             97         $5.0         0.08%    119          $18.1      0.06%     112       $23.1         0.06%
 Cottage Cheese                           98         $5.0         0.08%     55          $33.0      0.10%     60        $38.0         0.10%
 String Cheese                            99         $4.9         0.07%     68          $28.1      0.09%     71        $33.0         0.09%
 Sandwiches ‐ (Cold)                      100        $4.9         0.07%    145          $16.0      0.05%     135       $20.9         0.05%
        Top 100 Subcommodities                  $1,084.4         16.48%               $3,993.9    12.67%             $5,078.3       13.33%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 40
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 232 of 263



                Exhibit E‐11: Top 100 Subcommodities for SNAP Households by Expenditure: Smaller Micropolitan Counties
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Soft Drinks 12/18&15pk Can Car              1      $20.5         0.31%    2         $61.5         0.20%      2         $82.0         0.22%
 Fluid Milk/White Only                       2      $20.2        0.31%      1        $82.6         0.26%      1       $102.9         0.27%
 Lean [Beef]                                 3      $12.0        0.18%      4        $27.1         0.09%      4        $39.0         0.10%
 Primal [Beef]                               4       $7.5        0.11%      5        $27.0         0.09%      5        $34.5         0.09%
 Shredded Cheese                             5       $7.2        0.11%      3        $31.9         0.10%      3        $39.1         0.10%
 Kids Cereal                                 6       $6.8        0.10%     23        $16.0         0.05%     17        $22.8         0.06%
 Sft Drnk 2 Liter Btl Carb Incl              7       $6.4        0.10%     15        $19.6         0.06%     12        $26.0         0.07%
 Soft Drinks 20pk&24pk Can Carb              8       $6.3        0.10%     33        $13.7         0.04%     24        $20.0         0.05%
 Potato Chips                                9       $6.3        0.10%      6        $24.3         0.08%      6        $30.5         0.08%
 Mainstream White Bread                     10       $5.6        0.08%     27        $15.7         0.05%     20        $21.3         0.06%
 Lunchment ‐ Deli Fresh                     11       $5.4        0.08%     10        $21.7         0.07%      8        $27.2         0.07%
 Enhanced [Pork Boneless Loin/Rib]          12       $5.4        0.08%     11        $21.1         0.07%     11        $26.5         0.07%
 Unflavored Can Coffee                      13       $5.1        0.08%      9        $21.8         0.07%     10        $26.9         0.07%
 Infant Formula Starter/Solutio             14       $5.0        0.08%    190         $4.0         0.01%     78         $9.0         0.02%
 Chicken Breast Boneless                    15       $4.8        0.07%      7        $23.8         0.08%      7        $28.7         0.08%
 Snack Cake ‐ Multi Pack                    16       $4.8        0.07%     41        $11.9         0.04%     36        $16.6         0.04%
 Eggs – Large                               17       $4.7        0.07%      8        $22.4         0.07%      9        $27.1         0.07%
 Still Water Drnking/Mnrl Water             18       $4.7        0.07%     21        $16.4         0.05%     21        $21.0         0.06%
 Tortilla/Nacho Chips                       19       $4.6        0.07%     19        $18.4         0.06%     16        $23.0         0.06%
 American Single Cheese                     20       $4.5        0.07%     31        $14.0         0.04%     28        $18.5         0.05%
 Sft Drnk Mlt‐Pk Btl Carb (Excp             21       $4.5        0.07%     14        $20.1         0.06%     13        $24.5         0.06%
 Snacks/Appetizers                          22       $4.4        0.07%     65         $8.6         0.03%     47        $13.0         0.03%
 Potatoes Russet (Bulk&Bag)                 23       $4.0        0.06%     20        $16.9         0.05%     22        $20.9         0.05%
 Pizza/Premium                              24       $4.0        0.06%     35        $13.0         0.04%     34        $17.0         0.04%
 Fz Ss Economy Meals All                    25       $3.9        0.06%     71         $7.8         0.02%     56        $11.7         0.03%
 Sandwiches&Handhelds                       26       $3.8        0.06%     85         $6.8         0.02%     65        $10.7         0.03%



IMPAQ International, LLC                                           Appendix E ‐ 41
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 233 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Bacon ‐ Trad 16oz Or Less                27        $3.8        0.06%    24        $15.9         0.05%     25         $19.7         0.05%
 Sugar                                    28       $3.8        0.06%     39        $12.0         0.04%     37        $15.8         0.04%
 Fz Ss Prem Traditional Meals             29       $3.7        0.06%     32        $13.7         0.04%     31        $17.4         0.05%
 Natural Cheese Chunks                    30       $3.6        0.06%     12        $20.8         0.07%     14        $24.5         0.06%
 Ribs [Pork]                              31       $3.6        0.06%     45        $11.3         0.04%     41        $14.9         0.04%
 Convenient Meals ‐ Kids Meal C           32       $3.5        0.05%     95         $6.3         0.02%     74         $9.8         0.03%
 All Family Cereal                        33       $3.5        0.05%     17        $18.8         0.06%     19        $22.3         0.06%
 Condensed Soup                           34       $3.3        0.05%     22        $16.1         0.05%     26        $19.4         0.05%
 Dairy Case 100% Pure Juice – O           35       $3.2        0.05%     13        $20.7         0.07%     15        $23.9         0.06%
 Select Beef                              36       $3.2        0.05%     34        $13.6         0.04%     35        $16.8         0.04%
 Sft Drnk Sngl Srv Btl Carb (Ex           37       $3.2        0.05%     86         $6.7         0.02%     73         $9.8         0.03%
 Mainstream Variety Breads                38       $3.1        0.05%     28        $15.7         0.05%     27        $18.8         0.05%
 Bananas                                  39       $3.0        0.05%     16        $19.6         0.06%     18        $22.6         0.06%
 Isotonic Drinks Single Serve             40       $2.9        0.04%     53        $10.0         0.03%     50        $12.9         0.03%
 Hot Dogs ‐ Base Meat                     41       $2.8        0.04%     78         $7.2         0.02%     68        $10.1         0.03%
 Frzn Chicken ‐ Wht Meat                  42       $2.8        0.04%     50        $10.5         0.03%     46        $13.3         0.04%
 Pourable Salad Dressings                 43       $2.8        0.04%     37        $12.4         0.04%     38        $15.2         0.04%
 Mayonnaise&Whipped Dressing              44       $2.7        0.04%     42        $11.8         0.04%     42        $14.5         0.04%
 Macaroni & Cheese Dnrs                   45       $2.7        0.04%    107         $5.8         0.02%     88         $8.4         0.02%
 Can Pasta                                46       $2.7        0.04%    129         $5.1         0.02%     94         $7.8         0.02%
 Fz Family Style Entrees                  47       $2.7        0.04%     77         $7.2         0.02%     71         $9.9         0.03%
 Traditional [Ice Cream & Sherbert]       48       $2.6        0.04%     38        $12.3         0.04%     40        $14.9         0.04%
 Lunchment ‐ Bologna/Sausage              49       $2.5        0.04%     80         $7.2         0.02%     75         $9.7         0.03%
 Margarine: Tubs And Bowls                50       $2.5        0.04%     57         $9.8         0.03%     51        $12.2         0.03%
 Sw Gds:Donuts                            51       $2.4        0.04%     59         $9.4         0.03%     55        $11.8         0.03%
 Premium [Ice Cream & Sherbert]           52       $2.4        0.04%     25        $15.8         0.05%     29        $18.2         0.05%
 Angus [Beef]                             53       $2.4        0.04%     40        $12.0         0.04%     43        $14.3         0.04%



IMPAQ International, LLC                                         Appendix E ‐ 42
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 234 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Choice Beef                               54        $2.3        0.03%    72         $7.6         0.02%     72           $9.9        0.03%
 Fz Bag Vegetables – Plain                 55       $2.3        0.03%     43        $11.8         0.04%     44        $14.0         0.04%
 Refrigerated Coffee Creamers              56       $2.3        0.03%     46        $10.7         0.03%     48        $13.0         0.03%
 Pizza/Economy                             57       $2.3        0.03%    124         $5.2         0.02%     97         $7.5         0.02%
 Choice Beef                               58       $2.3        0.03%     48        $10.6         0.03%     49        $12.9         0.03%
 Candy Bags‐Chocolate                      59       $2.3        0.03%     36        $12.9         0.04%     39        $15.1         0.04%
 Adult Cereal                              60       $2.2        0.03%     30        $15.0         0.05%     33        $17.1         0.05%
 Strawberries                              61       $2.2        0.03%     29        $15.0         0.05%     32        $17.1         0.05%
 Peanut Butter                             62       $2.2        0.03%     44        $11.6         0.04%     45        $13.7         0.04%
 Mexican Soft Tortillas And Wra            63       $2.1        0.03%     64         $8.9         0.03%     59        $11.0         0.03%
 Mainstream [Pasta & Pizza Sauce]          64       $2.1        0.03%     81         $7.1         0.02%     77         $9.2         0.02%
 Fz Ss Prem Nutritional Meals              65       $2.1        0.03%     18        $18.6         0.06%     23        $20.7         0.05%
 Aseptic Pack Juice And Drinks             66       $2.0        0.03%    163         $4.5         0.01%     121        $6.5         0.02%
 Frzn French Fries                         67       $2.0        0.03%    128         $5.1         0.02%     108        $7.2         0.02%
 Flavored Milk                             68       $2.0        0.03%     96         $6.2         0.02%     91         $8.2         0.02%
 Pizza/Traditional                         69       $2.0        0.03%     89         $6.6         0.02%     86         $8.6         0.02%
 Tuna                                      70       $2.0        0.03%     62         $8.9         0.03%     64        $10.9         0.03%
 Frzn Breakfast Sandwiches                 71       $1.9        0.03%    132         $5.1         0.02%     112        $7.0         0.02%
 Hamburger Buns                            72       $1.9        0.03%     68         $8.1         0.03%     69        $10.1         0.03%
 Value Forms/ 18oz And Larger [Chicken]    73       $1.9        0.03%    187         $4.0         0.01%     146        $5.9         0.02%
 Vegetable Oil                             74       $1.8        0.03%    214         $3.5         0.01%     168        $5.3         0.01%
 Pails [Ice Cream & Sherbert]              75       $1.8        0.03%    131         $5.1         0.02%     114        $6.9         0.02%
 Butter                                    76       $1.8        0.03%     26        $15.8         0.05%     30        $17.6         0.05%
 Candy Bars (Multi Pack)                   77       $1.7        0.03%     83         $6.9         0.02%     83         $8.7         0.02%
 Cakes: Birthday/Celebration Sh            78       $1.7        0.03%    154         $4.7         0.01%     126        $6.4         0.02%
 Fruit Snacks                              79       $1.7        0.03%    198         $3.9         0.01%     159        $5.6         0.01%
 Cottage Cheese                            80       $1.7        0.03%     52        $10.2         0.03%     54        $11.9         0.03%



IMPAQ International, LLC                                          Appendix E ‐ 43
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 235 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Sandwich Cookies                         81        $1.7        0.03%      91         $6.5         0.02%     90           $8.2        0.02%
 Salsa & Dips                             82         $1.7         0.03%    133            $5.0     0.02%     116         $6.7        0.02%
 Frzn Meat – Beef                         83         $1.7         0.03%    174            $4.3     0.01%     144         $6.0        0.02%
 Mult Pk Bag Snacks                       84         $1.7         0.03%    230            $3.2     0.01%     186         $4.9        0.01%
 Bkfst Sausage ‐ Fresh Rolls              85         $1.7         0.03%     76            $7.3     0.02%     80          $8.9        0.02%
 Refrigerated Biscuits                    86         $1.6         0.03%    116            $5.4     0.02%     111         $7.0        0.02%
 Sour Creams                              87         $1.6         0.02%     66            $8.3     0.03%     70        $10.0         0.03%
 Rts Soup: Chunky/Homestyle/ Et           88         $1.6         0.02%     60            $9.4     0.03%     61        $11.0         0.03%
 Bagged Cheese Snacks                     89         $1.6         0.02%    143            $4.8     0.02%     129         $6.4        0.02%
 Cream Cheese                             90         $1.6         0.02%     54          $10.0      0.03%     57        $11.6         0.03%
 Skillet Dinners                          91         $1.6         0.02%    245            $3.1     0.01%     198         $4.7        0.01%
 Cheese Crackers                          92         $1.6         0.02%     84            $6.8     0.02%     89          $8.4        0.02%
 Chicken Wings                            93         $1.5         0.02%    374            $2.0     0.01%     258         $3.5        0.01%
 Angus [Beef]                             94         $1.5         0.02%    148            $4.8     0.02%     133         $6.3        0.02%
 String Cheese                            95         $1.5         0.02%     75            $7.3     0.02%     81          $8.9        0.02%
 Fz Skillet Meals                         96         $1.5         0.02%     99            $6.0     0.02%     98          $7.5        0.02%
 Hot Dog Buns                             97         $1.5         0.02%    110            $5.7     0.02%     104         $7.2        0.02%
 Sweet Goods ‐ Full Size                  98         $1.5         0.02%    135            $5.0     0.02%     123         $6.5        0.02%
 Candy Bars (Singles)(Including           99         $1.5         0.02%    153            $4.7     0.01%     135         $6.2        0.02%
 Toaster Pastries                         100        $1.5         0.02%    155            $4.7     0.01%     136         $6.2        0.02%
        Top 100 Subcommodities                    $339.6          5.16%               $1,243.8     3.95%             $1,583.4        4.16%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 44
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 236 of 263



                 Exhibit E‐12: Top 100 Subcommodities for SNAP Households by Expenditure: Stores in Noncore Counties
                                            SNAP Household Purchases   Non‐SNAP Household Purchases     Total Household Purchases
                Subcommodity                       $ in       % of              $ in        % of                 $ in       % of
                                           Rank                        Rank                           Rank*
                                                  millions Purchases          millions   Purchases             millions Purchases
 Soft Drinks 12/18&15pk Can Car              1        $6.7     0.10%    2         $16.3       0.05%     2         $23.1      0.06%
 Fluid Milk/White Only                       2       $6.4     0.10%     1           $23.0    0.07%      1        $29.4      0.08%
 Lean [Beef]                                 3       $3.2     0.05%     4            $7.6    0.02%      3        $10.8      0.03%
 Primal [Beef]                               4       $2.1     0.03%     5            $6.8    0.02%      5         $8.9      0.02%
 Shredded Cheese                             5       $2.0     0.03%     3            $8.4    0.03%      4        $10.3      0.03%
 Soft Drinks 20pk&24pk Can Carb              6       $2.0     0.03%     34           $3.5    0.01%     24         $5.5      0.01%
 Mainstream White Bread                      7       $1.9     0.03%     20           $4.8    0.02%     14         $6.7      0.02%
 Potato Chips                                8       $1.9     0.03%     6            $6.7    0.02%      6         $8.6      0.02%
 Kids Cereal                                 9       $1.8     0.03%     27           $4.0    0.01%     22         $5.8      0.02%
 Sft Drnk 2 Liter Btl Carb Incl             10       $1.7     0.03%     21           $4.7    0.01%     16         $6.4      0.02%
 Unflavored Can Coffee                      11       $1.7     0.03%     9            $6.1    0.02%      8         $7.8      0.02%
 Sft Drnk Mlt‐Pk Btl Carb (Excp             12       $1.6     0.02%     11           $5.8    0.02%     10         $7.5      0.02%
 Lunchment ‐ Deli Fresh                     13       $1.6     0.02%     12           $5.8    0.02%     11         $7.4      0.02%
 Snack Cake ‐ Multi Pack                    14       $1.6     0.02%     36           $3.5    0.01%     27         $5.0      0.01%
 Enhanced [Pork Boneless Loin/Rib]          15       $1.5     0.02%     14           $5.5    0.02%     13         $7.1      0.02%
 Eggs – Large                               16       $1.4     0.02%     7            $6.6    0.02%      7         $8.0      0.02%
 Infant Formula Starter/Solutio             17       $1.4     0.02%    186           $1.1    0.00%     81         $2.5      0.01%
 American Single Cheese                     18       $1.4     0.02%     29           $4.0    0.01%     25         $5.4      0.01%
 Chicken Breast Boneless                    19       $1.3     0.02%     10           $6.1    0.02%     12         $7.4      0.02%
 Tortilla/Nacho Chips                       20       $1.3     0.02%     16           $5.1    0.02%     18         $6.4      0.02%
 Potatoes Russet (Bulk&Bag)                 21       $1.3     0.02%     17           $5.0    0.02%     19         $6.2      0.02%
 Still Water Drnking/Mnrl Water             22       $1.3     0.02%     23           $4.5    0.01%     23         $5.7      0.02%
 Snacks/Appetizers                          23       $1.2     0.02%     67           $2.3    0.01%     49         $3.5      0.01%
 Pizza/Premium                              24       $1.2     0.02%     32           $3.7    0.01%     30         $4.9      0.01%
 Bacon ‐ Trad 16oz Or Less                  25       $1.2     0.02%     19           $4.8    0.02%     20         $6.0      0.02%
 Natural Cheese Chunks                      26       $1.1     0.02%     8            $6.5    0.02%      9         $7.7      0.02%



IMPAQ International, LLC                                          Appendix E ‐ 45
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 237 of 263



                                          SNAP Household Purchases   Non‐SNAP Household Purchases     Total Household Purchases
               Subcommodity                      $ in       % of              $ in        % of                 $ in       % of
                                         Rank                        Rank                           Rank*
                                                millions Purchases          millions   Purchases             millions Purchases
 Sugar                                    27        $1.1     0.02%    35          $3.5      0.01%    34           $4.6     0.01%
 Sandwiches&Handhelds                     28       $1.0     0.02%     96          $1.7     0.01%     71         $2.8      0.01%
 All Family Cereal                        29       $1.0     0.02%     18          $4.9     0.02%     21         $5.9      0.02%
 Fz Ss Economy Meals All                  30       $1.0     0.02%     80          $2.0     0.01%     65         $3.0      0.01%
 Fz Ss Prem Traditional Meals             31       $1.0     0.01%     38          $3.4     0.01%     36         $4.4      0.01%
 Convenient Meals ‐ Kids Meal C           32       $1.0     0.01%    111          $1.6     0.00%     79         $2.5      0.01%
 Sft Drnk Sngl Srv Btl Carb (Ex           33       $0.9     0.01%     77          $2.0     0.01%     67         $2.9      0.01%
 Condensed Soup                           34       $0.9     0.01%     28          $4.0     0.01%     29         $5.0      0.01%
 Bananas                                  35       $0.9     0.01%     15          $5.5     0.02%     17         $6.4      0.02%
 Dairy Case 100% Pure Juice – O           36       $0.9     0.01%     13          $5.7     0.02%     15         $6.6      0.02%
 Mainstream Variety Breads                37       $0.9     0.01%     24          $4.2     0.01%     26         $5.1      0.01%
 Choice Beef                              38       $0.9     0.01%     59          $2.7     0.01%     48         $3.5      0.01%
 Hot Dogs ‐ Base Meat                     39       $0.8     0.01%     74          $2.1     0.01%     66         $2.9      0.01%
 Ribs [Pork]                              40       $0.8     0.01%     48          $2.9     0.01%     43         $3.7      0.01%
 Lunchment ‐ Bologna/Sausage              41       $0.8     0.01%     71          $2.2     0.01%     62         $3.0      0.01%
 Mayonnaise&Whipped Dressing              42       $0.8     0.01%     41          $3.3     0.01%     40         $4.1      0.01%
 Sw Gds:Donuts                            43       $0.8     0.01%     49          $2.9     0.01%     45         $3.7      0.01%
 Traditional [Ice Cream & Sherbert]       44       $0.8     0.01%     39          $3.4     0.01%     38         $4.2      0.01%
 Pourable Salad Dressings                 45       $0.8     0.01%     40          $3.4     0.01%     39         $4.1      0.01%
 Frzn Chicken ‐ Wht Meat                  46       $0.7     0.01%     60          $2.5     0.01%     56         $3.3      0.01%
 Margarine: Tubs And Bowls                47       $0.7     0.01%     58          $2.7     0.01%     51         $3.4      0.01%
 Can Pasta                                48       $0.7     0.01%    159          $1.3     0.00%     108        $2.0      0.01%
 Candy Bags‐Chocolate                     49       $0.7     0.01%     33          $3.6     0.01%     37         $4.3      0.01%
 Macaroni & Cheese Dnrs                   50       $0.7     0.01%    121          $1.5     0.00%     93         $2.2      0.01%
 Isotonic Drinks Single Serve             51       $0.7     0.01%     66          $2.3     0.01%     64         $3.0      0.01%
 Fz Family Style Entrees                  52       $0.7     0.01%     89          $1.8     0.01%     77         $2.5      0.01%
 Peanut Butter                            53       $0.7     0.01%     44          $3.1     0.01%     42         $3.8      0.01%



IMPAQ International, LLC                                        Appendix E ‐ 46
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 238 of 263



                                           SNAP Household Purchases   Non‐SNAP Household Purchases     Total Household Purchases
                Subcommodity                      $ in       % of              $ in        % of                 $ in       % of
                                          Rank                        Rank                           Rank*
                                                 millions Purchases          millions   Purchases             millions Purchases
 Strawberries                              54        $0.7     0.01%    25          $4.2      0.01%    31           $4.8     0.01%
 Adult Cereal                              55       $0.6     0.01%     31          $4.0     0.01%     33         $4.6      0.01%
 Hamburger Buns                            56       $0.6     0.01%     64          $2.4     0.01%     63         $3.0      0.01%
 Pizza/Traditional                         57       $0.6     0.01%     79          $2.0     0.01%     76         $2.6      0.01%
 Choice Beef                               58       $0.6     0.01%     42          $3.2     0.01%     41         $3.9      0.01%
 Premium [Ice Cream & Sherbert]            59       $0.6     0.01%     26          $4.1     0.01%     32         $4.7      0.01%
 Flavored Milk                             60       $0.6     0.01%    107          $1.6     0.01%     91         $2.2      0.01%
 Refrigerated Coffee Creamers              61       $0.6     0.01%     56          $2.8     0.01%     53         $3.4      0.01%
 Angus [Beef]                              62       $0.6     0.01%     57          $2.7     0.01%     54         $3.3      0.01%
 Pails [Ice Cream & Sherbert]              63       $0.6     0.01%    110          $1.6     0.00%     95         $2.2      0.01%
 Mexican Soft Tortillas And Wra            64       $0.6     0.01%     52          $2.8     0.01%     52         $3.4      0.01%
 Pizza/Economy                             65       $0.6     0.01%    162          $1.3     0.00%     117        $1.9      0.00%
 Cottage Cheese                            66       $0.6     0.01%     45          $3.1     0.01%     46         $3.6      0.01%
 Mainstream [Pasta & Pizza Sauce]          67       $0.6     0.01%     84          $1.9     0.01%     83         $2.4      0.01%
 Frzn French Fries                         68       $0.6     0.01%    123          $1.5     0.00%     107        $2.0      0.01%
 Fz Bag Vegetables – Plain                 69       $0.5     0.01%     46          $3.0     0.01%     47         $3.5      0.01%
 Candy Bars (Multi Pack)                   70       $0.5     0.01%     78          $2.0     0.01%     78         $2.5      0.01%
 Cakes: Birthday/Celebration Sh            71       $0.5     0.01%    149          $1.3     0.00%     116        $1.9      0.00%
 Aseptic Pack Juice And Drinks             72       $0.5     0.01%    183          $1.1     0.00%     146        $1.6      0.00%
 Refrigerated Biscuits                     73       $0.5     0.01%    104          $1.6     0.01%     99         $2.1      0.01%
 Salsa & Dips                              74       $0.5     0.01%    130          $1.4     0.00%     111        $1.9      0.01%
 Value Forms/ 18oz And Larger [Chicken]    75       $0.5     0.01%    192          $1.1     0.00%     158        $1.6      0.00%
 Fz Ss Prem Nutritional Meals              76       $0.5     0.01%     30          $4.0     0.01%     35         $4.5      0.01%
 Tuna                                      77       $0.5     0.01%     70          $2.2     0.01%     72         $2.8      0.01%
 Sandwich Cookies                          78       $0.5     0.01%     83          $1.9     0.01%     85         $2.4      0.01%
 Bkfst Sausage ‐ Fresh Rolls               79       $0.5     0.01%     73          $2.1     0.01%     75         $2.6      0.01%
 Butter                                    80       $0.5     0.01%     22          $4.5     0.01%     28         $5.0      0.01%



IMPAQ International, LLC                                         Appendix E ‐ 47
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 239 of 263



                                          SNAP Household Purchases     Non‐SNAP Household Purchases      Total Household Purchases
                Subcommodity                     $ in       % of                $ in        % of                  $ in       % of
                                         Rank                          Rank                            Rank*
                                                millions Purchases            millions   Purchases              millions Purchases
 Frzn Breakfast Sandwiches                81        $0.5     0.01%      172         $1.2      0.00%     139          $1.7     0.00%
 Vegetable Oil                            82        $0.5       0.01%    203             $1.0   0.00%    166        $1.5      0.00%
 Sweet Goods ‐ Full Size                  83        $0.5       0.01%    129             $1.4   0.00%    114        $1.9      0.00%
 Hot Dog Buns                             84        $0.5       0.01%     98             $1.7   0.01%    94         $2.2      0.01%
 Candy Bars (Singles)(Including           85        $0.5       0.01%    119             $1.5   0.00%    110        $2.0      0.01%
 Bagged Cheese Snacks                     86        $0.5       0.01%    147             $1.3   0.00%    127        $1.8      0.00%
 Sandwiches ‐ (Cold)                      87        $0.5       0.01%    102             $1.6   0.01%    103        $2.1      0.01%
 Cream Cheese                             88        $0.5       0.01%     54             $2.8   0.01%    57         $3.3      0.01%
 Sour Creams                              89        $0.5       0.01%     69             $2.3   0.01%    73         $2.7      0.01%
 Select Beef                              90        $0.5       0.01%     75             $2.0   0.01%    80         $2.5      0.01%
 Frzn Meat – Beef                         91        $0.5       0.01%    166             $1.2   0.00%    136        $1.7      0.00%
 Sticks/Enrobed [Frozen Novelties]        92        $0.5       0.01%    124             $1.5   0.00%    113        $1.9      0.01%
 String Cheese                            93        $0.4       0.01%     76             $2.0   0.01%    82         $2.5      0.01%
 Fruit Snacks                             94        $0.4       0.01%    222             $0.9   0.00%    185        $1.4      0.00%
 Rts Soup: Chunky/Homestyle/ Et           95        $0.4       0.01%     63             $2.4   0.01%    68         $2.8      0.01%
 Angus [Beef]                             96        $0.4       0.01%    177             $1.1   0.00%    156        $1.6      0.00%
 Cheese Crackers                          97        $0.4       0.01%     93             $1.8   0.01%    92         $2.2      0.01%
 Meat:Ham Bulk                            98        $0.4       0.01%     62             $2.4   0.01%    69         $2.8      0.01%
 Meat: Turkey Bulk                        99        $0.4       0.01%     51             $2.8   0.01%    58         $3.3      0.01%
 Tray Pack/Choc Chip Cookies              100       $0.4       0.01%    133             $1.4   0.00%    119        $1.8      0.00%
        Top 100 Subcommodities                     $99.1       1.57%                  $341.8   1.08%             $440.9      1.23%
           Total Expenditures                    $6,580.5     100%               $31,513.8     100%           $38,094.2       100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 48
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 240 of 263



       Exhibit E‐13: Top 100 Subcommodities for SNAP Households by Expenditure: Stores with more than $12 Million in Sales
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1      $38.9         0.59%    1        $229.9         0.73%      1        $268.8         0.71%
 Soft Drinks 12/18&15pk Can Car              2      $32.4        0.49%      2        $162.4        0.52%      2       $194.8         0.51%
 Lean [Beef]                                 3      $22.2        0.34%      8         $74.1        0.24%      5        $96.4         0.25%
 Shredded Cheese                             4      $16.2        0.25%      3        $103.2        0.33%      3       $119.4         0.31%
 Kids Cereal                                 5      $15.5        0.23%     23         $52.1        0.17%     17        $67.5         0.18%
 Sft Drnk 2 Liter Btl Carb Incl              6      $13.3        0.20%     18         $56.1        0.18%     16        $69.4         0.18%
 Potato Chips                                7      $13.0        0.20%     10         $70.8        0.22%      9        $83.8         0.22%
 Lunchment ‐ Deli Fresh                      8      $11.6        0.18%     13         $69.9        0.22%     11        $81.5         0.21%
 Chicken Breast Boneless                     9      $11.4        0.17%      4         $89.3        0.28%      4       $100.7         0.26%
 Infant Formula Starter/Solutio             10      $11.1        0.17%    259         $10.4        0.03%     119       $21.5         0.06%
 Eggs – Large                               11      $10.8        0.16%      9         $73.1        0.23%      8        $83.9         0.22%
 Primal [Beef]                              12      $10.8        0.16%     24         $49.1        0.16%     23        $59.9         0.16%
 Snacks/Appetizers                          13      $10.4        0.16%     63         $31.6        0.10%     47        $42.1         0.11%
 Tortilla/Nacho Chips                       14       $9.9        0.15%     15         $62.4        0.20%     15        $72.3         0.19%
 Dairy Case 100% Pure Juice – O             15       $9.4        0.14%      6         $80.1        0.25%      6        $89.5         0.23%
 Fz Ss Prem Traditional Meals               16       $9.1        0.14%     26         $47.5        0.15%     25        $56.6         0.15%
 Unflavored Can Coffee                      17       $9.1        0.14%     21         $54.4        0.17%     19        $63.4         0.17%
 Natural Cheese Chunks                      18       $9.0        0.14%     12         $70.0        0.22%     12        $79.1         0.21%
 Still Water Drnking/Mnrl Water             19       $8.8        0.13%     30         $46.5        0.15%     28        $55.3         0.15%
 Mainstream White Bread                     20       $8.6        0.13%     56         $33.6        0.11%     46        $42.3         0.11%
 Enhanced [Pork Boneless Loin/Rib]          21       $8.6        0.13%     28         $47.3        0.15%     26        $55.9         0.15%
 Bacon ‐ Trad 16oz Or Less                  22       $8.4        0.13%     34         $44.1        0.14%     29        $52.6         0.14%
 All Family Cereal                          23       $8.4        0.13%     14         $66.3        0.21%     14        $74.7         0.20%
 Pizza/Premium                              24       $8.4        0.13%     29         $47.0        0.15%     27        $55.4         0.15%
 American Single Cheese                     25       $8.3        0.13%     51         $35.4        0.11%     44        $43.7         0.11%
 Fz Ss Economy Meals All                    26       $8.1        0.12%    105         $21.1        0.07%     81        $29.2         0.08%



IMPAQ International, LLC                                           Appendix E ‐ 49
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 241 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Soft Drinks 20pk&24pk Can Carb           27        $7.9        0.12%    67        $30.2         0.10%     58         $38.1         0.10%
 Bananas                                  28       $7.8        0.12%      7        $74.4         0.24%     10        $82.2         0.22%
 Snack Cake ‐ Multi Pack                  29       $7.4        0.11%     81        $25.3         0.08%     73        $32.7         0.09%
 Premium [Ice Cream & Sherbert]           30       $7.4        0.11%     11        $70.2         0.22%     13        $77.6         0.20%
 Mainstream Variety Breads                31       $7.3        0.11%     32        $44.6         0.14%     32        $51.8         0.14%
 Select Beef                              32       $7.2        0.11%     37        $41.6         0.13%     36        $48.8         0.13%
 Sandwiches&Handhelds                     33       $7.2        0.11%    107        $20.6         0.07%     89        $27.8         0.07%
 Frzn Chicken ‐ Wht Meat                  34       $7.2        0.11%     65        $31.2         0.10%     57        $38.4         0.10%
 Potatoes Russet (Bulk&Bag)               35       $7.2        0.11%     35        $42.4         0.13%     35        $49.6         0.13%
 Ribs [Pork]                              36       $6.8        0.10%     69        $29.4         0.09%     65        $36.2         0.10%
 Sugar                                    37       $6.8        0.10%     64        $31.3         0.10%     59        $38.1         0.10%
 Choice Beef                              38       $6.7        0.10%     40        $41.1         0.13%     38        $47.8         0.13%
 Convenient Meals ‐ Kids Meal C           39       $6.7        0.10%    114        $19.5         0.06%     98        $26.2         0.07%
 Condensed Soup                           40       $6.5        0.10%     33        $44.1         0.14%     34        $50.6         0.13%
 Refrigerated Coffee Creamers             41       $6.4        0.10%     31        $46.0         0.15%     31        $52.3         0.14%
 Isotonic Drinks Single Serve             42       $6.2        0.09%     66        $30.9         0.10%     62        $37.1         0.10%
 Fz Family Style Entrees                  43       $6.1        0.09%     85        $24.7         0.08%     77        $30.8         0.08%
 Pourable Salad Dressings                 44       $6.0        0.09%     38        $41.5         0.13%     39        $47.6         0.12%
 Sft Drnk Mlt‐Pk Btl Carb (Excp           45       $5.9        0.09%     36        $42.2         0.13%     37        $48.1         0.13%
 Fz Ss Prem Nutritional Meals             46       $5.9        0.09%      5        $82.0         0.26%      7        $87.9         0.23%
 Sft Drnk Sngl Srv Btl Carb (Ex           47       $5.8        0.09%    103        $21.3         0.07%     93        $27.1         0.07%
 Mayonnaise&Whipped Dressing              48       $5.7        0.09%     54        $34.5         0.11%     54        $40.2         0.11%
 Choice Beef                              49       $5.7        0.09%     97        $22.6         0.07%     85        $28.3         0.07%
 Adult Cereal                             50       $5.6        0.08%     20        $55.1         0.17%     22        $60.7         0.16%
 Strawberries                             51       $5.4        0.08%     19        $55.9         0.18%     21        $61.3         0.16%
 Meat: Turkey Bulk                        52       $5.4        0.08%     17        $57.3         0.18%     20        $62.7         0.16%
 Mexican Soft Tortillas And Wra           53       $5.4        0.08%     53        $35.2         0.11%     53        $40.6         0.11%



IMPAQ International, LLC                                         Appendix E ‐ 50
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 242 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
             Subcommodity                         $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Butter                                    54        $5.4        0.08%    16        $58.3         0.19%     18         $63.7         0.17%
 Fz Bag Vegetables – Plain                 55       $5.2        0.08%     49        $36.6         0.12%     48        $41.8         0.11%
 Candy Bags‐Chocolate                      56       $5.0        0.08%     27        $47.4         0.15%     30        $52.4         0.14%
 Traditional [Ice Cream & Sherbert]        57       $5.0        0.08%     68        $29.4         0.09%     69        $34.4         0.09%
 Margarine: Tubs And Bowls                 58       $5.0        0.08%     71        $29.2         0.09%     70        $34.2         0.09%
 Macaroni & Cheese Dnrs                    59       $4.9        0.07%    139        $17.4         0.06%     113       $22.3         0.06%
 Peanut Butter                             60       $4.8        0.07%     44        $39.1         0.12%     43        $43.9         0.12%
 Aseptic Pack Juice And Drinks             61       $4.7        0.07%    168        $15.3         0.05%     136       $20.0         0.05%
 Tuna                                      62       $4.7        0.07%     60        $33.0         0.10%     61        $37.6         0.10%
 Mainstream [Pasta & Pizza Sauce]          63       $4.6        0.07%     96        $22.9         0.07%     91        $27.5         0.07%
 Hot Dogs ‐ Base Meat                      64       $4.6        0.07%    188        $13.8         0.04%     159       $18.3         0.05%
 Cream Cheese                              65       $4.5        0.07%     48        $37.3         0.12%     49        $41.7         0.11%
 Sw Gds:Donuts                             66       $4.4        0.07%     92        $23.3         0.07%     90        $27.7         0.07%
 Sushi ‐ In Store Prepared                 67       $4.3        0.07%     42        $40.4         0.13%     40        $44.7         0.12%
 Premium Bread                             68       $4.3        0.06%     22        $53.9         0.17%     24        $58.1         0.15%
 Can Pasta                                 69       $4.3        0.06%    216        $12.4         0.04%     179       $16.7         0.04%
 Frzn Meat – Beef                          70       $4.2        0.06%    182        $14.1         0.04%     160       $18.3         0.05%
 Fz Skillet Meals                          71       $4.2        0.06%     87        $24.4         0.08%     84        $28.6         0.08%
 Meat:Ham Bulk                             72       $4.1        0.06%     43        $40.2         0.13%     41        $44.3         0.12%
 Angus [Beef]                              73       $4.1        0.06%     62        $31.9         0.10%     66        $35.9         0.09%
 Cakes: Birthday/Celebration Sh            74       $4.0        0.06%    170        $15.1         0.05%     151       $19.1         0.05%
 Sour Creams                               75       $4.0        0.06%     72        $29.2         0.09%     71        $33.2         0.09%
 Cheese Crackers                           76       $4.0        0.06%     73        $29.0         0.09%     72        $33.0         0.09%
 Value Forms/ 18oz And Larger [Chicken]    77       $4.0        0.06%    218        $12.3         0.04%     188       $16.3         0.04%
 Frzn French Fries                         78       $4.0        0.06%    187        $13.8         0.04%     165       $17.8         0.05%
 Rts Soup: Chunky/Homestyle/ Et            79       $3.9        0.06%     52        $35.2         0.11%     56        $39.2         0.10%
 String Cheese                             80       $3.9        0.06%     58        $33.2         0.11%     63        $37.1         0.10%



IMPAQ International, LLC                                          Appendix E ‐ 51
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 243 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Sandwiches ‐ (Cold)                      81        $3.9        0.06%      98        $22.2         0.07%     99         $26.1         0.07%
 Instore Cut Fruit                        82         $3.9         0.06%     55          $33.8      0.11%     60        $37.6         0.10%
 Lunchment ‐ Bologna/Sausage              83         $3.9         0.06%    175          $14.6      0.05%     156       $18.5         0.05%
 Frzn Chicken – Wings                     84         $3.8         0.06%    585            $3.9     0.01%     395         $7.7        0.02%
 Frzn Breakfast Sandwiches                85         $3.8         0.06%    161          $15.8      0.05%     142       $19.6         0.05%
 Waffles/Pancakes/French Toast            86         $3.8         0.06%     91          $23.3      0.07%     92        $27.1         0.07%
 Pizza/Economy                            87         $3.8         0.06%    226          $11.9      0.04%     200       $15.6         0.04%
 Spring Water                             88         $3.7         0.06%     77          $27.7      0.09%     75        $31.4         0.08%
 Mult Pk Bag Snacks                       89         $3.7         0.06%    222          $12.0      0.04%     198       $15.7         0.04%
 Grapes Red                               90         $3.6         0.05%     46          $37.7      0.12%     51        $41.3         0.11%
 Sandwich Cookies                         91         $3.6         0.05%    110          $20.3      0.06%     107       $23.9         0.06%
 Candy Bars (Singles)(Including           92         $3.6         0.05%    144          $17.1      0.05%     131       $20.6         0.05%
 Fruit Snacks                             93         $3.5         0.05%    209          $12.6      0.04%     189       $16.2         0.04%
 Pizza/Traditional                        94         $3.5         0.05%    134          $17.9      0.06%     120       $21.4         0.06%
 Flavored Milk                            95         $3.5         0.05%    148          $16.8      0.05%     133       $20.3         0.05%
 Sweet Goods ‐ Full Size                  96         $3.5         0.05%    162          $15.7      0.05%     150       $19.2         0.05%
 Vegetable Oil                            97         $3.4         0.05%    306            $8.8     0.03%     248       $12.2         0.03%
 Natural Cheese Slices                    98         $3.4         0.05%     50          $36.0      0.11%     55        $39.4         0.10%
 Salsa & Dips                             99         $3.4         0.05%    152          $16.5      0.05%     139       $19.9         0.05%
 Avocado                                  100        $3.4         0.05%     47          $37.5      0.12%     52        $40.9         0.11%
        Top 100 Subcommodities                    $699.9         10.64%               $4,012.7    12.73%             $4,712.5       12.37%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 52
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 244 of 263



           Exhibit E‐14: Top 100 Subcommodities for SNAP Households by Expenditure: Stores with $2 to 12 Million in Sales
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1     $151.9         2.31%    1        $622.5         1.98%      1        $774.4         2.03%
 Soft Drinks 12/18&15pk Can Car              2     $131.9        2.00%      2        $437.9        1.39%      2       $569.9         1.50%
 Lean [Beef]                                 3      $90.0        1.37%      7        $183.4        0.58%      4       $273.4         0.72%
 Kids Cereal                                 4      $62.6        0.95%     20        $134.2        0.43%     13       $196.7         0.52%
 Shredded Cheese                             5      $58.4        0.89%      3        $238.3        0.76%      3       $296.8         0.78%
 Sft Drnk 2 Liter Btl Carb Incl              6      $57.5        0.87%     10        $173.7        0.55%      7       $231.2         0.61%
 Primal [Beef]                               7      $51.5        0.78%     12        $169.9        0.54%      9       $221.4         0.58%
 Potato Chips                                8      $51.3        0.78%      8        $182.1        0.58%      6       $233.4         0.61%
 Lunchment ‐ Deli Fresh                      9      $44.1        0.67%     11        $172.4        0.55%     11       $216.5         0.57%
 Infant Formula Starter/Solutio             10      $43.0        0.65%    169         $34.9        0.11%     71        $77.9         0.20%
 Eggs – Large                               11      $41.3        0.63%      9        $178.2        0.57%     10       $219.5         0.58%
 Still Water Drnking/Mnrl Water             12      $39.9        0.61%     19        $141.1        0.45%     16       $180.9         0.48%
 Mainstream White Bread                     13      $39.2        0.60%     32        $102.9        0.33%     27       $142.1         0.37%
 Chicken Breast Boneless                    14      $38.1        0.58%      4        $203.4        0.65%      5       $241.5         0.63%
 Tortilla/Nacho Chips                       15      $37.4        0.57%     16        $146.3        0.46%     15       $183.7         0.48%
 American Single Cheese                     16      $35.7        0.54%     36        $101.0        0.32%     31       $136.7         0.36%
 Fz Ss Prem Traditional Meals               17      $34.7        0.53%     23        $127.8        0.41%     21       $162.5         0.43%
 Snack Cake ‐ Multi Pack                    18      $34.1        0.52%     57         $76.2        0.24%     43       $110.4         0.29%
 Dairy Case 100% Pure Juice – O             19      $34.1        0.52%      6        $188.7        0.60%      8       $222.9         0.58%
 Snacks/Appetizers                          20      $34.1        0.52%     66         $68.7        0.22%     50       $102.8         0.27%
 Enhanced [Pork Boneless Loin/Rib]          21      $32.9        0.50%     26        $120.4        0.38%     24       $153.2         0.40%
 Fz Ss Economy Meals All                    22      $32.8        0.50%     76         $59.5        0.19%     58        $92.3         0.24%
 Bacon ‐ Trad 16oz Or Less                  23      $32.2        0.49%     28        $113.2        0.36%     26       $145.4         0.38%
 Unflavored Can Coffee                      24      $32.2        0.49%     18        $143.4        0.46%     19       $175.6         0.46%
 Soft Drinks 20pk&24pk Can Carb             25      $31.7        0.48%     58         $76.0        0.24%     46       $107.7         0.28%
 Pizza/Premium                              26      $31.2        0.47%     31        $106.2        0.34%     30       $137.4         0.36%



IMPAQ International, LLC                                           Appendix E ‐ 53
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 245 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Mainstream Variety Breads                27      $31.1         0.47%    22       $128.4         0.41%     22        $159.5         0.42%
 Sugar                                    28      $30.1        0.46%     51         $81.2        0.26%     42       $111.3         0.29%
 Sandwiches&Handhelds                     29      $28.6        0.43%     88         $52.9        0.17%     67        $81.5         0.21%
 Potatoes Russet (Bulk&Bag)               30      $28.5        0.43%     29        $111.8        0.35%     28       $140.3         0.37%
 Ribs [Pork]                              31      $28.2        0.43%     54         $77.3        0.25%     48       $105.4         0.28%
 Sft Drnk Mlt‐Pk Btl Carb (Excp           32      $28.0        0.43%     21        $131.2        0.42%     23       $159.2         0.42%
 All Family Cereal                        33      $27.7        0.42%     15        $148.4        0.47%     18       $176.1         0.46%
 Convenient Meals ‐ Kids Meal C           34      $27.5        0.42%     95         $50.1        0.16%     72        $77.6         0.20%
 Bananas                                  35      $26.3        0.40%     13        $168.0        0.53%     14       $194.4         0.51%
 Natural Cheese Chunks                    36      $26.2        0.40%     17        $145.8        0.46%     20       $172.0         0.45%
 Isotonic Drinks Single Serve             37      $24.2        0.37%     45         $88.5        0.28%     41       $112.7         0.30%
 Premium [Ice Cream & Sherbert]           38      $23.9        0.36%     14        $155.6        0.49%     17       $179.5         0.47%
 Condensed Soup                           39      $23.2        0.35%     30        $109.2        0.35%     32       $132.4         0.35%
 Pourable Salad Dressings                 40      $22.9        0.35%     39         $97.8        0.31%     35       $120.7         0.32%
 Frzn Chicken ‐ Wht Meat                  41      $22.8        0.35%     67         $68.4        0.22%     59        $91.2         0.24%
 Sft Drnk Sngl Srv Btl Carb (Ex           42      $22.0        0.33%     96         $49.9        0.16%     81        $71.9         0.19%
 Choice Beef                              43      $21.7        0.33%     40         $95.4        0.30%     37       $117.1         0.31%
 Fz Family Style Entrees                  44      $21.5        0.33%     79         $58.8        0.19%     69        $80.3         0.21%
 Mayonnaise&Whipped Dressing              45      $21.5        0.33%     48         $84.4        0.27%     47       $105.9         0.28%
 Select Beef                              46      $20.6        0.31%     34        $102.0        0.32%     34       $122.6         0.32%
 Traditional [Ice Cream & Sherbert]       47      $20.6        0.31%     43         $89.1        0.28%     44       $109.7         0.29%
 Fz Bag Vegetables – Plain                48      $20.5        0.31%     41         $95.2        0.30%     40       $115.7         0.30%
 Hot Dogs ‐ Base Meat                     49      $20.5        0.31%    121         $42.9        0.14%     93        $63.3         0.17%
 Aseptic Pack Juice And Drinks            50      $19.5        0.30%    131         $41.7        0.13%     99        $61.3         0.16%
 Macaroni & Cheese Dnrs                   51      $19.4        0.29%    127         $42.2        0.13%     97        $61.6         0.16%
 Adult Cereal                             52      $19.3        0.29%     24        $127.3        0.40%     25       $146.7         0.38%
 Chicken Wings                            53      $18.9        0.29%    274         $22.1        0.07%     176       $41.0         0.11%



IMPAQ International, LLC                                         Appendix E ‐ 54
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 246 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Fz Ss Prem Nutritional Meals              54      $18.8         0.29%    5        $189.5         0.60%     12        $208.2         0.55%
 Margarine: Tubs And Bowls                 55      $18.4        0.28%     64         $71.5        0.23%     61        $89.9         0.24%
 Frzn Chicken – Wings                      56      $18.3        0.28%    425         $13.4        0.04%     240       $31.8         0.08%
 Mainstream [Pasta & Pizza Sauce]          57      $18.3        0.28%     80         $58.0        0.18%     76        $76.3         0.20%
 Choice Beef                               58      $18.3        0.28%     97         $49.7        0.16%     86        $68.0         0.18%
 Mexican Soft Tortillas And Wra            59      $18.3        0.28%     53         $77.8        0.25%     53        $96.1         0.25%
 Strawberries                              60      $18.0        0.27%     25        $122.4        0.39%     29       $140.3         0.37%
 Mult Pk Bag Snacks                        61      $17.9        0.27%    194         $31.3        0.10%     143       $49.3         0.13%
 Can Pasta                                 62      $17.9        0.27%    165         $35.2        0.11%     120       $53.1         0.14%
 Lunchment ‐ Bologna/Sausage               63      $17.9        0.27%    105         $46.2        0.15%     91        $64.1         0.17%
 Refrigerated Coffee Creamers              64      $17.7        0.27%     35        $101.2        0.32%     36       $118.9         0.31%
 Vegetable Oil                             65      $17.1        0.26%    237         $26.5        0.08%     167       $43.6         0.11%
 Sw Gds:Donuts                             66      $16.9        0.26%     78         $58.9        0.19%     78        $75.8         0.20%
 Frzn French Fries                         67      $16.5        0.25%    157         $36.4        0.12%     121       $52.9         0.14%
 Tuna                                      68      $16.5        0.25%     56         $76.8        0.24%     56        $93.3         0.24%
 Candy Bags‐Chocolate                      69      $16.4        0.25%     37        $100.0        0.32%     38       $116.5         0.31%
 Pizza/Economy                             70      $16.0        0.24%    180         $33.1        0.11%     144       $49.2         0.13%
 Peanut Butter                             71      $15.6        0.24%     44         $88.6        0.28%     49       $104.2         0.27%
 Frzn Breakfast Sandwiches                 72      $15.3        0.23%    139         $39.9        0.13%     112       $55.2         0.14%
 Frzn Meat – Beef                          73      $14.7        0.22%    190         $32.1        0.10%     154       $46.8         0.12%
 Value Forms/ 18oz And Larger [Chicken]    74      $14.7        0.22%    201         $30.2        0.10%     160       $44.9         0.12%
 Cakes: Birthday/Celebration Sh            75      $14.6        0.22%    167         $35.1        0.11%     139       $49.8         0.13%
 Fz Skillet Meals                          76      $14.5        0.22%     82         $54.9        0.17%     85        $69.4         0.18%
 Sandwich Cookies                          77      $14.4        0.22%     92         $51.4        0.16%     88        $65.8         0.17%
 Chicken Drums                             78      $14.3        0.22%    251         $23.7        0.08%     197       $38.1         0.10%
 Pizza/Traditional                         79      $14.3        0.22%    106         $46.1        0.15%     101       $60.4         0.16%
 Butter                                    80      $14.2        0.22%     27        $117.1        0.37%     33       $131.3         0.34%



IMPAQ International, LLC                                          Appendix E ‐ 55
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 247 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Fruit Snacks                             81      $14.1         0.21%      200       $30.5         0.10%     163        $44.6         0.12%
 Meat: Turkey Bulk                        82       $13.9          0.21%     33         $102.3      0.32%     39       $116.1         0.30%
 Bagged Cheese Snacks                     83       $13.8          0.21%    146          $38.3      0.12%     125       $52.1         0.14%
 Salsa & Dips                             84       $13.7          0.21%    136          $40.4      0.13%     118       $54.0         0.14%
 Ramen Noodles/Ramen Cups                 85       $13.7          0.21%    293          $20.5      0.07%     225       $34.2         0.09%
 Rts Soup: Chunky/Homestyle/ Et           86       $13.7          0.21%     47          $84.6      0.27%     52        $98.2         0.26%
 Waffles/Pancakes/French Toast            87       $13.5          0.21%     85          $54.0      0.17%     87        $67.5         0.18%
 Sour Creams                              88       $13.5          0.20%     69          $65.9      0.21%     70        $79.4         0.21%
 Dnr Sausage ‐ Links Pork Ckd/S           89       $13.3          0.20%    233          $26.7      0.08%     184       $40.0         0.11%
 Angus [Beef]                             90       $13.1          0.20%     63          $71.9      0.23%     66        $84.9         0.22%
 Hot Dog Buns                             91       $13.0          0.20%    111          $45.1      0.14%     105       $58.1         0.15%
 Sandwiches ‐ (Cold)                      92       $13.0          0.20%    108          $45.4      0.14%     104       $58.4         0.15%
 Dairy Case Juice Drnk Under 10           93       $12.9          0.20%    170          $34.8      0.11%     151       $47.6         0.13%
 Hamburger Buns                           94       $12.8          0.20%     94          $50.1      0.16%     94        $63.0         0.17%
 Candy Bars (Singles)(Including           95       $12.8          0.19%    149          $37.8      0.12%     132       $50.6         0.13%
 Cream Cheese                             96       $12.8          0.19%     52          $78.1      0.25%     60        $90.9         0.24%
 Candy Bars (Multi Pack)                  97       $12.5          0.19%     93          $50.4      0.16%     95        $62.9         0.17%
 Cheese Crackers                          98       $12.5          0.19%     74          $61.2      0.19%     79        $73.7         0.19%
 Spring Water                             99       $12.5          0.19%     68          $67.9      0.22%     68        $80.3         0.21%
 Flavored Milk                            100      $12.4          0.19%    124          $42.5      0.13%     114       $54.9         0.14%
        Top 100 Subcommodities                  $2,658.3         40.40%               $9,463.7    30.03%           $12,122.1        31.82%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 56
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 248 of 263



         Exhibit E‐15: Top 100 Subcommodities for SNAP Households by Expenditure: Stores with less than $2 Million in Sales
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1        $0.4        0.01%    1          $1.4         0.00%      1           $1.8        0.00%
 Soft Drinks 12/18&15pk Can Car              2       $0.3        0.01%      2         $0.8         0.00%      2         $1.2         0.00%
 Primal [Beef]                               3       $0.2        0.00%      3         $0.7         0.00%      3         $0.9         0.00%
 Lean [Beef]                                 4       $0.2        0.00%      6         $0.4         0.00%      5         $0.5         0.00%
 Sft Drnk 2 Liter Btl Carb Incl              5       $0.1        0.00%      7         $0.3         0.00%      7         $0.5         0.00%
 Mainstream White Bread                      6       $0.1        0.00%     11         $0.3         0.00%      9         $0.4         0.00%
 Soft Drinks 20pk&24pk Can Carb              7       $0.1        0.00%     19         $0.2         0.00%     13         $0.3         0.00%
 Potato Chips                                8       $0.1        0.00%      5         $0.4         0.00%      6         $0.5         0.00%
 Shredded Cheese                             9       $0.1        0.00%      4         $0.4         0.00%      4         $0.5         0.00%
 Kids Cereal                                10       $0.1        0.00%     28         $0.2         0.00%     20         $0.3         0.00%
 Lunchment ‐ Deli Fresh                     11       $0.1        0.00%      8         $0.3         0.00%      8         $0.4         0.00%
 Snack Cake ‐ Multi Pack                    12       $0.1        0.00%     31         $0.2         0.00%     26         $0.3         0.00%
 American Single Cheese                     13       $0.1        0.00%     16         $0.2         0.00%     14         $0.3         0.00%
 Enhanced [Pork Boneless Loin/Rib]          14       $0.1        0.00%     10         $0.3         0.00%     11         $0.3         0.00%
 Tortilla/Nacho Chips                       15       $0.1        0.00%     12         $0.3         0.00%     12         $0.3         0.00%
 Unflavored Can Coffee                      16       $0.1        0.00%     15         $0.2         0.00%     16         $0.3         0.00%
 Eggs – Large                               17       $0.1        0.00%      9         $0.3         0.00%     10         $0.3         0.00%
 Potatoes Russet (Bulk&Bag)                 18       $0.1        0.00%     18         $0.2         0.00%     17         $0.3         0.00%
 Still Water Drnking/Mnrl Water             19       $0.1        0.00%     20         $0.2         0.00%     19         $0.3         0.00%
 Fz Ss Economy Meals All                    20       $0.1        0.00%     57         $0.1         0.00%     45         $0.2         0.00%
 Sugar                                      21       $0.1        0.00%     32         $0.2         0.00%     31         $0.2         0.00%
 Bacon ‐ Trad 16oz Or Less                  22       $0.1        0.00%     21         $0.2         0.00%     21         $0.3         0.00%
 Convenient Meals ‐ Kids Meal C             23       $0.1        0.00%     66         $0.1         0.00%     52         $0.2         0.00%
 Mainstream Variety Breads                  24       $0.1        0.00%     13         $0.3         0.00%     15         $0.3         0.00%
 Infant Formula Starter/Solutio             25       $0.1        0.00%    143         $0.1         0.00%     78         $0.1         0.00%
 Sft Drnk Sngl Srv Btl Carb (Ex             26       $0.1        0.00%     51         $0.1         0.00%     44         $0.2         0.00%



IMPAQ International, LLC                                           Appendix E ‐ 57
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 249 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Sft Drnk Mlt‐Pk Btl Carb (Excp           27        $0.1        0.00%    27         $0.2         0.00%     27           $0.3        0.00%
 Chicken Breast Boneless                  28       $0.1        0.00%     14         $0.2         0.00%     18         $0.3         0.00%
 Hot Dogs ‐ Base Meat                     29       $0.0        0.00%     46         $0.1         0.00%     36         $0.2         0.00%
 Snacks/Appetizers                        30       $0.0        0.00%     70         $0.1         0.00%     60         $0.1         0.00%
 Traditional [Ice Cream & Sherbert]       31       $0.0        0.00%     23         $0.2         0.00%     24         $0.3         0.00%
 Pizza/Economy                            32       $0.0        0.00%     55         $0.1         0.00%     49         $0.2         0.00%
 Pizza/Premium                            33       $0.0        0.00%     43         $0.1         0.00%     38         $0.2         0.00%
 Condensed Soup                           34       $0.0        0.00%     25         $0.2         0.00%     25         $0.3         0.00%
 Lunchment ‐ Bologna/Sausage              35       $0.0        0.00%     45         $0.1         0.00%     43         $0.2         0.00%
 Flavored Milk                            36       $0.0        0.00%     64         $0.1         0.00%     57         $0.1         0.00%
 All Family Cereal                        37       $0.0        0.00%     22         $0.2         0.00%     23         $0.3         0.00%
 Sandwiches&Handhelds                     38       $0.0        0.00%     75         $0.1         0.00%     66         $0.1         0.00%
 Hamburger Buns                           39       $0.0        0.00%     38         $0.1         0.00%     34         $0.2         0.00%
 Bananas                                  40       $0.0        0.00%     17         $0.2         0.00%     22         $0.3         0.00%
 Pizza/Traditional                        41       $0.0        0.00%     47         $0.1         0.00%     46         $0.2         0.00%
 Pails [Ice Cream & Sherbert]             42       $0.0        0.00%     59         $0.1         0.00%     55         $0.2         0.00%
 Margarine: Tubs And Bowls                43       $0.0        0.00%     42         $0.1         0.00%     39         $0.2         0.00%
 Natural Cheese Chunks                    44       $0.0        0.00%     26         $0.2         0.00%     29         $0.2         0.00%
 Fz Ss Prem Traditional Meals             45       $0.0        0.00%     41         $0.1         0.00%     41         $0.2         0.00%
 Macaroni & Cheese Dnrs                   46       $0.0        0.00%     88         $0.1         0.00%     74         $0.1         0.00%
 Pourable Salad Dressings                 47       $0.0        0.00%     35         $0.1         0.00%     35         $0.2         0.00%
 Choice Beef                              48       $0.0        0.00%     53         $0.1         0.00%     54         $0.2         0.00%
 Isotonic Drinks Single Serve             49       $0.0        0.00%     44         $0.1         0.00%     48         $0.2         0.00%
 Strawberries                             50       $0.0        0.00%     29         $0.2         0.00%     30         $0.2         0.00%
 Can Pasta                                51       $0.0        0.00%    118         $0.1         0.00%     97         $0.1         0.00%
 Mayonnaise&Whipped Dressing              52       $0.0        0.00%     48         $0.1         0.00%     50         $0.2         0.00%
 Ribs [Pork]                              53       $0.0        0.00%     52         $0.1         0.00%     53         $0.2         0.00%



IMPAQ International, LLC                                         Appendix E ‐ 58
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 250 of 263



                                         SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                    $ in        % of                $ in         % of                   $ in        % of
                                        Rank                           Rank                              Rank*
                                               millions Expenditures          millions   Expenditures             millions Expenditures
 Candy Bags‐Chocolate                    54        $0.0        0.00%    36         $0.1         0.00%     37           $0.2        0.00%
 Cottage Cheese                          55       $0.0        0.00%     37         $0.1         0.00%     42         $0.2         0.00%
 Dairy Case 100% Pure Juice – O          56       $0.0        0.00%     24         $0.2         0.00%     28         $0.2         0.00%
 Mexican Soft Tortillas And Wra          57       $0.0        0.00%     56         $0.1         0.00%     58         $0.1         0.00%
 Frzn French Fries                       58       $0.0        0.00%     93         $0.1         0.00%     80         $0.1         0.00%
 Candy Bars (Multi Pack)                 59       $0.0        0.00%     71         $0.1         0.00%     70         $0.1         0.00%
 Sweet Goods ‐ Full Size                 60       $0.0        0.00%     95         $0.1         0.00%     85         $0.1         0.00%
 Butts [Pork Shoulder]                   61       $0.0        0.00%     80         $0.1         0.00%     76         $0.1         0.00%
 Frzn Chicken ‐ Wht Meat                 62       $0.0        0.00%     54         $0.1         0.00%     59         $0.1         0.00%
 Sandwich Cookies                        63       $0.0        0.00%     63         $0.1         0.00%     63         $0.1         0.00%
 Mainstream [Pasta & Pizza Sauce]        64       $0.0        0.00%     73         $0.1         0.00%     71         $0.1         0.00%
 Fz Bag Vegetables – Plain               65       $0.0        0.00%     34         $0.2         0.00%     40         $0.2         0.00%
 Bagged Cheese Snacks                    66       $0.0        0.00%     90         $0.1         0.00%     79         $0.1         0.00%
 Choice Beef                             67       $0.0        0.00%     40         $0.1         0.00%     47         $0.2         0.00%
 Peanut Butter                           68       $0.0        0.00%     50         $0.1         0.00%     56         $0.2         0.00%
 Bkfst Sausage ‐ Fresh Rolls             69       $0.0        0.00%     61         $0.1         0.00%     62         $0.1         0.00%
 Adult Cereal                            70       $0.0        0.00%     33         $0.2         0.00%     33         $0.2         0.00%
 Loaf Cheese                             71       $0.0        0.00%     67         $0.1         0.00%     67         $0.1         0.00%
 Refrigerated Biscuits                   72       $0.0        0.00%     86         $0.1         0.00%     82         $0.1         0.00%
 Vegetable Oil                           73       $0.0        0.00%    131         $0.1         0.00%     108        $0.1         0.00%
 Hot Dog Buns                            74       $0.0        0.00%     79         $0.1         0.00%     77         $0.1         0.00%
 Candy Bars (Singles)(Including          75       $0.0        0.00%     84         $0.1         0.00%     83         $0.1         0.00%
 Sour Creams                             76       $0.0        0.00%     62         $0.1         0.00%     65         $0.1         0.00%
 Sticks/Enrobed [Frozen Novelties]       77       $0.0        0.00%     99         $0.1         0.00%     92         $0.1         0.00%
 Angus [Beef]                            78       $0.0        0.00%     83         $0.1         0.00%     81         $0.1         0.00%
 Tray Pack/Choc Chip Cookies             79       $0.0        0.00%     85         $0.1         0.00%     84         $0.1         0.00%
 Salsa & Dips                            80       $0.0        0.00%    106         $0.1         0.00%     99         $0.1         0.00%



IMPAQ International, LLC                                        Appendix E ‐ 59
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 251 of 263



                                           SNAP Household Expenditures    Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                       $ in        % of                 $ in         % of                   $ in        % of
                                          Rank                            Rank                              Rank*
                                                 millions Expenditures           millions   Expenditures             millions Expenditures
 Skillet Dinners                           81        $0.0        0.00%     142        $0.1         0.00%     120          $0.1        0.00%
 Aseptic Pack Juice And Drinks             82        $0.0         0.00%    154          $0.1       0.00%     126        $0.1         0.00%
 Tuna                                      83        $0.0         0.00%     72          $0.1       0.00%     75         $0.1         0.00%
 Sw Gds:Donuts                             84        $0.0         0.00%     89          $0.1       0.00%     89         $0.1         0.00%
 Head Lettuce                              85        $0.0         0.00%     65          $0.1       0.00%     69         $0.1         0.00%
 Fz Family Style Entrees                   86        $0.0         0.00%    170          $0.0       0.00%     138        $0.1         0.00%
 Cubed Meats [Beef]                        87        $0.0         0.00%     97          $0.1       0.00%     94         $0.1         0.00%
 Select Beef                               88        $0.0         0.00%     91          $0.1       0.00%     91         $0.1         0.00%
 Value Forms/ 18oz And Larger [Chicken]    89        $0.0         0.00%    166          $0.0       0.00%     139        $0.1         0.00%
 Fz Ss Prem Nutritional Meals              90        $0.0         0.00%     30          $0.2       0.00%     32         $0.2         0.00%
 Variety Beans ‐ Kidney/Pinto/E            91        $0.0         0.00%     77          $0.1       0.00%     87         $0.1         0.00%
 Cream Cheese                              92        $0.0         0.00%     58          $0.1       0.00%     64         $0.1         0.00%
 Dnr Sausage ‐ Links Pork Ckd/S            93        $0.0         0.00%    129          $0.1       0.00%     122        $0.1         0.00%
 Lunchmeat ‐ Chop/Form Pltry&Ha            94        $0.0         0.00%    186          $0.0       0.00%     155        $0.1         0.00%
 Frzn Meat – Beef                          95        $0.0         0.00%    194          $0.0       0.00%     162        $0.1         0.00%
 Toaster Pastries                          96        $0.0         0.00%    121          $0.1       0.00%     116        $0.1         0.00%
 Bacon ‐ Trad Greater Than 16oz            97        $0.0         0.00%     76          $0.1       0.00%     88         $0.1         0.00%
 Corn Chips                                98        $0.0         0.00%    108          $0.1       0.00%     105        $0.1         0.00%
 Water Ice [Frozen Novelties]              99        $0.0         0.00%    220          $0.0       0.00%     182        $0.1         0.00%
 Eggs – Medium                            100        $0.0         0.00%    164          $0.0       0.00%     144        $0.1         0.00%
        Top 100 Subcommodities                       $4.9         0.07%                $16.8       0.05%               $21.7         0.06%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 60
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 252 of 263



Exhibit E‐16: Top 100 Subcommodities for SNAP Households by Expenditure: Stores in Counties with Poverty Rates Less than 10%
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1      $12.2         0.18%    1        $105.5         0.33%      1        $117.6         0.31%
 Soft Drinks 12/18&15pk Can Car              2      $10.3        0.16%      2        $74.1         0.24%      2        $84.4         0.22%
 Lean [Beef]                                 3       $6.3        0.10%      7        $32.5         0.10%      5        $38.9         0.10%
 Shredded Cheese                             4       $4.8        0.07%      3        $47.5         0.15%      3        $52.3         0.14%
 Kids Cereal                                 5       $4.3        0.06%     20        $24.1         0.08%     18        $28.3         0.07%
 Sft Drnk 2 Liter Btl Carb Incl              6       $3.9        0.06%     18        $25.3         0.08%     17        $29.2         0.08%
 Potato Chips                                7       $3.8        0.06%      9        $31.6         0.10%      7        $35.4         0.09%
 Primal [Beef]                               8       $3.6        0.05%     16        $27.7         0.09%     14        $31.3         0.08%
 Chicken Breast Boneless                     9       $3.4        0.05%      4        $39.9         0.13%      4        $43.3         0.11%
 Lunchment ‐ Deli Fresh                     10       $3.3        0.05%     11        $29.7         0.09%     10        $33.0         0.09%
 Eggs – Large                               11       $3.1        0.05%      8        $31.8         0.10%      9        $34.9         0.09%
 Infant Formula Starter/Solutio             12       $3.1        0.05%    268         $4.3         0.01%     169        $7.4         0.02%
 Snacks/Appetizers                          13       $3.0        0.05%     54        $14.2         0.05%     48        $17.3         0.05%
 Tortilla/Nacho Chips                       14       $3.0        0.05%     13        $28.8         0.09%     12        $31.8         0.08%
 Enhanced [Pork Boneless Loin/Rib]          15       $2.8        0.04%     21        $23.6         0.07%     20        $26.4         0.07%
 Mainstream White Bread                     16       $2.8        0.04%     40        $17.3         0.05%     36        $20.1         0.05%
 Unflavored Can Coffee                      17       $2.8        0.04%     22        $23.4         0.07%     21        $26.1         0.07%
 Still Water Drnking/Mnrl Water             18       $2.7        0.04%     27        $21.6         0.07%     26        $24.2         0.06%
 Soft Drinks 20pk&24pk Can Carb             19       $2.6        0.04%     59        $13.8         0.04%     53        $16.3         0.04%
 Pizza/Premium                              20       $2.5        0.04%     28        $21.3         0.07%     27        $23.9         0.06%
 Fz Ss Prem Traditional Meals               21       $2.5        0.04%     32        $19.3         0.06%     30        $21.8         0.06%
 Dairy Case 100% Pure Juice – O             22       $2.5        0.04%      6        $33.2         0.11%      6        $35.7         0.09%
 Natural Cheese Chunks                      23       $2.4        0.04%     15        $28.1         0.09%     15        $30.6         0.08%
 American Single Cheese                     24       $2.4        0.04%     46        $16.3         0.05%     41        $18.7         0.05%
 All Family Cereal                          25       $2.3        0.04%     14        $28.2         0.09%     16        $30.5         0.08%
 Bacon ‐ Trad 16oz Or Less                  26       $2.3        0.03%     35        $19.0         0.06%     35        $21.3         0.06%



IMPAQ International, LLC                                           Appendix E ‐ 61
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 253 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Snack Cake ‐ Multi Pack                  27        $2.2        0.03%    70        $12.5         0.04%     64         $14.7         0.04%
 Select Beef                              28       $2.2        0.03%     34        $19.2         0.06%     33        $21.4         0.06%
 Bananas                                  29       $2.2        0.03%     10        $30.5         0.10%     11        $32.7         0.09%
 Potatoes Russet (Bulk&Bag)               30       $2.2        0.03%     33        $19.3         0.06%     32        $21.5         0.06%
 Sft Drnk Mlt‐Pk Btl Carb (Excp           31       $2.2        0.03%     25        $22.5         0.07%     24        $24.6         0.06%
 Fz Ss Economy Meals All                  32       $2.2        0.03%    112         $8.7         0.03%     94        $10.8         0.03%
 Premium [Ice Cream & Sherbert]           33       $2.1        0.03%     12        $29.6         0.09%     13        $31.7         0.08%
 Mainstream Variety Breads                34       $2.1        0.03%     26        $21.8         0.07%     28        $23.8         0.06%
 Sft Drnk Sngl Srv Btl Carb (Ex           35       $2.1        0.03%     90        $10.1         0.03%     81        $12.2         0.03%
 Convenient Meals ‐ Kids Meal C           36       $2.1        0.03%     94         $9.7         0.03%     86        $11.8         0.03%
 Sandwiches&Handhelds                     37       $2.0        0.03%    104         $9.0         0.03%     91        $11.0         0.03%
 Sugar                                    38       $1.9        0.03%     61        $13.6         0.04%     55        $15.5         0.04%
 Condensed Soup                           39       $1.9        0.03%     31        $19.6         0.06%     31        $21.5         0.06%
 Fz Family Style Entrees                  40       $1.8        0.03%     83        $11.0         0.03%     77        $12.8         0.03%
 Ribs [Pork]                              41       $1.8        0.03%     68        $12.9         0.04%     63        $14.7         0.04%
 Isotonic Drinks Single Serve             42       $1.7        0.03%     60        $13.8         0.04%     56        $15.5         0.04%
 Refrigerated Coffee Creamers             43       $1.7        0.03%     38        $18.3         0.06%     37        $20.0         0.05%
 Pourable Salad Dressings                 44       $1.7        0.03%     39        $18.0         0.06%     38        $19.7         0.05%
 Fz Ss Prem Nutritional Meals             45       $1.7        0.03%      5        $33.6         0.11%      8        $35.3         0.09%
 Frzn Chicken ‐ Wht Meat                  46       $1.7        0.03%     74        $12.2         0.04%     69        $13.9         0.04%
 Strawberries                             47       $1.7        0.03%     17        $26.3         0.08%     19        $27.9         0.07%
 Mayonnaise&Whipped Dressing              48       $1.6        0.02%     52        $14.6         0.05%     54        $16.1         0.04%
 Mexican Soft Tortillas And Wra           49       $1.6        0.02%     51        $14.8         0.05%     51        $16.4         0.04%
 Candy Bags‐Chocolate                     50       $1.5        0.02%     30        $20.3         0.06%     29        $21.9         0.06%
 Adult Cereal                             51       $1.5        0.02%     24        $22.8         0.07%     25        $24.3         0.06%
 Choice Beef                              52       $1.5        0.02%     63        $13.5         0.04%     60        $15.1         0.04%
 Sw Gds:Donuts                            53       $1.5        0.02%     77        $11.7         0.04%     76        $13.2         0.03%



IMPAQ International, LLC                                         Appendix E ‐ 62
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 254 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Traditional [Ice Cream & Sherbert]        54        $1.5        0.02%    56        $13.9         0.04%     58         $15.3         0.04%
 Meat: Turkey Bulk                         55       $1.4        0.02%     19        $24.3         0.08%     22        $25.7         0.07%
 Aseptic Pack Juice And Drinks             56       $1.4        0.02%    136         $7.8         0.02%     115        $9.2         0.02%
 Fz Bag Vegetables – Plain                 57       $1.4        0.02%     47        $16.0         0.05%     46        $17.4         0.05%
 Butter                                    58       $1.4        0.02%     23        $23.3         0.07%     23        $24.7         0.06%
 Margarine: Tubs And Bowls                 59       $1.4        0.02%     75        $12.1         0.04%     72        $13.5         0.04%
 Hot Dogs ‐ Base Meat                      60       $1.4        0.02%    174         $6.5         0.02%     149        $7.9         0.02%
 Can Pasta                                 61       $1.4        0.02%    193         $6.1         0.02%     166        $7.4         0.02%
 Macaroni & Cheese Dnrs                    62       $1.4        0.02%    133         $7.9         0.02%     114        $9.2         0.02%
 Choice Beef                               63       $1.4        0.02%    107         $8.9         0.03%     100       $10.2         0.03%
 Pizza/Economy                             64       $1.4        0.02%    191         $6.1         0.02%     164        $7.5         0.02%
 Peanut Butter                             65       $1.3        0.02%     45        $16.4         0.05%     45        $17.7         0.05%
 Mainstream [Pasta & Pizza Sauce]          66       $1.3        0.02%     88        $10.4         0.03%     88        $11.7         0.03%
 Pizza/Traditional                         67       $1.3        0.02%     98         $9.3         0.03%     95        $10.6         0.03%
 Tuna                                      68       $1.3        0.02%     64        $13.3         0.04%     65        $14.6         0.04%
 Value Forms/ 18oz And Larger [Chicken]    69       $1.2        0.02%    209         $5.8         0.02%     181        $7.0         0.02%
 Angus                                     70       $1.2        0.02%     62        $13.6         0.04%     62        $14.8         0.04%
 Meat:Ham Bulk                             71       $1.2        0.02%     36        $18.4         0.06%     39        $19.6         0.05%
 Frzn Breakfast Sandwiches                 72       $1.2        0.02%    135         $7.8         0.02%     122        $9.0         0.02%
 Cream Cheese                              73       $1.2        0.02%     49        $15.5         0.05%     50        $16.7         0.04%
 Cheese Crackers                           74       $1.2        0.02%     66        $13.1         0.04%     67        $14.2         0.04%
 Fz Skillet Meals                          75       $1.2        0.02%     89        $10.3         0.03%     90        $11.5         0.03%
 String Cheese                             76       $1.2        0.02%     53        $14.3         0.05%     57        $15.4         0.04%
 Fruit Snacks                              77       $1.2        0.02%    170         $6.6         0.02%     152        $7.8         0.02%
 Frzn Meat – Beef                          78       $1.1        0.02%    184         $6.3         0.02%     168        $7.4         0.02%
 Frzn French Fries                         79       $1.1        0.02%    173         $6.5         0.02%     159        $7.7         0.02%
 Instore Cut Fruit                         80       $1.1        0.02%     57        $13.8         0.04%     61        $14.9         0.04%



IMPAQ International, LLC                                          Appendix E ‐ 63
                               Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 255 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Waffles/Pancakes/French Toast            81        $1.1        0.02%      84        $10.9         0.03%     83         $12.0         0.03%
 Sandwiches ‐ (Cold)                      82         $1.1         0.02%    140            $7.7     0.02%     130         $8.8        0.02%
 Sour Creams                              83         $1.1         0.02%     73          $12.4      0.04%     73        $13.5         0.04%
 Cakes: Birthday/Celebration Sh           84         $1.1         0.02%    164            $6.7     0.02%     150         $7.8        0.02%
 Avocado                                  85         $1.1         0.02%     48          $15.7      0.05%     49        $16.8         0.04%
 Rts Soup: Chunky/Homestyle/ Et           86         $1.1         0.02%     55          $14.2      0.05%     59        $15.3         0.04%
 Salsa & Dips                             87         $1.1         0.02%    132            $7.9     0.02%     124         $9.0        0.02%
 Flavored Milk                            88         $1.1         0.02%    145            $7.5     0.02%     137         $8.5        0.02%
 Grapes Red                               89         $1.1         0.02%     42          $17.0      0.05%     43        $18.0         0.05%
 Candy Bars (Singles)(Including           90         $1.1         0.02%    152            $7.1     0.02%     142         $8.2        0.02%
 Lunchment ‐ Bologna/Sausage              91         $1.1         0.02%    179            $6.4     0.02%     167         $7.4        0.02%
 Sandwich Cookies                         92         $1.0         0.02%     99            $9.3     0.03%     98        $10.4         0.03%
 Bkfst Sausage ‐ Fresh Rolls              93         $1.0         0.02%    109            $8.8     0.03%     105         $9.9        0.03%
 Spring Water                             94         $1.0         0.02%     82          $11.0      0.03%     82        $12.0         0.03%
 Chix:Frd 8pc/Cut Up (Hot)                95         $1.0         0.02%     85          $10.8      0.03%     84        $11.8         0.03%
 Bagged Cheese Snacks                     96         $1.0         0.02%    176            $6.4     0.02%     165         $7.4        0.02%
 Natural Cheese Slices                    97         $1.0         0.02%     50          $15.3      0.05%     52        $16.4         0.04%
 Hamburger Buns                           98         $1.0         0.02%    102            $9.1     0.03%     103       $10.1         0.03%
 Sweet Goods ‐ Full Size                  99         $1.0         0.01%    175            $6.5     0.02%     163         $7.5        0.02%
 Yogurt/Kids                              100        $1.0         0.01%    165            $6.7     0.02%     155         $7.7        0.02%
        Top 100 Subcommodities                    $204.3          3.10%               $1,763.9     5.60%             $1,968.2        5.17%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 64
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 256 of 263



 Exhibit E‐17: Top 100 Subcommodities for SNAP Households by Expenditure: Stores in Counties with Poverty Rates of 10 to 20%
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1     $147.5         2.24%    1        $651.2         2.07%      1        $798.7         2.10%
 Soft Drinks 12/18&15pk Can Car              2     $123.8        1.88%      2        $456.0        1.45%      2       $579.8         1.52%
 Lean [Beef]                                 3      $85.1        1.29%      7        $199.9        0.63%      4       $285.0         0.75%
 Kids Cereal                                 4      $59.3        0.90%     20        $141.9        0.45%     13       $201.2         0.53%
 Shredded Cheese                             5      $57.3        0.87%      3        $255.8        0.81%      3       $313.1         0.82%
 Sft Drnk 2 Liter Btl Carb Incl              6      $54.3        0.83%     13        $175.5        0.56%      9       $229.8         0.60%
 Potato Chips                                7      $49.2        0.75%      8        $192.5        0.61%      6       $241.8         0.63%
 Primal [Beef]                               8      $44.4        0.68%     17        $156.1        0.50%     15       $200.6         0.53%
 Infant Formula Starter/Solutio              9      $42.1        0.64%    179         $35.8        0.11%     79        $77.9         0.20%
 Lunchment ‐ Deli Fresh                     10      $42.1        0.64%     11        $183.1        0.58%     11       $225.2         0.59%
 Eggs ‐ Large                               11      $40.0        0.61%      9        $191.2        0.61%      8       $231.2         0.61%
 Chicken Breast Boneless                    12      $38.5        0.58%      4        $221.7        0.70%      5       $260.2         0.68%
 Still Water Drnking/Mnrl Water             13      $37.9        0.58%     19        $146.8        0.47%     19       $184.8         0.48%
 Tortilla/Nacho Chips                       14      $36.3        0.55%     16        $157.8        0.50%     17       $194.1         0.51%
 Mainstream White Bread                     15      $35.0        0.53%     42        $100.2        0.32%     35       $135.3         0.36%
 Snacks/Appetizers                          16      $34.2        0.52%     67         $75.2        0.24%     49       $109.4         0.29%
 Fz Ss Prem Traditional Meals               17      $33.7        0.51%     22        $136.9        0.43%     21       $170.6         0.45%
 Dairy Case 100% Pure Juice ‐ O             18      $33.7        0.51%      6        $206.7        0.66%      7       $240.4         0.63%
 American Single Cheese                     19      $32.8        0.50%     41        $102.4        0.32%     36       $135.2         0.35%
 Unflavored Can Coffee                      20      $31.4        0.48%     18        $149.8        0.48%     20       $181.2         0.48%
 Enhanced [Pork Boneless Loin/Rib]          21      $31.1        0.47%     27        $122.2        0.39%     24       $153.3         0.40%
 Fz Ss Economy Meals All                    22      $31.1        0.47%     80         $62.1        0.20%     65        $93.1         0.24%
 Bacon ‐ Trad 16oz Or Less                  23      $31.0        0.47%     29        $119.4        0.38%     26       $150.3         0.39%
 Pizza/Premium                              24      $30.2        0.46%     34        $115.3        0.37%     29       $145.5         0.38%
 Snack Cake ‐ Multi Pack                    25      $30.2        0.46%     70         $74.2        0.24%     54       $104.4         0.27%
 Mainstream Variety Breads                  26      $29.7        0.45%     25        $130.8        0.42%     22       $160.5         0.42%



IMPAQ International, LLC                                           Appendix E ‐ 65
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 257 of 263



                                          SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                         Rank                           Rank                              Rank*
                                                millions Expenditures          millions   Expenditures             millions Expenditures
 Soft Drinks 20pk&24pk Can Carb           27      $29.0         0.44%    62        $79.6         0.25%     50        $108.6         0.29%
 Natural Cheese Chunks                    28      $28.2        0.43%     14        $167.0        0.53%     16       $195.1         0.51%
 All Family Cereal                        29      $28.0        0.43%     15        $163.5        0.52%     18       $191.6         0.50%
 Sugar                                    30      $27.3        0.42%     58         $84.4        0.27%     46       $111.8         0.29%
 Sandwiches&Handhelds                     31      $27.0        0.41%     93         $56.0        0.18%     73        $83.0         0.22%
 Potatoes Russet (Bulk&Bag)               32      $26.8        0.41%     32        $116.0        0.37%     30       $142.8         0.37%
 Bananas                                  33      $26.6        0.40%     10        $187.2        0.59%     12       $213.7         0.56%
 Ribs [Pork]                              34      $25.8        0.39%     60         $80.9        0.26%     53       $106.7         0.28%
 Convenient Meals ‐ Kids Meal C           35      $25.2        0.38%    106         $51.5        0.16%     82        $76.7         0.20%
 Premium [Ice Cream & Sherbert]           36      $24.8        0.38%     12        $176.1        0.56%     14       $200.9         0.53%
 Isotonic Drinks Single Serve             37      $24.2        0.37%     45         $93.9        0.30%     42       $118.1         0.31%
 Sft Drnk Mlt‐Pk Btl Carb (Excp           38      $24.0        0.36%     26        $123.5        0.39%     28       $147.5         0.39%
 Select Beef                              39      $23.8        0.36%     30        $117.5        0.37%     31       $141.3         0.37%
 Frzn Chicken ‐ Wht Meat                  40      $22.7        0.35%     69         $74.8        0.24%     61        $97.5         0.26%
 Condensed Soup                           41      $22.5        0.34%     33        $115.5        0.37%     32       $138.0         0.36%
 Pourable Salad Dressings                 42      $21.7        0.33%     39        $105.6        0.34%     39       $127.3         0.33%
 Choice Beef                              43      $21.3        0.32%     38        $106.3        0.34%     38       $127.6         0.33%
 Fz Family Style Entrees                  44      $21.2        0.32%     78         $63.1        0.20%     72        $84.3         0.22%
 Sft Drnk Sngl Srv Btl Carb (Ex           45      $20.9        0.32%     99         $53.5        0.17%     85        $74.4         0.20%
 Mayonnaise&Whipped Dressing              46      $20.9        0.32%     49         $90.9        0.29%     45       $111.8         0.29%
 Mexican Soft Tortillas And Wra           47      $19.8        0.30%     50         $90.3        0.29%     48       $110.1         0.29%
 Refrigerated Coffee Creamers             48      $19.5        0.30%     31        $116.6        0.37%     33       $136.1         0.36%
 Adult Cereal                             49      $19.3        0.29%     21        $139.5        0.44%     23       $158.8         0.42%
 Traditional [Ice Cream & Sherbert]       50      $19.2        0.29%     52         $88.6        0.28%     51       $107.8         0.28%
 Fz Ss Prem Nutritional Meals             51      $19.1        0.29%      5        $208.6        0.66%     10       $227.7         0.60%
 Fz Bag Vegetables ‐ Plain                52      $19.0        0.29%     43         $98.9        0.31%     43       $117.9         0.31%
 Aseptic Pack Juice And Drinks            53      $18.6        0.28%    137         $43.3        0.14%     107       $61.9         0.16%



IMPAQ International, LLC                                         Appendix E ‐ 66
                             Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 258 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Choice Beef                               54      $18.4         0.28%    97        $53.6         0.17%     89         $72.1         0.19%
 Hot Dogs ‐ Base Meat                      55      $18.4        0.28%    145         $42.1        0.13%     111       $60.5         0.16%
 Macaroni & Cheese Dnrs                    56      $18.2        0.28%    129         $44.6        0.14%     103       $62.8         0.16%
 Margarine: Tubs And Bowls                 57      $18.1        0.27%     63         $77.4        0.25%     64        $95.5         0.25%
 Strawberries                              58      $17.8        0.27%     24        $132.8        0.42%     25       $150.6         0.40%
 Mainstream [Pasta & Pizza Sauce]          59      $17.4        0.26%     85         $60.8        0.19%     78        $78.2         0.21%
 Candy Bags‐Chocolate                      60      $16.7        0.25%     36        $112.6        0.36%     37       $129.3         0.34%
 Can Pasta                                 61      $16.5        0.25%    185         $35.3        0.11%     144       $51.8         0.14%
 Frzn Chicken ‐ Wings                      62      $16.4        0.25%    469         $13.0        0.04%     268       $29.4         0.08%
 Tuna                                      63      $16.4        0.25%     59         $84.4        0.27%     58       $100.8         0.26%
 Sw Gds:Donuts                             64      $16.2        0.25%     84         $61.0        0.19%     80        $77.2         0.20%
 Peanut Butter                             65      $15.8        0.24%     44         $96.9        0.31%     44       $112.7         0.30%
 Lunchment ‐ Bologna/Sausage               66      $15.7        0.24%    124         $45.6        0.14%     108       $61.3         0.16%
 Mult Pk Bag Snacks                        67      $15.4        0.23%    205         $32.4        0.10%     161       $47.8         0.13%
 Butter                                    68      $15.3        0.23%     23        $134.9        0.43%     27       $150.1         0.39%
 Meat: Turkey Bulk                         69      $15.1        0.23%     28        $120.3        0.38%     34       $135.4         0.36%
 Frzn French Fries                         70      $15.1        0.23%    177         $37.0        0.12%     141       $52.1         0.14%
 Vegetable Oil                             71      $14.9        0.23%    250         $26.7        0.08%     193       $41.6         0.11%
 Pizza/Economy                             72      $14.6        0.22%    195         $33.3        0.11%     159       $48.0         0.13%
 Frzn Meat ‐ Beef                          73      $14.6        0.22%    188         $35.0        0.11%     154       $49.6         0.13%
 Fz Skillet Meals                          74      $14.5        0.22%     87         $60.4        0.19%     84        $74.9         0.20%
 Value Forms/ 18oz And Larger [Chicken]    75      $14.2        0.22%    214         $31.9        0.10%     168       $46.2         0.12%
 Frzn Breakfast Sandwiches                 76      $14.1        0.21%    154         $41.0        0.13%     128       $55.0         0.14%
 Cakes: Birthday/Celebration Sh            77      $14.1        0.21%    172         $37.9        0.12%     143       $52.0         0.14%
 Chicken Wings                             78      $14.0        0.21%    319         $20.8        0.07%     238       $34.8         0.09%
 Sandwiches ‐ (Cold)                       79      $13.9        0.21%     94         $56.0        0.18%     92        $69.9         0.18%
 Sandwich Cookies                          80      $13.8        0.21%     95         $54.6        0.17%     94        $68.4         0.18%



IMPAQ International, LLC                                          Appendix E ‐ 67
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 259 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Sour Creams                              81      $13.7         0.21%      71        $73.2         0.23%     71         $86.9         0.23%
 Rts Soup: Chunky/Homestyle/ Et           82       $13.7          0.21%     47           $93.1     0.30%     52       $106.8         0.28%
 Pizza/Traditional                        83       $13.6          0.21%    118           $47.2     0.15%     109       $60.8         0.16%
 Cream Cheese                             84       $13.5          0.21%     53           $88.0     0.28%     57       $101.6         0.27%
 Waffles/Pancakes/French Toast            85       $13.4          0.20%     89           $58.6     0.19%     88        $72.1         0.19%
 Fruit Snacks                             86       $13.4          0.20%    209           $32.1     0.10%     172       $45.5         0.12%
 Bagged Cheese Snacks                     87       $13.3          0.20%    158           $40.0     0.13%     136       $53.2         0.14%
 Angus [Beef]                             88       $13.1          0.20%     64           $77.0     0.24%     67        $90.2         0.24%
 Ramen Noodles/Ramen Cups                 89       $12.9          0.20%    298           $22.0     0.07%     237       $34.8         0.09%
 Salsa & Dips                             90       $12.8          0.20%    140           $42.7     0.14%     124       $55.5         0.15%
 Cheese Crackers                          91       $12.8          0.19%     74           $67.9     0.22%     77        $80.7         0.21%
 Candy Bars (Singles)(Including           92       $12.8          0.19%    139           $42.9     0.14%     123       $55.7         0.15%
 Dairy Case Juice Drnk Under 10           93       $12.6          0.19%    170           $38.2     0.12%     149       $50.7         0.13%
 Spring Water                             94       $12.5          0.19%     65           $76.3     0.24%     68        $88.8         0.23%
 Chicken Drums                            95       $12.4          0.19%    276           $23.9     0.08%     226       $36.3         0.10%
 Hot Dog Buns                             96       $12.3          0.19%    119           $47.0     0.15%     113       $59.3         0.16%
 Sweet Goods ‐ Full Size                  97       $12.3          0.19%    128           $44.9     0.14%     118       $57.2         0.15%
 Hamburger Buns                           98       $12.2          0.19%    104           $52.5     0.17%     98        $64.8         0.17%
 Grapes Red                               99       $12.1          0.18%     48           $91.9     0.29%     55       $104.0         0.27%
 Flavored Milk                            100      $12.1          0.18%    130           $44.6     0.14%     120       $56.7         0.15%
        Top 100 Subcommodities                  $2,551.7         38.78%               $10,139.2   32.17%           $12,690.9        33.31%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 68
                                  Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 260 of 263



 Exhibit E‐18: Top 100 Subcommodities for SNAP Households by Expenditure: Stores in Counties with Poverty Rates Greater than
                                                           20%
                                            SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                       $ in        % of                $ in         % of                   $ in        % of
                                           Rank                           Rank                              Rank*
                                                  millions Expenditures          millions   Expenditures             millions Expenditures
 Fluid Milk/White Only                       1      $31.5         0.48%    1         $97.0         0.31%      1        $128.5         0.34%
 Soft Drinks 12/18&15pk Can Car              2      $30.5        0.46%      2        $71.0         0.23%      2       $101.6         0.27%
 Lean [Beef]                                 3      $21.0        0.32%     13        $25.4         0.08%      5        $46.4         0.12%
 Kids Cereal                                 4      $14.6        0.22%     21        $20.4         0.06%     13        $35.0         0.09%
 Primal [Beef]                               5      $14.4        0.22%      4        $35.9         0.11%      4        $50.3         0.13%
 Shredded Cheese                             6      $12.7        0.19%      3        $38.6         0.12%      3        $51.3         0.13%
 Sft Drnk 2 Liter Btl Carb Incl              7      $12.6        0.19%      8        $29.3         0.09%      6        $42.0         0.11%
 Potato Chips                                8      $11.3        0.17%     10        $29.1         0.09%      7        $40.4         0.11%
 Lunchment ‐ Deli Fresh                      9      $10.5        0.16%      6        $29.8         0.09%      8        $40.2         0.11%
 Mainstream White Bread                     10      $10.1        0.15%     26        $19.3         0.06%     19        $29.4         0.08%
 Snack Cake ‐ Multi Pack                    11       $9.2        0.14%     38        $15.1         0.05%     30        $24.2         0.06%
 Eggs ‐ Large                               12       $9.0        0.14%     11        $28.6         0.09%     10        $37.6         0.10%
 Infant Formula Starter/Solutio             13       $9.0        0.14%    172         $5.2         0.02%     61        $14.2         0.04%
 American Single Cheese                     14       $8.8        0.13%     31        $17.9         0.06%     24        $26.8         0.07%
 Still Water Drnking/Mnrl Water             15       $8.1        0.12%     24        $19.3         0.06%     21        $27.5         0.07%
 Soft Drinks 20pk&24pk Can Carb             16       $8.1        0.12%     46        $13.1         0.04%     39        $21.2         0.06%
 Tortilla/Nacho Chips                       17       $8.1        0.12%     17        $22.4         0.07%     16        $30.5         0.08%
 Sft Drnk Mlt‐Pk Btl Carb (Excp             18       $7.9        0.12%     12        $27.7         0.09%     12        $35.6         0.09%
 Fz Ss Economy Meals All                    19       $7.7        0.12%     64        $10.0         0.03%     48        $17.7         0.05%
 Sugar                                      20       $7.7        0.12%     41        $14.6         0.05%     36        $22.3         0.06%
 Fz Ss Prem Traditional Meals               21       $7.7        0.12%     27        $19.3         0.06%     23        $26.9         0.07%
 Chicken Breast Boneless                    22       $7.6        0.12%      5        $31.3         0.10%      9        $39.0         0.10%
 Chicken Wings                              23       $7.6        0.12%    181         $5.1         0.02%     72        $12.7         0.03%
 Enhanced [Pork Boneless Loin/Rib]          24       $7.6        0.11%     18        $22.2         0.07%     18        $29.7         0.08%
 Bacon ‐ Trad 16oz Or Less                  25       $7.5        0.11%     28        $19.2         0.06%     25        $26.7         0.07%



IMPAQ International, LLC                                           Appendix E ‐ 69
                              Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 261 of 263



                                        SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
               Subcommodity                    $ in        % of                $ in         % of                   $ in        % of
                                       Rank                           Rank                              Rank*
                                              millions Expenditures          millions   Expenditures             millions Expenditures
 Ribs [Pork]                            26        $7.4        0.11%    47        $12.9         0.04%     41         $20.3         0.05%
 Dairy Case 100% Pure Juice ‐ O         27       $7.4        0.11%      9        $29.1         0.09%     11        $36.5         0.10%
 Snacks/Appetizers                      28       $7.4        0.11%     60        $11.0         0.03%     44        $18.4         0.05%
 Unflavored Can Coffee                  29       $7.2        0.11%     15        $24.9         0.08%     15        $32.1         0.08%
 Convenient Meals ‐ Kids Meal C         30       $7.0        0.11%     86         $8.5         0.03%     53        $15.5         0.04%
 Pizza/Premium                          31       $6.9        0.10%     35        $16.7         0.05%     32        $23.6         0.06%
 Sandwiches&Handhelds                   32       $6.9        0.10%     82         $8.6         0.03%     56        $15.4         0.04%
 Potatoes Russet (Bulk&Bag)             33       $6.7        0.10%     29        $19.2         0.06%     26        $25.9         0.07%
 Mainstream Variety Breads              34       $6.6        0.10%     20        $20.7         0.07%     22        $27.3         0.07%
 All Family Cereal                      35       $5.8        0.09%     16        $23.2         0.07%     20        $29.0         0.08%
 Frzn Chicken ‐ Wht Meat                36       $5.6        0.09%     49        $12.8         0.04%     42        $18.4         0.05%
 Choice Beef                            37       $5.6        0.09%     34        $16.8         0.05%     34        $22.5         0.06%
 Pourable Salad Dressings               38       $5.6        0.09%     37        $15.8         0.05%     37        $21.4         0.06%
 Bananas                                39       $5.5        0.08%     14        $24.9         0.08%     17        $30.4         0.08%
 Fz Bag Vegetables ‐ Plain              40       $5.3        0.08%     33        $17.0         0.05%     35        $22.3         0.06%
 Hot Dogs ‐ Base Meat                   41       $5.3        0.08%     89         $8.2         0.03%     67        $13.5         0.04%
 Mult Pk Bag Snacks                     42       $5.3        0.08%    178         $5.1         0.02%     101       $10.4         0.03%
 Condensed Soup                         43       $5.3        0.08%     30        $18.5         0.06%     31        $23.8         0.06%
 Frzn Chicken ‐ Wings                   44       $5.2        0.08%    356         $2.6         0.01%     156        $7.8         0.02%
 Lunchment ‐ Bologna/Sausage            45       $5.0        0.08%     79         $8.9         0.03%     65        $14.0         0.04%
 Traditional [Ice Cream & Sherbert]     46       $5.0        0.08%     36        $16.3         0.05%     38        $21.3         0.06%
 Sft Drnk Sngl Srv Btl Carb (Ex         47       $4.8        0.07%     99         $7.8         0.02%     73        $12.6         0.03%
 Vegetable Oil                          48       $4.8        0.07%    193         $4.9         0.02%     113        $9.7         0.03%
 Macaroni & Cheese Dnrs                 49       $4.8        0.07%    110         $7.2         0.02%     77        $11.9         0.03%
 Mayonnaise&Whipped Dressing            50       $4.7        0.07%     43        $13.6         0.04%     43        $18.4         0.05%
 Natural Cheese Chunks                  51       $4.7        0.07%     19        $21.0         0.07%     27        $25.7         0.07%
 Fz Family Style Entrees                52       $4.6        0.07%     70         $9.4         0.03%     64        $14.0         0.04%



IMPAQ International, LLC                                       Appendix E ‐ 70
                                Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 262 of 263



                                           SNAP Household Expenditures   Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                      $ in        % of                $ in         % of                   $ in        % of
                                          Rank                           Rank                              Rank*
                                                 millions Expenditures          millions   Expenditures             millions Expenditures
 Isotonic Drinks Single Serve              53        $4.6        0.07%    56        $11.9         0.04%     49         $16.4         0.04%
 Can Pasta                                 54       $4.4        0.07%    135         $6.3         0.02%     96        $10.7         0.03%
 Mainstream [Pasta & Pizza Sauce]          55       $4.3        0.07%     67         $9.7         0.03%     63        $14.0         0.04%
 Premium [Ice Cream & Sherbert]            56       $4.3        0.07%     22        $20.3         0.06%     28        $24.6         0.06%
 Frzn French Fries                         57       $4.3        0.06%    118         $6.8         0.02%     90        $11.0         0.03%
 Choice Beef                               58       $4.2        0.06%     65        $10.0         0.03%     62        $14.2         0.04%
 Aseptic Pack Juice And Drinks             59       $4.2        0.06%    144         $6.1         0.02%     102       $10.3         0.03%
 Chicken Drums                             60       $4.1        0.06%    231         $4.2         0.01%     140        $8.4         0.02%
 Dnr Sausage ‐ Links Pork Ckd/S            61       $4.1        0.06%    209         $4.7         0.01%     130        $8.8         0.02%
 Adult Cereal                              62       $4.0        0.06%     23        $20.3         0.06%     29        $24.3         0.06%
 Strawberries                              63       $4.0        0.06%     25        $19.3         0.06%     33        $23.3         0.06%
 Margarine: Tubs And Bowls                 64       $4.0        0.06%     57        $11.3         0.04%     57        $15.3         0.04%
 Fz Ss Prem Nutritional Meals              65       $4.0        0.06%      7        $29.4         0.09%     14        $33.4         0.09%
 Frzn Breakfast Sandwiches                 66       $3.9        0.06%    116         $6.9         0.02%     95        $10.8         0.03%
 Pizza/Economy                             67       $3.8        0.06%    160         $5.7         0.02%     119        $9.5         0.02%
 Sw Gds:Donuts                             68       $3.7        0.06%     69         $9.5         0.03%     68        $13.2         0.03%
 Tuna                                      69       $3.5        0.05%     54        $12.2         0.04%     51        $15.7         0.04%
 Cakes: Birthday/Celebration Sh            70       $3.4        0.05%    162         $5.6         0.02%     125        $9.1         0.02%
 Bacon ‐ Trad Greater Than 16oz            71       $3.4        0.05%    117         $6.8         0.02%     103       $10.3         0.03%
 Peanut Butter                             72       $3.3        0.05%     42        $14.5         0.05%     46        $17.8         0.05%
 Candy Bags‐Chocolate                      73       $3.3        0.05%     40        $14.6         0.05%     45        $17.9         0.05%
 Sandwich Cookies                          74       $3.2        0.05%     98         $7.9         0.02%     89        $11.0         0.03%
 Salsa & Dips                              75       $3.2        0.05%    130         $6.4         0.02%     115        $9.6         0.03%
 Frzn Meat ‐ Beef                          76       $3.2        0.05%    185         $5.0         0.02%     143        $8.2         0.02%
 Bkfst Sausage ‐ Fresh Rolls               77       $3.2        0.05%     87         $8.5         0.03%     81        $11.7         0.03%
 Value Forms/ 18oz And Larger [Chicken]    78       $3.2        0.05%    192         $4.9         0.02%     145        $8.1         0.02%
 Fz Skillet Meals                          79       $3.1        0.05%     81         $8.6         0.03%     80        $11.7         0.03%



IMPAQ International, LLC                                          Appendix E ‐ 71
                            Case 1:19-cv-01408-RDB Document 33-2 Filed 01/25/21 Page 263 of 263



                                          SNAP Household Expenditures     Non‐SNAP Household Expenditures     Total Household Expenditures
                Subcommodity                     $ in        % of                  $ in         % of                   $ in        % of
                                         Rank                             Rank                              Rank*
                                                millions Expenditures            millions   Expenditures             millions Expenditures
 Refrigerated Biscuits                    80        $3.1        0.05%      121        $6.7         0.02%     109          $9.8        0.03%
 Fruit Snacks                             81         $3.1         0.05%    218            $4.5     0.01%     162         $7.5        0.02%
 Hot Dog Buns                             82         $3.0         0.05%    104            $7.5     0.02%     100       $10.5         0.03%
 Ramen Noodles/Ramen Cups                 83         $3.0         0.05%    330            $2.9     0.01%     213         $5.9        0.02%
 Hamburger Buns                           84         $3.0         0.05%     83            $8.5     0.03%     82        $11.5         0.03%
 Tray Pack/Choc Chip Cookies              85         $3.0         0.05%    124            $6.6     0.02%     116         $9.6        0.03%
 Pizza/Traditional                        86         $3.0         0.05%    101            $7.6     0.02%     99        $10.6         0.03%
 Candy Bars (Multi Pack)                  87         $2.9         0.04%     91            $8.1     0.03%     88        $11.1         0.03%
 Pails [Ice Cream & Sherbert]             88         $2.9         0.04%    194            $4.9     0.02%     153         $7.9        0.02%
 Grapes White                             89         $2.9         0.04%     72            $9.3     0.03%     76        $12.2         0.03%
 Refrigerated Coffee Creamers             90         $2.9         0.04%     53          $12.3      0.04%     58        $15.2         0.04%
 Butter                                   91         $2.9         0.04%     32          $17.5      0.06%     40        $20.4         0.05%
 Shrimp ‐ Cooked                          92         $2.9         0.04%    161            $5.6     0.02%     135         $8.5        0.02%
 Rts Soup: Chunky/Homestyle/ Et           93         $2.9         0.04%     51          $12.6      0.04%     55        $15.5         0.04%
 Bagged Cheese Snacks                     94         $2.8         0.04%    163            $5.6     0.02%     138         $8.4        0.02%
 Butter Spray Cracker                     95         $2.8         0.04%     85            $8.5     0.03%     83        $11.4         0.03%
 Angus [Beef]                             96         $2.8         0.04%     45          $13.1      0.04%     50        $15.9         0.04%
 Flavored Milk                            97         $2.8         0.04%    107            $7.4     0.02%     105       $10.2         0.03%
 Waffles/Pancakes/French Toast            98         $2.8         0.04%     97            $7.9     0.03%     97        $10.7         0.03%
 Dnr Sausage ‐ Pork Rope Ckd/Sm           99         $2.8         0.04%    150            $5.9     0.02%     133         $8.7        0.02%
 Traditional Spices                       100        $2.8         0.04%    109            $7.2     0.02%     107       $10.0         0.03%
          Top 100 Subcommodities                  $610.2          9.27%               $1,500.2     4.76%             $2,110.3        5.54%
           Total Expenditures                    $6,580.5         100%              $31,513.8       100%           $38,094.2          100%
Source: Foods Typically Purchased by SNAP Households, IMPAQ International, LLC, 2016.
Note: Columns may not sum to total shown due to rounding.
*Top 100 subcommodities based on SNAP household expenditures.




IMPAQ International, LLC                                            Appendix E ‐ 72
